EXHIBIT B
State Court Record
Attachments:
1.   Supplemental Cover Sheet
2.   Recent State Court Docket
3.   Third Amended Complaint
4.   Service Documents
5.   Remainder of the State Court Record
6.   Verification of Sherle R. Flaggman
Attachment 1
Supplemental Civil Cover Sheet
                                SUPPLEMENTAL CIVIL COVER SHEET
                         FOR CASES REMOVED FROM ANOTHER JURISDICTION

                            This form must be attached to the Civil Cover Sheet at the time
                              the case is filed in the United States District Clerk's Office

                                         Additional sheets may be used as necessary.


1.   Style of the Case:
     Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and
     Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
     attorney(s) of record for each party named and include their bar number, firm name, correct mailing
     address, and phone number (including area code).

     Party                                                     Party Type             Attorney(s)
     Kayla Melton, surviving wife of Pedro Colazo-Villa, and Plaintiffs               David Degnan (027422)
     on behalf of Pedro Agustin Colazon, Isaac Colazo,                                Mark W. Horne (029449)
     Alisco Ofelia Jalisciense Colazo-Villa and Vincent Aylan                         DEGNAN LAW GROUP
     Colazo, surviving children of Pedro Colazo-Villa                                 4105 N. 20th St., Ste. 220
                                                                                      Phoenix, AZ 85016
                                                                                      602-266-0531




     Maricopa County, Maricopa County Sheriff's Office        Defendants              Sherle R. Flaggman (019079)
                                                                                      Maxine S. Mak (031158)
                                                                                      Maricopa County Attorney's Office
                                                                                      Civil Services Division
                                                                                      225 W. Madison
                                                                                      Phoenix, AZ 85003
                                                                                      602-506-8541




2.   Jury Demand:
     Was a Jury Demand made in another jurisdiction?                            Yes              No
     If "Yes," by which party and on what date?
      Plaintiff
                                                                                                                          05/05/2020



3.   Answer:
     Was an Answer made in another jurisdiction?                          Yes              No
     If "Yes," by which party and on what date?
4.    Served Parties:
      The following parties have been served at the time this case was removed:

      Party                                                 Date Served                Method of Service
     Maricopa County                                        07/10/2020                 Personal Service




5.    Unserved Parties:
      The following parties have not been served at the time this case was removed:

      Party                                                              Reason Not Served
     Maricopa County Sheriff's Office                                    Unknown




6.    Nonsuited, Dismissed or Terminated Parties:
      Please indicate changes from the style of the papers from another jurisdiction and the reason for the
      change:

      Party                                                              Reason for Change
     N/A                                                                 N/A




7.    Claims of the Parties:
      The filing party submits the following summary of the remaining claims of each party in this litigation:

      Party                                                              Claims
     Maricopa County and Maricopa County Sheriff's Office                42 U.S.C.1983; violation of 4th &14th amendments; violation of due
                                                                         process




Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.
Attachment 2
 Recent State Court Docket
Civil Court Case Information - Case History                                                                       Page 1 of 2




             Docket




     Civil Court Case Information - Case History

   Case Information
   Case Number:       CV2020-005416         Judge:      Coury, Christopher
   File Date:         5/5/2020              Location:   Downtown
   Case Type:         Civil

   Party Information
   Party Name                                              Relationship                    Sex        Attorney
   Kayla Melton                                            Plaintiff                       Female     Mark Horne
   Pedro Agustin Colazo                                    In The Matter Of (IMO)          Male       Pro Per
   Isaac Colazo                                            In The Matter Of (IMO)          Male       Pro Per
   Alisco Ofelia Jalisciense Colazo-Villa                  In The Matter Of (IMO)          Male       Pro Per
   Vincent Aylan Colazo                                    In The Matter Of (IMO)          Male       Pro Per
   Maricopa County                                         Defendant                                  Sherle Flaggman
   Maricopa County Sheriffs Office                         Defendant                                  Sherle Flaggman


   Case Documents
   Filing Date             Description                                                               Docket Date Filing Party
   1/8/2021                AMC - Amended Complaint                                                   1/11/2021
   NOTE: Third Amended Complaint
   12/10/2020              019 - ME: Ruling                                                          12/10/2020
   12/4/2020               019 - ME: Ruling                                                          12/4/2020
   11/30/2020              REL - Reply                                                               12/2/2020
   NOTE: PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
   11/23/2020              025 - ME: Case Status Minute Entry                                        11/23/2020
   11/13/2020              REL - Reply                                                               11/17/2020
   NOTE: DEFENDANTS' REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFF'S FIRST AMENDED COMPLAINT
   11/13/2020              RES - Response                                                            11/17/2020
   NOTE: DEFENDANT'S RESPONSE TO PLAINTIFFS' MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
   10/30/2020              MTA - Motion To Amend                                                     11/3/2020
   NOTE: Motion for Leave to File Second Amended Complaint
   10/30/2020              RES - Response                                                            11/3/2020
   NOTE: Response to Defendants' Motion to Dismiss PLAINTIFF'S First Amended Complaint
   10/19/2020              NOT - Notice                                                              10/21/2020
   NOTE: Notice of Stipulation for First Extension on Plaintiffs' Deadline to Respond to Motion to Dismiss
   9/28/2020               MTD - Motion To Dismiss                                                   9/29/2020
   NOTE: Defendants' Motion To Dismiss Plaintiff's First Amended Complaint
   8/28/2020               AMC - Amended Complaint                                                   8/31/2020
   NOTE: Amended Complaint
   7/30/2020               ORD - Order                                                               7/30/2020
   NOTE: RE: STIPULATION FOR PLAINTIFF TO FILE A FIRST AMENDED COMPLAINT AND EXTENDING DEADLINE FOR DEFENDANTS
   RESPONSIVE PLEADING
   7/28/2020               STP - Stipulation                                                         7/28/2020
   NOTE: STIPULATION FOR PLAINTIFF TO FILE A FIRST AMENDED COMPLAINT AND EXTENDING DEADLINE FOR DEFENDANT'S
   RESPONSIVE PLEADING
   7/17/2020               AFS - Affidavit Of Service                                                7/21/2020
   NOTE: MARICOPA COUNTY
   7/17/2020               SUM - Summons                                                             7/20/2020
   5/5/2020                COM - Complaint                                                           5/7/2020
   5/5/2020                CCN - Cert Arbitration - Not Subject                                      5/7/2020
   5/5/2020                CSH - Coversheet                                                          5/7/2020




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 1/22/2021
Civil Court Case Information - Case History                                           Page 2 of 2



   Case Calendar
   There are no calendar events on file


   Judgments
   There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 1/22/2021
Attachment 3
 Third Amended Complaint
                                                                                                                        Clerk of the Superior Court
                                                                                                                        *** Electronically Filed ***
                                                                                                                          M. De La Cruz, Deputy
                                                                                                                           1/8/2021 5:20:13 PM
                                                                                                                            Filing ID 12411534
                                                        DEGNAN LAW GROUP
                                                   1
                                                        David Degnan (AZ SBN 027422)
                                                   2    Mark W. Horne (AZ SBN 029449)
                                                        4105 N. 20th Street, Suite 220
                                                   3    Phoenix, Arizona 85016
                                                   4    (602) 266-0531
                                                        d.degnan@degnanlawaz.com
                                                   5    m.horne@degnanlawaz.com
                                                        Attorneys for Plaintiffs
                                                   6
                                                   7               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                   8                      IN AND FOR THE COUNTY OF MARICOPA
                                                   9    KAYLA MELTON, surviving wife of      No. CV2020-005416
                                                        PEDRO COLAZO-VILLA, and on behalf
                                                   10   of PEDRO AGUSTIN COLAZO, ISAAC       THIRD AMENDED COMPLAINT
                                                   11   COLAZO,         ALISCO        OFELIA
                                                        JALISCIENSE COLAZO-VILLA and         (Tort: Non-Motor Vehicle; Wrongful
DEGNANLAW GROUP




                                                   12   VINCENT AYLAN COLAZO, surviving      Death)
                                                        children of PEDRO COLAZO-VILLA,
                  4105 N. 20TH STREET, SUITE 220




                                                   13
                    PHOENIX, ARIZONA 85016




                                                                                             (Tier 3)
                                                   14                          Plaintiffs,
                                                        vs.
                                                   15
                                                   16   MARICOPA COUNTY, a political
                                                        subdivision of the State of Arizona;
                                                   17   MARICOPA       COUNTY     SHERIFF’S
                                                   18   OFFICE; JOHN and JANE DOES 1
                                                        through 10; BLACK and WHITE
                                                   19   COMPANIES I through X;
                                                   20                            Defendants.
                                                   21
                                                   22
                                                              COMES NOW, Plaintiffs KAYLA MELTON, as surviving wife and on behalf of
                                                   23
                                                        PEDRO AGUSTIN COLAZO, ISAAC COLAZO, VINCENT AYLAN COLAZO and
                                                   24
                                                        ALISCO OFELIA JALISCIENSE COLAZO-VILLA, as surviving children of PEDRO
                                                   25
                                                        COLAZO-VILLA (collectively “Plaintiffs” or “Claimants”), for their Complaint against
                                                   26
                                                        Defendants MAROCPA COUNTY and MARICOPA COUNTY SHERIFF’S OFFICE,
                                                   27
                                                   28

                                                                                                 1
                                                        hereby allege as follows:
                                                   1
                                                                                 PARTIES, JURISDICTION AND VENUE
                                                   2
                                                              1.     Plaintiffs Kayla Melton, Pedro Agustin Colazo, Isaac Colazo, Vincent Aylan
                                                   3
                                                        Colazo and Alisco Ofelia Jalisciense Colazo-Villa, are residents of Maricopa County,
                                                   4
                                                        Arizona, and they are the surviving wife and children of the deceased Pedro Colazo-Villa
                                                   5
                                                        (“Decedent” or “Colazo-Villa”). Plaintiff KAYLA MELTON brings this action on behalf of
                                                   6
                                                        herself, as the surviving wife of Decedent, and the other foregoing statutory beneficiaries,
                                                   7
                                                        who are the surviving children of Decedent, pursuant to A.R.S. § 12-612.
                                                   8          2.     Pursuant to A .R.S. § 12-611 et seq., Plaintiffs also bring this action for
                                                   9    emotional distress, loss of consortium, loss of love and affection, loss of support, medical
                                                   10   and funeral expenses and other economic and non-economic damages caused by the suffering
                                                   11   and death of Decedent.
DEGNANLAW GROUP




                                                   12         3.     Defendant Maricopa County is a political subdivision of the State of Arizona.
                  4105 N. 20TH STREET, SUITE 220




                                                   13         4.     Defendant The Maricopa County Sheriff’s Office (“MCSO”) is a law
                    PHOENIX, ARIZONA 85016




                                                   14   enforcement agency for Maricopa County.

                                                   15         5.     Maricopa County and the Maricopa County Sheriff’s Office are collectively

                                                   16   referred to herein as “Defendants” or “MCSO”.

                                                   17         6.     The actions of MCSO and its officers, sergeants and agents constitute the
                                                        actions of Maricopa County and Maricopa County is liable for the actions of such officers,
                                                   18
                                                        sergeants and agents via respondeat superior and other law.
                                                   19
                                                              7.     At all relevant times, Sergeants Jeffrey D. Cadle, Robert Lawrence Normile
                                                   20
                                                        and Manuel A. Madrigal (“MCSO Deputies”) were agents and employees of MCSO and
                                                   21
                                                        Maricopa County and were at all times acting within the course and scope of their
                                                   22
                                                        employment. Defendants Maricopa County and MCSO and are vicariously liable for MCSO
                                                   23
                                                        Deputies’ actions under the theory of respondeat superior.
                                                   24
                                                              8.     John and Jane Does 1 through 10 and Black and White Companies I through
                                                   25   X (collectively “Doe Defendants”) are fictitious names used to identify Defendants whose
                                                   26   identities are currently unknown to Plaintiffs, who together with named Defendants
                                                   27   contributed to causing the harms, losses and damages described in this Complaint. Plaintiffs
                                                   28

                                                                                                     2
                                                        will amend their Complaint when the true names of those Defendants become known.
                                                   1
                                                                  9.    Defendant Maricopa County, Defendant MCSO, the MSCO Deputies and John
                                                   2
                                                        and Jane Does are collectively referred to herein as “Defendants.”
                                                   3
                                                                  10.   Jurisdiction and venue are proper as the events giving rise to Plaintiffs’
                                                   4
                                                        Complaint occurred in Maricopa County, Arizona and the amount in controversy exceeds the
                                                   5
                                                        minimal jurisdictional requirements of this Court.
                                                   6
                                                                  11.   The amount of Plaintiffs’ damages qualifies this matter as a Tier 3 case.
                                                   7
                                                                                        GENERAL ALLEGATIONS
                                                   8              12.   Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth
                                                   9    herein.
                                                   10             13.   On or about May 6, 2019, Pedro Colazo-Villa was shot and killed outside his
                                                   11   home by MCSO’s Responding Deputies.
DEGNANLAW GROUP




                                                   12             14.   Shortly prior to the shooting death of Mr. Colazo-Villa, the Responding
                  4105 N. 20TH STREET, SUITE 220




                                                   13   Deputies arrived at 10038 E. Akron Street, Mesa, Arizona 85207 (“Incident Location”) in
                    PHOENIX, ARIZONA 85016




                                                   14   response to a 911 call in which the caller claimed that Mr. Colazo-Villa stated that he would

                                                   15   burn down the Incident Location.

                                                   16             15.   On information and belief, the Responding Deputies had information that Mr.

                                                   17   Colazo-Villa had a previous incident with MCSO in which he signaled his intent to commit
                                                        “suicide by cop.”
                                                   18
                                                                  16.   On information and belief, the Responding Deputies had information that this
                                                   19
                                                        previous incident occurred on or around November 19, 2018, during which time Mr. Colazo-
                                                   20
                                                        Villa stated that the officers will be back to “put him down.”
                                                   21
                                                                  17.   Additionally, on information and belief, the Responding Deputies had
                                                   22
                                                        information that Mr. Colazo-Villa “tried…to kill himself before by slitting his wrist.”
                                                   23
                                                                  18.   Through media reports, it appears that MSCO claims that Responding Deputies
                                                   24
                                                        arrived at the Incident Location just as Mr. Colazo-Villa was exiting his vehicle. The
                                                   25   Responding Deputies allege that Mr. Colazo-Villa was armed with a rifle and so Responding
                                                   26   Deputies immediately took to defensive positions.
                                                   27             19.   Although he posed no immediate threat of harm, Responding Deputies fired
                                                   28

                                                                                                        3
                                                        their weapons at Mr. Colazo-Villa, immediately injuring him.
                                                   1
                                                                  20.   Upon being shot by the Responding Deputies, Mr. Colazo-Villa was
                                                   2
                                                        incapacitated and, therefore, posed no threat to MCSO Deputies or any third parties. Instead
                                                   3
                                                        of attempting to provide assistance and care to Mr. Colazo-Villa, the Responding Deputies
                                                   4
                                                        continued to wait in their defensive positions.
                                                   5
                                                                  21.   Mr. Colazo-Villa was completely incapacitated and was attempting to raise his
                                                   6
                                                        hand and arm while he was laying down on the street in front of the Incident Location. In
                                                   7
                                                        response to Mr. Colazo-Villa raising his arm and hand, the Responding Deputies fired their
                                                   8    weapons toward Mr. Colazo-Villa and those shots ultimately proved fatal. It took several
                                                   9    more minutes before any of the Responding Deputies approached Mr. Colazo-Villa after he
                                                   10   was shot for the second time and this additional time prevented Mr. Colazo-Villa from
                                                   11   receiving any medical attention that could have potentially saved his life. Mr. Colazo-Villa
DEGNANLAW GROUP




                                                   12   was pronounced dead upon his arrival at the hospital.
                  4105 N. 20TH STREET, SUITE 220




                                                   13                                            COUNT IV
                    PHOENIX, ARIZONA 85016




                                                                                               (Wrongful Death)
                                                   14
                                                                  22.   Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth
                                                   15
                                                        herein.
                                                   16
                                                                  23.   Defendants’ enactment and use of a municipal/county policy, custom, decision,
                                                   17
                                                        ordinance, regulation, or practice caused the death of Mr. Colazo-Villa.
                                                   18
                                                                  24.   Decedent in this action was a citizen of the United States and all of the police
                                                   19   officer Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.
                                                   20             25.   At all relevant times hereto, all individual Defendants to this claim were acting
                                                   21   under the color of state law in their capacity as officers of the Maricopa County Sheriff’s
                                                   22   Office, and their acts and omissions were conducted within the scope of their official duties
                                                   23   or employment.
                                                   24             26.   At the time of the shooting, Decedent had a clearly established right under the
                                                   25   Fourth Amendment to be secure in his person from unreasonable seizure through excessive
                                                   26   force.

                                                   27             27.   At the time of the shooting, Plaintiffs had a clearly established right under the

                                                   28

                                                                                                        4
                                                        Constitution against the loss of their familial relationship with Decedent through the
                                                   1
                                                        objectively unreasonable use of force.
                                                   2
                                                               28.    As a direct and proximate result of Defendants’ use of force and failure to
                                                   3
                                                        provide adequate healthcare to Decedent after the shooting, Plaintiffs suffered the loss of
                                                   4
                                                        their familial relationship with Decedent in violation of the Fourth Amendment.
                                                   5
                                                               29.    Defendants enacted a municipal/county custom, policy, decision, ordinance,
                                                   6
                                                        regulation, or practice to respond to individuals such as Decedent with deadly force instead
                                                   7
                                                        of preserving the individual’s life through alternative means of de-escalation.
                                                   8           30.    This custom, policy, decision, ordinance, regulation, or practice is deficient
                                                   9    because it leads to the unnecessary deaths of individuals attempting “suicide by cop” or who
                                                   10   do not pose a threat necessitating lethal force.
                                                   11          31.    This custom, policy, decision, ordinance, regulation, or practice caused the
                                                        deprivation of Plaintiffs’ federally protected Constitutional rights because it caused
DEGNANLAW GROUP




                                                   12
                  4105 N. 20TH STREET, SUITE 220




                                                   13   Decedent’s death.
                    PHOENIX, ARIZONA 85016




                                                   14          32.    At all relevant times, Defendants were acting pursuant to a municipal/county

                                                   15   custom, policy, decision, ordinance, regulation, or practice in their interactions with

                                                   16   Decedent.

                                                   17          33.    Defendants’ actions in following this municipal/county custom, policy,
                                                        decision, ordinance, regulation, or practice were done with willful indifference, intentionally,
                                                   18
                                                        maliciously, in bad faith, and in reckless disregard of Plaintiffs’ federally protected
                                                   19
                                                        Constitutional rights.
                                                   20
                                                               34.    As a consequence of Decedent’s death, Plaintiffs suffered pain, grief, sorrow,
                                                   21
                                                        anguish, stress, shock, and mental suffering already experienced and reasonably probable to
                                                   22
                                                        be experienced for the rest of their lives.
                                                   23
                                                               35.    Because the municipal/county custom, policy, decision, ordinance, regulation,
                                                   24
                                                        or practice was likely to cause the death of individuals, Plaintiffs’ harms were obviously
                                                   25   likely to occur from Defendants’ following the policy.
                                                   26          36.    As a direct and proximate result and consequence of Decedent’s death,
                                                   27   wrongfully caused by Defendants, Kayla Melton suffered the death of her beloved husband
                                                   28

                                                                                                       5
                                                        and experienced severe emotional distress, loss of consortium, loss of support, medical and
                                                   1
                                                        funeral expenses and other economic and non-economic damages due to the death of her
                                                   2
                                                        beloved husband.
                                                   3
                                                                  37.   As a direct and proximate result and consequence of Decedent’s death,
                                                   4
                                                        wrongfully caused by Defendants, Plaintiffs Pedro Agustin Colazo, Isaac Omar Colazo,
                                                   5
                                                        Vincent Aylan Colazo and Alisco Ofelia Jalisciense Colazo-Villa suffered the death of their
                                                   6
                                                        father and experienced severe emotional distress, loss of consortium, loss of support and
                                                   7
                                                        other economic and non-economic damages due to the death of their beloved father.
                                                   8              38.   As a direct and proximate result and consequence of Decedent’s death,
                                                   9    wrongfully caused by Defendants, Plaintiffs have been deprived of love, care, affection,
                                                   10   companionship, support, financial support and other benefits and pleasures of the family
                                                   11   relationship.
                                                                        As a direct and proximate result and consequence of Decedent’s death,
DEGNANLAW GROUP




                                                   12             39.
                  4105 N. 20TH STREET, SUITE 220




                                                   13   wrongfully caused by Defendants, Plaintiffs have incurred funeral expenses, medical and
                    PHOENIX, ARIZONA 85016




                                                   14   other healthcare-related expenses and will incur additional medical and other healthcare-

                                                   15   related expenses in the future.

                                                   16                                              COUNT V

                                                   17      (42 U.S.C. § 1983 Violation of Due Process Rights and Fourth Amendment Rights)
                                                                  40.   Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth
                                                   18
                                                        herein.
                                                   19
                                                                  41.   Decedent in this action was a citizen of the United States and all of the police
                                                   20
                                                        officer Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.
                                                   21
                                                                  42.   At all relevant times hereto, all individual Defendants to this claim were acting
                                                   22
                                                        under the color of state law in their capacity as officers of the Maricopa County Sheriff’s
                                                   23
                                                        Office, and their acts and omissions were conducted within the scope of their official duties
                                                   24
                                                        or employment.
                                                   25             43.   At the time of the shooting, Decedent had a clearly established right under the
                                                   26   Fourth Amendment to be secure in his person from unreasonable seizure through excessive
                                                   27   force.
                                                   28

                                                                                                        6
                                                               44.    The officers’ actions and use of force, as described herein, were objectively
                                                   1
                                                        unreasonable in light of the facts and circumstances and were a violation of Decedent’s
                                                   2
                                                        Fourth Amendment rights.
                                                   3
                                                               45.    The officers unlawfully seized Decedent by means of objectively
                                                   4
                                                        unreasonable, excessive and shocking physical force, thereby unreasonably restraining
                                                   5
                                                        Decedent of his freedom.
                                                   6
                                                               46.    The force used constituted deadly force in that it caused Decedent’s death.
                                                   7
                                                               47.    None of the officers took reasonable steps to protect Decedent from the
                                                   8    unreasonable excessive force of other responding officers. They are each therefore liable for
                                                   9    the injuries and damages resulting from the unreasonable force of each other officer.
                                                   10          48.    Defendants engaged in the conduct described herein willfully, maliciously, in
                                                   11   bad faith, and in reckless disregard of Decedent’s federally protected constitutional rights.
                                                                      They did so with shocking and willful indifference to Decedent’s rights and
DEGNANLAW GROUP




                                                   12          49.
                  4105 N. 20TH STREET, SUITE 220




                                                   13   their conscious awareness that they would cause Decedent’s death.
                    PHOENIX, ARIZONA 85016




                                                   14          50.    Defendants’ acts and omissions intentionally deprived Decedent of his

                                                   15   constitutional rights and caused him damages.

                                                   16          51.    Defendants enacted a municipal/county custom, policy, decision, ordinance,

                                                   17   regulation, or practice to respond to individuals such as Decedent with deadly force instead
                                                        of preserving the individual’s life through alternative means of de-escalation.
                                                   18
                                                               52.    This custom, policy, decision, ordinance, regulation, or practice is deficient
                                                   19
                                                        because it leads to the unnecessary deaths of individuals attempting “suicide by cop” or who
                                                   20
                                                        do not pose a threat necessitating lethal force.
                                                   21
                                                               53.    This custom, policy decision, ordinance, regulation, or practice caused the
                                                   22
                                                        deprivation of Plaintiffs’ federally protected Constitutional rights because it caused
                                                   23
                                                        Decedent’s death.
                                                   24
                                                               54.    At all relevant times, Defendants were acting pursuant to a municipal/county
                                                   25   custom, policy, decision, ordinance, regulation, or practice in their interactions with
                                                   26   Decedent.
                                                   27          55.    Defendants’ actions in following this municipal/county custom, policy,
                                                   28

                                                                                                       7
                                                        decision, ordinance, regulation, or practice were done with willful indifference, intentionally,
                                                   1
                                                        maliciously, in bad faith, and in reckless disregard of Plaintiffs’ federally protected
                                                   2
                                                        Constitutional rights.
                                                   3
                                                                  56.   As a direct and proximate result of Defendants’ unlawful conduct, Decedent
                                                   4
                                                        has suffered the loss of his life, and Plaintiffs have suffered damages and losses as described
                                                   5
                                                        herein entitling them to damages in an amount to be determined at trial.
                                                   6
                                                                  57.   Because the municipal/county custom, policy, decision, ordinance, regulation,
                                                   7
                                                        or practice was likely to cause the death of individuals, Plaintiffs’ harms were obviously
                                                   8    likely to occur from Defendants’ following the policy.
                                                   9              58.   Also as a direct and proximate result of Defendants’ unlawful conduct,
                                                   10   Plaintiffs have suffered the loss of Decedent’s future earnings, in an amount to be determined
                                                   11   at trial.
                                                                        Plaintiffs are also entitled to their attorneys’ fees and costs pursuant to 42
DEGNANLAW GROUP




                                                   12             59.
                  4105 N. 20TH STREET, SUITE 220




                                                   13   U.S.C. § 1988.
                    PHOENIX, ARIZONA 85016




                                                   14                                             COUNT VI

                                                   15                   (42 U.S.C. § 1983 Violation of Fourteenth Amendment Rights)

                                                   16             60.   Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth

                                                   17   herein.
                                                                  61.   Decedent in this action was a citizen of the United States and all of the police
                                                   18
                                                        officer Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.
                                                   19
                                                                  62.   At all relevant times hereto, all individual Defendants to this claim were acting
                                                   20
                                                        under the color of state law in their capacity as officers of the Maricopa County Sheriff’s
                                                   21
                                                        Office, and their acts and omissions were conducted within the scope of their official duties
                                                   22
                                                        or employment.
                                                   23
                                                                  63.   At the time of the shooting, Decedent had a clearly established right under the
                                                   24
                                                        Fourteenth Amendment to receive adequate healthcare while in custody.
                                                   25             64.   The officers’ actions and omissions, as described herein, were objectively
                                                   26   unreasonable in light of the facts and circumstances and were a violation of Decedent’s
                                                   27   Fourteenth Amendment rights.
                                                   28

                                                                                                        8
                                                                  65.   After Defendants shot Decedent, Decedent had a serious medical need that, if
                                                   1
                                                        not treated with immediate medical attention, would result in death.
                                                   2
                                                                  66.   The officers unlawfully failed to provide necessary medical attention to
                                                   3
                                                        Decedent after shooting him, thereby subjecting him to cruel and unusual punishment while
                                                   4
                                                        in police custody.
                                                   5
                                                                  67.    None of the officers took reasonable steps to correct the actions and omissions
                                                   6
                                                        of other responding officers. They are each therefore liable for the injuries and damages
                                                   7
                                                        resulting from the actions and omissions of each other officer.
                                                   8              68.   Defendants engaged in the conduct described herein willfully, maliciously, in
                                                   9    bad faith, and in reckless disregard of Decedent’s federally protected constitutional rights.
                                                   10             69.   They did so with shocking and willful indifference to Decedent’s rights and
                                                   11   their conscious awareness that they would cause Decedent’s death.
                                                                        Defendants’ acts and omissions intentionally deprived Decedent of his
DEGNANLAW GROUP




                                                   12             70.
                  4105 N. 20TH STREET, SUITE 220




                                                   13   constitutional rights and caused him damages.
                    PHOENIX, ARIZONA 85016




                                                   14             71.   At all relevant times, Defendants were acting pursuant to a municipal/county

                                                   15   custom, policy, decision, ordinance, regulation, or practice in their interactions with

                                                   16   Decedent.

                                                   17             72.   As a direct and proximate result of Defendants’ unlawful conduct, Decedent
                                                        has suffered the loss of his life, and Plaintiffs have suffered damages and losses as described
                                                   18
                                                        herein entitling them to damages in an amount to be determined at trial.
                                                   19
                                                                  73.   Also as a direct and proximate result of Defendants’ unlawful conduct,
                                                   20
                                                        Plaintiffs have suffered the loss of Decedent’s future earnings, in an amount to be determined
                                                   21
                                                        at trial.
                                                   22
                                                                  74.   Plaintiffs are also entitled to their attorneys’ fees and costs pursuant to 42
                                                   23
                                                        U.S.C. § 1988.
                                                   24
                                                                                                  COUNT VII
                                                   25                   (42 U.S.C. § 1983 Violation of Substantive Due Process Rights)
                                                   26             75.   Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth
                                                   27   herein.
                                                   28

                                                                                                        9
                                                               76.    Plaintiffs in this action are citizens of the United States and all of the police
                                                   1
                                                        officer Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.
                                                   2
                                                               77.    At all relevant times hereto, all individual Defendants to this claim were acting
                                                   3
                                                        under the color of state law in their capacity as officers of the Maricopa County Sheriff’s
                                                   4
                                                        Office, and their acts and omissions were conducted within the scope of their official duties
                                                   5
                                                        or employment.
                                                   6
                                                               78.    At the time of the shooting, Plaintiffs had a clearly established right under the
                                                   7
                                                        Constitution to substantive due process against the loss of their familial relationship with
                                                   8    Decedent.
                                                   9           79.    The officers’ actions and use of force, as described herein, were objectively
                                                   10   unreasonable in light of the facts and circumstances and were a violation of Plaintiffs’
                                                   11   substantive due process rights.
DEGNANLAW GROUP




                                                   12          80.    The officers unlawfully killed Decedent by means of objectively unreasonable,
                  4105 N. 20TH STREET, SUITE 220




                                                   13   excessive and shocking physical force, thereby unreasonably depriving Plaintiffs of their
                    PHOENIX, ARIZONA 85016




                                                   14   familial relationship with Decedent.

                                                   15          81.    Defendants engaged in the conduct described herein willfully, maliciously, in

                                                   16   bad faith, and in reckless disregard of Plaintiffs’ federally protected Constitutional rights.

                                                   17          82.    They did so with shocking and willful indifference to Plaintiffs’ rights and their
                                                        conscious awareness that they would cause Decedent’s death.
                                                   18
                                                               83.    Defendants’ acts and omissions intentionally deprived Plaintiffs of their
                                                   19
                                                        Constitutional rights and caused them damages.
                                                   20
                                                               84.    Defendants enacted a municipal/county custom, policy, decision, ordinance,
                                                   21
                                                        regulation, or practice to respond to individuals such as Decedent with deadly force instead
                                                   22
                                                        of preserving the individual’s life through alternative means of de-escalation.
                                                   23
                                                               85.    This custom, policy, decision, ordinance, regulation, or practice is deficient
                                                   24
                                                        because it leads to the unnecessary deaths of individuals attempting “suicide by cop” or who
                                                   25   do not pose a threat necessitating lethal force.
                                                   26          86.    This custom, policy, decision, ordinance, regulation, or practice caused the
                                                   27   deprivation of Plaintiffs’ federally protected Constitutional rights because it caused
                                                   28

                                                                                                       10
                                                        Decedent’s death.
                                                   1
                                                               87.    At all relevant times, Defendants were acting pursuant to a municipal/county
                                                   2
                                                        custom, policy, decision, ordinance, regulation, or practice in their interactions with
                                                   3
                                                        Decedent.
                                                   4
                                                               88.    Defendants’ actions in following this municipal/county custom, policy,
                                                   5
                                                        decision, ordinance, regulation, or practice were done with willful indifference, intentionally,
                                                   6
                                                        maliciously, in bad faith, and in reckless disregard of Plaintiffs’ federally protected
                                                   7
                                                        Constitutional rights.
                                                   8           89.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs
                                                   9    have suffered the loss of their familial relationship with Decedent, and have suffered
                                                   10   damages and losses as described herein entitling them to damages in an amount to be
                                                   11   determined at trial.
DEGNANLAW GROUP




                                                   12          90.    Because the municipal/county custom, policy, decision, ordinance, regulation,
                  4105 N. 20TH STREET, SUITE 220




                                                   13   or practice was likely to cause the death of individuals, Plaintiffs’ harms were obviously
                    PHOENIX, ARIZONA 85016




                                                   14   likely to occur from Defendants’ following the policy.

                                                   15          91.    Plaintiffs are also entitled to their attorneys’ fees and costs pursuant to 42

                                                   16   U.S.C. § 1988.

                                                   17                                 DEMAND FOR JURY TRIAL
                                                               92.    Plaintiffs demand a trial by jury on all issues triable of right by jury.
                                                   18
                                                                                          PRAYER FOR RELIEF
                                                   19
                                                               WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants
                                                   20
                                                        as follows:
                                                   21
                                                               A.     For Plaintiffs’ general and special damages including but not limited to
                                                   22
                                                        emotional distress, loss of consortium, loss of love and affection, loss of support, medical
                                                   23
                                                        and funeral expenses and other economic and non-economic damages;
                                                   24
                                                               B.     For Plaintiffs’ costs incurred in pursuing these claims;
                                                   25          C.     For pre- and post-judgment interest to the extent provided by law;
                                                   26          D.     For such other further relief as the Court deems just and proper.
                                                   27
                                                   28

                                                                                                       11
                                                              RESPECTFULLY SUBMITTED this 8th day of January, 2021.
                                                   1
                                                   2                                                    DEGNAN LAW GROUP
                                                   3                                                    /s/ Mark Horne
                                                   4                                                    David Degnan, Esq.
                                                                                                        Mark Horne, Esq.
                                                   5                                                    Attorneys for Plaintiffs
                                                   6
                                                   7    ORIGINAL of the foregoing e-filed
                                                        this 30th day of October 2020, with copy
                                                   8    emailed to:
                                                   9
                                                        Sherle R. Flaggman, DCA
                                                   10   Maxine S. Mak, DCA
                                                        Maricopa County Attorney’s Office
                                                   11   Civil Services Division
                                                        225 W. Madison Street
DEGNANLAW GROUP




                                                   12
                                                        Phoenix, AZ 85003
                  4105 N. 20TH STREET, SUITE 220




                                                   13   flaggmas@mcao.maricopa.gov
                    PHOENIX, ARIZONA 85016




                                                        makm@mcao.maricopa.gov
                                                   14
                                                        ca-civilmailbox@mcao.maricopa.gov
                                                   15   Attorneys for Defendants
                                                   16
                                                   17   /s/ Heather Stamps

                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                   12
Attachment 4
  Service Documents
  Attachment 5
Remainder of the State Court Record
                                                                           Clerk of the Superior Court
                                                                           *** Electronically Filed ***
                                                                             M. De La Cruz, Deputy
                                                                             7/28/2020 3:29:00 PM
                                                                               Filing ID 11856364
1    ADEL ALLISTER
     MARICOPACOUNTY ATTORNEY
2
3    By:   SHERLE R. FLAGGMAN (019079)
           MAXINE S. MAK (031158)
4          Deputy County Attorneys
           flaggmas@mcao.maricopa.gov
5
           makm@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    225 West Madison Street
8    Phoenix, Arizona 85003
     Telephone (602) 506-8541
9    Facsimile (602) 506-4317
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11
     Attorneys for Defendant Maricopa County
12
13             IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

14                      IN AND FOR THE COUNTY OF MARICOPA
15
     Kayla Melton, surviving wife of Pedro Colazo-     No. CV2020-005416
16   Villa, and on behalf of Pedro Agustin Colazon,
     Isaac Colazo, Alisco Ofelia Jalisciense Colazo- STIPULATION FOR PLAINTIFF
17   Villa and Vincent Aylan Colazo, surviving       TO FILE A FIRST AMENDED
18   children of Pedro Colazo-Villa,                 COMPLAINT AND EXTENDING
                                                     DEADLINE FOR DEFENDANT’S
19                    Plaintiffs,                    RESPONSIVE PLEADING
     v.
20
                                                     (Honorable Christopher Coury)
21   Maricopa County, a political subdivision of the
     State of Arizona; John and Jane Does 1
22   through 10; Black and White Companies I
     through X;
23

24                   Defendants.

25
26         Having met and conferred, the parties hereby stipulate that Plaintiff will file a First

27   Amended Complaint within thirty (30) days and that Defendant’s Answer or responsive
28


                                                  1
1    pleading will be filed within 30 days thereafter.
2              RESPECTFULLY SUBMITTED this 28th day of July 2020.
3
                                                                  ALLISTER ADEL
4                                                                 MARICOPACOUNTY ATTORNEY
5
6                                                                 BY: /s/ Sherle R. Flaggman
                                                                      SHERLE R. FLAGGMAN
7                                                                     MAXINE S. MAK
                                                                      Deputy County Attorneys
8
                                                                      Attorneys for Defendant Maricopa
9                                                                     County
10                                                                DEGNAN LAW GROUP
11
12                                                                BY: /s/ David Degnan (with consent)
                                                                     DAVID DEGNAN
13
                                                                     MARK W. HORNE
14                                                                   Attorneys for Plaintiffs
15                                            CERTIFICATE OF SERVICE
16   I hereby certify that on July 28, 2020, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the TurboCourt System for filing
17   and transmittal of a Notice of Electronic Filing to the following registrants:
18   Honorable Christopher Coury
     Maricopa County Superior Court
19
     East Court Building-914
20   101 W. Jefferson Street
     Phoenix, AZ 85003
21
22   David Degnan, Esq.
     Mark W. Horne, Esq.
23   DEGNAN LAW GROUP
     4105 N. 20th St., Ste. 220
24
     Phoenix, AZ 85016
25   d.degnan@degnanlawaz.com
     m.horne@degnanlawaz.com
26   Attorneys for Plaintiffs
27
     /s/ R. Scott
     S:\CIVIL\CIV\Matters\CJ\2019\Melton v. Penzone CJ2019 0134\Pleadings\Stip for FAC and Extending Answer Deadline.docx
28


                                                                      2
Granted as Submitted                                                             Clerk of the Superior Court
 ***See eSignature page***                                                       *** Electronically Filed ***
                                                                                     L. Stogsdill, Deputy
                                                                                   7/30/2020 8:00:00 AM
                                                                                     Filing ID 11859057
  1

  2
  3

  4

  5
  6                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
  7                            IN AND FOR THE COUNTY OF MARICOPA
  8
        Kayla Melton, surviving wife of Pedro Colazo-     No. CV2020-005416
  9     Villa, and on behalf of Pedro Agustin Colazon,
        Isaac Colazo, Alisco Ofelia Jalisciense Colazo- [PROPOSED] ORDER RE:
 10
        Villa and Vincent Aylan Colazo, surviving       STIPULATION FOR PLAINTIFF
 11     children of Pedro Colazo-Villa,                 TO FILE A FIRST AMENDED
                                                        COMPLAINT AND EXTENDING
 12                      Plaintiffs,                    DEADLINE FOR DEFENDANT’S
 13     v.                                              RESPONSIVE PLEADING

 14     Maricopa County, a political subdivision of the (Honorable Christopher Coury)
        State of Arizona; John and Jane Does 1
 15     through 10; Black and White Companies I
 16     through X;

 17                          Defendants.
 18

 19            Pursuant to the parties’ Stipulation, and with good cause appearing;

 20            IT IS HEREBY ORDERED that Plaintiffs shall file a First Amended Complaint
 21
        within thirty (30) days of the entry of this Order;
 22
               IT IS FURTHER ORDERED that Defendant’s Answer or responsive pleading
 23

 24     will be filed within thirty (30) days after Plaintiffs file their First Amended Complaint.

 25                    DATED this           day of                       2020.
 26

 27
                                                   Honorable Christopher Coury
 28                                                Judge of the Maricopa County Superior Court

                                                      1
eSignature Page 1 of 1
                     Filing ID: 11859057 Case Number: CV2020-005416
                                 Original Filing ID: 11856364
_______________________________________________________________________________
Granted as Submitted

Judicial Officer Comments
/s/ Christopher A. Coury

July 29, 2020




                                                  /S/ Christopher Coury Date: 7/29/2020
                                                  _____________________________
                                                  Judicial Officer of Superior Court
                             ENDORSEMENT PAGE
CASE NUMBER: CV2020-005416          SIGNATURE DATE: 7/29/2020
E-FILING ID #: 11859057              FILED DATE: 7/30/2020 8:00:00 AM


   DAVID W DEGNAN




   MARK W HORNE
                                                                                             Clerk of the Superior Court
                                                                                             *** Electronically Filed ***
                                                                                                 Y. Moralez, Deputy
                                                                                               8/28/2020 3:46:27 PM
                                                                                                 Filing ID 11953686


                     DYLG HJ D        6 1
                    0DUN : RU H        6 1
                         1  WK
                               6WUHHW 6XLWH
                    3KRH L[ UL]R D

                    G GHJ D GHJ D ODZD] FRP
                    P KRU H GHJ D ODZD] FRP
                            I        II

                              ,                 ,                                             ,
                                     ,                                               ,
                    . /       0(/721 VXUYLYL J ZLIH RI               1R     9
                    3( 52 2/ 2 9,// D G R EHKDOI
                    RI 3( 52      867,1 2/ 2 ,6                                                   ,
                      2/ 2           /,6 2     2)(/,
                    - /,6 ,(16(      2/ 2 9,//     D G               7RUW 1R 0RWRU 9HKLFOH                 :UR JIXO
                    9,1 (17       / 1 2/ 2 VXUYLYL J                  HDWK
528




                    FKLOGUH RI 3( 52 2/ 2 9,//
                                                                     7LHU
      68,




                                              3ODL WLIIV
            5, 21




                    YV
1 1
      6 5




                    0 5, 23        2817     D SROLWLFDO
            2 1,




                    VXEGLYLVLR RI WKH 6WDWH RI   UL]R D
      1




                    0 5, 23        2817      6 (5,)) 6
                    2)), ( -2 1 D G - 1(        2(6
                    WKURXJK        / . D G : ,7(
                      203 1,(6 , WKURXJK ;

                                               HIH GD WV



                            20(6 12: 3ODL WLIIV .          /    0(/721 DV VXUYLYL J ZLIH D G R EHKDOI RI
                    3( 52      867,1     2/     2 ,6            2/    2 9,1 (17              / 1         2/    2 D G
                     /,6 2 2)(/,     - /,6 ,(16(           2/    2 9,//         DV VXUYLYL J FKLOGUH       RI 3( 52
                     2/     2 9,//   FROOHFWLYHO     3ODL WLIIV RU     ODLPD WV       IRU WKHLU       RPSODL W DJDL VW
                     HIH GD WV 0 52 3         2817         D G 0 5, 23           2817      6 (5,)) 6 2)), (
                    KHUHE DOOHJH DV IROORZV
                                                    ,           ,      ,     ,
                                   3ODL WLIIV .D OD 0HOWR      3HGUR        JXVWL      ROD]R ,VDDF ROD]R 9L FH W        OD
                     ROD]R D G      OLVFR 2IHOLD -DOLVFLH VH        ROD]R 9LOOD DUH UHVLGH WV RI 0DULFRSD           RX W
                     UL]R D D G WKH DUH WKH VXUYLYL J ZLIH D G FKLOGUH RI WKH GHFHDVHG 3HGUR ROD]R 9LOOD
                       HFHGH W RU       ROD]R 9LOOD       3ODL WLII .        /      0(/721 EUL JV WKLV DFWLR R EHKDOI
                    RI KHUVHOI DV WKH VXUYLYL J ZLIH RI                HFHGH W D G WKH RWKHU IRUHJRL J VWDWXWRU
                    EH HILFLDULHV ZKR DUH WKH VXUYLYL J FKLOGUH RI HFHGH W SXUVXD W WR                 56
                                   3XUVXD W WR     56                   HW VHT       3ODL WLIIV DOVR EUL J WKLV DFWLR   IRU
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI ORYH D G DIIHFWLR               ORVV RI VXSSRUW PHGLFDO
                    D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G                     R HFR RPLF GDPDJHV FDXVHG E         WKH
                    VXIIHUL J D G GHDWK RI HFHGH W
                                    HIH GD W 0DULFRSD RX W LV D SROLWLFDO VXEGLYLVLR RI WKH 6WDWH RI UL]R D
528




                                    HIH GD W 7KH 0DULFRSD            RX W        6KHULII V 2IILFH LV D ODZ H IRUFHPH W
                    DJH F IRU 0DULFRSD RX W
      68,
            5, 21




                                   0DULFRSD      RX W D G WKH 0DULFRSD              RX W 6KHULII V 2IILFH DUH FROOHFWLYHO
1 1
      6 5




                    UHIHUUHG WR KHUHL DV      HIH GD WV RU 0 62
            2 1,
      1




                                   7KH DFWLR V RI 0 62 D G LWV RIILFHUV VHUJHD WV D G DJH WV FR VWLWXWH WKH
                    DFWLR V RI 0DULFRSD RX W D G 0DULFRSD RX W LV OLDEOH IRU WKH DFWLR V RI VXFK RIILFHUV
                    VHUJHD WV D G DJH WV YLD                               D G RWKHU ODZ
                                    W DOO UHOHYD W WLPHV 6HUJHD WV -HIIUH                  DGOH 5REHUW /DZUH FH 1RUPLOH
                    D G 0D XHO       0DGULJDO      0 62       HSXWLHV        ZHUH DJH WV D G HPSOR HHV RI 0 62 D G
                    0DULFRSD     RX W   D G ZHUH DW DOO WLPHV DFWL J ZLWKL                 WKH FRXUVH D G VFRSH RI WKHLU
                    HPSOR PH W       HIH GD WV 0DULFRSD         RX W        D G 0 62 D G DUH YLFDULRXVO          OLDEOH IRU
                    0 62       HSXWLHV DFWLR V X GHU WKH WKHRU RI
                                   -RK D G -D H       RHV   WKURXJK          D G ODFN D G :KLWH RPSD LHV , WKURXJK
                    ; FROOHFWLYHO       RH    HIH GD WV     DUH ILFWLWLRXV DPHV XVHG WR LGH WLI          HIH GD WV ZKRVH
                    LGH WLWLHV DUH FXUUH WO      X N RZ     WR 3ODL WLIIV ZKR WRJHWKHU ZLWK             DPHG     HIH GD WV
                    FR WULEXWHG WR FDXVL J WKH KDUPV ORVVHV D G GDPDJHV GHVFULEHG L                       WKLV   RPSODL W
                    3ODL WLIIV ZLOO DPH G WKHLU      RPSODL W ZKH WKH WUXH DPHV RI WKRVH          HIH GD WV EHFRPH
                    N RZ
                                    HIH GD W 0DULFRSD       RX W        HIH GD W 0 62 WKH 06 2            HSXWLHV D G
                    -RK D G -D H RHV DUH FROOHFWLYHO UHIHUUHG WR KHUHL DV             HIH GD WV
                                  -XULVGLFWLR D G YH XH DUH SURSHU DV WKH HYH WV JLYL J ULVH WR 3ODL WLIIV
                     RPSODL W RFFXUUHG L 0DULFRSD          RX W      UL]R D D G WKH DPRX W L FR WURYHUV H[FHHGV
                    WKH PL LPDO MXULVGLFWLR DO UHTXLUHPH WV RI WKLV RXUW
                                  7KH DPRX W RI 3ODL WLIIV GDPDJHV TXDOLILHV WKLV PDWWHU DV D 7LHU         FDVH
                                                                                ,
                                  3ODL WLIIV KHUHE    L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW
                    IRUWK KHUHL
                                  2 RU DERXW 0D                   3HGUR ROD]R 9LOOD ZDV VKRW D G NLOOHG RXWVLGH KLV
                    KRPH E 0 62 V 5HVSR GL J HSXWLHV
528




                                  6KRUWO     SULRU WR WKH VKRRWL J GHDWK RI 0U          ROD]R 9LOOD WKH 5HVSR GL J
                     HSXWLHV DUULYHG DW          (    NUR 6WUHHW 0HVD        UL]R D           , FLGH W /RFDWLR      L
      68,
            5, 21




                    UHVSR VH WR D         FDOO L ZKLFK WKH FDOOHU FODLPHG WKDW 0U          ROD]R 9LOOD VWDWHG WKDW KH
1 1
      6 5




                    ZRXOG EXU GRZ WKH , FLGH W /RFDWLR
            2 1,
      1




                                  7KURXJK PHGLD UHSRUWV LW DSSHDUV WKDW 06 2 FODLPV WKDW 5HVSR GL J
                     HSXWLHV DUULYHG DW WKH , FLGH W /RFDWLR MXVW DV 0U         ROD]R 9LOOD ZDV H[LWL J KLV YHKLFOH
                    7KH 5HVSR GL J         HSXWLHV DOOHJH WKDW 0U      ROD]R 9LOOD ZDV DUPHG ZLWK D ULIOH D G VR
                    5HVSR GL J HSXWLHV LPPHGLDWHO WRRN WR GHIH VLYH SRVLWLR V
                                    OWKRXJK KH SRVHG R LPPHGLDWH WKUHDW RI KDUP 5HVSR GL J               HSXWLHV ILUHG
                    WKHLU ZHDSR V DW 0U      ROD]R 9LOOD LPPHGLDWHO L MXUL J KLP
                                  8SR       EHL J VKRW E     WKH 5HVSR GL J         HSXWLHV 0U        ROD]R 9LOOD ZDV
                    L FDSDFLWDWHG D G WKHUHIRUH SRVHG         R WKUHDW WR 0 62         HSXWLHV RU D      WKLUG SDUWLHV
                    , VWHDG RI DWWHPSWL J WR SURYLGH DVVLVWD FH D G FDUH WR 0U           ROD]R 9LOOD WKH 5HVSR GL J
                     HSXWLHV FR WL XHG WR ZDLW L WKHLU GHIH VLYH SRVLWLR V
                                  0U       ROD]R 9LOOD ZDV FRPSOHWHO L FDSDFLWDWHG D G ZDV DWWHPSWL J WR UDLVH
                    KLV KD G D G DUP ZKLOH KH ZDV OD L J GRZ R WKH VWUHHW L IUR W RI WKH , FLGH W /RFDWLR
                    , UHVSR VH WR 0U       ROD]R 9LOOD UDLVL J KLV DUP D G KD G WKH 5HVSR GL J            HSXWLHV ILUHG
                    WKHLU ZHDSR V WRZDUG 0U          ROD]R 9LOOD D G WKRVH VKRWV XOWLPDWHO SURYHG IDWDO ,W WRRN
                    VHYHUDO PRUH PL XWHV EHIRUH D        RI WKH 5HVSR GL J       HSXWLHV DSSURDFKHG 0U      ROD]R 9LOOD
                    DIWHU KH ZDV VKRW IRU WKH VHFR G WLPH D G WKLV DGGLWLR DO WLPH SUHYH WHG 0U             ROD]R 9LOOD
                    IURP UHFHLYL J D      PHGLFDO DWWH WLR WKDW FRXOG KDYH SRWH WLDOO VDYHG KLV OLIH 0U          ROD]R
                    9LOOD ZDV SUR RX FHG GHDG XSR KLV DUULYDO DW WKH KRVSLWDO
                                                                           ,
                                                         R DW R V R
                                  3ODL WLIIV KHUHE      L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW
                    IRUWK KHUHL
                                      HIH GD WV YLRODWHG      56                ZKH WKH 5HVSR GL J        HSXWLHV XVHG
                    X UHDVR DEOH GHDGO IRUFH DJDL VW 0U         ROD]R 9LOOD
                                  ,    SHUWL H W SDUW      56                  KROGV WKDW     D@ SHUVR   LV MXVWLILHG L
528




                    WKUHDWH L J RU XVL J SK VLFDO IRUFH DJDL VW D RWKHU LI L PDNL J RU DVVLVWL J L PDNL J D
                    DUUHVW RU GHWH WLR R L SUHYH WL J RU DVVLVWL J L SUHYH WL J WKH HVFDSH DIWHU DUUHVW RU
      68,




                    GHWH WLR RI WKDW RWKHU SHUVR VXFK SHUVR XVHV RU WKUHDWH V WR XVH SK VLFDO IRUFH
            5, 21
1 1
      6 5




                                  :KLOH      56              GRHV JUD W ODZ H IRUFHPH W WKH XVH RI GHDGO IRUFH LW
            2 1,




                    GRHV VR X GHU WKH UHVWUDL WV RI      56                    56               L SHUWL H W SDUW KROGV
      1




                    WKDW WKH WKUHDWH HG XVH RI GHDGO SK VLFDO IRUFH E D SHUVR DJDL VW D RWKHU LV MXVWLILHG
                    SXUVXD W WR VHFWLR            R O LI D UHDVR DEOH SHUVR HIIHFWL J WKH DUUHVW RU SUHYH WL J WKH
                    HVFDSH ZRXOG EHOLHYH WKH VXVSHFW RU HVFDSHH LV DFWXDOO UHVLVWL J WKH GLVFKDUJH RI D OHJDO
                    GXW ZLWK GHDGO SK VLFDO IRUFH RU ZLWK WKH DSSDUH W FDSDFLW WR XVH GHDGO SK VLFDO IRUFH
                                  , DGGLWLR        56                 KROGV WKDW WKH XVH RI GHDGO IRUFH E D SHDFH
                    RIILFHU DJDL VW D RWKHU LV MXVWLILHG SXUVXD W WR VHFWLR                 R O ZKH WKH SHDFH RIILFHU
                    UHDVR DEO EHOLHYHV WKDW LW LV HFHVVDU WR GHIH G KLPVHOI RU D WKLUG SHUVR IURP ZKDW WKH
                    SHDFH RIILFHU UHDVR DEO EHOLHYHV WR EH WKH XVH RU LPPL H W XVH RI GHDGO SK VLFDO IRUFH


                                  7KH GHDGO IRUFH ZDV X UHDVR DEOH EHFDXVH 0U                ROD]R 9LOOD GLG RW SRVH D
                    ULVN RI GHDGO IRUFH DJDL VW D        RI WKH 5HVSR GL J        HSXWLHV RU RWKHU WKLUG SDUWLHV DW WKH
                    WLPH WKDW KH ZDV VKRW
                                    0U      ROD]R 9LOOD ZDV L FDSDFLWDWHG E WKH XVH RI SK VLFDO IRUFH DJDL VW KLP
                     H ZDV VXEGXHG D G L FDSDEOH RI WKUHDWH L J WKH             HSXWLHV RU WKLUG SHUVR V 7KH   HSXWLHV
                    DJDL ILUHG WKHLU ZHDSR V WRZDUG 0U               ROD]R 9LOOD D G WKHLU XVH RI GHDGO IRUFH ZDV
                    X UHDVR DEOH
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH      HFHGH W VXVWDL HG VHULRXV L MXULHV WKDW UHVXOWHG L GHDWK
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH .D OD 0HOWR VXIIHUHG WKH GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G
                    RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH 3ODL WLIIV 3HGUR       JXVWL       ROD]R ,VDDF 2PDU      ROD]R 9L FH W      OD   ROD]R D G
528




                     OLVFR 2IHOLD -DOLVFLH VH      ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG
                    VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R
      68,
            5, 21




                    HFR RPLF GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
1 1
      6 5




                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV X UHDVR DEOH XVH RI GHDGO
            2 1,
      1




                    IRUFH WKDW UHVXOWHG L        HFHGH W V GHDWK 3ODL WLIIV KDYH EHH         GHSULYHG RI ORYH FDUH
                    DIIHFWLR     FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH
                    IDPLO UHODWLR VKLS
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH WKDW UHVXOWHG L      HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO
                    D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU
                    KHDOWKFDUH UHODWHG H[SH VHV L WKH IXWXUH
                                                                           ,,
                                                                 1
                                    3ODL WLIIV KHUHE     L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW
                    IRUWK KHUHL
                                      W DOO UHOHYD W WLPHV     HIH GD WV KDG D GXW WR FR IRUP WR WKH OHJDO VWD GDUG
                    RI UHDVR DEOH FR GXFW L WKH OLJKW RI WKH DSSDUH W ULVN
                                      HIH GD WV EUHDFKHG WKHLU GXW D G ZHUH HJOLJH W ZKH WKH IDLOHG WR DFW
                    ZLWK UHDVR DEOH FDUH D G ILUHG WKHLU ZHDSR V WRZDUG 0U              ROD]R 9LOOD WKHLU XVH RI IRUFH
                    ZDV X UHDVR DEOH D G HJOLJH W
                                      HIH GD WV IXUWKHU EUHDFKHG WKHLU GXW ZKH WKH IDLOHG WR WLPHO DGGUHVV
                     HFHGH W V OLIH WKUHDWL J L MXULHV D G L WUHDWL J WKH         HFHGH W DV D WKUHDW DV KH ODLG G L J
                    IURP KLV L MXULHV
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HIH GD WV          HJOLJH FH 0U   ROD]R 9LOOD
                    VXVWDL HG VHULRXV L MXULHV WKDW UHVXOWHG L GHDWK
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HJOLJH FH .D OD 0HOWR VXIIHUHG WKH
                    GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI
                    FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R
                    HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
528




                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV   HJOLJH FH 3ODL WLIIV 3HGUR
                     JXVWL        ROD]R ,VDDF 2PDU     ROD]R 9L FH W       OD      ROD]R D G   OLVFR 2IHOLD -DOLVFLH VH
      68,
            5, 21




                     ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV
1 1
      6 5




                    ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR
            2 1,
      1




                    WKH GHDWK RI WKHLU EHORYHG IDWKHU
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV    HJOLJH FH WKDW UHVXOWHG L
                     HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR                FRPSD LR VKLS
                    VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO UHODWLR VKLS
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV    HJOLJH FH WKDW UHVXOWHG L
                     HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV L
                    WKH IXWXUH
                                                                       ,,,
                                                            1          3

                                    3ODL WLIIV KHUHE    L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW
                    IRUWK KHUHL
                                      W DOO UHOHYD W WLPHV    HIH GD WV RZHG D GXW WR FRPSO ZLWK DSSOLFDEOH
                    VWDWXWHV UHJXODWLR V D G UXOHV UHJDUGL J WKH XVH RI GHDGO IRUFH
                                      HIH GD WV EUHDFKHG WKLV GXW ZKH WKH X UHDVR DEO XVHG GHDGO IRUFH
                    ZKH LW ZDV RW ZDUUD WHG              56
                                      HIH GD WV IDLOXUH WR FRPSO     ZLWK WKH DERYH UHIHUH FHG VWDWXWH ZDV WKH
                    GLUHFW D G SUR[LPDWH FDXVH RI          HFHGH W V L MXULHV D G GDPDJHV D G WKXV FR VWLWXWHV
                     HJOLJH FH
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HJOLJH FH            .D OD 0HOWR VXIIHUHG
                    WKH GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI
                    FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R
                    HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV   HJOLJH FH            3ODL WLIIV
                    3HGUR    JXVWL       ROD]R ,VDDF 2PDU      ROD]R 9L FH W       OD       ROD]R D G     OLVFR 2IHOLD
528




                    -DOLVFLH VH ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO
                    GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G                    R HFR RPLF
      68,
            5, 21




                    GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
1 1
      6 5




                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV     HJOLJH FH           WKDW
            2 1,
      1




                    UHVXOWHG L       HFHGH W V GHDWK 3ODL WLIIV KDYH EHH        GHSULYHG RI ORYH FDUH DIIHFWLR
                    FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO
                    UHODWLR VKLS
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV     HJOLJH FH           WKDW
                    UHVXOWHG L     HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G RWKHU
                    KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH UHODWHG
                    H[SH VHV L WKH IXWXUH
                                                                       ,
                                                               R           DW
                                     3ODL WLIIV KHUHE   L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW
                    IRUWK KHUHL
                                      HIH GD WV    HJOLJH FH D G EUHDFK RI GXWLHV FDXVHG WKH GHDWK RI 0U        ROD]R
                    9LOOD
                                       V D FR VHTXH FH RI    HFHGH W V GHDWK 3ODL WLIIV VXIIHUHG SDL   JULHI VRUURZ
                    D JXLVK VWUHVV VKRFN D G PH WDO VXIIHUL J DOUHDG H[SHULH FHG D G UHDVR DEO SUREDEOH WR
                    EH H[SHULH FHG IRU WKH UHVW RI WKHLU OLYHV
                                       V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI          HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E          HIH GD WV .D OD 0HOWR VXIIHUHG WKH GHDWK RI KHU EHORYHG KXVED G
                    D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G
                    IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU
                    EHORYHG KXVED G
                                       V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI          HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E           HIH GD WV 3ODL WLIIV 3HGUR    JXVWL    ROD]R ,VDDF 2PDU       ROD]R
                    9L FH W      OD      ROD]R D G OLVFR 2IHOLD -DOLVFLH VH ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU
                    IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G
528




                    RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
                                       V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI          HFHGH W V GHDWK
      68,
            5, 21




                    ZUR JIXOO FDXVHG E           HIH GD WV 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR
1 1
      6 5




                    FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO
            2 1,
      1




                    UHODWLR VKLS
                                       V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI          HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E           HIH GD WV 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G
                    RWKHU KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV L WKH IXWXUH
                                                                                   ,
                                      3ODL WLIIV GHPD G D WULDO E MXU R DOO LVVXHV WULDEOH RI ULJKW E MXU
                                                                               ,
                            : (5()25( 3ODL WLIIV UHTXHVW WKDW WKLV RXUW H WHU MXGJPH W DJDL VW HIH GD WV
                    DV IROORZV
                                      )RU 3ODL WLIIV JH HUDO D G VSHFLDO GDPDJHV L FOXGL J EXW RW OLPLWHG WR
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI ORYH D G DIIHFWLR ORVV RI VXSSRUW PHGLFDO
                    D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
                                )RU 3ODL WLIIV FRVWV L FXUUHG L SXUVXL J WKHVH FODLPV
                                )RU SUH D G SRVW MXGJPH W L WHUHVW WR WKH H[WH W SURYLGHG E ODZ
                                )RU VXFK RWKHU IXUWKHU UHOLHI DV WKH RXUW GHHPV MXVW D G SURSHU


                                                    ,        WKLV    WK GD RI XJXVW




                                                                    V 0DUN : RU H
                                                                     DYLG HJ D (VT
                                                                    0DUN : RU H (VT
                                                                           I       II
528
      68,
            5, 21
1 1
      6 5
            2 1,
      1
                                                                        Clerk of the Superior Court
                                                                        *** Electronically Filed ***
                                                                             T. Hays, Deputy
                                                                          9/28/2020 9:18:55 AM
                                                                            Filing ID 12046497
 1   ADEL ALLISTER
     MARICOPACOUNTY ATTORNEY
 2
 3   By:   SHERLE R. FLAGGMAN (019079)
           MAXINE S. MAK (031158)
 4         Deputy County Attorneys
           flaggmas@mcao.maricopa.gov
 5
           makm@mcao.maricopa.gov
 6
     CIVIL SERVICES DIVISION
 7   225 West Madison Street
 8   Phoenix, Arizona 85003
     Telephone (602) 506-8541
 9   Facsimile (602) 506-4317
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11
     Attorneys for Defendants Maricopa County
12   & Maricopa County Sheriff’s Office
13
                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
14
                        IN AND FOR THE COUNTY OF MARICOPA
15
16   Kayla Melton, surviving wife of Pedro Colazo-     No. CV2020-005416
     Villa, and on behalf of Pedro Agustin Colazon,
17   Isaac Colazo, Alisco Ofelia Jalisciense Colazo- DEFENDANTS’ MOTION TO
18   Villa and Vincent Aylan Colazo, surviving       DISMISS PLAINTIFF’S FIRST
     children of Pedro Colazo-Villa,                 AMENDED COMPLAINT
19
                      Plaintiffs,                      (Honorable Christopher Coury)
20
     v.
21
     Maricopa County, a political subdivision of the
22   State of Arizona; John and Jane Does 1
     through 10; Black and White Companies I
23
     through X;
24
                      Defendants.
25
26

27

28


                                                 1
 1          Pursuant to Rule 12(b)(6) of the Arizona Rules of Civil Procedure, Defendants Maricopa

 2   County and Maricopa County Sheriff’s Office (“MCSO”) move to dismiss Plaintiff’s First
 3
     Amended Complaint (“FAC”) for failure to state a claim because: (1) MCSO is a non-jural
 4
     entity and cannot be sued; (2) Maricopa County cannot be vicariously liable for the
 5
 6   actions of MCSO deputies; (3) no cause of action arises from the Arizona

 7   justification/defense statutes; (4) Arizona does not recognize a tort of negligent use of
 8
     excessive or unreasonable force; (5) Plaintiff has failed to state a claim for negligence per
 9
     se; (4) a wrongful death allegation fails to state a claim for relief in the context of alleged
10

11
     excessive or unreasonable force. Accordingly, Plaintiff’s FAC must be dismissed.

12   I.     Facts. This claim arises from the death of Pedro Colazo-Villa who was shot by
13   MCSO deputies on May 6, 2019. See ⁋ 13 of Plaintiff’s First Amended Complaint
14
     (“FAC”). Plaintiff’s FAC names MCSO and Maricopa County as Defendants.
15
16
     II.    Standard of Review for Motion to Dismiss.

17          In considering a Rule 12(b)(6) motion to dismiss, the court assumes “the truth of
18   the well-pled factual allegations and indulge in all reasonable inferences therefrom.”
19
     Cullen v. Auto-Owners Ins. Co., 218 Ariz. 417, 419 (2008). The motion is granted if the
20
     plaintiff “would not be entitled to relief under any facts susceptible of proof in the
21

22   statement of the claim.” Mohave Disposal, Inc. v. City of Kingman, 186 Ariz. 343, 346
23   (1996).
24
     III.   Plaintiff has failed to state a claim against the Maricopa County Sheriff’s
25
     Office because it is a non-jural entity which cannot be sued. MCSO may not be sued
26

27   because it is a non-jural entity. Braillard v. Maricopa County, 224 Ariz. 481, 232 P.3d
28


                                                   2
 1   1263 (Ariz. Ct. App. 2010). “Governmental entities have no inherent power and possess
 2   only those powers and duties delegated to them by their enabling statutes. Thus, a
 3
     governmental entity may be sued only if the legislature has so provided.” Id. at 481, ¶ 12.
 4
     Arizona’s legislature does not designate MSCO as a political subdivision and thus does
 5
 6   permit MCSO to sue or be sued. See A.R.S. § 11–201. “[N]o Arizona statute confers [the
 7   power to sue or be sued] on MCSO as a separate legal entity.” Id. The MCSO is an
 8
     administrative creation of the county sheriff to allow him to carry out his statutory duties
 9
     and not a “person” amenable to suit pursuant to § 1983. Because there is no enabling
10

11   statute granting status MCSO as a legal entity, it cannot be sued.
12          Because MCSO is non-jural, Plaintiff’s FAC fails to state a claim against MCSO
13
     and MCSO must be dismissed from this action.
14
     IV.    Plaintiff has failed to state a claim against Maricopa County for the actions of
15
16   the Sheriff’s deputies. Plaintiff’s FAC alleges that Maricopa County is vicariously liable

17   for the actions of the MCSO deputies who shot Mr. Colazo-Villa. See FAC, ⁋⁋ 6, 7.
18
     Plaintiff’s allegations fail to state a claim because, as a matter of law, Maricopa County
19
     bears no vicarious liability for the law enforcement actions of the Maricopa County
20
21   Sheriff or his deputies in the performance of their statutory duties. The Sheriff is an

22   elected County official under A.R.S. §11-401. The Arizona Constitution provides that the
23
     Sheriff is a county officer whose duties are statutorily prescribed. See Ariz. Const. Art. 12,
24
     §§ 3, 4. Arizona’s statutes delegate traditional law enforcement powers and duties, and
25
26   their operations, to the Sheriff. Specifically, A.R.S. § 11-441 empowers the Sheriff to

27   preserve the peace (A.R.S. § 11-441(A)(1)); to perform arrests of persons committing
28


                                                   3
 1   crimes (A.R.S. § 11-441(A)(2)); to prevent and suppress all affrays, breaches of the peace,
 2   riots, and insurrections which may come to the knowledge of the sheriff (A.R.S. § 11-
 3
     441(A)(3)); to take charge of and keep the county jail (A.R.S. § 11-441(A)(5)); and to
 4
     conduct or coordinate within the county search or rescue operations involving the life or
 5
 6   health of any person. (A.R.S. § 11-441(C)). Maricopa County’s oversight of the Sheriff is
 7   restricted to fiscal and budgetary matters. See, A.R.S. §§ 11-251 and 11-444.
 8
            Maricopa County has neither the legal power to hire or terminate the Sheriff’s
 9
     employees nor a right of control over the Sheriff or his deputies in the performance of
10

11   their statutorily prescribed duties. See Hounshell v. White, 220 Ariz. 1, 202 P.3d 466
12   (App. 2008). See also Fridena v. Maricopa County, 18 Ariz. App. 527, 531, 504 P.2d 58,
13
     61 (1972) (holding that Maricopa County was not liable under the doctrine of respondeat
14
     superior for the alleged tortious conduct of county sheriff’s deputies in serving a writ of
15
16   restitution) and Hernandez v. Maricopa County, 138 Ariz. 143, 146, 673 P.2d 341, 344

17   (App. 1983) (holding that Maricopa County was not liable under respondeat superior
18
     when Plaintiff was arrested and held in jail overnight for failing to pay a speeding ticket
19
     due to an error by a county Justice of the Peace staff member failing to credit Plaintiff
20
21   with payment of the ticket).

22          The deputies involved in the event with Mr. Colazo-Villa were employees of the
23
     duly elected Sheriff at the time of the incident. The deputies were hired and trained by the
24
     Sheriff. A.R.S. §11-409. As a matter of law, Maricopa County cannot be vicariously liable
25
26   for the law enforcement conduct of the Sheriff, his deputies, or other employees.

27   Plaintiff’s allegations that the County is vicariously liable for the actions of the Sheriff’s
28


                                                   4
 1   deputies fails to state a cognizable claim for relief. Therefore, Maricopa County must be
 2   dismissed from this action.
 3
     V.     Count I Plaintiff’s FAC fails to state a claim for relief under A.R.S. §§ 13-409
 4
     and 13-410. Count I of Plaintiff’s FAC is premised upon A.R.S. §§ 13-409 and 13-410
 5
 6   which are known as “justification statutes” because they shield law enforcement officers
 7   from intentional tort claims based on justified intentional uses of force. “Section 13-409
 8
     provides a justification defense for law enforcement officers who use physical force.”
 9
     Ryan v. Napier, 245 Ariz. 54, 62, ¶ 34 (2018) “If the officer's use of force is justified
10

11   under § 13-409, the officer is immune from civil liability.” Id. at 63, ¶ 34. The statutes are
12   not available to a plaintiff as an affirmative theory of recovery. Plaintiff’s FAC thus fails
13
     to state a claim for relief based upon A.R.S. §§ 13-409 and 13-410.
14
            Moreover, to the extent Plaintiff’s FAC alleges negligent conduct by the Sheriff’s
15
16   deputies, the justification statutes may not be asserted by the Defendants and they thus

17   have no place in the instant action because it is premised upon a negligence theory. See
18
     Napier, 245 Ariz. at 63, ¶ 36 (“Nonetheless, as a practical matter, the §13-409 justification
19
     defense is either redundant or immaterial, and therefore inapplicable, in negligence
20
21   actions.”) And, “a trial court should not instruct a jury on the justification defense under §

22   13-409 if the only claim against the law enforcement officer is negligence.” Id. at 64, ¶ 38.
23
            Count I of Plaintiff’s FAC fails to state a claim for relief and it must be dismissed.
24
     VI.    Count II of Plaintiff’s FAC fails to state a claim for the negligent use of force.
25
26   In Arizona, a plaintiff cannot bring a negligence claim based upon a law enforcement

27   officer’s intentional acts of applying force. See. Napier, 245 Ariz. at 60 - 61. Any
28


                                                   5
 1   negligence claim must be based upon conduct independent of the officer’s intentional
 2   acts. Id. at 57, ¶1, and 62, ¶31. No negligence cause of action exists for the deputies’
 3
     intentional decision to shoot. Id. at 61. See also Liberti v. City of Scottsdale, 2020 WL
 4
     3034623 at * 2 (9th Cir. June 5, 2020); Leibel v. City of Buckeye, 364 F.Supp.3d 1027,
 5
 6   1044 (D. Ariz. 2019).
 7          Napier and its progeny establish that negligent use of intentionally inflicted force is
 8
     not a cognizable claim; therefore, Plaintiff’s negligence allegations fail to state a claim
 9
     and must be dismissed.
10

11   VII.   Count III of Plaintiff’s FAC fails to state a claim for negligence per se. Count
12   III of Plaintiff’s FAC alleges negligence per se based upon the deputies’ alleged violation
13
     of §13-410. See FAC ¶ 42. “A person who violates a statute enacted for the protection and
14
     safety of the public is guilty of negligence per se.” Alaface v. Nat'l Inv. Co., 181 Ariz.
15
16   586, 596 (App. 1994). Count III of Plaintiff’s FAC fails to state a claim for relief because,

17   as a justification/defense statute, A.R.S. §13-410 was not enacted for the protection and
18
     safety of the public. Moreover, as discussed in Section V, supra, A.R.S. §13-410 is a
19
     justification/defense statute and does not give rise to a cause of action. And finally, as
20
21   discussed in Section VI, supra, there can be no claim for negligence in a case based upon

22   an intentional act.
23
            Plaintiff has failed to state a claim for negligence per se and Count III of her FAC
24
     must be dismissed.
25
26   VIII. Count IV of Plaintiff’s FAC fails to state a claim for wrongful death. In Count

27   IV of their FAC, and specifically at ⁋ 49, Plaintiff alleges that Defendants’ negligence
28


                                                   6
 1   resulted in the wrongful death of Mr. Colzo-Villa. Such a claim is no longer viable under
 2   Arizona law. Based upon Napier, Plaintiff’s allegation of wrongful death fails to state a
 3
     claim for relief and must be dismissed.
 4
     IX.    Conclusion. Plaintiff’s FAC fails to state a claim for relief because: (1) MCSO is
 5
 6   a non-jural entity and cannot be sued; (2) Maricopa County cannot be vicariously liable
 7   for the actions of MCSO deputies; (3) no cause of action arises from the Arizona
 8
     justification/defense statutes; (4) Arizona does not recognize a tort of negligent use of
 9
     excessive or unreasonable force; (5) Plaintiff has failed to state a claim for negligence per
10

11   se; (6) a wrongful death allegation fails to state a claim for relief in the context of alleged
12   excessive or unreasonable force. Accordingly, Plaintiff’s FAC must be dismissed.
13
            RESPECTFULLY SUBMITTED this 28th day of September 2020.
14
                                                ALLISTER ADEL
15                                              MARICOPACOUNTY ATTORNEY
16
                                                BY: /s/ Sherle R. Flaggman
17                                                  SHERLE R. FLAGGMAN
                                                    MAXINE S. MAK
18
                                                    Deputy County Attorneys
19                                                  Attorneys for Defendants Maricopa
                                                    County & Maricopa County Sheriff’s
20                                                  Office
21
                                   CERTIFICATE OF SERVICE
22
     I hereby certify that on September 28, 2020, I caused the foregoing document to be
23   electronically transmitted to the Clerk’s Office using the TurboCourt System for filing
     and transmittal of a Notice of Electronic Filing to the following registrants:
24
     Honorable Christopher Coury
25   Maricopa County Superior Court
     East Court Building-914
26
     101 W. Jefferson Street
27   Phoenix, AZ 85003

28


                                                   7
 1   David Degnan, Esq.
     Mark W. Horne, Esq.
 2   DEGNAN LAW GROUP
 3   4105 N. 20th St., Ste. 220
     Phoenix, AZ 85016
 4   d.degnan@degnanlawaz.com
     m.horne@degnanlawaz.com
 5
     Attorneys for Plaintiff
 6
     /s/ R. Scott
 7
     S:\CIVIL\CIV\Matters\CJ\2019\Melton v. Penzone CJ2019 0134\Pleadings\MTD FAC.docx
 8
 9
10

11
12
13

14
15
16

17

18

19
20
21

22
23

24

25
26

27

28


                                                                    8
                                                                                           Clerk of the Superior Court
                                                                                           *** Electronically Filed ***
                                                                                               Y. Moralez, Deputy
                                                                                             10/19/2020 3:34:46 PM
                                                                                               Filing ID 12123059


                     DYLG HJ D        6 1
                    0DUN : RU H        6 1
                         1  WK
                               6WUHHW 6XLWH
                    3KRH L  UL R D

                    G GHJ D GHJ D ODZD FRP
                    P KRU H GHJ D ODZD FRP
                     WWR QH R    D QW




                    . /       0(/721 VXUYLYL J ZLIH RI              1R      9
                    3( 52 2/ 2 9,// D G R EHKDOI
                    RI 3( 52      867,1 2/ 2 ,6
                      2/ 2           /,6 2     2)(/,
                    - /,6 ,(16(      2/ 2 9,//     D G
528




                    9,1 (17       / 1 2/ 2 VXUYLYL J
                    FKLOGUH RI 3( 52 2/ 2 9,//
      68,
            5, 21




                                               3ODL WLIIV
      6 5
1 1




                    YV
            2 1,




                                                                            QH WR WKH RQ     K    WRSKH      R
      1




                    0 5, 23        2817     D SROLWLFDO
                    VXEGLYLVLR RI WKH 6WDWH RI   UL R D
                    0 5, 23        2817      6 (5,)) 6
                    2)), ( -2 1 D G - 1(        2(6
                    WKURXJK        / . D G : ,7(
                      203 1,(6 , WKURXJK ;
                                                 HIH GD WV


                          7KH SDUWLHV KHUHE VWLSXODWH WR H WH G 3ODL WLIIV GHDGOL H WR UHVSR G WR HIH GD WV
                    0RWLR WR LVPLVV WR )ULGD      2FWREHU            R RU EHIRUH ZKLFK GD 3ODL WLIIV PXVW ILOH
                    5HVSR VH WR WKH   HIH GD WV 0RWLR WR LVPLVV           HIH GD WV 5HSO ZLOO EH GXH R )ULGD
                    1RYHPEHU             3XUVXD W WR 5XOH     J      R RUGHU IURP WKH RXUW LV HFHVVDU D G WKH
                    H WH VLR LV HIIHFWLYH DXWRPDWLFDOO ZLWK WKLV ILOL J
                                                          WKLV   WK GD RI 2FWREHU



                                                   V   D    R QH
                                                   DYLG HJ D (VT
                                                  0DUN : RU H (VT
                                                   WWR QH R   D QW




                                                  V KH H ) D PDQ           WK SH P   RQ
                                                  6KHUOH 5 )ODJJPD
                                                  0D L H 6 0DN
                                                   WWR QH R H HQ DQW
528




                    25, ,1 / RI WKH IRUHJRL J H ILOHG
                    WKLV WK GD RI 2FWREHU      ZLWK FRS
      68,




                    HPDLOHG WR
            5, 21
      6 5
1 1




                    6KHUOH 5 )ODJJPD
            2 1,




                    0D L H 6 0DN
      1




                       DULFRSD RX W WWRU H      IILFH
                           H FH      RQ
                         : 0DGLVR 6WUHHW
                    3KRH L
                    IODJJPDV PFDR PDULFRSD JRY
                    PDNP PFDR PDULFRSD JRY
                    FD FLYLOPDLOER PFDR PDULFRSD JRY
                      WWR QH R H HQ DQW


                    V .H HQ     QQ
                                                                                   Clerk of the Superior Court
                                                                                   *** Electronically Filed ***
                                                                                   K. Higuchi-Mason, Deputy
                                                                                     10/30/2020 2:19:21 PM
                                                                                       Filing ID 12168235


                     DYLG HJ D        6 1
                    0DUN : RU H        6 1
                         1  WK
                               6WUHHW 6XLWH
                    3KRH L[ UL]R D

                    G GHJ D GHJ D ODZD] FRP
                    P KRU H GHJ D ODZD] FRP
                     WWRUQ IRU OD QW II




                    . /       0(/721 VXUYLYL J ZLIH RI         12     9
                    3( 52 2/ 2 9,// D G R EHKDOI RI
                    3( 52        867,1   2/ 2 ,6
                     2/ 2            /,6 2     2)(/,
528




                    - /,6 ,(16(      2/ 2 9,//     D G
                    9,1 (17       / 1 2/ 2 VXUYLYL J
      68,




                    FKLOGUH RI 3( 52 2/ 2 9,//                 7RUW 1R 0RWRU 9HKLFOH :UR JIXO
            5, 21




                                                                HDWK
      6 5




                                         3ODL WLIIV
1 1
            2 1,




                                                               7LHU
                    YV
      1




                    0 5, 23       2817      D SROLWLFDO
                    VXEGLYLVLR RI WKH 6WDWH RI  UL]R D
                    0 5, 23        2817      6 (5,)) 6
                    2)), ( -2 1 D G - 1( 2(6 WKURXJK
                          / . D G : ,7( 203 1,(6 ,
                    WKURXJK ;


                     HIH GD WV



                          3ODL WLIIV .   /    0(/721 VXUYLYL J ZLIH RI 3( 52 2/       2 9,//         D GR
                    EHKDOI RI 3( 52           867,1   2/   2   ,6         2/   2      /,6 2 2)(/,
                    - /,6 ,(16( 2/           2 9,// D G 9,1 (17       / 1 2/   2 VXUYLYL J FKLOGUH RI
                    3( 52 2/            2 9,//        E D G WKURXJK X GHUVLJ HG FRX VHO D G SXUVXD W WR               UL] 5
                     LY 3       D KHUHE PRYH IRU OHDYH WR DPH G WKHLU                  PH GHG RPSODL W WR L FOXGH WKHLU
                    FODLPV X GHU      86                  D G DPH G WKHLU FODLP IRU ZUR JIXO GHDWK           FOHD YHUVLR RI
                    WKH SURSRVHG 6HFR G         PH GHG RPSODL W LV DWWDFKHG DV ([KLELW                 KHUHWR D G D UHGOL HG
                    FRS LV DWWDFKHG KHUHWR DV ([KLELW                   7KH SURSRVHG DPH GPH WV DUH HFHVVDU WR DGG
                    3ODL WLIIV FODLPV DJDL VW         HIH GD WV X GHU            86            D G DPH G WKHLU FODLP IRU
                    ZUR JIXO GHDWK RZ WKDW 3ODL WLIIV KDYH KDG D RSSRUWX LW WR L YHVWLJDWH WKH VDPH 3ODL WLIIV
                    DUH RW DFWL J L EDG IDLWK D G WKLV PDWWHU LV VWLOO L WKH SOHDGL J VWDJH D G                HIH GD WV ZLOO
                    VXIIHU R SUHMXGLFH E WKH SURSRVHG DPH GPH WV 7KLV 0RWLR LV VXSSRUWHG E WKH IROORZL J
                    0HPRUD GXP RI 3RL WV D G XWKRULWLHV


                            3XUVXD W WR     5     3       D          D FRS RI WKH SURSRVHG 6HFR G PH GHG RPSODL W LV
528




                    DWWDFKHG KHUHWR DV ([KLELW            /HDYH VKRXOG EH JUD WHG IRU 3ODL WLIIV WR ILOH WKH DWWDFKHG
      68,




                    6HFR G    PH GHG RPSODL W
            5, 21




                            3XUVXD W WR 5XOH           OHDYH WR DPH G PXVW EH IUHHO JLYH ZKH MXVWLFH UHTXLUHV
      6 5
1 1




                     UL] 5     LY 3UR       D              DO R &D O Y &DUU              UL]                   3 G
            2 1,
      1




                                @PH GPH WV WR SOHDGL JV VKRXOG EH JUD WHG ZLWK JUHDW OLEHUW VR WKDW FDVHV PD
                    EH GHFLGHG R WKH PHULWV UDWKHU WKD R PHUH WHFK LFDOLWLHV RI SOHDGL JV D G VR OR J DV WKH
                    JUD WL J RI WKH DPH GPH W GRHV RW SUHMXGLFH WKH RWKHU SDUW
                             OWKRXJK WKH GHFLVLR ZKHWKHU WR JUD W OHDYH WR DPH G LV GLVFUHWLR DU LW LV JH HUDOO
                    D DEXVH RI GLVFUHWLR WR GH            D UHTXHVW WR DPH G DEVH W X GXH GHOD              GLODWRU DFWLR RU
                    X GXH SUHMXGLFH         QY        S U RU &R UW RI WDW RI U                  UL]                3 G
                                   YO PDQ Y                   QWFR         UL]                    3 G                    SS
                              DOO Y     U        S W RI          DI W            UL]                  3 G                SS

                     7R EH X GXH FRXUWV KDYH UHTXLUHG WKDW WKH GHOD EH HJOLJH W RU GLODWRU L DWXUH WDW
                    &RPS Q DW RQ Q Y      OOR &D &R RI KR Q               UL]             3 G
                      UL] SS LY                 QY     S U RU &R UW RI WDW RI U            UL]
                    3 G
                            , IDFW HYH D X GXH GHOD ZLWKRXW PRUH LV L VXIILFLH W WR UHIXVH D UHTXHVW WR DPH G
                              Q DW           3 G DW            GH LDO RI UHTXHVW WR DPH G DIWHU DSSUR[LPDWHO WZH W
                    VHYH          PR WK GHOD UHYHUVHG           YO PDQ DW              3 G DW          GH LDO RI UHTXHVW WR
                    DPH G LV L DSSURSULDWH ZKHUH WKHUH LV R VKRZL J RI SUHMXGLFH UHVXOWL J IURP GHOD
                            , WKLV FDVH WKHUH KDV EHH          R X GXH GHOD       RU GLODWRU DFWLR      7KLV FDVH LV VWLOO L
                    WKH SOHDGL J VWDJH D G        HIH GD WV KDYH ILOHG D PRWLR WR GLVPLVV ZKLFK 3ODL WLIIV DUH DERXW
                    WR UHVSR G WR , GHHG WKH           UL]R D 6XSUHPH         RXUW SHUPLWWHG GHIH GD WV WR DPH G WKHLU
                    D VZHU L D FDVH ZKHUH WKHUH ZHUH R O              GD V OHIW X WLO WULDO        &D O Y &DUU           UL]
                               3 G                  ,I WKH GHIH GD WV L WKDW FDVH GLG RW YLRODWH WKH X GXH GHOD
                    D G GLODWRU DFWLR        SURYLVLR V VHW IRUWK L         RPDQ Y    DY      FHUWDL O 3ODL WLIIV PRWLR WR
                    DPH G ZKHUH D WULDO GDWH KDV RW HYH EHH VHW GRHV RW YLRODWH WKHVH SURYLVLR V
                            )RU WKH VDPH UHDVR V WKHUH LV R X GXH SUHMXGLFH 2XU 6XSUHPH RXUW KHOG WKDW WKH
528




                    SODL WLIIV VKRXOG KDYH EHH DOORZHG WR DPH G WKHLU FRPSODL W ZKHUH WKH FDVH ZDV VWLOO L WKH
      68,




                    GLVFRYHU SKDVH D G WKH DPH GPH WV ZHUH EDVHG R IDFWV DOUHDG N RZ WR WKH GHIH GD W
            5, 21




                           SW Y      DFK     &R          UL]                3 G                ,   S W WKH RXUW REVHUYHG
      6 5
1 1




                    WKDW WKH SODL WLIIV    SURSRVHG DPH GHG LV GLUHFWHG WR WKH VDPH SDUW D G SUHGLFDWHG R WKH
            2 1,
      1




                    VDPH WUD VDFWLR V ZKLFK GHIH GD W@ KDG RWLFH RI IURP WKH VWDUW RI OLWLJDWLR               D G WKH@ FDVH
                    ZDV VWLOO L GLVFRYHU VWDWH                    UL] DW             3 G DW
                              V H[SODL HG DERYH WKLV FDVH LV VWLOO L WKH SOHDGL J VWDJH D G D WULDO GDWH KDV RW EHH
                    VHW E WKLV       RXUW 7KH UHTXHVWHG DPH GPH W LV HFHVVDU IRU 3ODL WLIIV WR DGG WKHLU FODLPV
                    DJDL VW   HIH GD WV X GHU         86                   D G DPH G WKHLU FODLP IRU ZUR JIXO GHDWK RZ
                    WKDW WKH KDYH KDG D RSSRUWX LW WR L YHVWLJDWH WKH VDPH              V VXFK 3ODL WLIIV 0RYH WR PH G
                    WKHLU PH GHG RPSODL W             FFRUGL JO OHDYH WR DPH G VKRXOG EH JUD WHG
                            : (5()25( EDVHG XSR DOO RI WKH IRUHJRL J 3ODL WLIIV UHVSHFWIXOO UHTXHVW WKDW
                    WKLV RXUW JUD W OHDYH WR DPH G WKHLU PH GHG RPSODL W D G DOORZ WKH 3ODL WLIIV WH
                    GD V IURP H WU RI WKH RUGHU JUD WL J WKLV 0RWLR WR ILOH D G VHUYH WKH 6HFR G                    PH GHG
                     RPSODL W         SURSRVHG RUGHU LV L FOXGHG KHUHZLWK IRU WKH RXUW V FR YH LH FH
                                                           WKLV    WK GD RI 2FWREHU



                                                                  V 0DUN :     RU H
                                                                   DYLG HJ D     (VT
                                                                  0DUN : RU    H (VT
                                                                   WWRUQ IRU    OD QW II

                    25, ,1 / RI WKH IRUHJRL J H ILOHG
                    WKLV WK GD RI 2FWREHU       ZLWK FRS
                    HPDLOHG WR

                    6KHUOH 5 )ODJJPD
                    0D[L H 6 0DN
                       DULFRSD R W WWRU H V IILFH
                    & Y O UY F      Y RQ
                         : 0DGLVR 6WUHHW
528




                    3KRH L[
      68,




                    IODJJPDV PFDR PDULFRSD JRY
            5, 21




                    PDNP PFDR PDULFRSD JRY
      6 5




                    FD FLYLOPDLOER[ PFDR PDULFRSD JRY
1 1




                      WWRUQ   IRU I Q DQW
            2 1,
      1




                    V . OO Q    QQ
                     DYLG HJ D        6 1
                    0DUN : RU H        6 1
                         1  WK
                               6WUHHW 6XLWH
                    3KRH L[ UL]R D

                    G GHJ D GHJ D ODZD] FRP
                    P KRU H GHJ D ODZD] FRP
                            I        II

                              ,                  ,                                            ,
                                     ,                                               ,
                    . /       0(/721 VXUYLYL J ZLIH RI                1R     9
                    3( 52 2/ 2 9,// D G R EHKDOI
                    RI 3( 52      867,1 2/ 2 ,6                                                           ,
                      2/ 2           /,6 2     2)(/,
                    - /,6 ,(16(      2/ 2 9,//     D G                7RUW 1R 0RWRU 9HKLFOH            :UR JIXO
                    9,1 (17       / 1 2/ 2 VXUYLYL J                   HDWK
528




                    FKLOGUH RI 3( 52 2/ 2 9,//
                                                                      7LHU
      68,




                                               3ODL WLIIV
            5, 21




                    YV
1 1
      6 5




                    0 5, 23        2817     D SROLWLFDO
            2 1,




                    VXEGLYLVLR RI WKH 6WDWH RI   UL]R D
      1




                    0 5, 23        2817      6 (5,)) 6
                    2)), ( -2 1 D G - 1(        2(6
                    WKURXJK        / . D G : ,7(
                      203 1,(6 , WKURXJK ;
                                                HIH GD WV



                            20(6 12: 3ODL WLIIV .           /    0(/721 DV VXUYLYL J ZLIH D G R EHKDOI RI
                    3( 52      867,1      2/     2 ,6            2/    2 9,1 (17             / 1     2/    2 D G
                     /,6 2 2)(/,     - /,6 ,(16(            2/    2 9,//         DV VXUYLYL J FKLOGUH RI 3( 52
                     2/     2 9,//     FROOHFWLYHO    3ODL WLIIV RU     ODLPD WV      IRU WKHLU   RPSODL W DJDL VW
                     HIH GD WV 0 52 3          2817         D G 0 5, 23           2817     6 (5,)) 6 2)), (
                    KHUHE DOOHJH DV IROORZV
                                                        ,          ,      ,      ,


                                    3ODL WLIIV .D OD 0HOWR        3HGUR        JXVWL     ROD]R ,VDDF ROD]R 9L FH W        OD
                     ROD]R D G       OLVFR 2IHOLD -DOLVFLH VH          ROD]R 9LOOD DUH UHVLGH WV RI 0DULFRSD          RX W
                     UL]R D D G WKH DUH WKH VXUYLYL J ZLIH D G FKLOGUH RI WKH GHFHDVHG 3HGUR ROD]R 9LOOD
                       HFHGH W RU         ROD]R 9LOOD       3ODL WLII .        / 0(/721 EUL JV WKLV DFWLR R EHKDOI RI
                    KHUVHOI DV WKH VXUYLYL J ZLIH RI          HFHGH W D G WKH RWKHU IRUHJRL J VWDWXWRU EH HILFLDULHV
                    ZKR DUH WKH VXUYLYL J FKLOGUH RI HFHGH W SXUVXD W WR                    56
                                    3XUVXD W WR     56                    HW VHT       3ODL WLIIV DOVR EUL J WKLV DFWLR   IRU
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI ORYH D G DIIHFWLR                  ORVV RI VXSSRUW PHGLFDO
                    D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV FDXVHG E WKH VXIIHUL J
                    D G GHDWK RI     HFHGH W
528




                                     HIH GD W 0DULFRSD RX W LV D SROLWLFDO VXEGLYLVLR RI WKH 6WDWH RI UL]R D
                                     HIH GD W 7KH 0DULFRSD                RX W       6KHULII V 2IILFH   0 62       LV D ODZ
      68,
            5, 21




                    H IRUFHPH W DJH F IRU 0DULFRSD RX W
1 1
      6 5




                                    0DULFRSD      RX W D G WKH 0DULFRSD RX W 6KHULII V 2IILFH DUH FROOHFWLYHO
            2 1,
      1




                    UHIHUUHG WR KHUHL DV       HIH GD WV RU 0 62
                                    7KH DFWLR V RI 0 62 D G LWV RIILFHUV VHUJHD WV D G DJH WV FR VWLWXWH WKH
                    DFWLR V RI 0DULFRSD RX W D G 0DULFRSD RX W LV OLDEOH IRU WKH DFWLR V RI VXFK RIILFHUV
                    VHUJHD WV D G DJH WV YLD                                  D G RWKHU ODZ
                                     W DOO UHOHYD W WLPHV 6HUJHD WV -HIIUH                    DGOH 5REHUW /DZUH FH 1RUPLOH
                    D G 0D XHO        0DGULJDO      0 62         HSXWLHV        ZHUH DJH WV D G HPSOR HHV RI 0 62 D G
                    0DULFRSD       RX W   D G ZHUH DW DOO WLPHV DFWL J ZLWKL                  WKH FRXUVH D G VFRSH RI WKHLU
                    HPSOR PH W       HIH GD WV 0DULFRSD RX W D G 0 62 D G DUH YLFDULRXVO OLDEOH IRU 0 62
                     HSXWLHV DFWLR V X GHU WKH WKHRU RI
                                    -RK D G -D H        RHV    WKURXJK          D G ODFN D G :KLWH RPSD LHV , WKURXJK
                    ; FROOHFWLYHO         RH   HIH GD WV       DUH ILFWLWLRXV DPHV XVHG WR LGH WLI          HIH GD WV ZKRVH
                    LGH WLWLHV DUH FXUUH WO       X N RZ       WR 3ODL WLIIV ZKR WRJHWKHU ZLWK            DPHG     HIH GD WV
                    FR WULEXWHG WR FDXVL J WKH KDUPV ORVVHV D G GDPDJHV GHVFULEHG L WKLV RPSODL W 3ODL WLIIV
                    ZLOO DPH G WKHLU RPSODL W ZKH WKH WUXH DPHV RI WKRVH HIH GD WV EHFRPH N RZ
                                     HIH GD W 0DULFRSD RX W         HIH GD W 0 62 WKH 06 2 HSXWLHV D G -RK
                    D G -D H RHV DUH FROOHFWLYHO UHIHUUHG WR KHUHL DV        HIH GD WV
                                    -XULVGLFWLR D G YH XH DUH SURSHU DV WKH HYH WV JLYL J ULVH WR 3ODL WLIIV
                     RPSODL W RFFXUUHG L 0DULFRSD RX W            UL]R D D G WKH DPRX W L FR WURYHUV H[FHHGV WKH
                    PL LPDO MXULVGLFWLR DO UHTXLUHPH WV RI WKLV RXUW
                                    7KH DPRX W RI 3ODL WLIIV GDPDJHV TXDOLILHV WKLV PDWWHU DV D 7LHU     FDVH
                                                                              ,
                                    3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                    2 RU DERXW 0D              3HGUR ROD]R 9LOOD ZDV VKRW D G NLOOHG RXWVLGH KLV
                    KRPH E 0 62 V 5HVSR GL J HSXWLHV
528




                                    6KRUWO    SULRU WR WKH VKRRWL J GHDWK RI 0U        ROD]R 9LOOD WKH 5HVSR GL J
                     HSXWLHV DUULYHG DW           (   NUR 6WUHHW 0HVD       UL]R D            , FLGH W /RFDWLR     L
      68,
            5, 21




                    UHVSR VH WR D        FDOO L ZKLFK WKH FDOOHU FODLPHG WKDW 0U     ROD]R 9LOOD VWDWHG WKDW KH ZRXOG
1 1
      6 5




                    EXU GRZ WKH , FLGH W /RFDWLR
            2 1,
      1




                                    7KURXJK PHGLD UHSRUWV LW DSSHDUV WKDW 06 2 FODLPV WKDW 5HVSR GL J HSXWLHV
                    DUULYHG DW WKH , FLGH W /RFDWLR MXVW DV 0U         ROD]R 9LOOD ZDV H[LWL J KLV YHKLFOH       7KH
                    5HVSR GL J HSXWLHV DOOHJH WKDW 0U        ROD]R 9LOOD ZDV DUPHG ZLWK D ULIOH D G VR 5HVSR GL J
                     HSXWLHV LPPHGLDWHO WRRN WR GHIH VLYH SRVLWLR V
                                     OWKRXJK KH SRVHG R LPPHGLDWH WKUHDW RI KDUP 5HVSR GL J             HSXWLHV ILUHG
                    WKHLU ZHDSR V DW 0U       ROD]R 9LOOD LPPHGLDWHO L MXUL J KLP
                                    8SR      EHL J VKRW E    WKH 5HVSR GL J        HSXWLHV 0U       ROD]R 9LOOD ZDV
                    L FDSDFLWDWHG D G WKHUHIRUH SRVHG R WKUHDW WR 0 62 HSXWLHV RU D             WKLUG SDUWLHV , VWHDG
                    RI DWWHPSWL J WR SURYLGH DVVLVWD FH D G FDUH WR 0U      ROD]R 9LOOD WKH 5HVSR GL J       HSXWLHV
                    FR WL XHG WR ZDLW L WKHLU GHIH VLYH SRVLWLR V
                                    0U    ROD]R 9LOOD ZDV FRPSOHWHO L FDSDFLWDWHG D G ZDV DWWHPSWL J WR UDLVH KLV
                    KD G D G DUP ZKLOH KH ZDV OD L J GRZ R WKH VWUHHW L IUR W RI WKH , FLGH W /RFDWLR             ,
                    UHVSR VH WR 0U      ROD]R 9LOOD UDLVL J KLV DUP D G KD G WKH 5HVSR GL J HSXWLHV ILUHG WKHLU
                    ZHDSR V WRZDUG 0U        ROD]R 9LOOD D G WKRVH VKRWV XOWLPDWHO SURYHG IDWDO ,W WRRN VHYHUDO
                    PRUH PL XWHV EHIRUH D      RI WKH 5HVSR GL J HSXWLHV DSSURDFKHG 0U             ROD]R 9LOOD DIWHU KH
                    ZDV VKRW IRU WKH VHFR G WLPH D G WKLV DGGLWLR DO WLPH SUHYH WHG 0U               ROD]R 9LOOD IURP
                    UHFHLYL J D    PHGLFDO DWWH WLR WKDW FRXOG KDYH SRWH WLDOO VDYHG KLV OLIH 0U           ROD]R 9LOOD
                    ZDV SUR RX FHG GHDG XSR KLV DUULYDO DW WKH KRVSLWDO
                                                                          ,
                                                      9 R DW R V R
                                  3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                      HIH GD WV YLRODWHG     56                ZKH WKH 5HVSR GL J         HSXWLHV XVHG
                    X UHDVR DEOH GHDGO IRUFH DJDL VW 0U         ROD]R 9LOOD
                                  ,    SHUWL H W SDUW      56                 KROGV WKDW     D@ SHUVR   LV MXVWLILHG L
528




                    WKUHDWH L J RU XVL J SK VLFDO IRUFH DJDL VW D RWKHU LI L PDNL J RU DVVLVWL J L PDNL J D
                    DUUHVW RU GHWH WLR R L SUHYH WL J RU DVVLVWL J L SUHYH WL J WKH HVFDSH DIWHU DUUHVW RU
      68,




                    GHWH WLR RI WKDW RWKHU SHUVR VXFK SHUVR XVHV RU WKUHDWH V WR XVH SK VLFDO IRUFH
            5, 21
1 1
      6 5




                                  :KLOH      56              GRHV JUD W ODZ H IRUFHPH W WKH XVH RI GHDGO IRUFH LW
            2 1,




                    GRHV VR X GHU WKH UHVWUDL WV RI     56                56                L SHUWL H W SDUW KROGV WKDW
      1




                    WKH WKUHDWH HG XVH RI GHDGO SK VLFDO IRUFH E D SHUVR DJDL VW D RWKHU LV MXVWLILHG SXUVXD W
                    WR VHFWLR           R O LI D UHDVR DEOH SHUVR HIIHFWL J WKH DUUHVW RU SUHYH WL J WKH HVFDSH
                    ZRXOG EHOLHYH WKH VXVSHFW RU HVFDSHH LV DFWXDOO UHVLVWL J WKH GLVFKDUJH RI D OHJDO GXW ZLWK
                    GHDGO SK VLFDO IRUFH RU ZLWK WKH DSSDUH W FDSDFLW WR XVH GHDGO SK VLFDO IRUFH
                                  , DGGLWLR       56                 KROGV WKDW WKH XVH RI GHDGO IRUFH E D SHDFH
                    RIILFHU DJDL VW D RWKHU LV MXVWLILHG SXUVXD W WR VHFWLR                R O ZKH WKH SHDFH RIILFHU
                    UHDVR DEO EHOLHYHV WKDW LW LV HFHVVDU WR GHIH G KLPVHOI RU D WKLUG SHUVR IURP ZKDW WKH
                    SHDFH RIILFHU UHDVR DEO EHOLHYHV WR EH WKH XVH RU LPPL H W XVH RI GHDGO SK VLFDO IRUFH


                                  7KH GHDGO IRUFH ZDV X UHDVR DEOH EHFDXVH 0U               ROD]R 9LOOD GLG RW SRVH D
                    ULVN RI GHDGO IRUFH DJDL VW D       RI WKH 5HVSR GL J HSXWLHV RU RWKHU WKLUG SDUWLHV DW WKH WLPH
                    WKDW KH ZDV VKRW
                                   0U       ROD]R 9LOOD ZDV L FDSDFLWDWHG E WKH XVH RI SK VLFDO IRUFH DJDL VW KLP
                     H ZDV VXEGXHG D G L FDSDEOH RI WKUHDWH L J WKH           HSXWLHV RU WKLUG SHUVR V 7KH   HSXWLHV
                    DJDL ILUHG WKHLU ZHDSR V WRZDUG 0U             ROD]R 9LOOD D G WKHLU XVH RI GHDGO IRUFH ZDV
                    X UHDVR DEOH
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH   HFHGH W VXVWDL HG VHULRXV L MXULHV WKDW UHVXOWHG L GHDWK
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH .D OD 0HOWR VXIIHUHG WKH GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G
                    RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH 3ODL WLIIV 3HGUR JXVWL       ROD]R ,VDDF 2PDU ROD]R 9L FH W         OD   ROD]R D G OLVFR
528




                    2IHOLD -DOLVFLH VH      ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF
      68,
            5, 21




                    GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
1 1
      6 5




                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
            2 1,
      1




                    IRUFH WKDW UHVXOWHG L     HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR
                    FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO
                    UHODWLR VKLS
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH WKDW UHVXOWHG L      HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO
                    D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV L WKH IXWXUH
                                                                         ,,
                                                               1         F
                                   3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                     W DOO UHOHYD W WLPHV    HIH GD WV KDG D GXW WR FR IRUP WR WKH OHJDO VWD GDUG
                    RI UHDVR DEOH FR GXFW L WKH OLJKW RI WKH DSSDUH W ULVN
                                     HIH GD WV EUHDFKHG WKHLU GXW D G ZHUH HJOLJH W ZKH WKH IDLOHG WR DFW ZLWK
                    UHDVR DEOH FDUH D G ILUHG WKHLU ZHDSR V WRZDUG 0U             ROD]R 9LOOD WKHLU XVH RI IRUFH ZDV
                    X UHDVR DEOH D G HJOLJH W
                                     HIH GD WV IXUWKHU EUHDFKHG WKHLU GXW ZKH WKH IDLOHG WR WLPHO DGGUHVV
                     HFHGH W V OLIH WKUHDWL J L MXULHV D G L WUHDWL J WKH        HFHGH W DV D WKUHDW DV KH ODLG G L J
                    IURP KLV L MXULHV
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV       HJOLJH FH 0U      ROD]R 9LOOD
                    VXVWDL HG VHULRXV L MXULHV WKDW UHVXOWHG L GHDWK
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI HJOLJH FH .D OD 0HOWR VXIIHUHG WKH GHDWK
                    RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV
                    RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
                    GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
528




                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV   HJOLJH FH 3ODL WLIIV 3HGUR
                     JXVWL       ROD]R ,VDDF 2PDU    ROD]R 9L FH W        OD      ROD]R D G     OLVFR 2IHOLD -DOLVFLH VH
      68,
            5, 21




                     ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV
1 1
      6 5




                    ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR
            2 1,
      1




                    WKH GHDWK RI WKHLU EHORYHG IDWKHU
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV      HJOLJH FH WKDW UHVXOWHG L
                     HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR                 FRPSD LR VKLS
                    VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO UHODWLR VKLS
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV      HJOLJH FH WKDW UHVXOWHG L
                     HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV L
                    WKH IXWXUH
                                                                     ,,,
                                                          1        F 3 U

                                   3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                      W DOO UHOHYD W WLPHV     HIH GD WV RZHG D GXW WR FRPSO ZLWK DSSOLFDEOH
                    VWDWXWHV UHJXODWLR V D G UXOHV UHJDUGL J WKH XVH RI GHDGO IRUFH
                                      HIH GD WV EUHDFKHG WKLV GXW ZKH WKH X UHDVR DEO XVHG GHDGO IRUFH ZKH
                    LW ZDV RW ZDUUD WHG           56
                                      HIH GD WV IDLOXUH WR FRPSO ZLWK WKH DERYH UHIHUH FHG VWDWXWH ZDV WKH GLUHFW
                    D G SUR[LPDWH FDXVH RI HFHGH W V L MXULHV D G GDPDJHV D G WKXV FR VWLWXWHV HJOLJH FH


                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HJOLJH FH            .D OD 0HOWR VXIIHUHG
                    WKH GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI
                    FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R
                    HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI     HIH GD WV    HJOLJH FH         3ODL WLIIV
                    3HGUR    JXVWL       ROD]R ,VDDF 2PDU       ROD]R 9L FH W       OD      ROD]R D G    OLVFR 2IHOLD
528




                    -DOLVFLH VH ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO
                    GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
      68,
            5, 21




                    GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
1 1
      6 5




                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HIH GD WV       HJOLJH FH       WKDW UHVXOWHG
            2 1,
      1




                    L   HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR            FRPSD LR VKLS
                    VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO UHODWLR VKLS
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HIH GD WV       HJOLJH FH       WKDW UHVXOWHG
                    L   HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV L
                    WKH IXWXUH
                                                                        ,
                                                               UR           DW
                                     3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                      HIH GD WV    HJOLJH FH D G EUHDFK RI GXWLHV FDXVHG WKH GHDWK RI 0U       ROD]R
                    9LOOD
                                     HFHGH W L WKLV DFWLR ZDV D FLWL]H RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI       86
                                     W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD        RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                     W WKH WLPH RI WKH VKRRWL J   HFHGH W KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                    )RXUWK PH GPH W WR EH VHFXUH L KLV SHUVR IURP X UHDVR DEOH VHL]XUH WKURXJK H[FHVVLYH
                    IRUFH
                                     W WKH WLPH RI WKH VKRRWL J HFHGH W DOVR KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU
                    WKH )RXUWHH WK PH GPH W WR RW EH GHSULYHG RI KLV OLIH ZLWKRXW GXH SURFHVV RI ODZ
                                     W WKH WLPH RI WKH VKRRWL J   HFHGH W DOVR KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU
                    WKH (LJKWK PH GPH W WR EH IUHH IURP FUXHO D G X XVXDO SX LVKPH W E UHFHLYL J DGHTXDWH
528




                    KHDOWKFDUH ZKLOH L FXVWRG
                                     W WKH WLPH RI WKH VKRRWL J 3ODL WLIIV KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
      68,
            5, 21




                     R VWLWXWLR WR VXEVWD WLYH GXH SURFHVV DJDL VW WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS ZLWK
1 1
      6 5




                     HFHGH W
            2 1,
      1




                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI     HIH GD WV IDLOXUH WR SURYLGH DGHTXDWH
                    KHDOWKFDUH WR    HFHGH W DIWHU WKH VKRRWL J    HFHGH W VXIIHUHG WKH ORVV RI KLV OLIH L YLRODWLR
                    RI WKH (LJKWK PH GPH W
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI     HIH GD WV XVH RI IRUFH D G IDLOXUH WR
                    SURYLGH DGHTXDWH KHDOWKFDUH WR      HFHGH W DIWHU WKH VKRRWL J 3ODL WLIIV VXIIHUHG WKH ORVV RI
                    WKHLU IDPLOLDO UHODWLR VKLS ZLWK        HFHGH W L   YLRODWLR   RI WKH )RXUWK D G )RXUWHH WK
                     PH GPH WV
                                    1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR FRUUHFW WKH DFWLR V D G RPLVVLR V
                    RI RWKHU UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU WKH L MXULHV D G GDPDJHV
                    UHVXOWL J IURP WKH DFWLR V D G RPLVVLR V RI HDFK RWKHU RIILFHU
                                     W DOO UHOHYD W WLPHV    HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF       GHFLVLR    RUGL D FH UHJXODWLR      RU SUDFWLFH L   WKHLU L WHUDFWLR V ZLWK
                     HFHGH W
                                        V D FR VHTXH FH RI HFHGH W V GHDWK 3ODL WLIIV VXIIHUHG SDL     JULHI VRUURZ
                    D JXLVK VWUHVV VKRFN D G PH WDO VXIIHUL J DOUHDG H[SHULH FHG D G UHDVR DEO SUREDEOH WR
                    EH H[SHULH FHG IRU WKH UHVW RI WKHLU OLYHV
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E           HIH GD WV .D OD 0HOWR VXIIHUHG WKH GHDWK RI KHU EHORYHG KXVED G
                    D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G
                    IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU
                    EHORYHG KXVED G
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E            HIH GD WV 3ODL WLIIV 3HGUR    JXVWL       ROD]R ,VDDF 2PDU       ROD]R
                    9L FH W       OD      ROD]R D G OLVFR 2IHOLD -DOLVFLH VH ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU
                    IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G
528




                    RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
      68,
            5, 21




                    ZUR JIXOO FDXVHG E            HIH GD WV 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR
1 1
      6 5




                    FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO
            2 1,
      1




                    UHODWLR VKLS
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E            HIH GD WV 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G
                    RWKHU KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV L WKH IXWXUH


                              8                  9 R DW R R        3URF VV          WV D   )R UW D   )R UW     W
                                                              P     P   W      WV
                                       3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                        HFHGH W L WKLV DFWLR ZDV D FLWL]H RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI            86
                                    W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD      RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                    W WKH WLPH RI WKH VKRRWL J   HFHGH W KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                    )RXUWK PH GPH W WR EH VHFXUH L KLV SHUVR IURP X UHDVR DEOH VHL]XUH WKURXJK H[FHVVLYH
                    IRUFH
                                    W WKH WLPH RI WKH VKRRWL J   HFHGH W DOVR KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU
                    WKH )RXUWHH WK PH GPH W WR RW EH GHSULYHG RI KLV OLIH ZLWKRXW GXH SURFHVV RI ODZ
                                 7KH RIILFHUV DFWLR V D G XVH RI IRUFH DV GHVFULEHG KHUHL        ZHUH REMHFWLYHO
                    X UHDVR DEOH L OLJKW RI WKH IDFWV D G FLUFXPVWD FHV D G ZHUH D YLRODWLR RI          HFHGH W V
                    )RXUWK PH GPH W ULJKWV
                                 7KH RIILFHUV DFWLR V D G XVH RI IRUFH DV GHVFULEHG KHUHL ZHUH DOVR PDOLFLRXV
528




                    D G L YROYHG UHFNOHVV FDOORXV D G GHOLEHUDWH L GLIIHUH FH WR HFHGH W V IHGHUDOO SURWHFWHG
                    ULJKWV 7KH XVH RI IRUFH E WKH RIILFHUV VKRFNV WKH FR VFLH FH D G ZDV D YLRODWLR RI
      68,
            5, 21




                     HFHGH W V )RXUWHH WK PH GPH W ULJKWV
1 1
      6 5




                                 7KH RIILFHUV X ODZIXOO          VHL]HG   HFHGH W E      PHD V RI REMHFWLYHO
            2 1,
      1




                    X UHDVR DEOH H[FHVVLYH D G VKRFNL J SK VLFDO IRUFH WKHUHE           X UHDVR DEO    UHVWUDL L J
                     HFHGH W RI KLV IUHHGRP
                                 7KH IRUFH XVHG FR VWLWXWHG GHDGO IRUFH L WKDW LW FDXVHG      HFHGH W V GHDWK
                                 1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR SURWHFW          HFHGH W IURP WKH
                    X UHDVR DEOH H[FHVVLYH IRUFH RI RWKHU UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU
                    WKH L MXULHV D G GDPDJHV UHVXOWL J IURP WKH X UHDVR DEOH IRUFH RI HDFK RWKHU RIILFHU
                                    HIH GD WV H JDJHG L WKH FR GXFW GHVFULEHG KHUHL ZLOOIXOO      PDOLFLRXVO    L
                    EDG IDLWK D G L UHFNOHVV GLVUHJDUG RI HFHGH W V IHGHUDOO SURWHFWHG FR VWLWXWLR DO ULJKWV
                                 7KH GLG VR ZLWK VKRFNL J D G ZLOOIXO L GLIIHUH FH WR        HFHGH W V ULJKWV D G
                    WKHLU FR VFLRXV DZDUH HVV WKDW WKH ZRXOG FDXVH HFHGH W V GHDWK
                                    HIH GD WV DFWV D G RPLVVLR V L WH WLR DOO        GHSULYHG     HFHGH W RI KLV
                    FR VWLWXWLR DO ULJKWV D G FDXVHG KLP GDPDJHV
                                    W DOO UHOHYD W WLPHV     HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF      GHFLVLR    RUGL D FH UHJXODWLR      RU SUDFWLFH L          WKHLU L WHUDFWLR V ZLWK
                      HFHGH W
                                    V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV X ODZIXO FR GXFW            HFHGH W
                    KDV VXIIHUHG WKH ORVV RI KLV OLIH D G 3ODL WLIIV KDYH VXIIHUHG GDPDJHV D G ORVVHV DV GHVFULEHG
                    KHUHL H WLWOL J WKHP WR GDPDJHV L D DPRX W WR EH GHWHUPL HG DW WULDO
                                    OVR DV D GLUHFW D G SUR[LPDWH UHVXOW RI           HIH GD WV X ODZIXO FR GXFW
                    3ODL WLIIV KDYH VXIIHUHG WKH ORVV RI HFHGH W V IXWXUH HDU L JV L D DPRX W WR EH GHWHUPL HG
                    DW WULDO
                                   3ODL WLIIV DUH DOVR H WLWOHG WR WKHLU DWWRU H V IHHV D G FRVWV SXUVXD W WR
                    86
                                                                          ,
                                         8                 9 R DW R R (       W   P    P     W       WV
528




                                   3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
      68,
            5, 21




                                    HFHGH W L WKLV DFWLR ZDV D FLWL]H RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
1 1
      6 5




                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI         86
            2 1,
      1




                                    W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                    W WKH WLPH RI WKH VKRRWL J    HFHGH W KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                    (LJKWK     PH GPH W WR EH IUHH IURP FUXHO D G X XVXDO SX LVKPH W E UHFHLYL J DGHTXDWH
                    KHDOWKFDUH ZKLOH L FXVWRG
                                   7KH RIILFHUV DFWLR V D G RPLVVLR V DV GHVFULEHG KHUHL               ZHUH REMHFWLYHO
                    X UHDVR DEOH L OLJKW RI WKH IDFWV D G FLUFXPVWD FHV D G ZHUH D YLRODWLR RI                HFHGH W V
                    (LJKWK PH GPH W ULJKWV
                                   7KH RIILFHUV X ODZIXOO      IDLOHG WR SURYLGH      HFHVVDU      PHGLFDO DWWH WLR   WR
                      HFHGH W DIWHU VKRRWL J KLP WKHUHE VXEMHFWL J KLP WR FUXHO D G X XVXDO SX LVKPH W ZKLOH
                    L SROLFH FXVWRG
                                   1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR FRUUHFW WKH DFWLR V D G RPLVVLR V
                    RI RWKHU UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU WKH L MXULHV D G GDPDJHV
                    UHVXOWL J IURP WKH DFWLR V D G RPLVVLR V RI HDFK RWKHU RIILFHU
                                    HIH GD WV H JDJHG L WKH FR GXFW GHVFULEHG KHUHL ZLOOIXOO        PDOLFLRXVO   L
                    EDG IDLWK D G L UHFNOHVV GLVUHJDUG RI HFHGH W V IHGHUDOO SURWHFWHG FR VWLWXWLR DO ULJKWV
                                  7KH GLG VR ZLWK VKRFNL J D G ZLOOIXO L GLIIHUH FH WR         HFHGH W V ULJKWV D G
                    WKHLU FR VFLRXV DZDUH HVV WKDW WKH ZRXOG FDXVH HFHGH W V GHDWK
                                    HIH GD WV DFWV D G RPLVVLR V L WH WLR DOO         GHSULYHG     HFHGH W RI KLV
                    FR VWLWXWLR DO ULJKWV D G FDXVHG KLP GDPDJHV
                                    W DOO UHOHYD W WLPHV   HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF      GHFLVLR    RUGL D FH UHJXODWLR      RU SUDFWLFH L   WKHLU L WHUDFWLR V ZLWK
                      HFHGH W
528




                                    V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV X ODZIXO FR GXFW       HFHGH W
                    KDV VXIIHUHG WKH ORVV RI KLV OLIH D G 3ODL WLIIV KDYH VXIIHUHG GDPDJHV D G ORVVHV DV GHVFULEHG
      68,
            5, 21




                    KHUHL H WLWOL J WKHP WR GDPDJHV L D DPRX W WR EH GHWHUPL HG DW WULDO
1 1
      6 5




                                    OVR DV D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X ODZIXO FR GXFW
            2 1,
      1




                    3ODL WLIIV KDYH VXIIHUHG WKH ORVV RI HFHGH W V IXWXUH HDU L JV L D DPRX W WR EH GHWHUPL HG
                    DW WULDO
                                  3ODL WLIIV DUH DOVR H WLWOHG WR WKHLU DWWRU H V IHHV D G FRVWV SXUVXD W WR
                    86
                                                                         ,,
                                      8              9 R DW R R     EVWD W           3URF VV       WV
                                  3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                  3ODL WLIIV L WKLV DFWLR DUH FLWL]H V RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI      86
                                    W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                    W WKH WLPH RI WKH VKRRWL J 3ODL WLIIV KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                     R VWLWXWLR WR VXEVWD WLYH GXH SURFHVV DJDL VW WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS ZLWK
                     HFHGH W
                                  7KH RIILFHUV DFWLR V D G XVH RI IRUFH DV GHVFULEHG KHUHL      ZHUH REMHFWLYHO
                    X UHDVR DEOH L OLJKW RI WKH IDFWV D G FLUFXPVWD FHV D G ZHUH D YLRODWLR RI 3ODL WLIIV
                    VXEVWD WLYH GXH SURFHVV ULJKWV
                                  7KH RIILFHUV X ODZIXOO NLOOHG HFHGH W E PHD V RI REMHFWLYHO X UHDVR DEOH
                    H[FHVVLYH D G VKRFNL J SK VLFDO IRUFH WKHUHE X UHDVR DEO GHSULYL J 3ODL WLIIV RI WKHLU
                    IDPLOLDO UHODWLR VKLS ZLWK HFHGH W
                                  1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR SURWHFW      HFHGH W IURP EHL J
                    NLOOHG D G WKXV WR SURWHFW 3ODL WLIIV IURP WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS E RWKHU
528




                    UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU WKH L MXULHV D G GDPDJHV UHVXOWL J
                    IURP WKH X UHDVR DEOH IRUFH RI HDFK RWKHU RIILFHU
      68,
            5, 21




                                    HIH GD WV H JDJHG L WKH FR GXFW GHVFULEHG KHUHL ZLOOIXOO      PDOLFLRXVO    L
1 1
      6 5




                    EDG IDLWK D G L UHFNOHVV GLVUHJDUG RI 3ODL WLIIV IHGHUDOO SURWHFWHG R VWLWXWLR DO ULJKWV
            2 1,
      1




                                  7KH GLG VR ZLWK VKRFNL J D G ZLOOIXO L GLIIHUH FH WR 3ODL WLIIV ULJKWV D G WKHLU
                    FR VFLRXV DZDUH HVV WKDW WKH ZRXOG FDXVH HFHGH W V GHDWK
                                    HIH GD WV DFWV D G RPLVVLR V L WH WLR DOO       GHSULYHG 3ODL WLIIV RI WKHLU
                     R VWLWXWLR DO ULJKWV D G FDXVHG WKHP GDPDJHV
                                    W DOO UHOHYD W WLPHV   HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF      GHFLVLR    RUGL D FH UHJXODWLR     RU SUDFWLFH L   WKHLU L WHUDFWLR V ZLWK
                     HFHGH W
                                    V D GLUHFW D G SUR[LPDWH UHVXOW RI   HIH GD WV X ODZIXO FR GXFW 3ODL WLIIV
                    KDYH VXIIHUHG WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS ZLWK      HFHGH W D G KDYH VXIIHUHG
                    GDPDJHV D G ORVVHV DV GHVFULEHG KHUHL H WLWOL J WKHP WR GDPDJHV L D DPRX W WR EH
                    GHWHUPL HG DW WULDO
                                  3ODL WLIIV DUH DOVR H WLWOHG WR WKHLU DWWRU H V IHHV D G FRVWV SXUVXD W WR
                    86
                                                                               ,
                                 3ODL WLIIV GHPD G D WULDO E MXU R DOO LVVXHV WULDEOH RI ULJKW E MXU
                                                                           ,
                          : (5()25( 3ODL WLIIV UHTXHVW WKDW WKLV RXUW H WHU MXGJPH W DJDL VW HIH GD WV
                    DV IROORZV
                                 )RU 3ODL WLIIV JH HUDO D G VSHFLDO GDPDJHV L FOXGL J EXW RW OLPLWHG WR
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI ORYH D G DIIHFWLR   ORVV RI VXSSRUW PHGLFDO
                    D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
                                 )RU 3ODL WLIIV FRVWV L FXUUHG L SXUVXL J WKHVH FODLPV
                                 )RU SUH D G SRVW MXGJPH W L WHUHVW WR WKH H[WH W SURYLGHG E ODZ
                                 )RU VXFK RWKHU IXUWKHU UHOLHI DV WKH RXUW GHHPV MXVW D G SURSHU
528




                                                      ,        WKLV    WK GD RI 2FWREHU
      68,
            5, 21
1 1
      6 5
            2 1,




                                                                       DYLG HJ D (VT
      1




                                                                      0DUN RU H (VT
                                                                             I       II
                     DYLG HJ D        6 1
                    0DUN : RU H        6 1
                         1  WK
                               6WUHHW 6XLWH
                    3KRH L[ UL]R D

                    G GHJ D GHJ D ODZD] FRP
                    P KRU H GHJ D ODZD] FRP
                            I        II

                              ,                  ,                                            ,
                                     ,                                               ,
                    . / 0(/721 VXUYLYL J ZLIH RI                      1R     9
                    3( 52 2/ 2 9,// D G R EHKDOI
                    RI 3( 52      867,1 2/ 2 ,6                                                           ,
                      2/ 2           /,6 2    2)(/,
                    - /,6 ,(16(      2/ 2 9,//   D G                  7RUW 1R 0RWRU 9HKLFOH            :UR JIXO
                    9,1 (17       / 1 2/ 2 VXUYLYL J                   HDWK
528




                    FKLOGUH RI 3( 52 2/ 2 9,//
                                                                      7LHU
      68,




                                               3ODL WLIIV
            5, 21




                    YV
1 1
      6 5




                    0 5, 23        2817     D SROLWLFDO
            2 1,




                    VXEGLYLVLR RI WKH 6WDWH RI   UL]R D
      1




                    0 5, 23        2817      6 (5,)) 6
                    2)), ( -2 1 D G - 1(        2(6
                    WKURXJK        / . D G : ,7(
                      203 1,(6 , WKURXJK ;
                                                HIH GD WV



                            20(6 12: 3ODL WLIIV .           /    0(/721 DV VXUYLYL J ZLIH D G R EHKDOI RI
                    3( 52      867,1      2/     2 ,6            2/    2 9,1 (17             / 1     2/    2 D G
                     /,6 2 2)(/,     - /,6 ,(16(            2/    2 9,//         DV VXUYLYL J FKLOGUH RI 3( 52
                     2/     2 9,//     FROOHFWLYHO    3ODL WLIIV RU     ODLPD WV      IRU WKHLU   RPSODL W DJDL VW
                     HIH GD WV 0 52 3          2817         D G 0 5, 23           2817     6 (5,)) 6 2)), (
                    KHUHE DOOHJH DV IROORZV
                                                      ,          ,      ,      ,


                                    3ODL WLIIV .D OD 0HOWR      3HGUR        JXVWL      ROD]R ,VDDF ROD]R 9L FH W        OD
                     ROD]R D G       OLVFR 2IHOLD -DOLVFLH VH        ROD]R 9LOOD DUH UHVLGH WV RI 0DULFRSD           RX W
                     UL]R D D G WKH DUH WKH VXUYLYL J ZLIH D G FKLOGUH RI WKH GHFHDVHG 3HGUR ROD]R 9LOOD
                       HFHGH W RU       ROD]R 9LOOD       3ODL WLII .        / 0(/721 EUL JV WKLV DFWLR R EHKDOI RI
                    KHUVHOI DV WKH VXUYLYL J ZLIH RI        HFHGH W D G WKH RWKHU IRUHJRL J VWDWXWRU EH HILFLDULHV
                    ZKR DUH WKH VXUYLYL J FKLOGUH RI HFHGH W SXUVXD W WR                  56
                                    3XUVXD W WR     56                  HW VHT        3ODL WLIIV DOVR EUL J WKLV DFWLR   IRU
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI ORYH D G DIIHFWLR                ORVV RI VXSSRUW PHGLFDO
                    D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV FDXVHG E WKH VXIIHUL J
                    D G GHDWK RI HFHGH W
528




                                     HIH GD W 0DULFRSD RX W LV D SROLWLFDO VXEGLYLVLR RI WKH 6WDWH RI UL]R D
                                     HIH GD W 7KH 0DULFRSD              RX W       6KHULII V 2IILFH    0 62       LV D ODZ
      68,
            5, 21




                    H IRUFHPH W DJH F IRU 0DULFRSD RX W
1 1
      6 5




                                    0DULFRSD      RX W D G WKH 0DULFRSD              RX W 6KHULII V 2IILFH DUH FROOHFWLYHO
            2 1,
      1




                    UHIHUUHG WR KHUHL DV       HIH GD WV RU 0 62
                                    7KH DFWLR V RI 0 62 D G LWV RIILFHUV VHUJHD WV D G DJH WV FR VWLWXWH WKH
                    DFWLR V RI 0DULFRSD RX W D G 0DULFRSD RX W LV OLDEOH IRU WKH DFWLR V RI VXFK RIILFHUV
                    VHUJHD WV D G DJH WV YLD                                D G RWKHU ODZ
                                     W DOO UHOHYD W WLPHV 6HUJHD WV -HIIUH                  DGOH 5REHUW /DZUH FH 1RUPLOH
                    D G 0D XHO        0DGULJDO      0 62       HSXWLHV        ZHUH DJH WV D G HPSOR HHV RI 0 62 D G
                    0DULFRSD     RX W    D G ZHUH DW DOO WLPHV DFWL J ZLWKL                 WKH FRXUVH D G VFRSH RI WKHLU
                    HPSOR PH W       HIH GD WV 0DULFRSD RX W D G 0 62 D G DUH YLFDULRXVO OLDEOH IRU 0 62
                     HSXWLHV DFWLR V X GHU WKH WKHRU RI
                                    -RK D G -D H      RHV    WKURXJK          D G ODFN D G :KLWH RPSD LHV , WKURXJK
                    ; FROOHFWLYHO       RH     HIH GD WV     DUH ILFWLWLRXV DPHV XVHG WR LGH WLI          HIH GD WV ZKRVH
                    LGH WLWLHV DUH FXUUH WO       X N RZ     WR 3ODL WLIIV ZKR WRJHWKHU ZLWK             DPHG    HIH GD WV
                    FR WULEXWHG WR FDXVL J WKH KDUPV ORVVHV D G GDPDJHV GHVFULEHG L WKLV RPSODL W 3ODL WLIIV
                    ZLOO DPH G WKHLU RPSODL W ZKH WKH WUXH DPHV RI WKRVH             HIH GD WV EHFRPH N RZ
                                     HIH GD W 0DULFRSD RX W         HIH GD W 0 62 WKH 06 2 HSXWLHV D G -RK
                    D G -D H   RHV DUH FROOHFWLYHO UHIHUUHG WR KHUHL DV      HIH GD WV
                                    -XULVGLFWLR   D G YH XH DUH SURSHU DV WKH HYH WV JLYL J ULVH WR 3ODL WLIIV
                     RPSODL W RFFXUUHG L 0DULFRSD RX W            UL]R D D G WKH DPRX W L FR WURYHUV H[FHHGV WKH
                    PL LPDO MXULVGLFWLR DO UHTXLUHPH WV RI WKLV RXUW
                                    7KH DPRX W RI 3ODL WLIIV GDPDJHV TXDOLILHV WKLV PDWWHU DV D 7LHU     FDVH
                                                                              ,
                                    3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                    2 RU DERXW 0D              3HGUR ROD]R 9LOOD ZDV VKRW D G NLOOHG RXWVLGH KLV
                    KRPH E 0 62 V 5HVSR GL J HSXWLHV
528




                                    6KRUWO    SULRU WR WKH VKRRWL J GHDWK RI 0U        ROD]R 9LOOD WKH 5HVSR GL J
                     HSXWLHV DUULYHG DW           (   NUR 6WUHHW 0HVD       UL]R D            , FLGH W /RFDWLR     L
      68,
            5, 21




                    UHVSR VH WR D        FDOO L ZKLFK WKH FDOOHU FODLPHG WKDW 0U     ROD]R 9LOOD VWDWHG WKDW KH ZRXOG
1 1
      6 5




                    EXU GRZ WKH , FLGH W /RFDWLR
            2 1,
      1




                                    7KURXJK PHGLD UHSRUWV LW DSSHDUV WKDW 06 2 FODLPV WKDW 5HVSR GL J HSXWLHV
                    DUULYHG DW WKH , FLGH W /RFDWLR MXVW DV 0U         ROD]R 9LOOD ZDV H[LWL J KLV YHKLFOH       7KH
                    5HVSR GL J HSXWLHV DOOHJH WKDW 0U        ROD]R 9LOOD ZDV DUPHG ZLWK D ULIOH D G VR 5HVSR GL J
                     HSXWLHV LPPHGLDWHO WRRN WR GHIH VLYH SRVLWLR V
                                     OWKRXJK KH SRVHG R LPPHGLDWH WKUHDW RI KDUP 5HVSR GL J             HSXWLHV ILUHG
                    WKHLU ZHDSR V DW 0U       ROD]R 9LOOD LPPHGLDWHO L MXUL J KLP
                                    8SR      EHL J VKRW E    WKH 5HVSR GL J        HSXWLHV 0U       ROD]R 9LOOD ZDV
                    L FDSDFLWDWHG D G WKHUHIRUH SRVHG R WKUHDW WR 0 62 HSXWLHV RU D             WKLUG SDUWLHV , VWHDG
                    RI DWWHPSWL J WR SURYLGH DVVLVWD FH D G FDUH WR 0U      ROD]R 9LOOD WKH 5HVSR GL J       HSXWLHV
                    FR WL XHG WR ZDLW L WKHLU GHIH VLYH SRVLWLR V
                                    0U    ROD]R 9LOOD ZDV FRPSOHWHO L FDSDFLWDWHG D G ZDV DWWHPSWL J WR UDLVH KLV
                    KD G D G DUP ZKLOH KH ZDV OD L J GRZ R WKH VWUHHW L IUR W RI WKH , FLGH W /RFDWLR             ,
                    UHVSR VH WR 0U      ROD]R 9LOOD UDLVL J KLV DUP D G KD G WKH 5HVSR GL J HSXWLHV ILUHG WKHLU
                    ZHDSR V WRZDUG 0U        ROD]R 9LOOD D G WKRVH VKRWV XOWLPDWHO SURYHG IDWDO ,W WRRN VHYHUDO
                    PRUH PL XWHV EHIRUH D      RI WKH 5HVSR GL J HSXWLHV DSSURDFKHG 0U             ROD]R 9LOOD DIWHU KH
                    ZDV VKRW IRU WKH VHFR G WLPH D G WKLV DGGLWLR DO WLPH SUHYH WHG 0U               ROD]R 9LOOD IURP
                    UHFHLYL J D    PHGLFDO DWWH WLR WKDW FRXOG KDYH SRWH WLDOO VDYHG KLV OLIH 0U           ROD]R 9LOOD
                    ZDV SUR RX FHG GHDG XSR KLV DUULYDO DW WKH KRVSLWDO
                                                                          ,
                                                      9 R DW R V R
                                  3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                      HIH GD WV YLRODWHG     56                ZKH WKH 5HVSR GL J         HSXWLHV XVHG
                    X UHDVR DEOH GHDGO IRUFH DJDL VW 0U         ROD]R 9LOOD
                                  ,    SHUWL H W SDUW      56                 KROGV WKDW     D@ SHUVR   LV MXVWLILHG L
528




                    WKUHDWH L J RU XVL J SK VLFDO IRUFH DJDL VW D RWKHU LI L PDNL J RU DVVLVWL J L PDNL J D
                    DUUHVW RU GHWH WLR R L SUHYH WL J RU DVVLVWL J L SUHYH WL J WKH HVFDSH DIWHU DUUHVW RU
      68,




                    GHWH WLR RI WKDW RWKHU SHUVR      VXFK SHUVR XVHV RU WKUHDWH V WR XVH SK VLFDO IRUFH
            5, 21
1 1
      6 5




                                  :KLOH      56              GRHV JUD W ODZ H IRUFHPH W WKH XVH RI GHDGO IRUFH LW
            2 1,




                    GRHV VR X GHU WKH UHVWUDL WV RI     56                56                L SHUWL H W SDUW KROGV WKDW
      1




                    WKH WKUHDWH HG XVH RI GHDGO SK VLFDO IRUFH E D SHUVR DJDL VW D RWKHU LV MXVWLILHG SXUVXD W
                    WR VHFWLR           R O LI D UHDVR DEOH SHUVR HIIHFWL J WKH DUUHVW RU SUHYH WL J WKH HVFDSH
                    ZRXOG EHOLHYH WKH VXVSHFW RU HVFDSHH LV DFWXDOO UHVLVWL J WKH GLVFKDUJH RI D OHJDO GXW ZLWK
                    GHDGO SK VLFDO IRUFH RU ZLWK WKH DSSDUH W FDSDFLW WR XVH GHDGO SK VLFDO IRUFH
                                  , DGGLWLR        56                KROGV WKDW WKH XVH RI GHDGO IRUFH E D SHDFH
                    RIILFHU DJDL VW D RWKHU LV MXVWLILHG SXUVXD W WR VHFWLR                R O ZKH WKH SHDFH RIILFHU
                    UHDVR DEO EHOLHYHV WKDW LW LV HFHVVDU WR GHIH G KLPVHOI RU D WKLUG SHUVR IURP ZKDW WKH
                    SHDFH RIILFHU UHDVR DEO EHOLHYHV WR EH WKH XVH RU LPPL H W XVH RI GHDGO SK VLFDO IRUFH


                                  7KH GHDGO IRUFH ZDV X UHDVR DEOH EHFDXVH 0U               ROD]R 9LOOD GLG RW SRVH D
                    ULVN RI GHDGO IRUFH DJDL VW D       RI WKH 5HVSR GL J HSXWLHV RU RWKHU WKLUG SDUWLHV DW WKH WLPH
                    WKDW KH ZDV VKRW
                                   0U       ROD]R 9LOOD ZDV L FDSDFLWDWHG E WKH XVH RI SK VLFDO IRUFH DJDL VW KLP
                     H ZDV VXEGXHG D G L FDSDEOH RI WKUHDWH L J WKH           HSXWLHV RU WKLUG SHUVR V 7KH   HSXWLHV
                    DJDL ILUHG WKHLU ZHDSR V WRZDUG 0U             ROD]R 9LOOD D G WKHLU XVH RI GHDGO IRUFH ZDV
                    X UHDVR DEOH
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH   HFHGH W VXVWDL HG VHULRXV L MXULHV WKDW UHVXOWHG L GHDWK
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH .D OD 0HOWR VXIIHUHG WKH GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G
                    RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH 3ODL WLIIV 3HGUR JXVWL       ROD]R ,VDDF 2PDU ROD]R 9L FH W         OD   ROD]R D G OLVFR
528




                    2IHOLD -DOLVFLH VH      ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF
      68,
            5, 21




                    GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
1 1
      6 5




                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
            2 1,
      1




                    IRUFH WKDW UHVXOWHG L     HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR
                    FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO
                    UHODWLR VKLS
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X UHDVR DEOH XVH RI GHDGO
                    IRUFH WKDW UHVXOWHG L      HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO
                    D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV L WKH IXWXUH
                                                                         ,,
                                                               1         F
                                   3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                     W DOO UHOHYD W WLPHV    HIH GD WV KDG D GXW WR FR IRUP WR WKH OHJDO VWD GDUG
                    RI UHDVR DEOH FR GXFW L WKH OLJKW RI WKH DSSDUH W ULVN
                                     HIH GD WV EUHDFKHG WKHLU GXW D G ZHUH HJOLJH W ZKH WKH IDLOHG WR DFW ZLWK
                    UHDVR DEOH FDUH D G ILUHG WKHLU ZHDSR V WRZDUG 0U             ROD]R 9LOOD WKHLU XVH RI IRUFH ZDV
                    X UHDVR DEOH D G HJOLJH W
                                     HIH GD WV IXUWKHU EUHDFKHG WKHLU GXW ZKH WKH IDLOHG WR WLPHO DGGUHVV
                     HFHGH W V OLIH WKUHDWL J L MXULHV D G L WUHDWL J WKH        HFHGH W DV D WKUHDW DV KH ODLG G L J
                    IURP KLV L MXULHV
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV       HJOLJH FH 0U      ROD]R 9LOOD
                    VXVWDL HG VHULRXV L MXULHV WKDW UHVXOWHG L GHDWK
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI HJOLJH FH .D OD 0HOWR VXIIHUHG WKH GHDWK
                    RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV
                    RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
                    GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
528




                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV   HJOLJH FH 3ODL WLIIV 3HGUR
                     JXVWL       ROD]R ,VDDF 2PDU    ROD]R 9L FH W        OD      ROD]R D G     OLVFR 2IHOLD -DOLVFLH VH
      68,
            5, 21




                     ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV
1 1
      6 5




                    ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR
            2 1,
      1




                    WKH GHDWK RI WKHLU EHORYHG IDWKHU
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV      HJOLJH FH WKDW UHVXOWHG L
                     HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR                 FRPSD LR VKLS
                    VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO UHODWLR VKLS
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI        HIH GD WV      HJOLJH FH WKDW UHVXOWHG L
                     HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV L
                    WKH IXWXUH
                                                                     ,,,
                                                          1        F 3 U

                                   3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                      W DOO UHOHYD W WLPHV     HIH GD WV RZHG D GXW WR FRPSO ZLWK DSSOLFDEOH
                    VWDWXWHV UHJXODWLR V D G UXOHV UHJDUGL J WKH XVH RI GHDGO IRUFH
                                      HIH GD WV EUHDFKHG WKLV GXW ZKH WKH X UHDVR DEO XVHG GHDGO IRUFH ZKH
                    LW ZDV RW ZDUUD WHG           56
                                      HIH GD WV IDLOXUH WR FRPSO ZLWK WKH DERYH UHIHUH FHG VWDWXWH ZDV WKH GLUHFW
                    D G SUR[LPDWH FDXVH RI HFHGH W V L MXULHV D G GDPDJHV D G WKXV FR VWLWXWHV HJOLJH FH


                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HJOLJH FH            .D OD 0HOWR VXIIHUHG
                    WKH GHDWK RI KHU EHORYHG KXVED G D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI
                    FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R
                    HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU EHORYHG KXVED G
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI     HIH GD WV    HJOLJH FH         3ODL WLIIV
                    3HGUR    JXVWL       ROD]R ,VDDF 2PDU       ROD]R 9L FH W       OD      ROD]R D G    OLVFR 2IHOLD
528




                    -DOLVFLH VH ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO
                    GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
      68,
            5, 21




                    GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
1 1
      6 5




                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HIH GD WV       HJOLJH FH       WKDW UHVXOWHG
            2 1,
      1




                    L   HFHGH W V GHDWK 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR            FRPSD LR VKLS
                    VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO UHODWLR VKLS
                                      V D GLUHFW D G SUR[LPDWH UHVXOW RI HIH GD WV       HJOLJH FH       WKDW UHVXOWHG
                    L   HFHGH W V GHDWK 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH UHODWHG H[SH VHV L
                    WKH IXWXUH
                                                                        ,
                                                               UR           DW
                                     3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                      HIH GD WV    HJOLJH FH D G EUHDFK RI GXWLHV FDXVHG WKH GHDWK RI 0U       ROD]R
                    9LOOD                                                                                                F   U
                                     HFHGH W L WKLV DFWLR ZDV D FLWL]H RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI       86
                                     W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD        RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                     W WKH WLPH RI WKH VKRRWL J   HFHGH W KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                    )RXUWK PH GPH W WR EH VHFXUH L KLV SHUVR IURP X UHDVR DEOH VHL]XUH WKURXJK H[FHVVLYH
                    IRUFH
                                     W WKH WLPH RI WKH VKRRWL J HFHGH W DOVR KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU
                    WKH )RXUWHH WK PH GPH W WR RW EH GHSULYHG RI KLV OLIH ZLWKRXW GXH SURFHVV RI ODZ
                                     W WKH WLPH RI WKH VKRRWL J   HFHGH W DOVR KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU
                    WKH (LJKWK PH GPH W WR EH IUHH IURP FUXHO D G X XVXDO SX LVKPH W E UHFHLYL J DGHTXDWH
528




                    KHDOWKFDUH ZKLOH L FXVWRG
                                     W WKH WLPH RI WKH VKRRWL J 3ODL WLIIV KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
      68,
            5, 21




                     R VWLWXWLR WR VXEVWD WLYH GXH SURFHVV DJDL VW WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS ZLWK
1 1
      6 5




                     HFHGH W
            2 1,
      1




                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI     HIH GD WV IDLOXUH WR SURYLGH DGHTXDWH
                    KHDOWKFDUH WR    HFHGH W DIWHU WKH VKRRWL J    HFHGH W VXIIHUHG WKH ORVV RI KLV OLIH L YLRODWLR
                    RI WKH (LJKWK PH GPH W
                                     V D GLUHFW D G SUR[LPDWH UHVXOW RI     HIH GD WV XVH RI IRUFH D G IDLOXUH WR
                    SURYLGH DGHTXDWH KHDOWKFDUH WR      HFHGH W DIWHU WKH VKRRWL J 3ODL WLIIV VXIIHUHG WKH ORVV RI
                    WKHLU IDPLOLDO UHODWLR VKLS ZLWK        HFHGH W L   YLRODWLR   RI WKH )RXUWK D G )RXUWHH WK
                     PH GPH WV
                                    1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR FRUUHFW WKH DFWLR V D G RPLVVLR V
                    RI RWKHU UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU WKH L MXULHV D G GDPDJHV
                    UHVXOWL J IURP WKH DFWLR V D G RPLVVLR V RI HDFK RWKHU RIILFHU
                                     W DOO UHOHYD W WLPHV    HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF       GHFLVLR    RUGL D FH UHJXODWLR      RU SUDFWLFH L   WKHLU L WHUDFWLR V ZLWK
                     HFHGH W


                                        V D FR VHTXH FH RI HFHGH W V GHDWK 3ODL WLIIV VXIIHUHG SDL     JULHI VRUURZ
                    D JXLVK VWUHVV VKRFN D G PH WDO VXIIHUL J DOUHDG H[SHULH FHG D G UHDVR DEO SUREDEOH WR
                    EH H[SHULH FHG IRU WKH UHVW RI WKHLU OLYHV
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E           HIH GD WV .D OD 0HOWR VXIIHUHG WKH GHDWK RI KHU EHORYHG KXVED G
                    D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW PHGLFDO D G
                    IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI KHU
                    EHORYHG KXVED G
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E            HIH GD WV 3ODL WLIIV 3HGUR    JXVWL       ROD]R ,VDDF 2PDU       ROD]R
                    9L FH W       OD      ROD]R D G OLVFR 2IHOLD -DOLVFLH VH ROD]R 9LOOD VXIIHUHG WKH GHDWK RI WKHLU
528




                    IDWKHU D G H[SHULH FHG VHYHUH HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI VXSSRUW D G
                    RWKHU HFR RPLF D G R HFR RPLF GDPDJHV GXH WR WKH GHDWK RI WKHLU EHORYHG IDWKHU
      68,
            5, 21




                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
1 1
      6 5




                    ZUR JIXOO FDXVHG E            HIH GD WV 3ODL WLIIV KDYH EHH GHSULYHG RI ORYH FDUH DIIHFWLR
            2 1,
      1




                    FRPSD LR VKLS VXSSRUW IL D FLDO VXSSRUW D G RWKHU EH HILWV D G SOHDVXUHV RI WKH IDPLO
                    UHODWLR VKLS
                                        V D GLUHFW D G SUR[LPDWH UHVXOW D G FR VHTXH FH RI           HFHGH W V GHDWK
                    ZUR JIXOO FDXVHG E            HIH GD WV 3ODL WLIIV KDYH L FXUUHG IX HUDO H[SH VHV PHGLFDO D G
                    RWKHU KHDOWKFDUH UHODWHG H[SH VHV D G ZLOO L FXU DGGLWLR DO PHGLFDO D G RWKHU KHDOWKFDUH
                    UHODWHG H[SH VHV L WKH IXWXUH
                                                                                                                           U

                              8                  9 R DW R R        3URF VV          WV D   )R UW D   )R UW     W           U           U   U

                                                              P     P   W      WV                                              ,   F

                                       3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                        HFHGH W L WKLV DFWLR ZDV D FLWL]H RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI     86
                                    W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD      RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                    W WKH WLPH RI WKH VKRRWL J   HFHGH W KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                    )RXUWK PH GPH W WR EH VHFXUH L KLV SHUVR IURP X UHDVR DEOH VHL]XUH WKURXJK H[FHVVLYH
                    IRUFH
                                    W WKH WLPH RI WKH VKRRWL J   HFHGH W DOVR KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU
                    WKH )RXUWHH WK PH GPH W WR RW EH GHSULYHG RI KLV OLIH ZLWKRXW GXH SURFHVV RI ODZ
                                 7KH RIILFHUV DFWLR V D G XVH RI IRUFH DV GHVFULEHG KHUHL        ZHUH REMHFWLYHO
                    X UHDVR DEOH L OLJKW RI WKH IDFWV D G FLUFXPVWD FHV D G ZHUH D YLRODWLR RI          HFHGH W V
                    )RXUWK PH GPH W ULJKWV
528




                                 7KH RIILFHUV DFWLR V D G XVH RI IRUFH DV GHVFULEHG KHUHL ZHUH DOVR PDOLFLRXV
                    D G L YROYHG UHFNOHVV FDOORXV D G GHOLEHUDWH L GLIIHUH FH WR HFHGH W V IHGHUDOO SURWHFWHG
      68,
            5, 21




                    ULJKWV 7KH XVH RI IRUFH E WKH RIILFHUV VKRFNV WKH FR VFLH FH D G ZDV D YLRODWLR RI
1 1
      6 5




                     HFHGH W V )RXUWHH WK PH GPH W ULJKWV
            2 1,
      1




                                 7KH RIILFHUV X ODZIXOO          VHL]HG   HFHGH W E      PHD V RI REMHFWLYHO
                    X UHDVR DEOH H[FHVVLYH D G VKRFNL J SK VLFDO IRUFH WKHUHE           X UHDVR DEO    UHVWUDL L J
                     HFHGH W RI KLV IUHHGRP
                                 7KH IRUFH XVHG FR VWLWXWHG GHDGO IRUFH L WKDW LW FDXVHG      HFHGH W V GHDWK
                                 1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR SURWHFW          HFHGH W IURP WKH
                    X UHDVR DEOH H[FHVVLYH IRUFH RI RWKHU UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU
                    WKH L MXULHV D G GDPDJHV UHVXOWL J IURP WKH X UHDVR DEOH IRUFH RI HDFK RWKHU RIILFHU
                                    HIH GD WV H JDJHG L WKH FR GXFW GHVFULEHG KHUHL ZLOOIXOO       PDOLFLRXVO   L
                    EDG IDLWK D G L UHFNOHVV GLVUHJDUG RI HFHGH W V IHGHUDOO SURWHFWHG FR VWLWXWLR DO ULJKWV
                                 7KH GLG VR ZLWK VKRFNL J D G ZLOOIXO L GLIIHUH FH WR        HFHGH W V ULJKWV D G
                    WKHLU FR VFLRXV DZDUH HVV WKDW WKH ZRXOG FDXVH HFHGH W V GHDWK
                                    HIH GD WV DFWV D G RPLVVLR V L WH WLR DOO        GHSULYHG     HFHGH W RI KLV
                    FR VWLWXWLR DO ULJKWV D G FDXVHG KLP GDPDJHV
                                    W DOO UHOHYD W WLPHV     HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF      GHFLVLR    RUGL D FH UHJXODWLR      RU SUDFWLFH L         WKHLU L WHUDFWLR V ZLWK
                      HFHGH W
                                    V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV X ODZIXO FR GXFW           HFHGH W
                    KDV VXIIHUHG WKH ORVV RI KLV OLIH D G 3ODL WLIIV KDYH VXIIHUHG GDPDJHV D G ORVVHV DV GHVFULEHG
                    KHUHL H WLWOL J WKHP WR GDPDJHV L D DPRX W WR EH GHWHUPL HG DW WULDO
                                    OVR DV D GLUHFW D G SUR[LPDWH UHVXOW RI           HIH GD WV X ODZIXO FR GXFW
                    3ODL WLIIV KDYH VXIIHUHG WKH ORVV RI HFHGH W V IXWXUH HDU L JV L D DPRX W WR EH GHWHUPL HG
                    DW WULDO
                                   3ODL WLIIV DUH DOVR H WLWOHG WR WKHLU DWWRU H V IHHV D G FRVWV SXUVXD W WR
                    86
                                                                          ,
528




                                         8                 9 R DW R R (       W   P    P W          WV                    U           U   U
                                                                                                                              ,   F
                                   3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
      68,
            5, 21




                    KHUHL
1 1
      6 5




                                    HFHGH W L WKLV DFWLR ZDV D FLWL]H RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
            2 1,
      1




                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI         86
                                    W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                    W WKH WLPH RI WKH VKRRWL J    HFHGH W KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                    (LJKWK     PH GPH W WR EH IUHH IURP FUXHO D G X XVXDO SX LVKPH W E UHFHLYL J DGHTXDWH
                    KHDOWKFDUH ZKLOH L FXVWRG
                                   7KH RIILFHUV DFWLR V D G RPLVVLR V DV GHVFULEHG KHUHL              ZHUH REMHFWLYHO
                    X UHDVR DEOH L OLJKW RI WKH IDFWV D G FLUFXPVWD FHV D G ZHUH D YLRODWLR RI               HFHGH W V
                    (LJKWK PH GPH W ULJKWV
                                   7KH RIILFHUV X ODZIXOO      IDLOHG WR SURYLGH      HFHVVDU     PHGLFDO DWWH WLR   WR
                      HFHGH W DIWHU VKRRWL J KLP WKHUHE VXEMHFWL J KLP WR FUXHO D G X XVXDO SX LVKPH W ZKLOH
                    L SROLFH FXVWRG
                                   1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR FRUUHFW WKH DFWLR V D G RPLVVLR V
                    RI RWKHU UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU WKH L MXULHV D G GDPDJHV
                    UHVXOWL J IURP WKH DFWLR V D G RPLVVLR V RI HDFK RWKHU RIILFHU
                                    HIH GD WV H JDJHG L WKH FR GXFW GHVFULEHG KHUHL ZLOOIXOO        PDOLFLRXVO   L
                    EDG IDLWK D G L UHFNOHVV GLVUHJDUG RI HFHGH W V IHGHUDOO SURWHFWHG FR VWLWXWLR DO ULJKWV
                                  7KH GLG VR ZLWK VKRFNL J D G ZLOOIXO L GLIIHUH FH WR         HFHGH W V ULJKWV D G
                    WKHLU FR VFLRXV DZDUH HVV WKDW WKH ZRXOG FDXVH HFHGH W V GHDWK
                                    HIH GD WV DFWV D G RPLVVLR V L WH WLR DOO         GHSULYHG     HFHGH W RI KLV
                    FR VWLWXWLR DO ULJKWV D G FDXVHG KLP GDPDJHV
                                    W DOO UHOHYD W WLPHV   HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF      GHFLVLR    RUGL D FH UHJXODWLR      RU SUDFWLFH L   WKHLU L WHUDFWLR V ZLWK
528




                      HFHGH W
                                    V D GLUHFW D G SUR[LPDWH UHVXOW RI    HIH GD WV X ODZIXO FR GXFW       HFHGH W
      68,
            5, 21




                    KDV VXIIHUHG WKH ORVV RI KLV OLIH D G 3ODL WLIIV KDYH VXIIHUHG GDPDJHV D G ORVVHV DV GHVFULEHG
1 1
      6 5




                    KHUHL H WLWOL J WKHP WR GDPDJHV L D DPRX W WR EH GHWHUPL HG DW WULDO
            2 1,
      1




                                    OVR DV D GLUHFW D G SUR[LPDWH UHVXOW RI       HIH GD WV X ODZIXO FR GXFW
                    3ODL WLIIV KDYH VXIIHUHG WKH ORVV RI HFHGH W V IXWXUH HDU L JV L D DPRX W WR EH GHWHUPL HG
                    DW WULDO
                                  3ODL WLIIV DUH DOVR H WLWOHG WR WKHLU DWWRU H V IHHV D G FRVWV SXUVXD W WR
                    86
                                                                         ,,
                                      8              9 R DW R R      EVWD W          3URF VV       WV                 U           U   U
                                                                                                                          ,   F
                                  3ODL WLIIV KHUHE L FRUSRUDWH DOO SUHFHGL J SDUDJUDSKV DV WKRXJK IXOO VHW IRUWK
                    KHUHL
                                  3ODL WLIIV L WKLV DFWLR DUH FLWL]H V RI WKH 8 LWHG 6WDWHV D G DOO RI WKH SROLFH
                    RIILFHU HIH GD WV WR WKLV FODLP DUH SHUVR V IRU SXUSRVHV RI      86
                                    W DOO UHOHYD W WLPHV KHUHWR DOO L GLYLGXDO HIH GD WV WR WKLV FODLP ZHUH DFWL J
                    X GHU WKH FRORU RI VWDWH ODZ L WKHLU FDSDFLW DV RIILFHUV RI WKH 0DULFRSD      RX W 6KHULII V
                    2IILFH D G WKHLU DFWV D G RPLVVLR V ZHUH FR GXFWHG ZLWKL WKH VFRSH RI WKHLU RIILFLDO GXWLHV
                    RU HPSOR PH W
                                    W WKH WLPH RI WKH VKRRWL J 3ODL WLIIV KDG D FOHDUO HVWDEOLVKHG ULJKW X GHU WKH
                     R VWLWXWLR WR VXEVWD WLYH GXH SURFHVV DJDL VW WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS ZLWK
                     HFHGH W
                                  7KH RIILFHUV DFWLR V D G XVH RI IRUFH DV GHVFULEHG KHUHL      ZHUH REMHFWLYHO
                    X UHDVR DEOH L OLJKW RI WKH IDFWV D G FLUFXPVWD FHV D G ZHUH D YLRODWLR RI 3ODL WLIIV
                    VXEVWD WLYH GXH SURFHVV ULJKWV
                                  7KH RIILFHUV X ODZIXOO NLOOHG HFHGH W E PHD V RI REMHFWLYHO X UHDVR DEOH
                    H[FHVVLYH D G VKRFNL J SK VLFDO IRUFH WKHUHE X UHDVR DEO GHSULYL J 3ODL WLIIV RI WKHLU
                    IDPLOLDO UHODWLR VKLS ZLWK HFHGH W
                                  1R H RI WKH RIILFHUV WRRN UHDVR DEOH VWHSV WR SURWHFW      HFHGH W IURP EHL J
528




                    NLOOHG D G WKXV WR SURWHFW 3ODL WLIIV IURP WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS E RWKHU
                    UHVSR GL J RIILFHUV 7KH DUH HDFK WKHUHIRUH OLDEOH IRU WKH L MXULHV D G GDPDJHV UHVXOWL J
      68,
            5, 21




                    IURP WKH X UHDVR DEOH IRUFH RI HDFK RWKHU RIILFHU
1 1
      6 5




                                    HIH GD WV H JDJHG L WKH FR GXFW GHVFULEHG KHUHL ZLOOIXOO      PDOLFLRXVO    L
            2 1,
      1




                    EDG IDLWK D G L UHFNOHVV GLVUHJDUG RI 3ODL WLIIV IHGHUDOO SURWHFWHG R VWLWXWLR DO ULJKWV
                                  7KH GLG VR ZLWK VKRFNL J D G ZLOOIXO L GLIIHUH FH WR 3ODL WLIIV ULJKWV D G WKHLU
                    FR VFLRXV DZDUH HVV WKDW WKH ZRXOG FDXVH HFHGH W V GHDWK
                                    HIH GD WV DFWV D G RPLVVLR V L WH WLR DOO       GHSULYHG 3ODL WLIIV RI WKHLU
                     R VWLWXWLR DO ULJKWV D G FDXVHG WKHP GDPDJHV
                                    W DOO UHOHYD W WLPHV   HIH GD WV ZHUH DFWL J SXUVXD W WR D PX LFLSDO FRX W
                    FXVWRP SROLF      GHFLVLR    RUGL D FH UHJXODWLR     RU SUDFWLFH L   WKHLU L WHUDFWLR V ZLWK
                     HFHGH W
                                    V D GLUHFW D G SUR[LPDWH UHVXOW RI   HIH GD WV X ODZIXO FR GXFW 3ODL WLIIV
                    KDYH VXIIHUHG WKH ORVV RI WKHLU IDPLOLDO UHODWLR VKLS ZLWK      HFHGH W D G KDYH VXIIHUHG
                    GDPDJHV D G ORVVHV DV GHVFULEHG KHUHL H WLWOL J WKHP WR GDPDJHV L D DPRX W WR EH
                    GHWHUPL HG DW WULDO
                                        3ODL WLIIV DUH DOVR H WLWOHG WR WKHLU DWWRU H V IHHV D G FRVWV SXUVXD W WR
                       86
                                                                               ,
                                        3ODL WLIIV GHPD G D WULDO E MXU R DOO LVVXHV WULDEOH RI ULJKW E MXU
                                                                           ,
                            : (5()25( 3ODL WLIIV UHTXHVW WKDW WKLV RXUW H WHU MXGJPH W DJDL VW HIH GD WV
                    DV IROORZV
                                  )RU 3ODL WLIIV JH HUDO D G VSHFLDO GDPDJHV L FOXGL J EXW RW OLPLWHG WR
                    HPRWLR DO GLVWUHVV ORVV RI FR VRUWLXP ORVV RI ORYH D G DIIHFWLR ORVV RI VXSSRUW PHGLFDO
                    D G IX HUDO H[SH VHV D G RWKHU HFR RPLF D G R HFR RPLF GDPDJHV
                                  )RU 3ODL WLIIV FRVWV L FXUUHG L SXUVXL J WKHVH FODLPV
                                  )RU SUH D G SRVW MXGJPH W L WHUHVW WR WKH H[WH W SURYLGHG E ODZ
                                  )RU VXFK RWKHU IXUWKHU UHOLHI DV WKH RXUW GHHPV MXVW D G SURSHU
528




                                                      ,        WKLV    WK BBBBB GD RI 2FWREHU XJXVW
      68,
            5, 21
1 1
      6 5
            2 1,
      1




                                                                       DYLG HJ D (VT
                                                                      0DUN RU H (VT
                                                                             I       II
                                                                                                   Clerk of the Superior Court
                                                                                                   *** Electronically Filed ***
                                                                                                     M. De La Cruz, Deputy
                                                                                                     10/30/2020 1:56:22 PM
                                                                                                       Filing ID 12168090
                         1 1                 3
                     DYLG HJ D         6 1
                    0DUN : RU H         6 1
                         1   WK
                                6WUHHW 6XLWH
                    3KRH L[ UL]R D

                    G GHJ D GHJ D ODZD] FRP
                    P KRU H GHJ D ODZD] FRP
                     WWRUQH IRU ODLQWLII

                                  ,1          3      ,                                               ,       1
                                         ,1 1                            1          0    ,     3


                    . /       0(/721 VXUYLYL J ZLIH RI                    1R    9
                    3( 52 2/ 2 9,// D G R EHKDOI
                    RI 3( 52      867,1 2/ 2 ,6                             3 1                          1       1
                      2/ 2           /,6 2     2)(/,                      0 , 1               , 0,
                    - /,6 ,(16(      2/ 2 9,//     D G                    3 ,1 ,              ,          0 1
528




                    9,1 (17       / 1 2/ 2 VXUYLYL J                        03 ,1
                    FKLOGUH RI 3( 52 2/ 2 9,//
      68,
            5, 21




                                                   3ODL WLIIV
      6 5
1 1




                    YV                                                         LJQHG WR WKH    RQRUDEOH          KUL WRSKHU
            2 1,




                                                                             R U
      1




                    0 5, 23        2817     D SROLWLFDO
                    VXEGLYLVLR RI WKH 6WDWH RI   UL]R D
                    0 5, 23        2817      6 (5,))¶6
                    2)), ( -2 1 D G - 1(        2(6
                    WKURXJK        / . D G : ,7(
                      203 1,(6 , WKURXJK ;
                                                    HIH GD WV




                          3ODL WLIIV .      / 0(/721 DV VXUYLYL J ZLIH D G R EHKDOI RI 3( 52                          867,1
                     2/    2 ,6             2/      2 9,1 (17                / 1    2/       2 D G       /,6 2 2)(/,
                    - /,6 ,(16(        2/     2 9,//            DV VXUYLYL J FKLOGUH    RI 3( 52         2/          2 9,//
                    FROOHFWLYHO    3ODL WLIIV RU         ODLPD WV    E D G WKURXJK X GHUVLJ HG FRX VHO VXEPLW WKH
                    IROORZL J DV WKHLU 5HVSR VH WR        HIH GD WV¶ 0RWLR WR                 LVPLVV 3ODL WLII¶V )LUVW     PH GHG
                     RPSODL W WKH )
                               V D SUHOLPL DU PDWWHU 3ODL WLIIV KDYH ILOHG D PRWLR WR DPH G WKH )                        WR L FOXGH
                    FODLPV DULVL J X GHU        86              D G IXUWKHU FODLPV X GHU WKHLU ZUR JIXO GHDWK FODLP
                    3ODL WLIIV DYHU WKDW WKHLU 6HFR G       PH GHG          RPSODL W PDNHV PRRW PD               RI      HIH GD WV¶
                    DUJXPH WV L WKHLU 0RWLR WR LVPLVV WKH 0RWLR
                       ,              1              10    , 1              , 0,
                            , HYDOXDWL J PRWLR V WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP                     D@OO DOOHJDWLR V RI
                    PDWHULDO IDFW DUH WDNH DV WUXH D G FR VWUXHG L WKH OLJKW PRVW IDYRUDEOH WR WKH R PRYL J
                    SDUW         R LQ Y     RFN HU        ) G                      WK LU              , RUGHU WR VWDWH D FODLP
                    WKH FRPSODL W         HHG RW FR WDL GHWDLOHG IDFWXDO DOOHJDWLR V UDWKHU LW PXVW SOHDG H RXJK
                    IDFWV WR VWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH R LWV IDFH ,G DW                      L WHU DO TXRWDWLR V
528




                    RPLWWHG         FODLP KDV IDFLDO SODXVLELOLW ZKH WKH SODL WLII SOHDGV IDFWXDO FR WH W WKDW DOORZV
      68,




                    WKH FRXUW WR GUDZ WKH UHDVR DEOH L IHUH FH WKDW WKH GHIH GD W LV OLDEOH IRU WKH PLVFR GXFW
            5, 21
      6 5




                    DOOHJHG        KFURIW Y ,TEDO         86                       6      W                 FLWL J HOO WODQWLF
1 1
            2 1,




                     RUS Y         RPEO         86                      6     W                     )XUWKHU PRWLR V WR GLVPLVV
      1




                    DUH GLVIDYRUHG D G GRXEWV VKRXOG EH UHVROYHG L IDYRU RI WKH SOHDGHU                       LOOLDP Y         RUWRQ
                           ) G               WK LU
                                 PRWLR WR GLVPLVV SXUVXD W WR 5XOH          E           5 3 WKDW LV ILOHG DW WKH L LWLDO SOHDGL J
                    VWDJH KRZHYHU LV RW IDYRUHG D G             D SRQWH GLVPLVVDOV IRU IDLOXUH WR VWDWH D FODLP DUH
                    VWUR JO GLVIDYRUHG        FNHU Y           KHYLUD             UL]                3 G          W      SS     LY
                              ,I WKH GHILFLH F L WKH FRPSODL W LV R H WKDW FD EH FXUHG E IXUWKHU SOHDGL J WKH
                    PRWLR VKRXOG EH GH LHG RU LI JUD WHG WKH SODL WLII VKRXOG EH JLYH OHDYH WR DPH G                          HS EOLF
                     DW     DQN RI H        RUN Y    LPD R QW               UL]               3 G      W    SS   LY


                       ,,         3ODL WLII DV VWDWHG D FODLP D DL VW W H 0DULFRSD R                    W     HULII V     IILFH
                              D 0                      ,                       ,          1      1              9      ,
                                       3     ,
                            7KH 0DULFRSD         RX W 6KHULII¶V 2IILFH    0 62           KDV GLUHFW DXWKRULW D G FR WURO
                    RYHU WKH GHSXWLHV L YROYHG L             HFHGH W¶V VKRRWL J 0 62 KDV VHYHUDO SROLFLHV D G
                    SURFHGXUHV WKDW GLUHFWO UHODWH WR WKH FR GXFW L YROYHG L WKLV FDVH 7KHVH SROLFLHV L FOXGH
                                  0 62 KDV JH HUDO GLVFLSOL DU FR WURO RYHU RIILFHUV                 ,W LV WKH SROLF RI WKH
                    2IILFH WR H VXUH WKDW HPSOR HHV DUH FR GXFWL J WKHPVHOYHV DFFRUGL J WR WKH ODZ 2IILFH
                    3ROLF   0DULFRSD       RX W 0HULW 5XOHV D G DSSOLFDEOH              RX W 3ROLF    , WKH HYH W WKDW D
                    HPSOR HH LV RW L FRPSOLD FH WKH 2IILFH VKDOO DGGUHVV WKH LVVXH D G LPSRVH IDLU D G
                    HTXLWDEOH GLVFLSOL H DV        HFHVVDU      0 62 3ROLF         D G 3URFHGXUHV               (PSOR HH
                     LVFLSOL DU 3URFHGXUHV DWWDFKHG KHUHWR DV ([KLELW              DW    @
                                  0 62 KDV FR WURO D G RYHUVLJKW RYHU 6XSHUYLVRUV ZKR KDYH FR WURO D G
528




                    RYHUVLJKW RI VXERUGL DWHV ,W LV WKH SROLF RI WKH 2IILFH WR H VXUH VXSHUYLVRUV DW DOO OHYHOV
      68,




                    SURYLGH SURSHU GLUHFWLR       FRRUGL DWLR   D G FR WURO RI VXERUGL DWHV 6XSHUYLVRUV VKDOO GLUHFW
            5, 21
      6 5




                    WKHLU HIIRUWV WRZDUG WKH L WHOOLJH W D G HIILFLH W SHUIRUPD FH RI WKH IX FWLR V RI WKH 2IILFH
1 1
            2 1,




                    D G VKDOO UHTXLUH WKHLU VXERUGL DWHV WR GR WKH VDPH            0 62 3ROLF D G 3URFHGXUHV
      1




                     RPPD G 5HVSR VLELOLW DWWDFKHG KHUHWR DV ([KLELW                DW @
                                  0 62 KDV RYHUVLJKW RI SROLFL J DFWLYLWLHV              5HVSR G WR WKH VFH H RI FHUWDL
                    DUUHVWV L FOXGL J EXW RW OLPLWHG WR          G       DUUHVW WKDW L YROYHV XVH RI IRUFH UHTXLUL J
                    GRFXPH WDWLR L D         H RI )RUFH HSRUW        ([KLELW       DW     @
                                  0 62 H VXUHV DFFRX WDELOLW RI DOO RIILFHUV L WKH FKDL RI FRPPD G 6ZRU
                    FRPPD GHUV VKDOO KROG DOO VXSHUYLVRUV GLUHFWO DFFRX WDEOH IRU WKH TXDOLW D G HIIHFWLYH HVV
                    RI WKH VXSHUYLVLR WKH SURYLGH L FOXGL J WKH SHUIRUPD FH HYDOXDWLR V SUHSDUHG DV VSHFLILHG
                    L 2IILFH 3ROLF                PSOR HH HUIRUPDQFH SSUDL DO D G ZKHWKHU WKH LGH WLILHG D G

                     7KH RXUW PD WDNH MXGLFLDO RWLFH RI WKH 0 62 SROLFLHV DWWDFKHG KHUHWR DV WKRVH SROLFLHV
                    DUH RW VXEMHFW WR UHDVR DEOH GLVSXWH D G FD EH DFFXUDWHO D G UHDGLO GHWHUPL HG IURP
                    VRXUFHV ZKRVH DFFXUDF FD RW UHDVR DEO EH TXHVWLR HG     UL] 5 (YLG        E
                    UHVSR GHG WR HPSOR HH PLVFR GXFW DV VSHFLILHG L               2IILFH 3ROLFLHV         PSOR HH
                     L FLSOLQDU       URFHG UH                DUO   ,GHQWLILFDWLRQ       WHP   D G         ,QWHUQDO
                    ,QYH WLJDWLRQ      ([KLELW    DW   @
                                    , DSSURSULDWH XVH RI IRUFH LV FR VLGHUHG D             DJJUDYDWL J IDFWRU ZKH
                    FR VLGHUL J GLVFLSOL H RI D RIILFHU       R GXFW L YROYL J L DSSURSULDWH XVH RI IRUFH YLRODWLR
                    RI 2IILFH 3ROLF      3       H RI )RUFH ZKLFK VKDOO EH FR VLGHUHG D VHSDUDWH 2IILFH 3ROLF
                    YLRODWLR   L WKH L YHVWLJDWLYH SURFHVV     ([KLELW      DW      @
                                    0 62 LV UHVSR VLEOH IRU WUDL L J LWV GHSXWLHV ,W LV WKH SROLF RI WKH 2IILFH WR
                    H VXUH WKDW GHSXW UHFUXLWV GHSXWLHV L WUDL L J GHSXW VKHULIIV UHVHUYH GHSXWLHV SRVVH
                    PHPEHUV D G GHSXW VXSHUYLVRUV DUH WUDL HG WR SHUIRUP WKH MRE GXWLHV RI WKHLU UHVSHFWLYH
                    FODVVLILFDWLR V     0 62 3ROLF         D G 3URFHGXUHV               3HDFH 2IILFHU 7UDL L J D G
                     GPL LVWUDWLR     DWWDFKHG KHUHWR DV ([KLELW     DW @
528




                                    0 62 LV UHVSR VLEOH IRU H VXUL J WKDW GHSXWLHV XVH IRUFH DSSURSULDWHO      ,W LV
      68,




                    WKH SROLF RI WKH 2IILFH WR H VXUH WKDW WUDL HG HPSOR HHV DUH DXWKRUL]HG WR XVH UHDVR DEOH
            5, 21
      6 5




                    IRUFH RU FR WURO L WKH SHUIRUPD FH RI WKHLU GXWLHV           0 62 3ROLF D G 3URFHGXUHV     3
1 1
            2 1,




                    8VH RI )RUFH DWWDFKHG KHUHWR DV ([KLELW         DW @
      1




                                    0 62 LV UHVSR VLEOH IRU KLUL J D G SURPRWL J GHSXWLHV ,W LV WKH SROLF RI WKH
                    2IILFH WR DGPL LVWHU D HIILFLH W HIIHFWLYH D G IDLU SURFHVV UHVXOWL J L WKH DSSRL WPH W D G
                    SURPRWLR RI WKRVH L GLYLGXDOV ZKR EHVW GHPR VWUDWH WKH VNLOOV N RZOHGJH D G DELOLWLHV
                     HFHVVDU IRU D VXFFHVVIXO FDUHHU ZLWK WKH 2IILFH        0 62 3ROLF D G 3URFHGXUHV
                     LUL J D G 3URPRWLR DO 3URFHGXUHV DWWDFKHG KHUHWR DV ([KLELW ( DW          @
                           7KHVH SROLFLHV GHPR VWUDWH WKDW 0 62 KDV FRPSOHWH FR WURO RYHU WKH KLUL J WUDL L J
                    PD DJHPH W D G FR GXFW RI LWV GHSXWLHV 7KH DFWLR V RI WKH GHSXWLHV L WKH VKRRWL J RI
                     HFHGH W LV H[DFWO ZLWKL WKH VFRSH RI WKHLU HPSOR PH W DV 0 62¶V SROLFLHV VSHFLILFDOO
                    DGGUHVV XVH RI IRUFH 7KH PH GHG RPSODL W SURSHUO DOOHJHV WKDW WKH RIILFHUV L YROYHG L
                    WKH VKRRWL J ZHUH DFWL J ZLWKL WKH FRXUVH D G VFRSH RI WKHLU HPSOR PH W ZHUH DJH WV D G
                    HPSOR HHV RI 0 62 D G WKDW 0DULFRSD RX W D G 0 62 DUH YLFDULRXVO OLDEOH IRU WKHLU
                    DFWLR V       HH WDWH    HSW RI GPLQ Y          FKDOORFN          UL]                3 G              UL]
                                FLWL J 5HVWDWHPH W 6HFR G RI JH F                  HW HT       3ODL WLIIV KDYH SURSHUO VWDWHG
                    D FODLP IRU WKH YLFDULRXV OLDELOLW RI 0 62 ZKLFK DV H[SODL HG EHORZ DGHTXDWHO VWDWHV D
                    FODLP DJDL VW 0DULFRSD RX W DV WKH SURSHU GHIH GD W
                                3ODL WLIIV DPHG 0 62 L WKHLU              PH GHG   RPSODL W EHFDXVH R -XO
                    FRX VHO IRU 0DULFRSD RX W VH W D HPDLO WR 3ODL WLIIV¶ FRX VHO UDLVL J VHYHUDO LVVXHV UHODWHG
                    WR 3ODL WLIIV¶ RPSODL W IRU WKH SXUSRVH RI FR IHUUL J R WKRVH LVVXHV SULRU WR ILOL J D PRWLR
                    WR GLVPLVV        HIH GD W¶V FRX VHO DUJXHG WKDW 6KHULII 3DXO 3H ]R H LV WKH SURSHU               HIH GD W
                    D G WKDW 0DULFRSD RX W VKRXOG EH GLVPLVVHG 7KRXJK 3ODL WLIIV VWLOO EHOLHYH WKDW 0DULFRSD
                     RX W LV WKH SURSHU GHIH GD W 3ODL WLIIV DPH GHG WKHLU                    RPSODL W WR DGG WKH 0DULFRSD
                     RX W 6KHULII¶V 2IILFH            0 62 DV D GHIH GD W L UHVSR VH WR FRX VHO¶V FRPPX LFDWLR V
528
      68,




                          ,,,      3ODL WLII DV VWDWHG D FODLP D DL VW 0DULFRSD R                W Z R LV W H SURSHU SDUW
            5, 21
      6 5




                                   L W LV OLWL DWLR
1 1
            2 1,




                                3ODL WLIIV¶ DPL J 0 62 VKRXOG RW UHVXOW L GLVPLVVDO DV DPL J 0 62 DGHTXDWHO
      1




                    UHIHUV WR WKH SURSHU GHIH GD W          HH LPRQ Y       DULFRSD         HGLFDO HQWHU        UL]
                      W     SS              VVXPL J WKH 3ROLFH HSDUWPH W LV D R MXUDO H WLW 6LPR ¶V DPL J WKH
                    3ROLFH HSDUWPH W UDWKHU WKD WKH LW RI 3KRH L[ DV D GHIH GD W L KLV FRPSODL W LV D SXUHO
                    WHFK LFDO HUURU WKDW GRHV RW ZDUUD W GLVPLVVDO
                                 V H[SODL HG DERYH 0 62 KDV YLFDULRXV OLDELOLW IRU WKH DFWLR V RI LWV GHSXWLHV             XW
                    DV HIH GD WV DOVR SRL W RXW 0 62 LV D R MXUDO H WLW                     UDLOODUG Y    DULFRSD R QW
                     UL]                 3 G              UL]   W    SS            HFDXVH 0 62 LV D R MXUDO H WLW
                    0DULFRSD        RX W LV WKH SURSHU GHIH GD W L WKLV DFWLR                HIH GD WV SURYLGH R DXWKRULW
                    HVWDEOLVKL J WKDW D FRX W LV RW WKH SURSHU GHIH GD W IRU DFWLR V WDNH E LWV VKHULII¶V RIILFH
                    ,I HIH GD WV¶ DVVHUWLR V ZHUH FRUUHFW LW ZRXOG PHD WKDW OLDELOLW ZRXOG R O DWWDFK WR WKH
                    6KHULII KLPVHOI IRU H[FHVVLYH XVH RI IRUFH E 0 62 RIILFHUV 7R VXSSRUW WKLV FR FOXVLR
                     HIH GD WV FLWH WKH UL]R D R VWLWXWLR D G VWDWXWHV WKDW VWDWH WKH 6KHULII LV D FRX W RIILFHU
                    D G OLVW WKH 6KHULII¶V GXWLHV     RZHYHU      HIH GD WV SURYLGH R DXWKRULW WKDW R O WKH 6KHULII
                    LV OLDEOH IRU WKH DFWLR V RI KLV GHSXWLHV 7KH          UL]R D     RXUW RI       SSHDOV KDV KHOG WKDW L D
                    ODZVXLW DULVL J RXW RI D DOWHUFDWLR ZLWK RIILFHUV RI D SROLFH GHSDUWPH W WKH SURSHU SDUW ZDV
                    WKH DVVRFLDWHG MXUDO H WLW      LPRQ          UL] DW
                            )XUWKHU    HIH GD WV L FRUUHFWO VWDWH WKDW 0DULFRSD RX W ¶V RYHUVLJKW RI WKH 6KHULII
                    LV OLPLWHG WR ILVFDO D G EXGJHWDU PDWWHUV D G WKXV 0DULFRSD RX W FD KDYH R YLFDULRXV
                    OLDELOLW IRU WKH DFWLR V RI WKH 6KHULII RU KLV GHSXWLHV 0RWLR DW                @ XW 0DULFRSD RX W ¶V
                    RYHUVLJKW RI WKH 6KHULII LV RW VR OLPLWHG D G WKH RX W KDV DXWKRULW WR P@DNH D G H IRUFH
                    DOO ORFDO SROLFH VD LWDU D G RWKHU UHJXODWLR V RW L FR IOLFW ZLWK JH HUDO ODZ                    56
                               7KH    RX W ¶V DELOLW       WR H IRUFH SROLFH UHJXODWLR V            HFHVVDULO JLYHV LW EURDG
528




                    RYHUVLJKW RYHU WKH 6KHULII
      68,




                             HIH GD WV DUJXH WKDW EHFDXVH WKH 6KHULII KLUHV D G WUDL V KLV GHSXWLHV 0DULFRSD
            5, 21
      6 5




                     RX W FD     RW EH KHOG YLFDULRXVO OLDEOH DV D PDWWHU RI ODZ             HIH GD W SURYLGHV R DXWKRULW
1 1
            2 1,




                    IRU WKLV SURSRVLWLR   RU ZK WKH RX W ZRXOG RW KDYH XOWLPDWH RYHUVLJKW RYHU WKH 6KHULII
      1




                    RU KLV GHSXWLHV , VWHDG HIH GD W FLWHV WR FDVHV KROGL J WKDW 0DULFRSD RX W GRHV RW KDYH
                    GLVFLSOL DU FR WURO RYHU WKH 6KHULII RU KLV GHSXWLHV            XW WKH    UL]R D RXUW RI        SSHDOV KDV
                    UHFRJ L]HG WKDW D FRX W PD L FXU OLDELOLW IRU D FRX W RIILFHU¶V IDLOXUH WR GLVFLSOL H D
                    HPSOR HH     HH R Q KHOO Y        KLWH         UL]           3 G            W     SS          FLWL J   WDWH
                    RI EGROODKL Y      R QW RI DFUDPHQWR                 ) 6XSS G                                    (      DO
                              DUH Y DFN RQ R QW              R     ) G                 WK LU                 7R WKH H[WH W VXFK
                    D DOOHJDWLR LV UHTXLUHG WR VXSSRUW WKH RX W ¶V OLDELOLW            3ODL WLIIV UHTXHVW OHDYH WR DPH G
                    WKH )     WR DGG VXFK DOOHJDWLR


                       ,9        R    W , VWDWHV D FODLP IRU UHOLHI        GHU                         D G
                                   HIH GD WV SURYLGH R DXWKRULW IRU WKHLU DVVHUWLR WKDW            56              D G
                    GR RW SURYLGH 3ODL WLIIV D DIILUPDWLYH WKHRU RI UHFRYHU                 , VWHDG WKH R O DXWKRULW WKH
                    SURYLGH H[SODL V KRZ WKH VWDWXWHV DUH XVHG DV D MXVWLILFDWLR GHIH VH 3ODL WLIIV KDYH SURSHUO
                    SOHG FODLPV X GHU WKHVH VWDWXWHV D G                HIH GD WV FD RW XVH D MXVWLILFDWLR GHIH VH DJDL VW
                    3ODL WLIIV¶ FODLPV


                          9            R      W ,, SURSHUO VWDWHV D FODLP IRU H OL H FH
                                   V D L LWLDO PDWWHU     HIH GD WV¶ 0RWLR IDLOV WR DGGUHVV 3ODL WLIIV¶ DOOHJDWLR V L WKH
                    )          WKDW        HIH GD WV ZHUH        HJOLJH W IRU IDLOL J WR   WLPHO    DGGUHVV      HFHGH W¶V OLIH
                    WKUHDWH L J L MXULHV D G L WUHDWL J WKH HFHGH W DV D WKUHDW DV KH ODLG G L J IURP KLV L MXULHV
                    )         DW        7KLV DOOHJDWLR FODLPV D GLVWL FW DFW RI HJOLJH FH WKDW HIH GD WV DUH OLDEOH IRU
                        HIH GD WV SURYLGH R DXWKRULW HVWDEOLVKL J WKH FD RW EH KHOG OLDEOH IRU WKHLU HJOLJH FH
528




                    L    IDLOL J WR WUHDW          HFHGH W¶V L MXULHV ,      IDFW    HIH GD WV GR       RW HYH   DGGUHVV WKHVH
      68,




                    DOOHJDWLR V L WKHLU 0RWLR             LVPLVVDO VKRXOG EH SUHFOXGHG EDVHG R WKH DOOHJDWLR V UHJDUGL J
            5, 21
      6 5




                        HIH GD WV¶ IDLOXUH WR WUHDW HFHGH W¶V L MXULHV
1 1
            2 1,




                               )XUWKHU WKH )           VKRXOG RW EH GLVPLVVHG IRU WKH DOOHJDWLR RI L WH WLR DO DFWV L
      1




                    3ODL WLIIV¶ HJOLJH FH FODLP               HIH GD WV FLWH WR WKH DSLHU FDVH WR DUJXH WKDW L WH WLR DO DFWV
                    RI D RIILFHU FD            RW VXSSRUW D HJOLJH FH FODLP         XW WKH DSLHU FDVH VWDWHV WKDW D SODL WLII
                    PD         SOHDG HJOLJH FH D G EDWWHU DV DOWHU DWLYH WKHRULHV LI WKH HYLGH FH VXSSRUWV HDFK
                    WKHRU             DSLHU          UL] DW            HUH WKH )     L FOXGHV DOOHJDWLR V VXSSRUWL J ERWK D
                        HJOLJH FH WKHRU          IDLOXUH WR DGGUHVV     HFHGH W¶V L MXULHV D G D EDWWHU WKHRU       L WH WLR DO
                    VKRRWL J RI            HFHGH W )        DW                7R WKH H[WH W WKH RXUW KROGV WKDW 3ODL WLIIV¶
                    DOOHJDWLR V UHJDUGL J            HIH GD WV¶ L WH WLR DO DFWV DUH PRUH DSSURSULDWHO SOHG WKURXJK D
                    EDWWHU FODLP 3ODL WLIIV UHTXHVW OHDYH WR DPH G WR FODULI WKHLU FODLP


                          9,           R      W ,,, SURSHUO VWDWHV D FODLP IRU H OL H FH
                             V GLVFXVVHG DERYH 3ODL WLIIV KDYH SURSHUO            SOHG D FODLP IRU     HJOLJH FH 7KH
                    DSSOLFDEOH DXWKRULW GRHV RW KROG WKDW D VWDWXWRU YLRODWLR PXVW FRPSULVH D VHSDUDWH FDXVH
                    RI DFWLR WR VXSSRUW D FODLP RI HJOLJH FH SHU H R O WKDW WKHUH PXVW EH D YLRODWLR RI D
                    VWDWXWH H DFWHG IRU WKH SURWHFWLR D G VDIHW RI WKH SXEOLF           ODIDFH Y     DW O ,QY   R
                     UL]               SS          HUH 3ODL WLIIV¶ )       DOOHJHV WKDW HIH GD WV YLRODWHG       56
                             E X UHDVR DEO XVL J GHDGO IRUFH ZKH LW ZDV RW ZDUUD WHG , WKHLU 0RWLR
                     HIH GD WV SURYLGH R DXWKRULW RU VXSSRUW IRU WKHLU DVVHUWLR WKDW          56                ZDV RW
                    H DFWHG IRU WKH SURWHFWLR D G VDIHW RI WKH SXEOLF 7KH          UL]R D RXUW RI     SSHDOV KDV KHOG
                    WKDW WKH DSSURSULDWH VWD GDUG IRU HJOLJH FH SHU H LV 7KH FRXUW PD DGRSW DV WKH VWD GDUG
                    RI FR GXFW RI D UHDVR DEOH PD WKH UHTXLUHPH WV RI D OHJLVODWLYH H DFWPH W ZKRVH SXUSRVH
                    LV IRX G WR EH H[FOXVLYHO RU L SDUW D WR SURWHFW D FODVV RI SHUVR V ZKLFK L FOXGHV WKH R H
                    ZKRVH L WHUHVW LV L YDGHG D G E WR SURWHFW WKH SDUWLFXODU L WHUHVW ZKLFK LV L YDGHG D G F
528




                    WR SURWHFW WKDW L WHUHVW DJDL VW WKH NL G RI KDUP ZKLFK KDV UHVXOWHG D G G WR SURWHFW WKDW
      68,




                    L WHUHVW DJDL VW WKH SDUWLFXODU KD]DUG IURP ZKLFK WKH KDUP UHVXOWV       RRG Y     LW RI OHQGDOH
            5, 21
      6 5




                           UL]                3 G                SS                HUH WKH W SH RI KDUP VXIIHUHG E
1 1
            2 1,




                     HFHGH W LV H[DFWO WKH W SH RI KDUP WKDW       56                LV PHD W WR SURWHFW DJDL VW 7KH
      1




                    MXVWLILFDWLR VWDWXWH LV GHVLJ HG WR VSHFLILFDOO VHW WKH SDUDPHWHUV IRU ZKH GHDGO IRUFH PD
                    EH XVHG 7KXV LWV SXUSRVH LV WR SURWHFW WKH SXEOLF E IRUELGGL J XVH RI GHDGO IRUFH H[FHSW L
                    YHU VSHFLILF VLWXDWLR V    HIH GD WV¶ YLRODWLR RI        56               PDNHV WKHP OLDEOH IRU
                     HJOLJH FH SHU H


                       9,,       R   W ,9 VWDWHV D FODLP IRU ZUR       I O GHDW
                             HIH GD W DUJXHV WKDW 3ODL WLIIV¶ FODLP IRU ZUR JIXO GHDWK IDLOV EHFDXVH WKH )          GRHV
                     RW SURSHUO VWDWH D FODLP IRU HJOLJH FH )RU WKH UHDVR V VWDWHG DERYH 3ODL WLIIV KDYH
                    SURSHUO VWDWHG FODLPV IRU HJOLJH FH D G HJOLJH FH SHU H            GGLWLR DOO 3ODL WLIIV¶ 6HFR G
                     PH GHG RPSODL W L FOXGHV IXUWKHU DOOHJDWLR V X GHU WKHLU ZUR JIXO GHDWK FODLP WKDW PDNHV
                     HIH GD WV¶ DUJXPH WV PRRW 7KXV 3ODL WLIIV KDYH SURSHUO VWDWHG D FODLP IRU ZUR JIXO
                    GHDWK


                       1         , 1
                            3ODL WLIIV UHVSHFWIXOO UHTXHVW WKDW WKH RXUW GH     HIH GD WV¶ 0RWLR WR LVPLVV WKH
                    )LUVW PH GHG RPSODL W L LWV H WLUHW


                                3                    0,         WKLV    WK GD RI 2FWREHU

                                                                              1 1                3

                                                                       V 0DUN :      RU H
                                                                        DYLG HJ D      (VT
                                                                       0DUN : RU     H (VT
                                                                        WWRUQH IRU    ODLQWLII
528




                    25, ,1 / RI WKH IRUHJRL J H ILOHG
      68,




                    WKLV WK GD RI 2FWREHU       ZLWK FRS
            5, 21
      6 5




                    HPDLOHG WR
1 1
            2 1,




                    6KHUOH 5 )ODJJPD
      1




                    0D[L H 6 0DN
                    0DULFRSD R W WWRU H V IILFH
                      LYLO HUYLFH LYL LRQ
                         : 0DGLVR 6WUHHW
                    3KRH L[
                    IODJJPDV PFDR PDULFRSD JRY
                    PDNP PFDR PDULFRSD JRY
                    FD FLYLOPDLOER[ PFDR PDULFRSD JRY
                      WWRUQH IRU HIHQGDQW


                    V .HOOHQ      LQQ
                              MARICOPA COUNTY SHERIFF’S OFFICE
                                  POLICY AND PROCEDURES
                          Subject                                                                Policy Number

                                EMPLOYEE DISCIPLINARY                                               GC-17
                                                                                                 Effective Date
                                    PROCEDURES                                                     06-25-20
 Related Information                                      Supersedes
 Maricopa County Employee Merit Rules
 Maricopa County Law Enforcement Officer Merit Rules
 ARS Title 38 Chapter 8 Article 1
 ARS § 39-128
 ARS Title 39
 CP-1, Use of Force
                                                                           GC-17 (06-27-19)
 CP-2, Code of Conduct
 CP-5, Truthfulness
 GC-16, Employee Grievance Procedures
 GE-4, Use, Assignment, and Operation of Vehicles
 GH-2, Internal Investigations
 GH-5, Early Identification System


PURPOSE

The purpose of this Office Policy is to establish guidelines and procedures for administrating discipline, maintaining
disciplinary records, and processing disciplinary appeals for employees.

Although this Policy refers to “employees” throughout, this Office Policy also applies with equal force to all
volunteers. Volunteers include, but are not limited to, reserve deputies and posse members.

POLICY

It is the policy of the Office to ensure that employees are conducting themselves according to the law, Office
Policy, Maricopa County Merit Rules, and applicable County Policy. In the event that an employee is not in
compliance, the Office shall address the issue and impose fair and equitable discipline as necessary.

Office employees are required to report violations of policy; supervisors are accountable for identifying and
responding to policy or procedure violations by personnel under their command; and employees are accountable
for policy and procedure violations. The Office shall apply policies uniformly.

DEFINITIONS

Aggravating Factor: Any fact or circumstance that increases the severity or culpability of an act (i.e., recidivism,
harm to the victim, or lack of remorse).

Appointing Authority: For the purpose of this Office Policy, the designated member of Office command staff,
appointed by the Sheriff, whose duties include: being responsible for the conducting of the Pre-Determination
Hearing; and providing the employee with an opportunity to be heard.

Blue Team: The Early Identification System (EIS) application that allows employees and supervisors to record
information in a database regarding incidents, performance, and conduct. The information from Blue Team is
transferred to the IAPro Early Identification case management system.
Policy GC-17, Employee Disciplinary Procedures                                           Effective Date: 06-25-20

Classified: All positions in Maricopa County service that are covered by the Maricopa County Merit System.
Excluded are those employees identified as temporary, initial probation, or contract employees, and those positions
identified as unclassified.

Class Remedial Matter: Misconduct by employees of the Office involving those matters covered by the Melendres
case or the remedies to which those impacted by the Melendres case are entitled.

Coaching: Coaching is a non-disciplinary interaction between a supervisor and an employee that supports an
individual in achieving specific personal or professional goals by providing training, advice, and guidance in
response to a specific situation.

For the purpose of determining the number of offenses committed within identified categories of the Attachment A,
the first use of Coaching shall not constitute an offense. However, the use of Coaching shall require that subsequent
conduct by the employee that falls in the same category be addressed as a First Offense for both internal and external
allegations, pre and post investigation. Coaching shall be documented in Blue Team.

Early Identification System (EIS): A system of electronic databases that capture and store threshold events to help
support and improve employee performance through early intervention and/or to identify problematic operating
procedures, improving employee performance, identifying detrimental behavior, recognizing outstanding
accomplishments, and to improve the Office's supervisory response. The computerized relational database shall
collect, maintain, integrate, and retrieve information gathered in order to highlight tendencies in performance,
complaints, and other activities. The database allows the Office to document appropriate identifying information for
involved employees, (and members of the public when applicable), and the actions taken to address the tendencies
identified. Blue Team, IAPro, and EIPro are applications of EIS.

Employee: A person currently employed by the Office in a classified, unclassified, full-time, part-time, contract,
temporary, or probationary status.

Exempt Employee: An employee who meets the definition of an executive, administrative, or professional employee
as defined in the Fair Labor Standards Act. Employees who are designated as exempt are not eligible for overtime
pay.

Initial Probation, Detention Only: A specified period following the most recent employment, to include hire,
promotion, demotion, or transfer, into any classified position during which the work performance of the employee
is evaluated. An initial probationary employee is at-will and may be released from initial probation for or without
cause. The initial probation shall be a minimum of 12 months, and may be extended by the Sheriff, or designee, for
up to six additional months. The exception to the initial probation only occurs based on market range title
adjustments and reassignments.

Probationary Appointment, Sworn Only: The appointment to a regular position through certification in accordance
with the Law Enforcement Officers Merit System Rules. The probationary period for the probationary appointment
of an entry level deputy shall be one year and may be extended by the Sheriff, or designee, for up to six
additional months. An employee may be separated at any time during the initial probationary period without the right
of appeal. In any case of suspension, dismissal, or demotion during an employee's initial probationary period the
Sheriff, or designee, may investigate the circumstances and causes for the action taken. The employee must be given
written notice of the action taken by the Sheriff, or designee prior to the expiration of the established probationary
period or the employee will be considered to have successfully completed the probationary period.

Internal Affairs Investigator: Any employee who conducts an administrative investigation of misconduct, including
investigators assigned to the Professional Standards Bureau (PSB) or supervisors in an Office division or bureau
who are assigned to investigate misconduct.

Intervention: An approved specified action taken by a supervisor to improve a situation or prevent a potential

2
Policy GC-17, Employee Disciplinary Procedures                                             Effective Date: 06-25-20

negative work performance situation from developing into misconduct.

Investigative File: The Office’s complete investigative report and any attachments detailing the incidents being
investigated. The file shall contain, but is not limited to, the Administrative Investigations Process Checklist, Cover
Sheet, Findings Page(s), Prior Work History Report, Investigative Report, the Presumptive Range of Discipline
form, the Employee Disciplinary Considerations and Decision form, transcripts, audio/video of interviews, body
camera footage, the Inmate Grievance Form if applicable, etc. Depending on the outcome of the investigation, the
file may also contain, but is not limited to, a Final Disposition Letter, Closed Case Notification, and documents that
record discipline, to include the Pre-Determination Hearing (PDH) recording. The Professional Standards Bureau
shall maintain the investigative file of all documents within the Office’s custody and control relating to any
investigation and related disciplinary proceedings, grievance proceedings, and appeals to the Maricopa County Merit
System Council or state court.

Law Enforcement Officer: An employee of the Office, other than an initial probation employee, who is a deputy
sheriff or a detention officer.

Minor Discipline: Discipline less severe than a suspension, such as a written reprimand.

Misconduct: Any violation of Office Policy or procedure; federal, state, or local criminal or civil law; constitutional
violations, whether criminal or civil; administrative rules, including, but not limited to, the Maricopa County Merit
System Rules; or Office regulations.

        Criminal Misconduct: Conduct by an employee that a reasonable and trained supervisor or internal affairs
        investigator would conclude could result in criminal charges due to the apparent circumstances of the
        misconduct.

        Minor Misconduct: Conduct that, if sustained, would result in discipline or corrective action less severe than
        a suspension.

        Minor misconduct, while a violation of Office Policy, can often be addressed with supervisor initiated
        intervention intended to improve a situation, or prevent a potential negative work performance situation from
        progressing into a misconduct investigation. To address these employee behaviors, supervisors may initiate
        an intervention method, as specified in Office Policy GH-5, Early Identification System, to include; squad
        briefing, meeting with supervisor; employee services; supervisor ride-along/work along; training; supervisor
        evaluation period; action plan; meeting with the commander; re-assignment; and coaching. The use of
        intervention shall only be used to address employee minor misconduct or behavior that does not exceed a
        Category 1, First or Second Offense or a Category 2, First Offense, and which has not been received by the
        Office as an External Complaint or has not already been assigned to the PSB.

        Serious Misconduct: Conduct that, if sustained, would result in discipline of a suspension, demotion, or
        dismissal.

Mitigating Factor: Any information or evidence presented regarding the employee or the circumstances of the
incident that might result in reduced discipline.

Non-Exempt Employee: An employee who is covered by the provisions of the Fair Labor Standards Act and must be
compensated for overtime hours worked.

Official Investigation: An official examination by a supervisor, an internal affairs investigator, a criminal
investigator, or a polygraph examiner into alleged employee misconduct that relates to or may affect an employee’s
position with the Office. The Office has two types of investigations that are used to examine these allegations:

        1.      Administrative Investigation: An investigation conducted into apparent violations of Office Policy.
                                                                                                                     3
Policy GC-17, Employee Disciplinary Procedures                                              Effective Date: 06-25-20

                 Sustained allegations for an administrative investigation provide the basis for the imposition of
                 discipline according to the Discipline Matrices provided in Attachment A and the Categories of
                 Offenses provided in Attachment B.

        2.       Criminal Investigation: An investigation by a criminal investigator into an allegation of employee
                 criminal misconduct. These include the process of collecting information (or evidence) about a crime
                 in order to: 1) determine if a crime has been committed; 2) identify the perpetrator; 3) apprehend
                 the perpetrator; and 4) provide evidence to support a conviction in court.

The following does not constitute an official investigation or investigative interview: (a) in the normal course of duty,
counseling or instruction, or an informal verbal admonishment by, or other routine or unplanned contact with a
supervisor or other law enforcement officer; or (b) preliminary questioning to determine the scope of the allegations
or if an investigation is necessary. However, such counseling, instructions, verbal admonishments, other contacts, and
preliminary questioning are covered by and subject to the truthfulness standards found in Office Policy CP-5,
Truthfulness.

Off-Duty: A time considered when an employee is not being compensated by the County.

On-Duty: A time considered when an employee is being compensated by the County.

Pre-Determination Hearing (PDH): A forum that allows an employee, regardless of employment status, who is being
considered for suspension, demotion, dismissal, or probationary release, to address the appointing authority, the Sheriff,
or designee, regarding the intended discipline.

Preponderance of the Evidence: Facts alleged are more likely true than not true. Preponderance of the evidence is
only utilized when determining an investigatory finding of Sustained.

Promotional Probation (Sworn Only): The promotional probationary period for a sworn employee shall be six
months unless extended by the Sheriff for no more than six months. A promotional probationary employee, who fails
to satisfactorily complete the promotional probationary period, may, without right of appeal, revert to a position
of the class previously occupied or to another suitable position. A promotional probationary employee, who is
suspended or dismissed, has the right of appeal.

Regular Status: The status a deputy sheriff or detention officer achieves under the applicable Maricopa County Merit
System Rules when retained a position of the classified service following the successful completion of the initial
probation period or probationary appointment period.

Serious Discipline: Discipline which results in an employee receiving a suspension, demotion, or dismissal from
employment. All sustained violations of a Category 7 Offense, as specified in Office Policy GC-17, Employee
Disciplinary Procedures, shall result in dismissal from employment.

Unclassified Employee, Civilian Only: An at-will employee not covered by the Maricopa County Employee Merit
System Rules.

Volunteer: A person who performs hours of service for civic, charitable, or humanitarian reasons, without promise,
expectation, or receipt of compensation for services rendered. An employee may not volunteer to perform the same,
similar, or related duties for the Office that the employee is normally paid to perform.

PROCEDURES

1.      Individual Responsibility: Failure to report an act of misconduct shall be considered misconduct and
        may result in disciplinary action, up to and including dismissal from employment. The presumptive discipline
        for a failure to report such allegations shall be commensurate with the presumptive discipline for the
4
Policy GC-17, Employee Disciplinary Procedures                                           Effective Date: 06-25-20

      underlying misconduct. All employees who commit misconduct shall be held accountable, as specified
      in this Office Policy.

2.    Conflicts of Interest: Conflict of interest, nepotism, or bias of any kind in the administration of discipline is
      prohibited.

      A.      No employee who has an external business relationship or close personal relationship with a
              principal may make any disciplinary decisions or recommendations with respect to the
              misconduct, including the determination of any appeal arising from any discipline.

      B.      No employee shall be involved in making any disciplinary decisions or recommendations with
              respect to any persons who are superior in rank and in their chain of command.

      C.      If the appointing authority who is responsible for making disciplinary findings or determining
              discipline has knowledge of a conflict of interest affecting their involvement should immediately
              inform the PSB Commander, or if the holder of that office also suffers from a conflict, the
              highest-ranking, non-conflicted chief-level position or, if there is no non-conflicted chief-level
              position, an outside authority. The outside authority for disciplinary matters will be the Maricopa
              County Attorney’s Office – Civil Division.

3.    Supervisor Initiated Intervention: An approved action, as specified in Office Policy GH-5, Early
      Identification System, taken by a supervisor to improve a situation or prevent a potential negative work
      performance situation before it develops into a misconduct investigation. Supervisors may also initiate this
      action when an employee’s conduct has minimal negative impact on the overall operations of the Office.
      Examples of employee work performance situations in which a supervisor may consider approved
      interventions include those categorized as a Category 1 or Category 2 of the Attachment B, of this Office
      Policy. Employee conduct outside of the limitations of this section shall be addressed, as specified in Office
      Policy GH-2, Internal Investigations. Supervisors are encouraged to contact the PSB if unsure whether the
      employee work performance situation may be addressed through a supervisor initiated intervention or
      reported to the PSB for investigation.

      A.      Prior to determining intervention regarding work performance situations, the supervisor shall:

              1.       Confirm the employee’s conduct does not exceed a Category 1, First or Second Offense or
                       a Category 2, First Offense, as specified in this Office Policy, and which has not been
                       received by the Office as an External Complaint, or has not already been assigned to the
                       PSB;

              2.       Review the employee’s EIPro Dashboard to assist the supervisor in their intervention or
                       corrective action decision; and

              3.       Ensure that when considering a Coaching for the intervention, that the employee will not
                       exceed the number of Coachings allowed, as specified in this Office Policy for three years
                       prior to the current Offense.

      B.      All supervisor initiated intervention action taken shall be documented in Blue Team, as specified in
              Office Policy GH-5, Early Identification System. The entry shall include justification for the
              intervention and the specific policy or policies involved in the performance issue linked to the
              employee.

4.    Progressive Discipline: In order to protect the integrity and reputation of the Office, discipline shall be
      imposed pursuant to the appropriate disciplinary matrices in the Attachment A, as a corrective or punitive
      measure in response to an employee’s misconduct in violation of Office Policy. The minimum level of

                                                                                                                     5
Policy GC-17, Employee Disciplinary Procedures                                          Effective Date: 06-25-20

      discipline imposed shall be a Written Reprimand. Acts of misconduct or repeated deficient job performance
      may warrant the use of progressive discipline. However, grave acts of misconduct may warrant serious
      discipline of an employee without minor discipline being used. Accordingly, minor discipline should
      generally be imposed first, unless the misconduct is of a more grievous nature. Conversely repeat violations,
      or multiple violations arising from one incident, should generally result in progressively more serious
      discipline. The PSB Commander and the appointing authority shall determine if minor or serious discipline
      are warranted upon review of the investigative report, the discipline matrices, and the Categories of Offenses.
      Progressive discipline does not apply to initial probationary or temporary employees.

      A.      The Office will not take only non-disciplinary corrective action in cases in which the disciplinary
              matrices call for the imposition of discipline.

      B.      The Office will consider whether non-disciplinary corrective action is also appropriate in a case
              where discipline has been imposed.

5.    Preliminary Determinations of Discipline:

      A.      Internal affairs investigators shall not recommend discipline. The administrative investigation
              sustaining a policy violation shall be forwarded to the PSB Commander to initiate the disciplinary
              process.

      B.      The PSB Commander shall make preliminary determinations of the range the discipline to be
              imposed in all cases and shall document those determinations in writing on the Presumptive
              Range of Discipline form specific to the investigation under review, including the presumptive
              range of discipline for the sustained misconduct allegation, and the employee’s disciplinary history.

      C.      Once the PSB Commander determines the range of discipline to be imposed, the Administrative
              Services Division shall be responsible for coordinating the discipline process with the appointing
              authority. This includes preparing detailed correspondence, scheduling the PDH (if applicable), and
              ensuringall necessary notifications and actions are completed.

              1.      If the PSB Commander makes a preliminary determination that minor discipline should be
                      imposed, and the appointing authority has concurred, a Written Reprimand shall be prepared
                      by the Administrative Services Division, as specified in this Office Policy.

              2.      If the PSB Commander makes a preliminary determination that serious discipline should be
                      imposed, the appointing authority will provide an opportunity for a PDH and will provide
                      the employee with an opportunity to be heard, as specified in this Office Policy.

              3.      When the determination indicates policy, training, tactical or equipment concerns, the PSB
                      Commander shall ensure that necessary training is delivered and that policy, tactical, or
                      equipment concerns are resolved. A memorandum of concern detailing the policy, training,
                      tactical or equipment concerns, and any proposed recommendations, shall be authored and
                      forwarded to the appropriate bureau chief and division commander for review and action.

6.    Discipline Matrices: One of the primary goals of this Office Policy is to make discipline uniform and
      equitable throughout the Office. It is essential to consider the offense, as well as mitigating and aggravating
      circumstances, when determining the level of discipline to be imposed. The Discipline Matrices (see Attachment
      A) represent penalties to be imposed for various Categories of Offenses. The Matrices establish a presumptive
      range of discipline dependent on the number of offenses and the duration of time between offenses. The
      Discipline Matrices also take into consideration the requirement that discipline for unclassified supervisory
      level or exempt, regular status employees must be issued pursuant to the Fair Labor Standards Act (FLSA)
      and that unclassified supervisory level or exempt, regular status employees typically hold a management
6
Policy GC-17, Employee Disciplinary Procedures                                            Effective Date: 06-25-20

      position and, therefore, are held to a higher standard. The employee’s race and color, gender, gender
      identity, sexual orientation, national origin, age, religion, disability, pregnancy, veteran status, genetic
      information, or ethnicity is a prohibited consideration when determining discipline.

      A.      The Office shall ensure that discipline for sustained allegations of misconduct comports with due
              process, and that discipline is consistently applied, fair, and based on the nature of the allegation, and
              that mitigating and aggravating factors are identified and consistently applied and documented
              regardless of the command level of the principal of the investigation.

      B.      The PSB Commander and the appointing authority reserve the right to deviate from the Discipline
              Matrices when the prescribed penalty fails to address the totality of the circumstances of the event. This
              deviation could result from a combination of mitigating or aggravating factors associated with a
              misconduct event, or possibly following the review of an outside agency’s investigative report. Any
              departure from the presumptive range of discipline set out in the Discipline Matrices shall be justified
              in writing by PSB Commander or the appointing authority and placed in the employee’s Personnel
              File and investigative file.

      C.      The appointing authority shall administer discipline in matters involving serious discipline. The
              following shall be considered by the PSB Commander and the appointing authority when determining
              the appropriate penalty within the minimum and maximum recommended range of theDiscipline
              Matrices:

              1.      The Office shall mandate that each act or omission that results in a sustained misconduct
                      allegation shall be treated as a separate offense for the purposes of imposing discipline.

              2.      When a single act of alleged misconduct would constitute multiple separate policy violations,
                      all applicable p olicy violations shall be charged, but the most serious policy violation shall
                      be used for determining the Category of the Offense. Exoneration on the most serious
                      offense does not preclude discipline or consideration of aggravating circumstances as to less
                      serious offenses stemming from the same misconduct.

              3.      Mitigating and aggravating factors shall be considered when determining the appropriate
                      discipline but shall not be utilized to absolve an employee of liability for the conduct.

                      a.       Examples of mitigating factors that may be considered include, but are not limited to:

                               (1)     Employee’s work or service record;

                               (2)     Employee’s attitude towards the offense (accepts responsibility and does not
                                       shift to another);

                               (3)     Employee notified the Office of the wrongdoing;

                               (4)     Employee expressed remorse;

                               (5)     Conduct occurred due to provocation by another employee;

                               (6)     Conduct occurred due to an order by a supervisor; and/or

                               (7)     Conduct was a mistake or misunderstanding of facts.

                      b.       Examples of aggravating factors that may be considered include, but are not limited
                               to:
                                                                                                                      7
Policy GC-17, Employee Disciplinary Procedures                                    Effective Date: 06-25-20

                          (1)     Employee’s work or service record;

                          (2)     Employee’s attitude and actions during the investigation;

                          (3)     Employee’s prior disciplinary record (as allowed for in this Office Policy);

                          (4)     Employee was previously warned or disciplined for engaging in similar
                                  misconduct;

                           (5)    Employee was dishonest (violation of Office Policy CP-5, Truthfulness,
                                  which shall be considered a separate Office Policy violation) during the
                                  investigation process;

                           (6)    Employee did not express remorse;

                          (7)     Employee failed to fully acknowledge the wrongful conduct, shifted blame;

                          (8)     Employee did not fully cooperate (violation of Office Policies CP-2, Code
                                  of Conduct and GH-2, Internal Investigations, which shall be considered
                                  separate Office Policy violations) in the investigative process;

                          (9)     Employee holds a rank or position of authority within the Office;

                          (10)    Employee was intoxicated;

                          (11)    Employee's contacts with the public, and prominence of the position;

                           (12)   Conduct was intentional, planned and premeditated;

                           (13)   Conduct occurred or was repeated over a significant length of time;

                          (14)    Conduct was deliberate, willful or reckless;

                          (15)    Conduct had a possibility to harm self, other employees, the Office, or
                                  the community;

                          (16)    Conduct harmed the profession of law enforcement;

                          (17)    Conduct caused a high level of torment or anguish to the victim;

                          (18)    Conduct involved the use of official authority to facilitate the misconduct;

                          (19)    Conduct resulted in financial benefit or self-gain to the employee;

                          (20)    Conduct involving inappropriate use of force (violation of Office Policy CP-
                                  1, Use of Force, which shall be considered a separate Office Policy
                                  violation) in the investigative process;

                          (21)    Conduct was based on a personal motive;

                          (22)    Conduct was criminal; and/or

                          (23)    Conduct was repetitive violations of the same nature.

8
    Policy GC-17, Employee Disciplinary Procedures                                          Effective Date: 06-25-20

                  4.      The number of times an employee has received prior discipline, shall be considered when
                          determining where an employee shall be placed within the Categories and Offenses of the
                          Matrices.

                          a.      Discipline involving a sustained Office Policy violation of a Category 1-3 offense
                                  shall be considered for three years prior to the current offense.

                          b.      Discipline involving a sustained Office Policy violation of a Category 4-7 offense shall
                                  be considered for five years prior to the current offense.

                          c.      As an example: If a non-exempt employee has a sustained Category 2 and a separate
                                  sustained Category 5 (within three years prior to the current offense) and the current
                                  case involves a Category 2 offense, the conduct would be placed within the “Third
                                  Offense, Category 2” having a range of an 8-hour to 24-hour suspension.

                          d.      All sustained violations of a Category 7 offense shall result in dismissal from
                                  employment.

                  5.      The Office is prohibited from considering the high (or low) profile nature of the incident,
                          including media coverage or other public attention when determining appropriate discipline.
                          The Office shall consider the nature of the allegations and any impact that tends to disrupt,
                          diminish, or otherwise jeopardize public trust in the law enforcement profession.

Ø   7.    Office Vehicle Accidents: The following shall apply for types of Office vehicle accidents specified in Office
          Policy GE-4, Use, Assignment, and Operation of Vehicles:

          A.      Not at Fault Vehicle Accidents: Employees operating an Office vehicle involved in an accident in
                  which it is determined during an accident investigation, review of the collision report, or during a
                  command vehicle accident review, the employee is not at fault, shall not be reported to PSB for
                  review. The accident shall be entered into Blue Team by the on-duty supervisor under the Incident
                  Type: Vehicle Accident and requires no further action.

          B.      Minor Vehicle Damage Accidents: Employees operating an Office vehicle involved in a minor
                  vehicle damage accident, such as coming into contact with a concrete pillar or curb, a tree, a sign,
                  another office vehicle, or other object, where damage occurs; the employee operating the vehicle
                  causes damage to the undercarriage of the vehicle; or when the employee operating the vehicle causes
                  damage to the vehicle due to driving on a non-paved road, shall not be reported to PSB for review.
                  The accident shall be entered into Blue Team by the on-duty supervisor under the Incident Type:
                  Vehicle Accident and requires no further action.

                  1.      When an employee exceeds the EIS established threshold for Office vehicle accidents, the
                          employee’s supervisor shall complete the EIS Alert Response form, as specified in Office
                          Policy GH-5, Early Identification System.

                  2.      Coachings regarding Office vehicle accidents shall be considered separately when
                          determining placement in the disciplines matrices for those matters covered in this Office
                          Policy, and shall not be counted with any other Coachings unrelated to an Office vehicle
                          accident.

          C.      At Fault Vehicle Accidents or Vehicle Accidents Involving Injury: Employees operating an Office
                  vehicle involved in an accident in which it is determined that the employee is at fault or there are
                  injuries as a result of the vehicle accident, the incident shall be entered into Blue Team by the on-
                  duty supervisor as an Internal Complaint and investigated.

                                                                                                                        9
Policy GC-17, Employee Disciplinary Procedures                                           Effective Date: 06-25-20

      D.      Emergency Response/Pursuit Driving Accidents: Accidents occurring during emergency
              response/pursuit driving, regardless of fault, shall be entered into Blue Team as an Internal Complaint
              and investigated.

      E.      Blue Team entries shall include all related paperwork and reports, such as memorandums, the
              Damaged County Vehicle form, photographs, and Employers Report of Industrial Injury, and any
              County Risk Management documents, as attachments.

8.    Minor Discipline: Minor discipline may be imposed to correct an employee’s performance or conduct.
      Discipline shall be based on the misconduct. The following form of disciplinary action is minor discipline:

      A.      Written Reprimand: A Written Reprimand is a written directive to an employee advising the employee
              of performance deficiencies. The reprimand shall include corrective action to be taken by the employee.

              Upon the PSB Commander’s preliminary determination of discipline for an administrative
              investigation, and the appointing authority’s concurrence, a Written Reprimand shall be prepared by
              the Administrative Services Division. The Written Reprimand shall include the following:

              1.      An accurate and concise description of the conduct involved;

              2.      A complete list of each sustained Office Policy, applicable County Policy, and/or County
                      Merit Rules, stating the policies or rules that were violated, and quoting the relevant section/s
                      verbatim;

              3.      The Investigative Action (IA) case number;

              4.      Corrective action to be taken by the employee;

              5.      A directive forbidding recurrence of the unacceptable conduct and a notice that future
                      similar conduct will result in further disciplinary action; and

              6.      The appointing authority’s signature.

      B.      Once completed with all requisite signatures, the Written Reprimand will be forwarded to the
              supervisor who shall review and discuss the Written Reprimand with the employee and instruct the
              employee to acknowledge receipt by signing and dating the reprimand. If the employee refuses to
              sign the form, the supervisor shall document that on the form by writing refused to sign in the
              employee’s signature block, with the supervisor’s name and the date.

              1.      A copy of the Written Reprimand shall be given to the employee and a second copy shall be
                      placed in the employee’s Division File. The original reprimand shall be sent to the
                      Administrative Services Division who will be responsible for: placing a copy in the
                      administrative investigation, scanning a copy into the EIS, and forwarding the original to
                      the Human Resource Services Division for placement into the employee’s Personnel File.

              2.      Information regarding the Written Reprimand shall be included in the employee’s next
                      Employee Performance Appraisal (EPA).

      C.      As specified in Office Policy GC-16, Employee Grievance Procedures, a Written Reprimand is not
              a grievable matter. If the employee disagrees with the content of the Written Reprimand, he may
              submit a written response to the Administrative Services Division within five business days. The
              Administrative Services Division shall ensure that the employee’s written response is attached to the
              Written Reprimand and processed, as specified in this Office Policy. The employee’s Written
10
Policy GC-17, Employee Disciplinary Procedures                                           Effective Date: 06-25-20

             Reprimand and associated attached written response shall become part of the file and be available for
             supervisory review in any future event. No further action will occur with the Written Reprimand or
             written response.

9.    Serious Discipline of a Regular Status Employee:

      A.     Serious discipline, as defined as a suspension, demotion, or dismissal, may be imposed upon a
             sustained misconduct allegation, following a determination by the PSB Commander that serious
             discipline should be imposed, and the concurrence by the appointing authority.

      B.     A regular status law enforcement officer shall not be subject to serious discipline except for just cause.
             Each of the following prongs shall be met prior to issuing such discipline to a regular status law
             enforcement officer:

             1.      The employee was informed that disciplinary action could potentially result for such conduct,
                     through the law, Merit Rules, applicable County Policy, Office Policy, commanddirectives,
                     The Briefing Board, other communications to the employee, or the employee should reasonably
                     have known that disciplinary action could occur for such conduct;

             2.      The disciplinary action is reasonably related to the standards of conduct for a professional
                     law enforcement officer, the mission of the Office, the orderly, efficient or safe operation of
                     the Office, or the law enforcement officer’s fitness for duty;

             3.      The discipline is supported by a preponderance of evidence that the conduct occurred; and

             4.      The discipline is not excessive and is reasonably related to the seriousness of the offense
                     and the law enforcement officer’s service record.

      C.     Employees who are being considered for serious discipline and will be conducting business with the
             Administrative Services Division will be required to secure all weapons in a locker, to include
             firearms and knives, prior to entering the Division. This includes the employee and the employee’s
             assistant.

      D.     Pre-Determination Hearing (PDH): A regular status employee shall be offered a full opportunity to a
             PDH prior to imposing serious discipline.

             1.      PDH Notice: Employees who are being considered for serious discipline shall be notified in
                     writing by the appointing authority. Once the notice is signed by the appointing authority a
                     copy shall be placed in the investigative file. The notification shall include the following
                     information:

                     a.       The proposed disciplinary action and, if suspension is being considered, the length of
                              suspension being considered shall be included;

                     b.       The Maricopa County Merit Rules as applicable, and other policies that the employee
                              is alleged to have violated;

                     c.       Sufficient details describing the specific reasons that are being considered for the
                              disciplinary action and the application of the Discipline Matrices;

                     d.       The employee’s relevant disciplinary history as specified in this Office Policy;

                     e.       The employee’s opportunity to review the investigation file;
                                                                                                                   11
Policy GC-17, Employee Disciplinary Procedures                                       Effective Date: 06-25-20

                    f.      The employee’s opportunity to present mitigating information; and

                    g.      The date and time of the PDH. The date and time for the PDH shall allow a
                            minimum of three business days for the employee to prepare for the hearing.

             2.     Summary of Discipline Issued: Upon request, employees shall be provided a basic summary,
                    prior to the PDH, of discipline issued for similar-type misconduct, pursuant to the guidelines
                    provided in ARS Title 38 Chapter 8 Article 1.

             3.     Employee Review of the Investigative File: The employee may review the investigative file
                    prior to the PDH. The employee shall be granted, upon request, a reasonable amount of on-
                    duty time to review the investigative file. The review shall not exceed eight hours and cannot
                    require the use of overtime compensation. Supervisors are encouraged to make any necessary
                    adjustment to the employee’s schedule to avoid overtime compensation.

                    a.      The employee may bring an assistant of their choosing to aid with the review of the
                            investigative file and shall provide the assistant’s name to the Administrative
                            Services Division prior to the review. If the assistant is an Office employee, the
                            assistant shall obtain permission from their immediate supervisor to be absent from
                            their duties and shall do so at no cost to the Office by using their own off-duty time.
                            Accrued vacation time may be used during scheduled duty hours, provided that the
                            absence shall not have a cost impact on the operations of the area where the assistant
                            is assigned.

                            (1)     The assistant may not be an attorney or an Office supervisor, which includes
                                    anyone holding the rank of sergeant or above, or their civilian counterpart.

                            (2)     The assistant shall not be in any way involved in the investigation or a related
                                    investigation.

                            (3)     The use of an assistant does not grant the employee or the assistant
                                    permission to discuss the investigation with other members of the Office.

                            (4)     The assistant shall be required to sign the Admonishment Regarding Review
                                    of Pending Investigation. Employees found to be in violation of the
                                    admonishment may be subject to disciplinary action, up to and including
                                    dismissal from employment.

                    b.      Neither the employee nor their assistant may copy any portion of the investigative
                            file during this review; however, both may take notes when reviewing the file.

             4.     PDH: The hearing shall be conducted with the appointing authority. The employee shall be
                    compensated for the PDH and the supervisor shall adjust the employee’s schedule to avoid
                    overtime compensation.

                    a.      The employee may bring an assistant of their choosing to aid with the PDH and shall
                            notify the Administrative Services Division in advance who shall be attending. If the
                            assistant is an Office employee, the assistant shall obtain permission from their
                            immediate supervisor to be absent from their duties and shall do so at no cost to the
                            Office by using their own off-duty time. Accrued vacation time may be used during
                            scheduled duty hours, provided that the absence shall not have a cost impact on the
                            operations of the area where the assistant is assigned.

12
Policy GC-17, Employee Disciplinary Procedures                                      Effective Date: 06-25-20

                          (1)     The assistant may not be an attorney or an Office supervisor, which includes
                                  anyone holding the rank of sergeant or above or their civilian counterpart.

                          (2)     The assistant shall not be in any way involved in the investigation or a related
                                  investigation.

                          (3)     The use of an assistant does not grant the employee or the assistant permission
                                  to discuss the PDH with other members of the Office.

                    b.    PDH’s will be audio and video recorded in their entirety, and the recording shall be
                          maintained with the administrative investigation file. Upon request, the employee shall
                          be provided a copy of the recording within 30 calendar days of the request.

                    c.    The employee’s right to a PDH may be satisfied by the employee submitting a written
                          response to the PDH Notice. If the employee does not appear at the PDH or submit a
                          written response to the PDH Notice by the date of the PDH, the employee shall be
                          deemed to have waived their right to a hearing.

                    d.    If an employee provides new or additional evidence at a PDH, the hearing will be
                          suspended, and the matter will be returned to the PSB Commander for consideration
                          or further investigation, as necessary.

                          (1)     If after any further investigation or consideration of the new or additional
                                  evidence, there is no change in the determination of preliminary discipline,
                                  the matter will go back to the PDH.

                          (2)     The PSB shall initiate a separate misconduct investigation if it appears that
                                  the employee intentionally withheld the new or additional evidence duringthe
                                  initial misconduct investigation.

                    e.    Upon consideration of all facts, the appointing authority, may:

                          (1)     Impose a suspension, demotion, or dismissal and issue a Notice of
                                  Disciplinary Action to the employee;

                          (2)     Further the investigation based on information provided during the PDH. Ifthe
                                  employee disputes the fact found in the investigation, the internal affairs
                                  investigator shall be permitted to respond to the disputed facts or conduct
                                  additional investigation; and/or

                          (3)     Take other appropriate action.

                    f.    The appointing authority shall document how the conclusion was reached for the
                          issued discipline. This documentation shall be appended to the investigation file and
                          placed in the employee’s Personnel File.

                          (1)     If the appointing authority conducting the PDH does not uphold the
                                  preliminary findings recommended by the PSB Commander in any respect or
                                  does not impose the PSB Commander’s recommended discipline and/or non-
                                  disciplinary corrective action, the appointing authority shall also document in
                                  a written narrative their justification for doing so. This justification will be
                                  specific to the circumstances of the case and of sufficient detail to provide
                                  adequate understanding of the action taken or not taken, for an independent
                                                                                                              13
Policy GC-17, Employee Disciplinary Procedures                                        Effective Date: 06-25-20

                                     reviewer, and be appended to the investigation file.

                             (2)     The appointing authority shall document in a written narrative all deviation
                                     from the disciplinary matrices and shall only do so for reasons described in
                                     this Office Policy. This justification will be specific to the circumstances of
                                     the case and be appended to the investigation file. The appointing authority
                                     may not consider the following as grounds for mitigation or reducing the
                                     level of discipline prescribed by the matrices:

                                     (a)      Their personal opinion about the employee’s reputation; and

                                     (b)      Whether others were jointly responsible for the misconduct, except
                                              that the appointing authority may consider the measure of discipline
                                              imposed on other employees involved to the extent that discipline on
                                              others had been previously imposed and the conduct was similarly
                                              culpable.

      E.     Notice of Disciplinary Action: When serious discipline is imposed, a regular status employee shallbe
             notified in writing by the appointing authority.

             1.      A copy of the PDH Notice and Notice of Disciplinary Action, as well as documentation of the
                     PDH hearing and subsequent actions taken by the appointing authority, shall be made part
                     of the investigative file.

             2.      Copies of the PDH Notice and Notice of Disciplinary Action shall be placed in the employee’s
                     Personnel File. However, no information about the investigation of a law enforcement officer
                     shall be placed in the Personnel File until the investigation and any subsequent disciplinary
                     appeals to the Maricopa County Merit Commission are complete, as specified in ARS Title
                     38 Chapter 8 Article 1.

             3.      The Notice of Disciplinary Action shall include the following information:

                     a.      The specific discipline imposed;

                     b.      The Maricopa County Merit Rules as applicable, and other policies that the employee
                             violated;

                     c.      Sufficient details describing the specific reasons that were considered for the
                             disciplinary action;

                     d.      The employee’s relevant disciplinary history as specified in this Office Policy;

                     e.      The regular status employee’s right to appeal such action to the Maricopa County
                             Merit Commission; and

                     f.      The Office Policies that were Not Sustained, Exonerated, or Unfounded.

             4.      Employees who are suspended remain governed by all the provisions of Office Policy CP- 2,
                     Code of Conduct. While suspended, employees shall not wear any law enforcement uniform
                     or take any law enforcement-type action, including working any off-duty employment.

      F.     Administrative Leave with Pay: If it is determined that an employee must be removed from the
             workplace pending a PDH or a final discipline determination, the employee may be placed on
14
Policy GC-17, Employee Disciplinary Procedures                                            Effective Date: 06-25-20

              Administrative Leave with Pay, as specified in Office Policy GH-2, Internal Investigations. Employees
              on Administrative Leave with Pay remain governed by all the provisions of Office Policy CP-2, Code
              of Conduct. While on Administrative Leave with Pay, employees shall not wear any law enforcement
              uniform or take any law enforcement-type action, including working any off-duty employment.

10.   Serious Discipline of an Unclassified Employee: An unclassified employee is not covered by the Maricopa
      County Merit System, however, shall be given the option of attending a PDH.

      A.      An unclassified employee is not obligated to attend the PDH as attendance is voluntary.

      B.      Any verbal or written statements made during the PDH may be used to incriminate the employee.

      C.      The PDH’s will be audio and video recorded in their entirety, and the recording shall be maintained
              with the administrative investigation file. Upon request, the employee shall be provided a copy of the
              recording within 30 calendar days of the request.

      D.      The employee may submit information in writing in addition to, or instead of attending the
              hearing.

      E.      The employee may be placed on Administrative Leave with Pay, as specified in this Office Policy.

      F.      Discipline imposed is not subject to appeal to the Maricopa County Merit Commission.

11    EIS: Once the discipline has been issued and the employee’s right to appeal timeframe has expired, or
      following the completion of the appeal process, the Administrative Services Division is responsible for
      uploading the Findings of the investigation into IAPro. This information will then be accessible to supervisors
      in EIPro.

12.   Rescission of Discipline: The Sheriff and the appointing authority have the authority to rescind, revoke, or
      alterany disciplinary decision made by either the PSB Commander or the appointing authority so long as:

      A.      That decision does not relate to the Sheriff or the appointing authority;

      B.      That decision is not related to an independent authority or to a Class Remedial Matter;

      C.      The Sheriff, or the appointing authority, provides a written narrative that documents the justificationfor
              the grounds of the decision as to each employee involved;

      D.      The written explanation is placed in the Personnel Files of all employees who were affected by the
              decision of the Sheriff, or the appointing authority; and

      E.      The written explanation is available to the public upon request.

13.   Appeal of Disciplinary Action: A classified employee who receives discipline may request a review.

      A.      Any classified employee who receives minor discipline and disputes the content of the discipline may
              submit a written response, as specified in this Office Policy.

      B.      Serious discipline of classified regular status employees may be appealed to the Maricopa County Merit
              Commission. Procedures are specified in the Law Enforcement Officer Merit Rules for sworn personnel,
              the Employee Merit Rules for detention and classified civilian personnel, and ARS Title 38 Chapter 8
              Article 1 for a regular status law enforcement officer. The Maricopa County Merit Rules are located
              on the Maricopa County Intranet.
                                                                                                                     15
    Policy GC-17, Employee Disciplinary Procedures                                           Effective Date: 06-25-20

          C.      On an appeal of discipline by a regular status law enforcement officer, the Maricopa County Merit
                  Commission may dismiss the discipline if it determines that the Office did not make a good faith
                  effort to complete the investigation within 180 calendar days, as specified in ARS Title 38 Chapter 8
                  Article 1.

                  1.       The allegation regarding any employee act, omission, or misconduct may be sustained and
                           the employee’s personnel file shall reflect that the allegation was sustained, but no discipline
                           was administered due to the Merit Commission’s determination that the Office did not make
                           a good faith effort to complete the investigation within 180 calendar days. Documentation
                           of the Merit Commission outcome shall be placed in the investigative file.

                  2.       The sustained discipline may be considered when determining discipline in any future sustained
                           misconduct violation.

          D.      Any unclassified employee may not seek an appeal to discipline imposed.

Ø   14.   Volunteer: A volunteer’s continued service with the Office shall be at the discretion of the Sheriff. Volunteers
          are subject to, and shall comply with all Office Policies, rules, and regulations. Violations of Office Policies,
          rules, and regulation shall be addressed, as specified in Office Policies GH-2, Internal Investigations, and this
          Office Policy. Serious violations of Office Policy by a volunteer, shall result in a review by the PSB
          Commander to determine whether a Pre-Determination Hearing is held, or the services of the volunteer are
          to be immediately terminated

    15.   Class Remedial Matters and Independent Disciplinary Authority: Matters involving class remedial matters
          and the independent disciplinary authority shall be processed as required by law and Office Policy. Additional
          information regarding these processes may be obtained from the Administrative Services Division Operations
          Manual.

Ø   16.   Pay Increase Involving Employee Misconduct:

          A.     An EPA shall not be held for an employee who is the principal of an open misconduct investigation,
                 as specified in this Office Policy. Upon completion of the EPA, the employee may be eligible for a
                 pay increase, provided the employee, “Meets Standards.”

          B.      If an employee’s investigation results in a sustained finding; and serious discipline is imposed, the
                  employee shall not be eligible for their pay increase for 12 months following the date their suspension
                  was imposed.

    17.   Records Disclosure: The Administrative Services Division may distribute copies of all or any portion of an
          investigative file for administrative or public record purposes or as necessary to comply with a judgment of
          a federal or state court.

          A.      In accordance with ARS Title 38 Chapter 8 Article 1, information about a regular status law
                  enforcement officer’s investigative file shall not be released for public inspection until the
                  investigation is complete or the Office has discontinued the investigation. If the investigative file is
                  the subject of an appeal to a disciplinary action by a classified law enforcement officer, the
                  investigative file is not complete until the conclusion of the appeal process before the Maricopa
                  County Merit Commission.

          B.      Investigative files for all other Office employees shall be released in accordance with state law
                  pursuant to ARS, Title 39.

          C.      Polygraph data and reports regarding a classified law enforcement officer shall be disclosed pursuant
    16
Policy GC-17, Employee Disciplinary Procedures                                         Effective Date: 06-25-20

              to ARS Title 38 Chapter 8 Article 1.

18.   Records Retention: In accordance with ARS § 39-128, the Office shall retain all records that are reasonably
      necessary or appropriate to maintain an accurate knowledge of disciplinary action involving employees of
      the Office, including the employee’s responses to all disciplinary actions. Administrative investigative files
      shall be maintained for five years after an employee’s separation or retirement from Office employment, or
      as long as any document preservation requirement applies as a result of litigation.




                                                                                                                 17
                                  MARICOPA COUNTY SHERIFF’S OFFICE
                                     POLICY AND PROCEDURES
                                Subject                                                                Policy Number
                                                                                                            GB-2
                                      COMMAND RESPONSIBILITY                                            Effective Date
                                                                                                         06-28-19
     Related Information                                           Supersedes
     Arizona Constitution, Article 12, Section 3                                   GB-2 (05-10-18)
     ARS § 11-441 through 459
     CP-2, Code of Conduct
     CP-8, Preventing Racial and Other Bias-Based Profiling
     CP-9, Occupational Safety Program
     EA-2, Patrol Vehicles
     EB-2, Traffic Stop Data Collection
     GA-1, Development of Written Orders
     GC-1, Leaves and Absences
     GC-4, Employee Performance Appraisals
     GC-17, Employee Disciplinary Procedures
     GC-19, Dress and Appearance
     GC-20, Uniform Specifications
     GG-1, Peace Officer Training Administration
     GG-2, Detention/ Civilian Training Administration
     GH-2, Internal Investigations
     GH-4, Bureau of Internal Oversight Audits and Inspections
     GH-5, Early Identification System
     GI-1, Radio and Enforcement Communications Procedures
     GJ-2, Critical Incident Investigations,
     GJ-35, Body-Worn Cameras

    PURPOSE

    The purpose of this Office Policy is to establish the order of command authority in the absence of the Sheriff, clear
    lines of authority through unity of command, guidelines for effective span of control, and other elements of command
    responsibility.

    Although this Office Policy refers to “employees” throughout, this Office Policy also applies with equal force to all
    volunteers. Volunteers include, but are not limited to, reserve deputies and posse members.

    POLICY

    It is the policy of the Office to ensure supervisors, at all levels, provide proper direction, coordination, and control
    of subordinates. Supervisors shall direct their efforts toward the intelligent and efficient performance of the
    functions of the Office and shall require their subordinates to do the same.

    DEFINITIONS

Ø   Bureau of Internal Oversight (BIO) Action Form: A form that captures command’s response when the Audits and
    Inspections Unit (AIU) has identified perceived deficiencies during the performance of non-audit services,
    regardless of whether the deficiency is within the scope of the inspection, or outside the scope. The BIO Action
    Form (see attachment A) shall be sent out by the AIU as an attachment to a BIO Action Form entry initiated through
    Blue Team to a commander when their employee has been identified as having a perceived deficiency in a non-
    audit service report. The commander shall assign the form to be completed by the identified employee’s immediate
Policy GB-2, Command Responsibility                                                   Effective Date: 09-28-19

supervisor. The completed BIO Action Form shall include the immediate supervisor and the employee’s signature
affirming the action taken to remedy the identified perceived deficiency. When deficiencies are identified, they shall
be handled, as specified in Office Policy GH-5, Early Identification System, and this Office Policy. An Early
Identification System (EIS) alert notification will be automatically initiated after the threshold of three deficiencies
in a rolling 12-month period, identified from AIU inspections. The supervisor shall complete one of the following
action options when completing a BIO Action Form:

        A.       Training provided by MCSO, as specified in Office Policies GG-1, Peace Officer Training
                 Administration and GG-2, Detention/Civilian Training Administration;

        B.       Squad briefings,;

        C.       Coaching;

        D.       Referred to the Professional Standards Bureau (PSB) for investigation;

        E.       Meeting with Supervisor;

        F.       Meeting with the Commander;

        G.       Supervisor Evaluation Period;

        H.       Supervisor Ride Along/Work Along;

        I.       Re-assignment;

        J.       Employee Services;

        K.       Action Plan; or

        L.       No Further Action – To be used only in situations where the division identified and addressed the
                 deficiency prior to being notified by the BIO. The Blue Team event number that was used to
                 memorialize corrective actions previously taken by the division, shall be included to demonstrate
                 that no additional action is warranted.

Blue Team: The Early Identification System (EIS) application that allows employees and supervisors to record
information in a database regarding incidents, performance, and conduct. The information from Blue Team is
transferred to the IAPro Early Identification case management system.

Boilerplate: Language that is stock, unoriginal, appears repeatedly in different reports, and fails to attest to the
unique facts of an incident.

Chain of Command: Lines of communication going downward or upward through each successive level of command
and supervision within the Office.

Conclusory: Language that is an inference, which has no proof.

Court Order Required Training (CORT): The section of the Training Division that covers CORT Technical
Support, CORT Curriculum Development, CORT Implementation, CORT Administration, and a supervisor to
oversee all positions.

Deputy: Any sworn law enforcement officer employed by or working for the Office, to include a reserve deputy.

2
    Policy GB-2, Command Responsibility                                                     Effective Date: 06-28-19

    Early Identification System (EIS): A system of electronic databases that capture and store threshold events to help
    support and improve employee performance through early intervention and/or to identify problematic operating
    procedures, improving employee performance, identifying detrimental behavior, recognizing outstanding
    accomplishments, and to improve the Office's supervisory response. The computerized relational database shall collect,
    maintain, integrate, and retrieve information gathered in order to highlight tendencies in performance, complaints, and
    other activities. The database allows the Office to document appropriate identifying information for involved
    employees, (and members of the public when applicable), and the actions taken to address the tendencies identified.
    Blue Team, the EIS Dashboard, IAPro, and EIPro are applications of EIS.

    Early Intervention Unit (EIU): The EIU is part of the Bureau of Internal Oversight. The EIU is responsible for
    the implementation, maintenance, and operation of the EIS and for providing training and assistance to the EIS users.
    The unit conducts data analysis, data input, and review of activities exceeding thresholds to address potentially
    problematic conduct or operating procedures. The Office shall ensure there is sufficient staff to facilitate EIS input and
    training.

    Employee: A person currently employed by the Office in a classified, unclassified, full-time, part-time, contract,
    temporary, or probationary status.

    Incident Report (IR) Memorialization: An entry generated in Blue Team by a supervisor detailing report writing
    deficiencies of a serious nature, or any investigatory stop, detention, or search unsupported by reasonable suspicion
    or are otherwise in violation of Office Policy. The IR Memorialization shall be generated if an employee’s report,
    investigatory stop, detention, or search, contains any of the following: conclusory or boilerplate language;
    inconsistent information; lacks support for the action; has other indicia that the information in the report or form is
    not authentic or correct; lacks articulation of the legal basis for action; has other indicia that the information in the
    report or form is not authentic or correct; lacks probable cause for arrest; lacks reasonable suspicion; lacks elements
    of the crime; or appears to show evidence of bias-based profiling.

    Internal Affairs Investigator: Any employee who conducts an administrative investigation of misconduct,
    including investigators assigned to the PSB or supervisors in an Office division or bureau who are assigned to
    investigate misconduct.

Ø   Intervention: An approved action taken by a supervisor to improve a situation or prevent a potential negative work
    performance deficiency situation from developing into misconduct.

    Line-Level Inspections: Conducted by supervisors to ensure personnel are complying with Office policies, standard
    operating procedures, and requirements governing appearance, use and maintenance of uniforms, equipment, and
    facilities.

    Misconduct: Includes any violation of Office Policy or procedure, federal, state, or local criminal or civil law,
    constitutional violations, whether criminal or civil, administrative rules including, but not limited to, the Maricopa
    County Merit System Rules, or Office regulations.

            Criminal Misconduct: Misconduct by an employee that a reasonable and trained supervisor or internal
            affairs investigator would conclude could result in criminal charges due to the apparent circumstances of
            the misconduct.

            Minor Misconduct: Conduct that, if sustained, would result in discipline or corrective action less severe
            than a suspension.

Ø           Minor misconduct, while a violation of Office Policy, can often be addressed with supervisor initiated
            intervention intended to improve a situation, or prevent a potential negative work performance situation
            from progressing into a misconduct investigation. To address these employee behaviors, supervisors may
            initiate an intervention method, as specified in Office Policy GH-5, Early Identification System, to include;
                                                                                                                             3
Policy GB-2, Command Responsibility                                                  Effective Date: 09-28-19

        squad briefing; meeting with supervisor; employee services; supervisor ride-along/work along; training;
        supervisor evaluation period; action plan; meeting with the commander; re-assignment; and coaching. The
        use of intervention shall only be used to address employee minor misconduct or behavior that does not
        exceed a Category 1, First or Second Offense or a Category 2, First Offense, and which has not been
        received by the Office as an External Complaint or has not already been assigned to the PSB.

        Serious Misconduct: Conduct that, if sustained, would result in discipline of a suspension, demotion, or
        dismissal.

Patrol Activity Log (PAL): A report generated by Praxis indicating the activities of a patrol deputy or patrol
supervisor which are captured through Office Code entries entered into the CAD System by Communications
Division personnel, patrol deputies, and patrol supervisors. These activities include all dispatched calls and self-
initiated activity conducted throughout their shift.

Shift Briefings: Informal sessions of short duration to keep employees’ knowledge levels high, to keep employees
up-to-date on new trends and developments, to keep employees notified of changes in schedule and assignments,
and to provide training updates as determined by the Training Division.

Supervisor: An employee to whom subordinates report.

        A. Commander: An employee with the rank of lieutenant or above, or its civilian equivalent and above.

        B. First-Line Supervisor: An employee with the rank of sergeant, or its civilian equivalent.

TheHUB: The learning management system by which employees, reserve deputies, and posse members are provided
access to all Office Policies; and where the acknowledgment of all Office Policy updates and revisions, indicating that
they have been reviewed and understood by the viewer, are recorded. TheHUB shall also be used by employees,
reserve deputies, and posse members to complete training requirements, and to register for in-person courses.

Threshold: The point at which a sufficient number of incidents have occurred to alert the EIU of conduct or
performance that could become problematic for an employee or require a review of an Office operating procedure.

Volunteer: A person who performs hours of service for civic, charitable, or humanitarian reasons, without promise,
expectation, or receipt of compensation for services rendered. An employee may not volunteer to perform the same,
similar, or related duties for the Office that the employee is normally paid to perform.

PROCEDURES

1.      Command Authority of the Office: The order of command authority for the Office shall be:

        A.      Sheriff: The elected position of Sheriff is derived from the Arizona Constitution, Article 12, Section
                3, which permits the legislature to establish the range and scope of the Sheriff's authority, mandated
                duties, and responsibilities as set forth in Arizona Revised Statutes (ARS) § 11-441 through 459.
                The Maricopa County Sheriff's Office is the agency established to assist the Sheriff in executing
                their statutory duties and in providing public safety services to the members of the public of
                Maricopa County. The mandated responsibilities of the Office include, but are not limited to:

                1.       Providing law enforcement and preservation of the peace throughout all of Maricopa
                         County, while recognizing that primary responsibility in incorporated cities is that of local
                         police;

                2.       Providing for the care, custody, and control of individuals incarcerated in the Maricopa
                         County jails;
4
Policy GB-2, Command Responsibility                                                Effective Date: 06-28-19

             3.      Supporting the Maricopa County Superior Court System by providing prisoner detention
                     and transportation services, courtroom security, and the service of court process;

             4.      Conducting or coordinating, within Maricopa County, search or rescue operations
                     involving the life or health of any person; and

             5.      Providing the training, logistical, and administrative support necessary to comply with
                     mandated functions.

      B.     In the absence of the Sheriff, the Chief Deputy shall assume the Sheriff’s duties and responsibilities.
             The Chief Deputy is appointed by the Sheriff. The Chief Deputy performs duties that include, but
             are not limited to enforcing policies, rules, and regulations; preparing recommendations necessary
             to improve public relations; making public appearances as required; and applying management
             principles in administering to the needs of the Office.

      C.     Prior to an absence of both the Sheriff and the Chief Deputy, either shall designate a sworn deputy
             chief to assume the duties and responsibilities of the Office. If no successor has been designated, the
             most senior, highest ranking sworn deputy chief shall assume responsibility.

2.    Chain of Command: Generally, the chain of command shall be followed at all times.

      A.     There are occasions when the chain of command may be circumvented, but employees shall use
             discretion when operating outside the chain of command and may be held accountable for
             indiscretions. Generally, chain of command shall be informed following any deviation from the
             normal reporting structure.

      B.     Nothing in this Office Policy shall preclude any supervisor from exercising direct contact or authority
             over any subordinate in their chain of command in the efficient and timely conduct of duty. When
             possible, intervening levels of supervision should be informed.

      C.     Employees who observe or become aware of any act of misconduct by another employee shall, as
             soon as practicable, report the incident to a supervisor or directly to the PSB, or any outside entity
             authorized to take corrective action, without fear of retaliation. When the misconduct involves a
             supervisor, the employee shall contact the next level in the chain of command. Employees may also
             contact the PSB, at any time, regarding misconduct involving an Office employee or make a Blue
             Team entry.

3.    Command Unity: In order to achieve command unity, supervisors shall adhere to the following:

      A.     Only one employee shall command or supervise a particular component, activity, incident, operation,
             or situation;

      B.     No subordinate shall report to more than one single, consistent, and clearly identified direct supervisor
             at any given time;

      C.     In emergencies, a supervisor is not relieved of the responsibility to act, even though a subordinate or
             incident is not under their direct command;

      D.     First-line patrol supervisors shall be responsible for closely and consistently supervising all deputies
             under their primary command; and

      E.     First-line patrol supervisors shall ensure that all deputies under their direct command comply with
             Office Policy, court orders, federal, state, and local law.
                                                                                                                    5
    Policy GB-2, Command Responsibility                                                  Effective Date: 09-28-19

    4.    Direct Control:

Ø         A.      First-line patrol supervisors shall be assigned as the primary supervisor to no more persons than it
                  is possible to effectively supervise. First-line patrol supervisors shall be assigned to supervise no
                  more than a total of eight deputies, reserve deputies, and posse members , but in no event, should a
                  patrol supervisor be responsible for more than a total of ten deputies, reserve deputies, and posse
                  members.

                  1.        A Field Training Officer (FTO) and an Officer in Training (OIT) riding in the same patrol
                            vehicle shall count as one deputy toward the ratio.

                  2.        An OIT driving solo in a patrol vehicle, on their limited solo phase, shall count as one deputy
                            toward the ratio.

                  3.        Two patrol deputies riding in the same patrol vehicle shall count as two deputies toward the
                            ratio.

                  4.        Civilian observers, academy recruit ride-alongs, and employee ride-alongs shall not count
                            toward the ratio.

          B.      If circumstances warrant an increase or decrease in the level of supervision for any unit, squad, or
                  shift, the reason shall be documented in a memorandum. The memorandum documenting the request
                  for an increase or decrease shall be forwarded through the chain of command. Upon review
                  completion, a copy of the memorandum with command responses shall be forwarded to CID for
                  distribution, and to the BIO for notification for any potential inspections that may be related.
                  Supervisors establishing a span of control shall consider the following factors:

                  1.        The complexity and nature of the supervisor’s duties, and the complexity of the subordinate’s
                            duties;

                  2.        The capabilities and experience of the supervisor and their subordinates;

                  3.        The geographic size of the district; and

                  4.        The volume of calls for service.

    5.    Delegated Authority: No responsibility shall be assigned to an employee unless the supervisor has the
          authority necessary to fulfill that responsibility. Inherent with delegated authority is the latitude to make
          decisions and take the necessary actions to satisfy the requirements of each assigned task. Commensurate with
          authority, employees accept responsibility for the use, misuse, or failure to use that authority.

          A.      A subordinate shall be held accountable for the exercise of delegated authority.

          B.      Nothing in this Office Policy absolves a supervisor from responsibility and accountability for
                  supervising subordinates and their use of delegated authority.

          C.      A first-line supervisor shall appoint a designee to act in their place when they are absent from duty,
                  unless such appointment is made by a higher authority. A designee acting as a first-line supervisor
                  shall have the same authority and responsibility as the first-line supervisor they replace. Subordinates
                  shall not be designated as acting first-line supervisors.

    6.    Orders: Orders are commands or directives issued by a person with authority. When orders are given in the
          form of oral commands, they should be simple and direct and may be followed by a written order.
    6
Policy GB-2, Command Responsibility                                              Effective Date: 06-28-19

      A.     Written orders should be used when: a situation is complex enough that misunderstanding is
             reasonably possible; when several persons or units are involved and all must have the same
             understanding; and when coordination, control, and follow-up are necessary.

             1.      Such orders permit the recipient to refer to them for details and serve as evidence of precise
                     instructions.

             2.      Written orders are considered received when a subordinate receives a copy or becomes aware
                     of the order after it is posted on an MCSO Administrative Broadcast, The Briefing Board,
                     MCSO Training Bulletin, MCSO Memorandum, or in another accessible place.

      B.     Oral orders shall be binding for compliance on an individual or groups of individuals when they
             receive or are made aware of them.

      C.     Employees shall conscientiously obey all lawful orders given to them by persons having authority.
             Orders being relayed have the same authority as orders coming directly from the supervisor. Should
             a supervisor exercise authority over another supervisor’s subordinates they shall inform that
             supervisor as soon as practical.

      D.     When a conflict of orders occurs, employees shall respectfully call the conflicting order to the
             attention of the supervisor giving the new order. Should this information not change the supervisor’s
             position, that supervisor’s lawful order shall be followed. The employee shall not be held responsible
             for disobedience of the previous order.

7.    Accountability: To hold responsible, or to make one answer for something within one’s own power or
      control.

      A.     To ensure accountability, a supervisor shall:

             1.      Actively direct and supervise employees of lesser rank to ensure they perform assigned
                     duties efficiently;
             2.      Monitor situations in which subordinates are involved and ensure that proper actions are
                     taken;

             3.      Assume command of any situation coming to their attention that requires their
                     involvement;

             4.      Respond to emergencies as necessary and assume command until relieved by another
                     supervisor assuming such command;

             5.      Promptly obey orders of superiors and ensure subordinates do the same;

             6.      Submit a written, factual report when an employee risks their life in the performance of
                     duty or for any other act that would tend to bring credit to the employee or the Office;

             7.      Ensure that subordinates promptly and accurately complete all required reports on proper
                     forms;

             8.      Ensure that proper maintenance and care is given to Office property;

             9.      Inform an employee’s immediate supervisor, as well as their own supervisor, of any neglect
                     of duty, incompetence, insubordination, or misconduct by an employee not under their
                     supervision as specified in Office Policy CP-2, Code of Conduct; and
                                                                                                                 7
Policy GB-2, Command Responsibility                                              Effective Date: 09-28-19

             10.     Investigate reports of unlawful, improper, or immoral conduct of subordinates, as specified
                     in Office Policy GH-2, Internal Investigations.

      B.     Supervisors shall maintain a written record of the performance of each of their employees in Blue
             Team Supervisor Notes. The record shall reflect the employee’s positive traits and
             accomplishments and any observed shortcomings.

             1.      Supervisor notes shall be of sufficient quality and frequency to facilitate the preparation of
                     an accurate and detailed performance review, but at a minimum an entry shall be completed
                     every month. Supervisors shall complete two supervisor notes per month on sworn
                     employees at a minimum.

             2.      Supervisors who have employees that are on an extended leave of absence shall complete
                     a supervisor note to document the beginning date and end date of the absence.

             3.      If supervisors had discussions with subordinates regarding discriminatory policing or any
                     Office Policy, this should be documented in Blue Team Supervisor or Briefing Notes. The
                     supervisor shall ensure that they select the proper note in the allegation tab when
                     documenting the discussion.

             4.      Supervisors and commanders shall conduct two reviews per month of each sworn, and one
                     per month of each non-sworn subordinates’ EIS information for the purpose of identifying
                     and responding to any conduct patterns or concerns including, but not limited to racial
                     profiling, improper immigration enforcement, investigatory stop violations, detentions
                     unsupported by reasonable suspicion or otherwise in violation of Office Policy. This
                     review shall be documented within the Blue Team Supervisor Notes.

             5.      Supervisors and commanders shall review EIS records within 14 business days, including
                     disciplinary history, of all employees upon transfer to their supervision or command. This
                     review shall be documented within the Blue Team Supervisor Notes.

             6.      Supervisors and commanders shall be responsible for handling potential deficiencies of
                     their employees noted in non-audit inspection reports by the Bureau of Internal Oversight
                     Audits and Inspections Unit (AIU).

                     a.      The BIO will initiate a BIO Action Form entry and include as attachments, the BIO
                             Action Form and the non-audit inspection report, through Blue Team to the
                             affected commander.

                     b.      The commander shall assign the task of completing the BIO Action Form to the
                             identified employee’s immediate supervisor.

                     c.      Prior to determining any corrective action taken, supervisors should review the
                             employee’s EIS Dashboard. When repeat deficiencies occur, appropriate action
                             should be taken to remedy the situation.

                     d.      The supervisor shall address what action was taken to remedy the deficiency of the
                             employee. The BIO Action Form shall include both the immediate supervisor and
                             the employee’s signatures affirming the action taken.

                     e.      The completed BIO Action Form shall be completed, as specified in Office Policy
                             GH-4, Bureau of Internal Oversight Audits and Inspections by the affected
                             division within 30 calendar days of the assigned date in Blue Team, and then routed
8
Policy GB-2, Command Responsibility                                             Effective Date: 06-28-19

                              back through the chain of command to the BIO Action Forms review group,
                              utilizing the Blue Team application.

      C.     Supervisors shall document employee information into the EIS and use the EIS to monitor
             subordinates’ conduct as specified in Office Policy GH-5, Early Identification System. Supervisors
             shall attempt to identify and address performance or conduct issues before they reach a threshold
             alert within the EIS.

      D.     Supervisors shall conduct inspections by way of personal observations, review of reports and
             records, and conversations with employees. These inspections shall be recorded in Blue Team, as
             specified in Office Policy GH-5, Early Identification System, as Line-Level Inspections and include
             the specifics regarding when the inspection was done, what was inspected, who did the inspection,
             and the findings of the inspection. Areas of inspection may include, but are not limited to, the
             following:

             1.      Appearance and grooming, in accordance with Office Policies GC-19, Dress and
                     Appearance and GC-20, Uniform Specifications;

             2.      Vehicle condition;

             3.      Employee compliance with written and oral instructions;

             4.      Facility or work area cleanliness and condition;

             5.      Condition of assigned equipment, such as weapons, radios, first aid kits, and fire
                     suppression equipment; and

             6.      Other.

      E.     Supervisors shall document all tardies and early departures of their employees into Blue Team, as
             specified in Office Policy GC-1, Leaves and Absences, and GH-5, Early Identification System.
             Unscheduled absences will be captured in the ADP System. No Blue Team entry will be required
             by the supervisor.

             1.      Supervisors shall forward any FMLA documentation from an employee related to an
                     attendance event to the Leave Management Section (LMS), as specified in GC-1, Leaves
                     and Absences.

             2.      Supervisors who have identified a possible attendance issue with an employee shall contact
                     the LMS for guidance prior to initiating early intervention, disciplinary action, or
                     addressing attendance issues in an employee’s performance appraisal.

             3.      If an employee exceeds the allowable Unscheduled Absence alert threshold, the EIU will
                     send an alert to the employee’s supervisor for further action, as specified in Office Policy
                     GH-5, Early Identification System.

             4.      Supervisors shall respond to an EIS alert generated regarding absences, as specified in
                     Office Policy GH-5, Early Identification System.

             5.      No employee shall be subject to retaliation or discrimination as a result of using leave
                     protected by the FMLA, state law, or federal law or for filing any complaint relating to
                     their use of leave protected by state or federal law.

                                                                                                               9
    Policy GB-2, Command Responsibility                                               Effective Date: 09-28-19

Ø         F.      Supervisor Initiated Intervention: Supervisors shall initiate approved interventions, as specified
                  in GH-5, Early Identification System, to improve a situation or prevent a potential negative work
                  performance situation before it develops into a misconduct investigation. Supervisors may also
                  initiate this action when an employee’s conduct has minimal negative impact on the overall
                  operations of the Office. Supervisors shall refer to Office Policy GH-2, Internal Investigations, for
                  further guidance on supervisor initiated interventions.

    8.    Multiple Division Cooperation: When an operation requires employees from different commands to
          function as a single unit, the on-scene ranking supervisor of the division with overall responsibility for the
          outcome of the operation or incident response shall be the commander.

          A.      The senior sworn supervisor shall assume command in an initial response except in a jail facility.
                  Command may later be transferred to a specialty unit supervisor or a higher ranking supervisor, for
                  example the transfer of a secure crime scene from patrol to detective personnel.

          B.      When an incident occurs in a jail facility that requires the response or presence of sworn personnel,
                  such as a riot or a criminal investigation, command of the jail facility shall remain with the jail
                  supervisor, or designee.

                  1.      Command of the specific operation or incident response shall be assumed by the appropriate
                          sworn supervisor.
                  2.      The sworn supervisor in charge of the operation, incident response, or investigation shall
                          work jointly with detention supervisors to assign or deploy sworn and detention personnel as
                          needed.

          C.      In all cases, the on-scene ranking supervisor with overall responsibility for the outcome of the
                  operation or incident response shall be held accountable for the use of any delegated authority.

    9.    TheHUB Training: Upon publication of a new or revised Office Policy, or a mandatory training course,
          supervisors shall ensure assigned employees log into TheHUB, review the relevant policy and acknowledge
          an understanding of that policy, or complete the mandatory training course requirement.

          A.      All Critical Policy and those Office Policies identified by the Chief Deputy or Chief of Staff may
                  require further review and shall require employees to correctly answer questions regarding the revised
                  or new Office Policy.

          B.      TheHUB may be accessed at https://maricopa.csod.com/client/maricopa/default.aspx.

          C.      Within 50 days of the Office policy being distributed, all relevant employees shall complete TheHUB
                  requirement.

    10.   Compliance Reviews: All commanders, or their designees, shall complete monthly compliance reviews of
          mandatory training, to include CORT and classroom training, and required Office Policy acknowledgments,
          through TheHUB, for all employees under their command. To review completion compliance, commanders
          are provided purview access through the TheHUB Dashboard for assessing each of their assigned employee’s
          compliance progress. Commanders shall access the Reports menu dropdown to conduct these reviews. In the
          event an employee has not completed mandatory training or required Office Policy acknowledgments as
          specified, the commander shall take appropriate action.

    11.   Shift Briefings: Shift briefings shall be conducted as necessary or as determined by the division
          commander. Blue Team Briefing Notes shall be utilized to memorialize shift briefings so the events and
          information can be referenced if necessary.

    10
Policy GB-2, Command Responsibility                                                 Effective Date: 06-28-19

      A.      The commanding employee of each division shall be responsible for ensuring that the information
              provided during shift briefings is accurate and effectively conveyed to all employees. The first line
              supervisor is normally responsible for conducting shift briefings.

              1.      Supervisors shall ensure that information is made available to all employees under their
                      command.

              2.      Subordinate employees may suggest or request training updates or topics to be covered
                      during briefings.

      B.      Shift briefings may include, but are not limited to, the following:

              1.      Review of current, new, or revised Office policies;

              2.      New court decisions;

              3.      Updates on law enforcement and corrections methods and techniques;

              4.      Review of current laws;

              5.      Current issues which affect the community, such as major investigations, stolen vehicles,
                      and wanted persons;

              6.      Training bulletins;

              7.      New procedures; and

              8.      Reinforcement to subordinates that biased-based policing and profiling is unacceptable.

      C.      The Training Division may be requested to provide personnel and instructors with expertise in
              specialized areas to provide training updates during shift briefings. Other divisions of the Office
              may also be called upon for assistance within their areas of expertise, such as bombs, arson, and
              narcotics.

12.   Supervisory Alert Notification and Intervention: An alert for supervisory review shall be generated by
      the EIS when an employee meets, or exceeds, an established threshold

      A. There are five categories of alerts generated by the EIS:

              1.      Allegation Alert: An alert is generated when the frequency of an allegation reaches the set
                      threshold.

              2.      Incident Type Alert: An alert is generated when the frequency of an incident type reaches
                      the set threshold.

              3.      Monitored Status Alert: An alert is generated when a tracked behavior is entered while an
                      employee is in monitored status. Monitored status is used to track employees on
                      administrative leave or probation.

              4.      Overall Alert: An alert is generated when the overall frequency of multiple incidents types
                      reaches the set threshold.

              5.      Supervisory Alert: An alert is generated when the frequency of the tracked actions of the
                                                                                                                11
    Policy GB-2, Command Responsibility                                               Effective Date: 09-28-19

                          employees supervised by the same person reach the set threshold.

          B.      Supervisors may also initiate the EIS alert process on subordinate personnel prior to the employee
                  meeting or exceeding an established threshold to address employee performance and/or conduct.

                  1.      To initiate the process, the supervisor shall utilize the Incident Type of Discretionary Alert
                          in Blue Team.

                  2.      The entry shall include a written justification for the alert and be submitted through the
                          supervisor’s chain of command to the EIU.

                  3.      If approved by the chain of command, the EIS will generate an alert and the alert process
                          will commence.

                  4.      If not approved by the chain of command, the reason for the non-approval will be
                          documented within the entry by the non-approving entity, and it will be forwarded to the
                          EIU with a carbon copy sent in Blue Team to the initiating supervisor.

                  5.      Non-approved Discretionary Alerts will be stored within the EIS Supervisor Notes of the
                          employee.

          C.      Established thresholds are viewable within EIS by accessing the EI Dashboard.

                  1.      Thresholds are calculated within the EIS on a specified rolling time period.

                  2.      While specified thresholds are established to assist supervisors with identifying patterns of
                          conduct, thresholds do not substitute for continual proactive supervision.

                  3.      Supervisors shall not wait for an alert to be received prior to taking corrective action for
                          observed patterns, practices, or activities in violation of Office Policy.

                  4.      When supervisors receive EIS alerts on employees, they shall complete the alert process,
                          as specified in Office Policy GH-5, Early Identification System.

    13.   Sworn Supervisor Responsibilities: In addition to other matters addressed in this Office Policy, sworn
          supervisors shall provide the effective supervision necessary to ensure that deputies are following Office
          policies or procedures, federal, state, or local criminal or applicable civil laws, administrative rules and
          regulations.

Ø         A.      Clearly Identified Supervisor: All deputies, shall be assigned to a single, consistent, and clearly
                  identified supervisor. Patrol supervisors shall be assigned to supervise no more than a total of eight
                  deputies, reserve deputies, and posse members, but in no event should a supervisor be responsible
                  for more than a total of ten deputies, reserve deputies and posse members.

                  1.      The following considerations shall apply:

                          a.      A Field Training Officer (FTO) and an Officer in Training (OIT) riding in the same
                                  patrol vehicle shall count as one deputy toward the ratio and documented on the shift
                                  roster.

                          b.      An OIT driving solo in a patrol vehicle, on their limited solo phase, shall count as
                                  one deputy toward the ratio and documented on the shift roster.

    12
    Policy GB-2, Command Responsibility                                            Effective Date: 06-28-19

                       c.      Two patrol deputies riding in the same patrol vehicle shall count as two deputies
                               toward the ratio and documented on the shift roster.

                       d.      Civilian observers, academy recruit ride alongs and employee ride alongs shall not
                               count toward the ratio and shall be noted on the shift roster.

                 2.    First-line patrol supervisors shall ensure that a Daily Shift Roster is completed for each
                       shift in order to reflect the subordinates that are working under that supervisor for each day
                       worked. The Daily Shift Roster shall be completed by the end of shift and include, but need
                       not be limited to, the following:

                       a.      The date, listed as DD/MM/YY;

                       b.      The shift times;

                       c.      The supervisor’s name and serial number;

                       d.      All employees supervised to include their serial numbers and letter designator:

                               (1)      “S” signifies deputy sheriff;

                               (2)      “A” and “B” signifies either a detention officer or civilian employee;

                               (3)      “R” signifies reserve deputy;

                               (4)      “V” signifies a former compensated deputy who retires and is approved
                                        for reserve deputy status;

                               (5)      “P” signifies posse member;

                       e.      The assigned vehicle number;

                       f.      The employee’s call sign; and

                       g.      The names of any public observers, deputy in training, posse member, reserve
                               deputy, or any other pertinent information.

                 3.    Only a patrol bureau chief can modify the format of the Daily Shift Roster. It shall be
                       retained digitally in an area accessible to all patrol supervisors.

Ø                4.    If at any time a patrol supervisor supervises more than a total of eight deputies, reserve
                       deputies and posse members, and no more than a total of ten deputies, reserve deputies, and
                       posse members, the supervisor shall write a memorandum documenting the situation and
                       why the preferred 8:1 ratio could not be met. The memorandum documenting the situation
                       shall be forwarded through the chain of command. Upon review completion, a copy of the
                       memorandum with command responses shall be forwarded to CID for distribution, and to
                       the BIO for notification for any potential inspections that may be related. The patrol
                       supervisor shall also document this occurrence on the Daily Shift Roster. The Office shall
                       then take action to remedy the situation. The consideration identified in Section 13.A.1
                       shall also apply when completing the Daily Shift Roster.



                                                                                                                  13
Policy GB-2, Command Responsibility                                               Effective Date: 09-28-19

             5.      Patrol supervisors shall be available throughout the shift to provide adequate on-scene field
                     supervision to deputies under their direct command and, as needed, to provide supervisory
                     assistance to other units.

             6.      Patrol supervisors shall be assigned to and shall work the same days and hours as the
                     deputies under their direct command, absent exceptional circumstances.

      B.     Policing Activities: First-line supervisors shall ensure deputies are policing actively and effectively,
             are provided with instruction necessary to correct mistakes, and are held accountable for
             misconduct. Effective supervision requires supervisors to:

            1.       Respond to the scene of certain arrests; including but not limited to:

                     a.        Immigration related arrests;

                     b.       Assault on or injury to an employee;

                     c.       Allegation of assault or injury to a member of the public by an employee;

                     d.       Any arrest that involves use of force requiring documentation in a Use of Force
                              Report;

                     e.       Felony pursuits;

                     f.       All critical incidents, as specified in Office Policy GJ-2, Critical Incident
                              Investigations including, but not limited to:

                              (1)      Any incident that involves the use of force by an employee resulting in
                                       death or serious physical injury;

                              (2)      The intentional or unintentional discharge of a firearm by an employee in
                                       the performance of their lawful duties; or

                              (3)      The death of a prisoner or inmate, by any means, while in the custody of
                                       the Office;

             2.      Review each Vehicle Stop Contact Form (VSCF) and Non-Traffic Contact Form (NTCF);

                     a.       Supervisors shall review all VSCF and NTCFs made by each deputy under their
                              supervision within TraCS. Absent exceptional circumstances, supervisors shall
                              review all VSCF and NTCFs involving a detention/Terry stop within 72 hours of
                              receiving such documentation.

                     b.       If the VSCF or NTCF did not include a detention, the supervisor shall review the
                              form within seven calendar days. When the supervisor completes their review, and
                              approves the form, the supervisor is indicating their agreement that the VSCF or
                              NTCF contains all of the necessary elements of the legal basis for the action.

                              (1)      Supervisors shall review all VSCF and NTCF for accuracy, brevity,
                                       completeness, boilerplate or conclusory language, inconsistent
                                       information, lack of articulation of the legal basis for the action, or other
                                       indicia that the information in the VSCF or NTCF is not authentic or

14
Policy GB-2, Command Responsibility                                             Effective Date: 06-28-19

                                      correct. Supervisors shall address concerns with the VSCF or NTCF
                                      author through non-disciplinary or disciplinary action as appropriate.

                             (2)      Supervisors shall document on an IR Memorialization Blue Team entry
                                      any investigatory stops/ detentions, or searches that appear unsupported
                                      by reasonable suspicion or are otherwise in violation of Office Policy; or
                                      investigatory stops/detentions, or searches that indicate the need for
                                      corrective action or review of Office policy or training.

                             (3)      Supervisors shall take appropriate action to address all violations or
                                      deficiencies in investigatory stops/detentions or searches, which may
                                      include non-disciplinary correction action or referring the incident for
                                      administrative or criminal investigation.

                             (4)      The information for the IR Memorialization entry shall be documented
                                      through Blue Team by selecting the proper reason that the NTCF is
                                      memorialized in the allegations tab, as specified in Office Policy GH-5,
                                      Early Identification System. The IR Memorialization form shall be sent to
                                      the EIU through the chain of command, using Blue Team.

             3.      Review and confirm the accuracy and completeness of each IR;

             4.      Respond to each complaint of misconduct;

             5.      Ensure deputies are working actively to engage the community and increase public trust
                     and safety;

             6.      Provide counseling, redirection, and support to deputies as needed; and

             7.      Hold deputies accountable for performing each of their duties.

      C.     Immigration-Related Investigation or Immigration-Related Crime: Deputies are required to notify
             and check with a supervisor before any questioning as to alienage or immigration status is initiated
             to ensure that the circumstances justify such an action under Office policy, and receive approval to
             proceed with questioning and/or an arrest following an immigration-related inquiry, as specified in
             Office Policy EB-1, Traffic Enforcement, Violator Contacts, and Citation Issuance.

             1.      The supervisor shall approve or disapprove the deputy’s investigation or arrest
                     recommendation based on the available information and conformance with Office policy.

             2.      The supervisor shall take appropriate action to address any deficiencies in the deputy’s
                     investigation or arrest recommendations, including releasing the subject, recommending
                     non-disciplinary corrective action for the deputy, and/or referring the incident for
                     administrative investigation.

      D.     Review of Stops, Investigative Detentions, and Arrests Documentation: Employees shall submit
             documentation of all stops, investigatory detentions, and arrests. Supervisors shall review all
             documentation submitted, as specified in Office Policies GF-5, Incident Report Guidelines and GC-
             4, Employee Performance Appraisals.

             1.      Supervisors shall use Blue Team Supervisor Notes in the EIS to track each subordinate’s
                     violations or deficiencies in stops, investigatory detentions and arrests, and the corrective
                     actions taken, in order to identify deputies needing repeated corrective action. The quality
                                                                                                               15
    Policy GB-2, Command Responsibility                                           Effective Date: 09-28-19

                       and completeness of the supervisory review shall be taken into account in the supervisor’s
                       own performance evaluations. Supervisors shall:

                       a.      Notify the PSB when a violation of Office policy has occurred;

                       b.      Ensure that each violation or deficiency is noted in the deputy’s performance
                               evaluations; and

                       c.      Take appropriate corrective or disciplinary action against supervisors who fail to
                               conduct complete, thorough and accurate reviews of deputies’ stops, investigatory
                               detentions, and arrests.

Ø                2.            Supervisors shall unequivocally and consistently reinforce to subordinates that
                               discriminatory policing is unacceptable. This ongoing reinforcement shall be
                               conveyed, as specified in Office Policy CP-8, Preventing Racial and Other Bias-
                               Based Profiling, and shall be documented through TheHUB or in Blue Team as a
                               Supervisor Note or Briefing Note. The supervisor shall ensure that the proper note
                               in the allegation tab in Blue Team is selected when documenting the reinforcement
                               with staff.

                 3.            When a subordinate’s report writing reveals deficiencies of a serious nature, the
                               supervisor signing off on the report shall document an IR Memorialization entry
                               in Blue Team. The IR Memorialization entry shall be documented through Blue
                               Team by selecting the proper reason that the IR is memorialized in the allegations
                               tab. The IR Memorialization entry shall be sent to the EIU through the chain of
                               command, using Blue Team.

                               Supervisors shall document an IR Memorialization entry if an employee’s report
                               contains conclusory or boilerplate language, contains inconsistent information,
                               lacks support for the action, has other indicia that the information in the report or
                               form is not authentic or correct, contains no probable cause for arrest, contains no
                               reasonable suspicion, is missing elements of the crime, or is bias-based profiling.

                       a.      Supervisors shall document an IR Memorialization entry if an employee’s report
                               contains conclusory or boilerplate language. These deficiencies are related,
                               because the use of conclusory language can lead to boilerplate language. For
                               example, an employee may write “I noticed the subject was drunk.” This language
                               is conclusory, because it is not supported by fact, and when repeated across reports,
                               the language is also boilerplate.

                               (1)     Based on the unique facts of the incident, the report could have avoided
                                       conclusory language by stating descriptive, explanatory language such as:
                                       “I noticed the subject had a strong odor of an alcoholic beverage emitting
                                       from the subjects person, the subject’s eyes were bloodshot and watery,
                                       the subject staggered as they walked toward me and the subject’s speech
                                       was slurred as they spoke. It appeared the subject was under the influence
                                       of alcohol.”

                               (2)     Although this new language is not conclusory, it can become boilerplate
                                       through repeated use in reports. This problem often arises through use of
                                       a template. Supervisors should, therefore, look for repeated language even
                                       if it is not conclusory.

    16
Policy GB-2, Command Responsibility                                             Effective Date: 06-28-19

                    b.      Supervisors shall document an IR Memorialization entry if any investigatory stop
                            or detention appears unsupported by reasonable suspicion or is otherwise in
                            violation of Office Policy, or if any stop or detention indicates a need for corrective
                            action or review of Office policy or training. Supervisors shall take appropriate
                            action to address all violations or deficiencies in investigatory stops or detentions,
                            which may include non-disciplinary corrective action, as specified in Office Policy
                            GH-5, Early Identification System or when referring the incident for administrative
                            or criminal investigation, as specified in Office Policy GH-2, Internal
                            Investigations. If a sustained policy violation is determined following the
                            administrative investigation, the matter shall be managed as specified in Office
                            Policy GC-17, Employee Disciplinary Procedures.

                    c.      Supervisors shall document an IR Memorialization entry if any arrests appear
                            unsupported by probable cause, are otherwise in violation of Office policy, or
                            indicate a need for corrective action or review of Office policy, strategy, tactics, or
                            training. Supervisors shall take appropriate action to address violations or
                            deficiencies in making arrests, which may include notification to prosecuting
                            authorities, non-disciplinary corrective action, as specified in Office Policy GH-5,
                            Early Identification System or when referring the incident for administrative or
                            criminal investigation, as specified in Office Policy GH-2, Internal Investigations.
                            If a sustained policy violation is determined following the administrative
                            investigation, the matter shall be managed as specified in Office Policy GC-17,
                            Employee Disciplinary Procedures.

      E.     Review of Data Collection and Traffic Stops:

             1.     As specified in Office Policy EB-2, Traffic Stop Data Collection, supervisors shall conduct
                    monthly reviews and have monthly discussions with the deputies under their command
                    regarding each traffic stop and collected data generated during the review period. The
                    monthly review shall be documented in Blue Team as specified in Office Policy GH-5,
                    Early Identification System.

                    a.      Supervisors shall utilize the TraCS database and the information from the
                            Supervisor Responsibilities Effective Law Enforcement (SRELE) training, and the
                            EIS training each supervisor is provided to review traffic stop and collected data,
                            to determine whether there are warning signs or indicia of possible racial profiling,
                            unlawful detentions and arrests, or improper enforcement of immigration-related
                            laws. Supervisors shall take appropriate action to address all violations or
                            deficiencies, which may include non-disciplinary corrective action, as specified in
                            Office GH-5, Early Identification System, or may require referring the incident for
                            administrative or criminal investigation, as specified in Office Policy GH-2,
                            Internal Investigations. If a sustained policy violation is determined following the
                            administrative investigation, the matter shall be managed as specified in Office
                            Policy GC-17, Employee Disciplinary Procedures.

                    b.      Supervisors shall acknowledge the interactions through the use of the “Discussed
                            with Deputy” indicator function within the TraCS Form Manager for each
                            individual stop and associated forms discussed with their deputy.

                    c.      This process shall be completed for each individual stop and collected data
                            reviewed. Supervisors are prohibited from selecting multiple traffic stops and
                            applying the “Discussed with Deputy” indicator function at one time. The reviews
                            will then be input into Blue Team from TraCS.
                                                                                                                17
Policy GB-2, Command Responsibility                                              Effective Date: 09-28-19

             2.     If reviews of the traffic stop data indicate that a deputy or unit may be engaging in racial
                    profiling, unlawful searches or seizures, or unlawful immigration enforcement, or that there
                    may be systemic problems regarding any of the foregoing, supervisors shall take reasonable
                    steps to investigate and monitor the situation. Interventions shall be documented in the EIS,
                    as specified in Office Policy GH-5, Early Identification System or when referring the
                    incident for administrative or criminal investigation, as specified in Office Policy GH-2,
                    Internal Investigations. If a sustained policy violation is determined following the
                    administrative investigation, the matter shall be managed as specified in Office Policy GC-
                    17, Employee Disciplinary Procedures.

             3.     If there is a systemic problem of racial profiling, unlawful searches or seizures, or unlawful
                    immigration enforcement, the Office shall take appropriate steps at the agency level, in
                    addition to initiating corrective and/or disciplinary measures against the supervisor or
                    command staff. All actions taken shall be documented in writing.

      F.     EIS Data Review: Supervisors shall utilize the EIS for data analysis, pattern identification,
             intervention, and documentation. Additional required usage includes, but is not limited to:

             1.     Comparative data analysis, including peer group analysis, to identify patterns of activity
                    by individual deputies or groups of deputies, including consideration of the nature of the
                    deputy’s assignment, and not solely on the number or percentages of the incidents in any
                    category of information recorded in the EIS.

             2.     Identification of warning signs or other indicia of possible misconduct. Supervisors who
                    identify warning signs or other indicia shall, unless exigent circumstances exist,
                    immediately notify their chain of command, or in no circumstances more than 72 hours, to
                    determine how to properly address the concern.

                    (a)     Supervisors may also initiate the EIS alert process on subordinate personnel prior
                            to the employee meeting or exceeding an established threshold to address
                            employee performance and/or conduct.

                            (1)     To initiate the process, the supervisor shall utilize the Incident Type of
                                    Discretionary Alert in Blue Team.

                            (2)     The entry shall include a written justification for the alert and be submitted
                                    through the supervisor’s chain of command to the EIU.

                            (3)     If approved by the chain of command, the EIS will generate an alert and
                                    the alert process will commence.

                    (b)     Warning signs or other indicia include but are not limited to:

                            (1)     Failure to follow any of the documentation requirements mandated by
                                    Office policy;

                            (2)     Racial and ethnic disparities in the deputy’s traffic stop patterns, including
                                    disparities or increases in stops for minor traffic violations, arrests
                                    following a traffic stop, and immigration status inquiries that cannot be
                                    explained by statistical modeling of race neutral factors or characteristics
                                    of the deputy’s specific duties, or racial or ethnic disparities in traffic stop
                                    patterns when compared with data of a deputy’s peers;

18
Policy GB-2, Command Responsibility                                              Effective Date: 06-28-19

                             (3)     Evidence of extended traffic stops or increased inquires and/or
                                     investigations involving driver or passengers belonging to a protected
                                     category, as specified in Office Policy CP-3, Workplace Professionalism:
                                     Discrimination and Harassment;
                             (4)     A citation rate for traffic stops that is an outlier when compared to data of
                                     a deputy’s peers, or a low rate of seizure of contraband or arrests following
                                     searches and investigations;

                             (5)     Complaints by members of the public or other employees; and/or

                             (6)     Other indications of racial or ethnic bias in the exercise of official duties.

             3.      Supervisors and commanders shall conduct two reviews per month of each sworn, and one
                     per month of each non-sworn subordinates’ EIS information for the purpose of identifying
                     and responding to any conduct patterns or concerns including, but not limited to racial
                     profiling, improper immigration enforcement, investigatory stop violations, detentions
                     unsupported by reasonable suspicion or otherwise in violation of policy. This review shall
                     be documented within the Blue Team Supervisor Notes.

             4.      Supervisors and commanders shall initiate, implement, and assess the effectiveness of
                     interventions for deputies, supervisors, and units, based on assessments of the information
                     contained in the EIS.

             5.      Supervisors and commanders shall review EIS records within 14 business days, including
                     disciplinary history, of all employees upon transfer to their supervision or command. This
                     review shall be documented within the Blue Team Supervisor Notes.

      G.     Supervisors shall review the Patrol Activity Log (PAL) through Praxis for all patrol shifts worked
             by their assigned subordinates. Supervisors shall check PAL for accuracy and completeness. This
             review shall ensure subordinates are accurately accounting for their activities during the shift by
             properly utilizing Out Codes while not assigned to an event. Supervisors should also examine the
             PAL to confirm correct Disposition Codes are entered when closing events.

             1.      This review shall occur no later than seven calendar days after the completion of the shift
                     under review.

             2.      At the completion of the review, the reviewing supervisor must select “Approved, No
                     Issues Found” or “Issues Found.”

                     a.      If the supervisor selects “Issues Found,” the supervisor shall add a comment in the
                             provided text box. Supervisors should be aware that any information captured in
                             this box will be visible to all Office personnel. Information of a confidential nature,
                             including possible issues which may result in an administrative investigation,
                             should not be entered in this box.

                     b.      If the supervisor needs to document issues regarding a confidential matter, or
                             issues which may result in an administrative investigation, the supervisor shall
                             make the appropriate entry into Blue Team.

             3.      Once the initial supervisor review is completed, Praxis will not allow further entry directly
                     into the PAL. Any further comments regarding the PAL shall be entered into Blue Team.
                     The completed record of the review and/or comment for each subordinate is uploaded
                     automatically through the Praxis into the EIS for tracking purposes.
                                                                                                                 19
Policy GB-2, Command Responsibility                                                 Effective Date: 09-28-19

             4.      When a deputy works a shift outside of their regularly assigned squad or district, or works
                     a special assignment such as a DUI Task Force, special event, or an off-duty job that would
                     require a PAL; it will be the responsibility of the shift supervisor who is managing the
                     deputy on an irregular shift or special assignment to review the deputy’s PAL for accuracy
                     and completeness.

                     a.       The shift Supervisor who is supervising the employee for this specialized detail
                              shall also review any associated daily paperwork generated while working a
                              specialized detail or shift to incorporate all TraCS documents and IR’s completed
                              during that shift.

                     b.       The responsibility for reviewing the Monthly Body Worn Camera Video and the
                              Monthly Discussion of Traffic Data will fall under the responsibility of the
                              regularly assigned supervisor for the deputy.

                     c.       Since the shift supervisor in these circumstances will not be completing the
                              deputy’s Employee Performance Appraisal, the shift supervisor should document
                              deficient performance or performance worthy of commendation in Blue Team, so
                              that the information is available to the deputy’s regularly assigned supervisor.

                     d.       Failure by a shift supervisor to review the PAL of a subordinate deputy, or a deputy
                              they are managing on an irregular shift or special assignment for accuracy and
                              completeness, shall result in a Blue Team entry; and may result in discipline, as
                              specified in Office Policy GC-17, Employee Disciplinary Procedures.

      H.     Blue Team Supervisor Notes: Supervisors shall document a minimum of two monthly Blue Team
             Supervisor Notes regarding performance for each deputy under their command. Blue Team shall be
             used to report the monthly review to Court Implementation Division (CID), as outlined in Office
             Policy EB-2, Traffic Stop Data Collection.

      I.     Body-Worn Camera Recording Reviews: On a monthly basis, supervisors shall conduct two
             random reviews of traffic stop video footage for each of their subordinates’ body-worn camera
             recordings. Additionally, supervisors must review a subordinate’s body-worn camera recordings in
             relation to a complaint, an investigation, a pursuit, or critical incident. A review of videos in relation
             to a complaint, an investigation, a pursuit, or critical incident, shall not be considered as the monthly
             review of a randomized video. The monthly reviews shall be documented in Blue Team Supervisor
             Notes. The supervisor shall assess the following:

             1.      The deputy’s performance and training needs;

             2.      Policy compliance;

             3.      Consistency between written reports and body-worn camera recordings; and

             4.      Whether the camera was functioning properly, and its use was consistent with Office Policy
                     GJ-35, Body-Worn Cameras.

             5.      The methodology and supervisory checklist for consistently reviewing Body-Worn
                     Camera recordings can be found at the following shared drive location; U:\BIO\Forms.

      J.     Specialized Units Enforcing Immigration-Related Laws: In the event there is a specialized unit
             enforcing immigration-related laws, first-line supervisors in such a specialized unit shall directly
             supervise the law enforcement activities of new members of the unit for one week by accompanying
20
    Policy GB-2, Command Responsibility                                               Effective Date: 06-28-19

                  them in the field and shall directly supervise the in-the-field activities of all members of the unit
                  for at least two weeks every year.

    14.   Sworn Commander Responsibility: Sworn commanders shall hold all supervisors directly accountable
          for the quality and effectiveness of the supervision they provide, including the performance evaluations
          prepared as specified in Office Policy GC-4, Employee Performance Appraisals, and whether they
          identified and responded to employee misconduct, as specified in Office Policies GC-17, Employee
          Disciplinary Procedures, GH-5, Early Identification System, and GH-2, Internal Investigations. Sworn
          commanders shall document the findings of the following actions in Blue Team.

          A.      Commanders shall review, in writing, all supervisory reviews related to arrests that are unsupported
                  by probable cause, are otherwise in violation of Office policy, or that indicate a need for corrective
                  action or review of agency policy, strategy, tactics, or training. The commander’s review shall be
                  completed within 14 business days of receiving the document reporting the event.

          B.      Commanders shall evaluate the corrective action and recommendations in the supervisor’s written
                  report and ensure that all appropriate corrective action is taken.

          C.      Commanders shall take appropriate corrective or disciplinary action against first-line supervisors
                  who fail to conduct adequate and consistent quality reviews of subordinates, as specified in Office
                  Policies GH-5, Early Identification System and GC-4, Employee Performance Appraisals.

          D.      Commanders shall periodically review the EIS reports and information, and initiate, implement or
                  assess the effectiveness of interventions for individual deputies, supervisors and units based on the
                  review.

          E.      Commanders shall conduct a review of EIS records within 14 business days, including disciplinary
                  history, of all employees upon transfer to their supervision or command. This review shall be
                  documented within the Blue Team Supervisor Notes.

          F.      Commanders, or their designees, shall complete monthly compliance reviews of mandatory training,
                  to include CORT and classroom training, and required Office Policy acknowledgments, through
                  TheHUB, for all employees under their command. To review completion compliance, commanders
                  are provided purview access through the TheHUB Dashboard for assessing each of their assigned
                  employee’s compliance progress. Commanders shall access the Reports menu dropdown to conduct
                  these reviews. In the event an employee has not completed mandatory training or required Office
                  Policy acknowledgments as specified, the commander shall take appropriate action.

Ø   15.   Supervisor Employee Performance Appraisal (EPA) Responsibilities: As specified in Office Policy
          GC-4, Employee Performance Appraisals, immediate supervisors are responsible for evaluating the
          competence of each assigned employee. Supervisors should be fair, impartial, and accurate in evaluating
          the performance of their employees. Supervisors who fail to conduct reviews of adequate and consistent
          quality are subject to appropriate corrective or disciplinary action.

    16.   Office Responsibility: The Office shall hold all commanders and supervisors directly accountable for the
          quality and effectiveness of the supervision they provide including the performance evaluations prepared,
          as specified in Office Policy GC-4, Employee Performance Appraisals, and whether they identified and
          responded to employee misconduct, as specified in Office Policies GC-17, Employee Disciplinary
          Procedures, and GH-2, Internal Investigations.

    17.   Command Responsibility Regarding Public Access to the Complaint Process: The Office shall ensure
          all commanders and supervisors over patrol areas, and areas of public access, adequately provide members
          of the public with information and forms regarding the complaint filing process.
                                                                                                                     21
Policy GB-2, Command Responsibility                                               Effective Date: 09-28-19

      A.      Comment and Complaint Forms: The Comment and Complaint Forms, in both English and
              Spanish, shall be made widely available and maintained at locations around Maricopa County
              including, but not limited to, the websites of the Maricopa County Sheriff's Office and Maricopa
              County government. Permanent placards in English and Spanish shall be posted and maintained in
              locations clearly visible, at all hours, to members of the public at the reception desk at MCSO
              headquarters and at all District Stations. The placards shall clearly and simply describe the public
              complaint process and shall include relevant contact information, including telephone numbers,
              email addresses, mailing addresses, and internet sites. The Community Outreach Division shall be
              responsible for ensuring that Comment and Complaint Forms are available at all times, as specified
              in Office Policy GJ-24, Community Relations and Youth Programs.

              1.     Comment and Complaint Forms shall not contain any language that could reasonably be
                     construed as discouraging the filing of a complaint, such as warnings about the potential
                     criminal consequences for filing false complaints.

              2.      The Office shall make reasonable efforts to ensure that complainants who speak other
                      languages (including sign language) and have limited English proficiency can file
                      complaints in their preferred language. The fact that a complainant does not speak, read,
                      or writes in English, or is deaf or hard of hearing, will not be grounds to decline to accept
                      a complaint.

              3.      All Office vehicles shall have a supply of Comment and Complaint Forms for distribution
                      to any members of the public that request them. Deputies shall provide information about
                      how to file a complaint, their name and badge number, and the contact information,
                      including telephone number and e-mail address, of the supervisor.

                      a.       When notified by an employee, a member of the public, or through a Comment and
                               Complaint Form, the supervisor shall immediately document the notification and
                               ensure that PSB has been advised through Blue Team in accordance with Office
                               Policy GH-2, Internal Investigations.

                      b.       Employees receiving complaints shall ensure the maintenance of confidentiality.
                               Employees shall not divulge the name of any person filing a complaint or provide
                               complaint information to anyone other than the supervisor and/or PSB employees
                               authorized by Office command personnel to properly process and investigate
                               allegations of misconduct.

      B.      Placards: The office shall post and maintain in locations clearly visible to members of the public,
              at all hours, permanent placards clearly and simply describing the civilian complaint process.
              Locations of the placards shall include the reception desk at the Office Headquarters, Districts, and
              other public locations. The placards shall include relevant contact information, telephone numbers,
              email addresses, mailing addresses, and Internet sites. The placards shall be in both English and
              Spanish. The Community Outreach Division shall be responsible for ensuring that Comment and
              Complaint Forms are available at all times.

18.   Misconduct Investigative Action Responsibilities: The Office shall ensure all allegations of employee
      misconduct, whether internally discovered or based on a complaint from a member of the public, are fully,
      fairly, and efficiently investigated. All investigative findings must be supported by the appropriate standard
      of proof and documented in writing. All employees who commit misconduct shall be held accountable, as
      specified in Office Policy GC-17, Employee Disciplinary Procedures.

      A.      The on-duty supervisor or commander shall immediately document in Blue Team the reported act
              of misconduct. This information shall be automatically routed to the PSB.
22
    Policy GB-2, Command Responsibility                                              Effective Date: 06-28-19

          B.     All complaints and allegations of misconduct, including third-party and anonymous complaints and
                 allegations, shall be investigated. All employees and members of the public shall be permitted to
                 report allegations of misconduct anonymously.

          C.     If at any point during a misconduct investigation an investigating supervisor outside of the PSB
                 has information indicating that the principal may have committed misconduct of a serious or
                 criminal nature, the investigator shall immediately notify the PSB, which shall take over the
                 investigation.

          D.     If, after an investigation conducted outside of the PSB, an employee’s actions are found to violate
                 policy, the investigating supervisor’s division commander shall direct and ensure the appropriate
                 discipline and/or corrective action is administered.

Ø         E.     Enforcement Division Commanders of supervisors assigned administrative investigation conducted
                 outside of the PSB, shall conduct reviews of those misconduct investigations, as specified in Office
                 Policy GH-2, Internal Investigations.

Ø         F.     If, after an investigation conducted by the PSB, an employee’s actions are found to violate policy,
                 the PSB Commander shall direct and ensure appropriate discipline and/or corrective action. Where
                 the incident indicates policy, training, tactical, or equipment concerns, the PSB Commander shall
                 ensure that necessary training is delivered and that policy, tactical, or equipment concerns are
                 resolved. A memorandum of concern detailing the policy, training, tactical or equipment concerns,
                 and any proposed recommendations, shall be authored and forwarded to the appropriate bureau
                 chief and division commander for review and action.

          G.     If the PSB Commander or the division commander in which the internal affairs investigation was
                 conducted determines that the findings of the investigation report are not supported by the
                 appropriate standard of proof, the commander shall return the investigation to the investigator for
                 correction or additional investigative effort, shall document the inadequacies, and shall include this
                 documentation as an addendum to the original investigation. The investigator’s supervisor shall
                 take appropriate action to address the inadequately supported determination and any investigative
                 deficiencies that led to it. The commander shall be responsible for the accuracy and completeness
                 of investigation reports prepared by internal affairs investigators under their command.

          H.     Where an internal affairs investigator conducts a deficient misconduct investigation, the
                 investigator shall receive the appropriate corrective and/or disciplinary action. An internal affairs
                 investigator’s failure to improve the quality of their investigations after corrective and/or
                 disciplinary action is taken shall be grounds for demotion and/or removal from a supervisory
                 position or the PSB.

          I.     The quality of investigators’ internal affairs investigations and supervisor reviews of investigations
                 shall be taken into account in their EPA.




                                                                                                                    23
                               MARICOPA COUNTY SHERIFF’S OFFICE
                                    POLICY AND PROCEDURES
                                                                                                    Policy Number
                            Subject
                                  PEACE OFFICER TRAINING                                               GG-1
                                                                                                    Effective Date
                                     ADMINISTRATION                                                  02-26-20
 Related Information                                      Supersedes
 CP-8, Preventing Racial and Other Bias-Based Profiling
 GB-2, Command Responsibilities
 GC-4, Employee Performance Appraisals
 GC-7, Transfer of Personnel
 GC-17, Employee Disciplinary Procedures
 GD-21, Business Travel and Travel Expenses
                                                                           GG-1 (08-14-19)
 GH-4, Bureau of Internal Oversight
 GH-5, Early Identification System
 GJ-2, Critical Incident Investigations
 GJ-23, Firearms
 GJ-26, Sheriff’s Reserve Deputy Program
 GJ-27, Sheriff’s Posse Program


PURPOSE

The purpose of this Office Policy is to establish guidelines for the administration of training for all deputy recruits,
deputies-in-training, deputy sheriffs, reserve deputies, posse members, and deputy supervisors.

POLICY

It is the policy of the Office to ensure that deputy recruits, deputies-in-training, deputy sheriffs, reserve deputies,
posse members, and deputy supervisors are trained to perform the job duties of their respective classifications.

DEFINITIONS

Advanced Officer Training (AOT): For the purpose of this Office Policy, this training provides information to
update and refresh the knowledge, skills, and abilities necessary to perform the duties of sworn personnel who have
completed the Basic Training Academy and Field Training Program.

Arizona Peace Officer Standards and Training Board (AZPOST): The state agency overseeing the certification of
peace officers in Arizona; AZPOST provides formal guidelines for the sworn Basic Training Academy and
annual training requirements needed to maintain certification as an Arizona peace officer.

Basic Training Program: A program designed to provide information for deputy recruits and deputies-in-training to
develop the knowledge, skills, and abilities necessary to perform the duties of a deputy sheriff. This program
consists of a Basic Training Academy and a Field Training Program.

Check Ride: When the Sworn Field Training Coordinator or the Field Training Supervisor accompanies an
officer-in-training (OIT) on a patrol shift and makes independent observations to aid in the determination of
whether to extend a field training phase, as well as for how long to extend the phase.

Compliance Coordinator: An employee whose responsibilities are to monitor compliance results generated within
TheHUB learning system and to report to the Training Commander on the percentage of employees who have
Policy GG-1, Peace Officer Training Administration                                           Effective Date 02-26-20

completed training throughout the year.

Court Order Required Training (CORT): The section of the Training Division that covers CORT Technical
Support, CORT Curriculum Development, CORT Implementation, CORT Administration, and a supervisor to
oversee all positions.

Curriculum Vitae (CV): A complete list in clear, chronological order of an individual’s whole career. It is
intended to be a full record of a career history.

Deputy Recruit: A new hire attending the Office’s Basic Training Academy or another AZPOST-approved
academy.

Field Training Program: On-the-job training provided after successfully completing the Office’s Basic Training
Academy or another AZPOST-approved academy.

Field Training Officer (FTO): A deputy who has received specialized training, has demonstrated a professional
demeanor, is able to communicate effectively, has good organizational skills, is self-motivated and decisive, has
an above average knowledge of Office Policy, and who has been delegated the responsibility of guiding a deputy-
in- training through the Field Training Program. This individual has successfully passed the rigors of a Professional
Standards Bureau (PSB) disciplinary review as required by this Office Policy.

Mandatory Training: Mandatory training includes, but is not limited to, all court ordered training and all training
specifically designated as mandatory by command staff.

Misconduct: Any violation of Office Policy or procedure; federal, state, or local criminal or civil law; constitutional
violations, whether criminal or civil; administrative rules, including, but not limited to, the Maricopa County Merit
System Rules, or Office regulations.

        Criminal Misconduct: Misconduct by an employee that a reasonable and trained supervisor or internal
        affairs investigator would conclude could result in criminal charges due to the apparent circumstances of the
        misconduct.

        Minor Misconduct: Conduct that, if sustained, would result in discipline or corrective action less severe that
        a suspension.

        Minor misconduct, while a violation of Office Policy, can often be addressed with supervisor initiated
        intervention intended to improve a situation, or prevent a potential negative work performance situation from
        progressing into a misconduct investigation. To address these employee behaviors, supervisors may initiate
        an intervention method, as specified in Office Policy GH-5, Early Identification System, to include; squad
        briefing; meeting with supervisor; employee services; supervisor ride-along/work along; training; supervisor
        evaluation period; action plan; meeting with the commander; re-assignment; and coaching. The use of
        intervention shall only be used to address employee minor misconduct or behavior that does not exceed a
        Category 1, First or Second Offense or a Category 2, First Offense, and which has not been received by the
        Office as an External Complaint or has not already been assigned to the PSB.

        Serious Misconduct: Conduct that, if sustained, would result in discipline of a suspension, demotion, or
        dismissal.

Officer: For the purpose of this Office Policy, an officer is a deputy sheriff who maintains certification as a peace
officer through AZPOST.

Officer-In-Training (OIT): A deputy sheriff who participates in the Field Training Program after successfully

2
Policy GG-1, Peace Officer Training Administration                                           Effective Date 02-26-20

completing the Office’s Basic Training Academy or another AZPOST-approved academy.

Proficiency Instructor: A person qualified to teach a specific topic or topics related to proficiency training.
Qualifications include, at a minimum: meeting the qualifications for General Instructor; maintaining instructional
competency through continued course work and/or Office experience; and successfully completing a proficiency
instructor course in a topic area listed in Arizona Administrative Code § R13-4-111(B) (2) (b) that includes a
competency assessment to instruct in that area within the Basic Training Academy course or completing an
AZPOST-prescribed form that documents advanced training and experience in the topic area including a competency
assessment to instruct in that area within the Basic Training course.

Recruit Training Officer (RTO): A deputy who oversees academic testing and grading; monitors and tracks
recruit progress throughout all instruction, including defensive tactics, physical conditioning, report writing, and use
of computer-based systems; instructs Basic and Advanced Officer Training; mentors recruits; and completes
performance appraisals on recruits based on performance in the Office’s Basic Training Academy.

Resume: A brief, targeted list of the skills and achievements of an individual.

Serious Offense: For the purpose of this Office Policy, offenses for which Office personnel have been disciplined or
are the subject of an ongoing investigation that would bar that Office personnel from serving as an instructor include,
but are not limited to: engaging in discrimination that violates law or policy; failure to follow the requirements of
court orders; criminal acts; providing false information in a misconduct investigation; and failing to report observed
misconduct of another Office employee or volunteer.

Shift Briefings: Informal sessions of short duration to keep employees’ knowledge levels high, to keep employees
up-to-date on new trends and developments, to keep employees notified of changes in schedule and assignments,
and to provide training updates as determined by the Training Division.

Sworn Field Training Coordinator: A deputy who coordinates the Office’s Field Training Program, the duties
include, but are not limited to, being in regular contact with Field Training Officers, compiling statistics related to
Field Training Officer activities to ensure quality and quantity of training and providing feedback during the
evaluation process to district command staff.

Test: A series of questions, problems, or practical tasks to gauge somebody's knowledge, ability, or experience.

TheHUB: The learning management system by which employees, reserve deputies and posse members are provided
access to online training courses, the ability to register for classroom training courses, and monitor completion of
training requirements. This system also allows employees, reserve deputies, and posse members to access all Office
Policies and record the acknowledgment required when an Office Policy is updated or revised.

Training: Office approved instruction that meets the requirements of this Office Policy and has an approval code,
other than Basic Training Academy curriculum, that is issued or provided by the Training Division, or AZPOST
which will be tracked in TheHUB. All other instruction that does not meet this definition shall not be considered
training for the purpose of this Office Policy. Out of agency training shall be addressed, as specified in this Office
Policy.

PROCEDURES

1.      Instructors and Instructor Criteria:

        A.      The Training Division shall maintain an instructor database containing contact information and
                instructor qualifications, including a Curriculum Vitae (CV) or, in the case of outside instructors, a
                resume shall be provided, to facilitate the staffing of training provided by the Office. Instructors are


                                                                                                                       3
Policy GG-1, Peace Officer Training Administration                                           Effective Date 02-26-20

               required to update their CVs, resumes, or other documentation of qualifications at least annually. Ifan
               instructor fails to update their qualifications, the Training Division may determine that the instructor
               lacks the necessary instructional competency to continue as an instructor. The instructor may be
               deemed ineligible due to the criteria or at the direction of the Chief Deputy, the Chief of Staff, or the
               Training Commander.

       B.      The Training Division shall conduct Misconduct and Disciplinary Reviews on instructors and Sworn
               FTOs.

               1.      Annual Misconduct and Disciplinary Reviews shall be conducted on all active Office
                       instructors assigned to the Training Division as full-time Training Division staff. No
                       additional Misconduct and Disciplinary Review is required for these personnel throughout
                       the year, unless the Training Commander determines an additional review is warranted.

               2.      Instructors delivering CORT Training shall have a Misconduct and Discipline Review
                       within 30 days from the anticipated first offering of the specific course of instruction. These
                       reviews remain valid until the last offering of the specific course of instruction or annually
                       if the delivery of the training exceeds a 12 month period.

               3.      Instructor Misconduct and Disciplinary Reviews: These annual reviews shall meet the
                       following requirements:

                       a.       If an instructor or employee proposed as an instructor has a disciplinary history of
                                three or more sustained allegations of misconduct, or one sustained violation of a
                                Category 6 or Category 7 Offense from the Office’s disciplinary matrices that
                                resulted in discipline, the employee shall be presumptively ineligible to be an Office
                                instructor.

                                        (1)      Discipline involving a sustained Office Policy violation of a
                                                 Category 1-3 offense shall be considered for three years.

                                        (2)      Discipline involving a sustained Office Policy violation of a
                                                 Category 4-7 offense shall be considered for five years.

                                        (3)      There shall also be an overall ten years lookback review conducted
                                                 for patterns of behaviors and misconduct.

                       b.       For sustained violations resulting in discipline, the employee or their commander
                                or designee, may submit to the Training Commander a waiver of the presumptive
                                ineligibility. The Training Commander shall provide written justification outlining
                                their approval or denial of the application of waiver. This written justification
                                shall be included in the instructor’s folder maintained at the Training Division.

                       c.       If there is a pending administrative investigation for a serious offense, the instructor
                                will not be considered until that investigation has concluded. The Training Commander
                                may submit written justification for a waiver of the presumptive ineligibility to the
                                PSB. The PSB Commander or designee shall indicate their concurrence or
                                disagreement with the justification. The commander’s written justification and the
                                PSB’s determination shall be included in the instructor’s folder maintained at the
                                Training Division.

               4.      The Law Enforcement Rule 15 Disclosure (Brady List) standing shall be considered in all


4
Policy GG-1, Peace Officer Training Administration                                            Effective Date 02-26-20

                       instructor selection decisions.

               5.      The selection of the instructor may be denied due to the criteria or at the direction of
                       the Training Commander, division commander, the Chief Deputy, or the Chief of Staff.

       C.      Instructors must provide documentation to the Office for forwarding to AZPOST that demonstrates
               the expertise and ability to enhance peace officer training in a special field or possessing a community
               college or university teaching certificate.

       D.      The Instructor Classifications and Qualification Standards are adopted from the requirements of
               AZPOST listed in the Arizona Administrative Code § R13-4-114. The Training Division shall conduct
               an annual review of all instructors’ qualifications.

               1.      General Instructor: A person qualified to teach topics not requiring a proficiency instructor.
                       Qualifications include, at a minimum:

                       a.       Two years’ experience as a certified peace officer;

                       b.       Maintaining instructional competency through continued course work and/orOffice
                                experience; and

                       c.       Successfully completing an Office or AZPOST-sponsored general instructor training
                                course, or community college or university teaching certificate.

               2.      Proficiency Instructor: A person qualified to teach a specific topic or topics related to
                       proficiency training. Qualifications include, at a minimum:

                       a.       Meeting the qualifications for General Instructor;

                       b.       Maintaining instructional competency through continued course work and/orOffice
                                experience; and

                       c.       Successfully completing a proficiency instructor course in a topic area listed in
                                Arizona Administrative Code § R13-4-111(B) (2) (b) that includes a competency
                                assessment to instruct in that area within the Basic Training Academy course or
                                completing an AZPOST-prescribed form that documents advanced training and
                                experience in the topic area including a competency assessment to instruct in that area
                                within the Basic Training Academy course.

             3.        Specialist Instructor: A person other than an Arizona peace officer qualified to teach a topicin
                       which the instructor has special expertise but who does not qualify for general instructor status.
                       Qualifications include, at a minimum:

                       a.       Obtaining an approval from the Training Commander;

                       b.       Maintaining instructional competency through continued course work and/or
                                experience; and

                       c.       Possessing a professional license or certification other than a peace officer
                                certification that relates to the topics to be taught.

               4.      Train-the-Trainer courses should be utilized when practical for courses that are to be taught by


                                                                                                                        5
Policy GG-1, Peace Officer Training Administration                                             Effective Date 02-26-20

                        multiple instructors to establish expectations and to ensure curricular consistency. All CORT
                        Training courses that are to be taught by multiple Office instructors shall require the instructors
                        participate in a Train-the-Trainer course.

2.     Test Criteria:

       A.      The Training Division shall assess whether training participants adequately understand the contentor
               can proficiently perform the skills learned in training. Along with other proposed training materials,
               instructors shall submit to the Training Division a proposed test and any associated testing criteria,
               such as a rubric.

               1.       Tests regarding knowledge shall measure understanding through a written examination.
                        When possible, written examinations shall be taken in person. Instructors providing classroom
                        training shall use written and/or competency (proficiency) tests with the use of one
                        remediation. Training participants attending classroom-based instruction shall demonstrate
                        mastery through written assessment by the use of the Scantron System, or through TheHUB,
                        by correctly answering 75% of assessment questions.

               2.       Instructors providing basic and/or advanced officer training, shall use proficiency tests to
                        measure whether the training participants achieved mastery of the learning objectives.
                        Proficiency tests may be developed by the Proficiency Instructor or adopted from AZPOST
                        training requirements and approved by the Training Division.

                        a.      Tests regarding skills shall measure proficiency through practical or scenario-based
                                activities.

                        b.      Competency tests are graded on a pass/fail basis.

                        c.      Training requiring testing in regard to competency (proficiency) may also require
                                testing through TheHUB or Scantron Systems or a combination of these and practical
                                testing.

                3.       When an Office training test is given through TheHUB as part of a stand-alone (online
                         only) computer delivered course and there is no prior attended live training, participants
                         shall demonstrate mastery of the subject matter by correctly answering 75% of assessment
                         questions.

       B.      All tests following mandatory training shall be administered immediately after training absent
               extraordinary circumstances as determined by the Training Division, and participants shall have two
               opportunities to pass the test. If a training participant fails to satisfy the testing criteria, or as
               determined by the Training Commander, the participant shall be required to retake the class and retest.

       C.      The Training Division shall maintain the results of all testing, whether written or proficiency, for at
               least two years or for a longer period at the discretion of the Training Commander. These results shall
               be used with the Training Cycle to evaluate the effectiveness of Office training.

3.     Law Enforcement Training:

       A.      The Basic Training Program for a deputy recruit shall consist of instruction through the Office’s
               Basic Training Academy or another AZPOST-approved academy. The Basic Training Program may
               also consist of Pre-Academy Training or Post-Academy Training.



6
Policy GG-1, Peace Officer Training Administration                                          Effective Date 02-26-20

               1.      Pre-Academy Training is optional training provided by the Training Division and offered to
                       deputy recruits based upon the needs of the individual recruit and the timing of new hire
                       processing. The training may include, but is not limited to, academy orientation, physical
                       conditioning, and an introduction to Office Policy and procedures.

               2.      Deputy recruits shall attend and successfully complete the course of study in the Basic
                       Training Academy to achieve the requisite number of training hours mandated by AZPOST
                       for all certified peace officers. This training may be provided through the Office’s Basic
                       Training Academy or by another AZPOST-approved academy.

                       a.      The Office’s Basic Training Academy shall be administered by sworn personnel,
                               including the Basic Training Academy Commander, Class Sergeant, RTOs, or various
                               certified instructors throughout the Office. All Basic Training Academy instructors
                               must be certified as an AZPOST General Instructor and have a minimum of two years
                               of experience in the field or related to the field that they are teaching. For specialty
                               classes such as firearms, driving track, and defensive tactics, the instructor must have
                               the additional, appropriate, required certifications in order to teach.

                       b.      The Basic Training Program is based upon the standards and curriculum mandated by
                               AZPOST, and an analysis of the most frequent duties performed by sheriff’s deputies,
                               as determined by the Training Division staff.

                       c.      All recruits must meet the requirements set forth by AZPOST and the Office’s Basic
                               Training Academy or another AZPOST-approved academy. The deputy recruits’
                               mastery of requirements will be assessed throughout the Basic Training Academy.

                       d.      Deputy recruits shall abide by the rules and regulations of the Basic Training
                               Academy, including adherence to the chain of command. The Training Commander
                               shall be advised, as soon as possible, of any serious incidents involving a deputy
                               recruit.

                       e.      Failure of a deputy recruit to meet Basic Training Academy standards is grounds
                               for dismissal from the Basic Training Academy and the Office.

                       f.      Successful completion of an AZPOST-approved Academy is required prior to
                               performing any law enforcement duties in which a deputy recruit carries a firearm or
                               makes an arrest. The Basic Training Academy’s field ride-along and the traffic control
                               exercises, in which the deputy recruit is uniformed, armed, and under the supervision
                               of a deputy, are the only exceptions to this requirement.

       B.      The Training Division shall require deputies to complete the Post-Academy Training if the deputy
               was AZPOST certified at the time of hire without attending the Office’s Basic Training Academy.
               The Post-Academy Training shall include all mandatory and essential training required of new hires.

       C.      Following graduation from the Basic Training Academy and the MCSO Post-Academy, a sheriff’s
               deputy shall enter the Field Training Program as an OIT. Each OIT shall be assigned to a Sworn
               Field Training Officer ( FTO) who shall conduct field training and evaluate the OIT’s performance.

               1.      Field Training Program Personnel

                       a.      The Field Training Program shall be administered by the Sworn Field Training
                               Coordinator. The Sworn Field Training Coordinator shall oversee the development,

                                                                                                                     7
Policy GG-1, Peace Officer Training Administration                                        Effective Date 02-26-20

                              review, and annual revision of the standards and practices of the Field Training
                              Program.

                      b.      Advance Officer Training Supervisor shall assist the Sworn Field Training
                              Coordinator and work with district command staff to ensure that each OIT is fully
                              prepared to work as a deputy sheriff.

                      c.      Each patrol district shall have a designated supervisor, as determined by the district
                              commander, to act as a liaison between the district and the Sworn Field Training
                              Coordinator. The supervisor may rotate at the district commander’s discretion.

                      d.      Sworn FTOs are directly assigned to supervise an OIT.

                              (1)     The FTO shall demonstrate professional and ethical behavior, reinforce the
                                      policies and procedures of the Office, and generally assist the OIT as they
                                      transition from a Basic Training Academy to the field.

                              (2)     The FTO shall be assessed on these criteria by their supervisor. All
                                      deficiencies shall be documented in Blue Team and the FTO’s annual
                                      Employee Performance Appraisal (EPA).

               2.     Sworn FTO requirements shall include the following:

                      a.      A written recommendation from the deputy’s immediate supervisor, forwarded
                              through the chain of command to the Sworn Field Training Coordinator.

                      b.      A minimum of two years of peace officer experience with the Office, or two years of
                              peace officer experience from another agency.

                      c.      A “Meets Minimum Performance Standards” rating on the last two consecutive
                              EPAs.

                      d.      Have current cardiopulmonary resuscitation (CPR) certification.

                      e.      Successful completion of the 40-hour AZPOST-accredited General Instructor School.

                      f.      Successful completion of the 24-hour FTO Academy.

               3.     Sworn FTO Misconduct and Disciplinary Reviews: There shall be Misconduct and
                      Disciplinary Review conducted on an FTO 30 days prior to any OIT being assigned. Should
                      an FTO be assigned successive OITs an additional review is not required when the
                      assignment is 90 days or less from release of the previous OIT.

                      a.      If a Sworn FTO or a deputy proposed as an FTO has a disciplinary history of three
                              or more sustained allegations of misconduct, or one sustained violation of a Category
                              6 or Category 7 Offense from the Office’s disciplinary matrices that resulted in
                              discipline, the deputy shall be presumptively ineligible to be an FTO.

                                      (1)     Discipline involving a sustained Office Policy violation of a
                                              Category 1-3 offense shall be considered for three years.

                                      (2)     Discipline involving a sustained Office Policy violation of a


8
Policy GG-1, Peace Officer Training Administration                                        Effective Date 02-26-20

                                                Category 4-7 offense shall be considered for five years.

                                      (3)       There shall also be an overall ten years lookback review conducted
                                                for patterns of behaviors and misconduct.

                      b.      For sustained violations resulting in discipline, the employee or proposed FTO, or
                              their commander or designee, may submit to the Training Commander a waiver of
                              the presumptive ineligibility. The Training Commander shall provide written
                              justification outlining their approval or denial of the application of waiver. This
                              written justification shall be included in the FTO’s folder maintained at the Training
                              Division.

                      c.      If there is a pending administrative investigation for a serious offense, the
                              employee will be presumptively ineligible to be utilized as an FTO until that
                              investigation has concluded. The Training Commander may submit written
                              justification for a waiver of presumptive ineligibility to the PSB. The PSB
                              Commander or designee shall indicate their concurrence or disagreement with the
                              justification. The commander’s written justification and the PSB’s determination
                              shall be included in the FTO’s folder maintained at the Training Division.

               4.     The Law Enforcement Rule 15 Disclosure (Brady List) standing shall be considered in all
                      FTO selection decisions.

               5.     Requirements to Remain an Active Sworn FTO: The following requirements will be reviewed
                      annually by the Training Commander, or designee, in order to remain an active FTO.

                      a.      Maintain a “Meets Minimum Performance Standards” rating on EPAs;

                      b.      Attend the mandatory, annual FTO training;

                      c.      Maintain a current CPR certification status.

                      d.      A Misconduct and Disciplinary Review shall be conducted on an FTO 30 days prior
                              to any OIT being assigned. Should an FTO be assigned successive OITs an
                              additional review is not required when the assignment is 90 days or less from release
                              of the previous OIT.

                      e.      If there is a pending administrative investigation for a serious offense, an FTO shall
                              be presumptively ineligible to be assigned an OIT until that investigation has
                              concluded. The Training Commander may submit to the PSB Commander or designee
                              written justification for a waiver of presumptive ineligibility for assigning an OIT to
                              the FTO. The PSB Commander or designee shall indicate their concurrence or
                              disagreement with the justification. The commander’s written justification and the
                              PSB’s determination shall be included in the FTO’s folder maintained at the Training
                              Division.

                      f.      The FTO may be deemed ineligible for the FTO program due to these criteria or at
                              the discretion of the Training Commander, division commander, the Chief Deputy, or
                              the Chief of Staff.

               6.     Field Training Program:



                                                                                                                    9
Policy GG-1, Peace Officer Training Administration                                      Effective Date 02-26-20

                      a.      The standard version of the Field Training Program shall last 15 weeks. The Training
                              Division may offer a 10-week accelerated Field Training Program based upon the
                              skills, knowledge, and experience of the individual officer-in-training.

                      b.      Absent extraordinary circumstances, FTOs shall submit WeeklyObservation Reports
                              regarding their assigned OIT within one week of the OIT’s completed prior week.
                              The observation reports shall be submitted to an immediate supervisor and the Sworn
                              Field Training Coordinator.

                      c.      When notified of missing FTO paperwork, it is the responsibility of the designated
                              district supervisor liaison, as determined by the district commander, to resolve
                              paperwork missing by the district's FTO.

                      d.      The Field Training Program may be extended one time for remediation if an OIT
                              has not demonstrated proficiency based upon the performance criteria in the Field
                              Training Program checklist.

                              (1)     The decision to extend the Field Training Program for an OIT shall be made
                                      based upon:

                                      (a)     The recommendation of the assigned FTO, the Advance Officer
                                              Training Program Supervisor, or the district commander;

                                      (b)     A review of the Weekly Observation Reports; and

                                      (c)     Other information from the FTO.

                              (2)     All requests for extension must be forwarded through the chain of command
                                      to the Sworn Field Training Coordinator for review.

                              (3)     The review of the OIT may include a check ride conducted by Training
                                      Division personnel, at the recommendation of the Training Commander.

                              (4)     At the discretion of the district commander and the Sworn Field Training
                                      Coordinator, the OIT may be assigned to a different FTO and squad.

                              (5)     An OIT may receive an extension of a phase for one to three weeks based
                                      upon the observed and documented deficiencies for that phase. Under
                                      extreme circumstances, a full remediation of a phase may be granted by the
                                      Training Commander, based upon the advice of the Field Training Program
                                      Sergeant and the recommendation of the FTO.

                      e.      A district commander, following the review of documentation provided from the
                              Sworn FTO and the Sworn Field Training Coordinator, may recommend the
                              dismissal of an OIT from the Field Training Program and the Office for failure to
                              meet required standards during the Field Training Program. The district commander
                              shall forward the documentation to the Training Division for audit as to format,
                              completeness, and required documentation, prior to the recommendations going
                              through the chain of command to the Sheriff, or designee. The recommendation for
                              dismissal shall then be forwarded to the Administrative Services Division for
                              administrative action. The recommendation for dismissal paperwork shall include:



10
Policy GG-1, Peace Officer Training Administration                                            Effective Date 02-26-20

                               (1)      All Weekly Observation Reports and other field training reports from the
                                        FTO or deputies;

                               (2)      The check ride documentation from the Sworn Field Training Coordinator or
                                        Field Training Program Supervisor;

                               (3)      Dismissal documentation from the Field Training Program by the Sworn
                                        Field Training Coordinator; and

                               (4)      A memorandum with the date and time of a meeting between the district
                                        commander and the FTO or deputies, Sworn Field Training Coordinator, and
                                        Field Training Program Supervisor, during which the performance of the OIT
                                        was discussed. All present at the meeting will be listed on the memorandum
                                        and shall sign with name and serial number. The memorandum shall be
                                        forwarded, with the termination paperwork, to the Administrative Services
                                        Division.

        D.      Advanced Officer Training

               1.      All deputies are required to attend Advanced Officer Training according to any applicable
                       deadline. Failure to complete mandatory training as directed can result in disciplinary action,
                       as specified in Office Policy GC-17, Employee Disciplinary Procedures.

                       a.      All deputy sheriffs, reserve deputies, and posse members shall receive 12 hours of
                               comprehensive and interdisciplinary training on bias-free policing and 6 hours of
                               training on the Fourth Amendment, including detentions, arrests, and the enforcement
                               of immigration-related laws, within 90 days of the start of their service.

                       b.      All deputy sheriffs, reserve deputies, and posse members shall annually receive, at a
                               minimum, 6 hours of comprehensive and interdisciplinary training on bias-free
                               policing and, at a minimum, 4 hours of training on the Fourth Amendment including
                               detentions, arrests, and the enforcement of immigration-related laws.

                       c.      Failure by reserve deputies and posse members to complete mandatory training may
                               result in disciplinary action, as specified in Office Policies GJ-26, Sheriff’sReserve
                               Deputy Program and GJ-27, Sheriff’s Posse Program.

               2.       Deputies shall participate in mandatory training to satisfy the AZPOST continuing and/or
                        proficiency training credit-hour requirement. Mandatory training also includes firearms
                        training and remedial training ordered by a deputy’s chain of command. All other mandatory
                        training shall be designated by the Training Commander or command staff.

               3.       Deputies may participate in optional, Office-sponsored training to advance their knowledge
                        in specific subject areas of interest.

               4.       Block Training.

       E.      Supervisory Training:

               1.      All sworn supervisory personnel shall receive, at a minimum, six hours of comprehensive
                       and interdisciplinary training on supervision strategies and supervisory responsibilities.This
                       training shall occur at the first available class prior to assuming supervisory responsibilities as

                                                                                                                       11
Policy GG-1, Peace Officer Training Administration                                         Effective Date 02-26-20

                      a result of a promotion. This training shall address, at a minimum, the topics identified in
                      relevant court orders.

               2.     All sworn supervisory personnel shall annually receive, at a minimum, four hours of
                      supervisor-specific training, consisting of the topics identified in relevant court orders.

               3.     All sworn supervisory personnel shall receive training and updates as required on conducting
                      Administrative Investigations, utilizing the PSB Checklist and standardized forms, and
                      Internal Affairs Training.

               4.     All sworn supervisors shall attend 40 hours of comprehensive training on conducting
                      employee misconduct investigations and eight hours annually thereafter.

               5.     All sworn supervisors shall receive training on their obligations when called to a scene by a
                      subordinate to accept a complaint from a member of the public about that subordinate’s
                      conduct. This training shall also cover the supervisor’s obligations when they are phoned or e-
                      mailed directly by a member of the public filing a complaint on one of their subordinates.

       F.      EIS Blue Team Training:

               1.     All sworn Office personnel shall receive training regarding EIS Blue Team as appropriate to
                      facilitate a proper understanding and use of the system.

                      a.      All supervisors, whether as part of the Supervisory Training or as a stand-alone
                              training, shall receive training on EIS Blue Team to ensure that each supervisor has a
                              complete and current understanding of the employees under the supervisor’s
                              command.

                      b.      All commanders and supervisors shall receive training in evaluating and making
                              appropriate comparisons in order to identify any significant individual or group
                              patterns.

               2.     As needed, all relevant sworn Office personnel shall receive training regarding significant
                      changes to EIS.

       G.      Court Compliance and Court-Order Training to be completed by Appropriate Sworn Personnel:

               1.     Biased-Free Policing: Training that reinforces the procedures to ensure deputies are fair and
                      equitable in deciding whether to make citizen contacts and take law enforcement actions.
                      Race, ethnic background, gender, sexual orientation, religion, economic status, age, cultural
                      group, or national origin shall not be a motivating factor in any law enforcement action
                      including the selection of people for consensual contacts. Racial and bias-based profiling is
                      strictly prohibited. Training related to Bias-Free Policing shall be completed, as specified in
                      Office Policy CP-8, Preventing Racial and Other Bias-Based Profiling.

               2.     4th Amendment: Training that reinforces the guidelines regarding search and seizure. The
                      Fourth Amendment to the U.S. Constitution places limits on the power of law enforcement to
                      make arrests, search people and their property, and seize objects and contraband (such as
                      illegal drugs or weapons). These limits are the bedrock of search and seizure law.

               3.     The Early Intervention System (EIS): Training that provides procedures for an Early
                      Identification System which is designed to identify the Office’s operating procedures that

12
Policy GG-1, Peace Officer Training Administration                                         Effective Date 02-26-20

                       may need reevaluation and to assist supervisors with consistently evaluating employees,
                       identifying those whose performance warrants further review and, when appropriate,
                       intervention. The Office uses data from the Early Identification System to support effective
                       supervision, evaluation, and management of employees in order to promote lawful, ethical,
                       and professional police practices and to evaluate Office operating procedures.

               4.      Body-Worn Cameras: Training that provides a standardized system for creating, impounding,
                       retaining, redacting and restricting audio and/or video recordings made with body-worn
                       cameras during investigative or law enforcement activities and contact with members of the
                       public.

               5.      TraCS: Training that provides deputies with guidelines for using the Traffic and Criminal
                       Software (TraCS). This is an electronic forms management program that the Office utilizes
                       for, but does not limit its use to, electronic Traffic Citations, Traffic Crash Reports, and
                       MCSO Vehicle Stop Contact Forms.

               6.      Supervisory: Training to ensure supervisors, at all levels, provide proper direction,
                       coordination, and control of subordinates. Supervisors shall direct their efforts toward the
                       intelligent and efficient performance of the functions of the Office and shall require their
                       subordinates to do the same.

       H.      Misconduct-Related Training:

               1.      All supervisors responsible for conducting employee misconduct investigations and employees
                       assigned to the PSB shall attend 40 hours of comprehensive training on conducting employee
                       misconduct investigations and eight hours annually thereafter.

               2.      All employees shall attend training on identifying and reporting misconduct; the
                       consequences for failing to report misconduct; and the consequences for retaliating against
                       a person for reporting misconduct or participating in a misconduct investigation.

               3.      All supervisors shall receive training on their obligations when called to a scene by a
                       subordinate to accept a complaint from a member of the public about that subordinate’s
                       conduct. This training shall cover the supervisor’s obligations when they are phoned or e-
                       mailed directly by a member of the public filing a complaint on one of their subordinates.

       I.      Firearms Training: All deputies must attend and successfully complete an annual firearms
               qualification training course, an annual judgmental shooting course, and any other training deemed
               mandatory by the Office, as specified in Office Policy GJ-23, Firearms.

               1.      Range staff from the Training Division shall schedule range use and training events for
                       Office personnel and other federal, state and local governmental agencies.

               2.      The use of an authorized firing range shall be strictly limited to the personnel responsible
                       for conducting the training event and those scheduled to participate in the event.

       J.      Specialized Assignment Training: Each division commander, or designee, shall be responsible for
               recommending to the Training Division specific training programs necessary to satisfy specialized
               assignment training needs for their division, when the necessary training programs or needs cannot
               otherwise be accomplished by the division or through outside training. The Training Division shall
               assist the division with the development of a lesson plan for the specialized training, as specified in
               this Office Policy. The training should be provided to all personnel newly assigned to a specialized

                                                                                                                   13
Policy GG-1, Peace Officer Training Administration                                            Effective Date 02-26-20

               assignment, as specified in Office Policy GC-7, Transfer of Personnel.

               1.      A division seeking to provide its own specialized assignment training must send a copy of
                       the lesson plans to the Training Division. The lesson plan shall be reviewed annually by the
                       Training Division, with the assistance of the specialized division. Any updates to the lesson
                       plan shall be done following the procedures in this Office Policy.

               2.      The Training Division shall be the repository for all Office developed training programs.

               3.      Specialized Assignment Training should normally be initiated within 30 days of assignment,
                       and be completed in any event, no later than 90 days of assignment, and shall, at a minimum,
                       address the following:

                       a.       Relevant Office and unit policies, procedures, protocols, rules, and regulations;

                       b.       Development of the skills, knowledge, and abilities particular to the specialization;

                       c.       Performance standards associated with the assignment; and

                       d.       Each division’s supervised on-the-job training program must contain
                                documentation of performance standards and associated tasks to be completed by
                                new personnel and a deadline by which new personnel must successfully
                                demonstrate the ability to perform each task.

                       e.       The start and completion of the specialized training program by new personnel
                                shall be documented by the supervisor in Blue Team. The division shall maintain
                                the training program documentation for all new personnel, with a copy provided for
                                placement in the employee’s training file.

               4.      Division commanders shall be responsible for the administration and management of the
                       specialized training of their employees. Division commanders and supervisors may access
                       training materials held by the Training Division, as described elsewhere in this Office
                       Policy.

               5.      Certain assignments, as determined by a bureau chief, may require formalized training
                       beyond what is available within the Office. In these instances, that training shall be provided
                       within one year of the assignment.

               6.      Personnel who receive specialized training and are transferred to another assignment may
                       be required to provide service to the Office using their specialized training as long as their
                       certification and expertise is maintained.

       K.      Detective Status Training Courses: All employees working in a detective assignment shall be required
               to attain detective status. Newly assigned detectives who have not yet attained detective status shall
               complete the required training within one year of their detective assignment. Detective status training is
               offered annually through the Training Division. Detective status can be completed prior to working in
               a detective assignment.

               1.      The curriculum shall be approved by the Detectives and Investigations Bureau Chief.

               2.      To obtain detective status, all employees working in a detective assignment must take 88 hours
                       of course work pursuant to the curriculum established by the Training Division. Classes

14
Policy GG-1, Peace Officer Training Administration                                        Effective Date 02-26-20

                      included in the curriculum include,but are not limited to:

                      a.      Instruction and Overview of Criminal Investigations, 24 hours;

                      b.      Search Warrants or Search and Seizure, 16 hours;

                      c.      Interview and Interrogation, 24 hours; and

                      d.      24 hours of elective or specialty classes.

                3.    Approved classes shall be of a nature that will enhance the employee’s skill level in the area
                      of their specialized assignment or current investigative techniques.

                4.    Training for the approved classes may be through an outside provider or the Training Division.

                5.    Deputies seeking detective status must track their progress through the required courses. Upon
                      completion of required courses, whether through an outside provideror through an Office-
                      sponsored course, the deputy shall submit a memorandum and the MCSO Detective Course
                      Completion form to the Sworn Advanced Training Section of the Training Division.

       L.      Annual Detective Status Continued Training:

               1.     After receiving detective status, a detective working in a detective assignment shall be
                      required to complete annual detective continued training. The detective unit supervisor shall
                      select training courses for their detectives and ensure the detectives are in compliance with
                      annual detective continued training. One of the following class topics should be completed
                      each year to improve efficiency:

                      a.      Interview and Interrogation;

                      b.      Crime Scene Processing;

                      c.      Social Media Investigation Techniques;

                      d.      Search Warrant Methodology;

                      e.      Financial Crimes/Fraud Investigations;

                      f.      Report Writing; or

                      g.      Missing Persons.

               2.     Additional course topics may be completed if approved by the Detectives and Investigations
                      Bureau Chief.

               3.     The detective unit supervisors over specialized units, such as Lake Patrol, the Special
                      Investigations Division, and the Major Crimes Division, shall ensure the annual detectives
                      continued training courses pertain to their unit’s specific focus.

               4.     Upon completion of any annual detective continued training courses, whether through an
                      outside provider or through an Office-sponsored course, the detective shall submit a copy of
                      their course completion documentation to the Sworn Advanced Training Section of the


                                                                                                                 15
Policy GG-1, Peace Officer Training Administration                                         Effective Date 02-26-20

                       Training Division.

       M.      CPR and First Aid Training: All deputies holding the rank of sergeant or below shall be required to
               complete CPR and first aid training every two years.

       N.      Remedial Training: Supervisors are responsible for identifying those employees who do not meet
               established performance standards and initiate appropriate measures to correct deficient
               performance. Supervisors should work with the Training Division to identify established training
               courses to correct deficient performance. When practical, a qualified FTO will deliver the remedial
               training in coordination with the Training Division. Requests for remedial training shall be
               completed through Blue Team and tracked by the Training Division.

               1.      If a supervisor notices that an employee is deficient in their performance; the supervisor
                       shall document this performance deficiency utilizing the EIS Blue Team Supervisor Notes
                       and the employee’s annual EPA, as specified in Office Policy GC-4, Employee Performance
                       Appraisals. Upon the supervisor determining what remedial training action needs to be
                       completed by the employee, a Blue Team Incident type ‘Remedial Training Request’ shall
                       be created. Additional notification shall be made to the Training Division through electronic
                       or memorandum format. A copy of that notification shall be placed into the employee
                       division file and sent to the Training Division for placement into their training file. Follow-
                       up by the Training Division shall be made to ensure that the training need has been
                       addressed and remediated.

               2.      If deficient performance has been identified, the employee’s routinely assigned duties
                       may be temporarily modified, as determined by the division commander, or designee, to
                       facilitate the successful completion of remedial training. However, the employee shall not
                       be reassigned outside the normal work location unless circumstances clearly indicate that
                       public and employee safety or efficient operations require such reassignment.

                       a.      The supervisor shall review the deficiency with the employee to determine if
                               remedial training is appropriate and a Blue Team Supervisory Note shall be made
                               to document the conversation and outcome.

                       b.      If successful remediation of deficient performance cannot be achieved using the
                               resources available to the employee’s immediate command, a memorandum shall
                               be submitted to the Training Division, through the employee’s chain of command,
                               requesting remedial instruction. One copy of the memorandum shall be placed
                               into the employee’s division file and one copy shall be sent to the Training Division
                               for placement the employee’s training file. A Blue Team Supervisory Note shall be
                               made to document the action.

               3.      Training staff shall determine the appropriate training to be undertaken to address the
                       extent of the deficiency as well as the method of delivery of the training. The recommended
                       course of action, when appropriate, may be returned to the employee’s chain of command
                       to correct the problem or Training Division personnel shall schedule specialized training for
                       the employee to correct the deficiency.

               4.      Successful remediation must be completed within 60 days unless operational circumstances
                       dictate otherwise. The remediation period shall not extend beyond 90 days absent
                       extraordinary circumstances from the date the Training Division was first notified of the
                       need for remedial training.



16
    Policy GG-1, Peace Officer Training Administration                                          Effective Date 02-26-20

                            a.      The Training Commander shall report the results of the remedial instruction to the
                                    employee’s bureau chief through Blue Team if the training was delivered by the
                                    Training Division.

                            b.      If the remedial training was delivered by an FTO, the FTO shall report the results
                                    of the remedial instruction through Blue Team to the bureau chief. The employee’s
                                    supervisor shall make a Blue Team Supervisor Note of the resolution. This note
                                    shall be captured in the employee’s annual EPA, as specified in Office Policy
                                    GC-4, Employee Performance Appraisals.

                            c.      In those instances where successful remediation is not achieved within the specified
                                    time frames, the Training Division shall be responsible for notifying the
                                    employee’s bureau chief. The bureau chief shall initiate any appropriate
                                    administrative or disciplinary action.

                   5.       Attendance is mandatory for all remedial training which is initiated for the affected
                            employee. An employee failing to attend as scheduled shall be referred to the Early
                            Intervention Unit (EIU) for entry into Blue Team and notification to the appropriate
                            supervisor for administrative or disciplinary action, and to evaluate their continued fitness
                            for duty.

           O.      Deputies are encouraged to seek out-of-agency training opportunities. Once a deputy has completed
                   an out-of-agency training class and wants to have that class recorded in TheHUB, he must provide
                   the Training Division with: a memorandum containing the pertinent details of the training, including
                   the subject, date, sponsoring agency or organization, and length of training;copies of any resource
                   materials obtained through the training; and a copy of any certificate issued to the participant.

    4.     Training Cycle: The Training Cycle consists of six steps and shall be applied to all MCSO-generated training.
           The purpose of the Training Cycle is to ensure consistency and standardization of the development, facilitation,
           implementation, analysis, and revision of MCSO-generated training, which includes in-service and online
           classes. Use of the Training Cycle incorporates the most current developments in federal and state law, Office
           Policy, and shall consider feedback from all stakeholders. The cycle ensures the regular update of training
           material.

           A.      Step 1: Training Diagnosis and Needs Review: The Training Division evaluates the policies,
                   procedures, and practices of the Office for the purpose of developing or revising training through
                   the Training Diagnosis and Needs Review.

                   1.       The recommendations of Training Diagnosis and Needs Review shall be conducted by a
                            Training Division supervisor.

                   2.       The Training Diagnosis and Needs Review will include, but need not be limited to, an
                            evaluation based on a quarterly review of:

                            a.      Recommendations from the Training Division Commander or designee, or other
                                    Office command;

                            b.      Recommendations from the FTO Program;

                            c.      Recommendations for remedial training requested by a supervisor;

Ø                          d.       Any material submitted to the Training Division by other divisions of the Office

                                                                                                                        17
Policy GG-1, Peace Officer Training Administration                                          Effective Date 02-26-20

                              concerning but not limited to:

                              (1)      Body-worn camera recordings, as specified in Office Policy GJ-35, Body-
                                       Worn Cameras, which shall be reviewed solely to complete training diagnosis,
                                       training development, training revision, or to be utilized in future training;

                              (2)      Published audits and studies conducted by the Bureau of Internal Oversight,
                                       as specified in Office Policy GH-4, Bureau of Internal Oversight Audits and
                                       Inspections;
                              (3)      Reports from the EIU documenting Early Identification System (EIS) alerts
                                       regarding training issues;

                              (4)      Reports from the PSB documenting training issues identified through closed
                                       administrative or criminal investigations;

                              (5)      Sustained complaints lodged by members of the public or personnel with
                                       the Office that have identified any training gaps in field practices;

                              (6)      Reports related to critical incidents, as specified in Office Policy GJ-2,
                                       Critical Incident Investigations;

                              (7)      Test results from training programs;

                              (8)      Civil litigation involving the Office, potentially identifying field-based
                                       practices that may be problematic; and

                              (9)      Any external influences on the Office, such as revised laws, world events,
                                       etc.

       B.      Step 2: Training Development:

               1.     Training curriculum shall be developed to address the results of the Training Diagnosis and
                      Needs Review based upon law enforcement best practices, legal developments, the standards
                      and curriculum required by AZPOST, and the requirements of relevant court orders or
                      judgments. The Training Division shall not develop or revise any copyrighted/proprietary
                      material from an outside vendor that the Office utilizes for training (e.g., Taser, American
                      Heart Association, etc.). Only MCSO-generated courses are subject to follow the Training
                      Cycle.

               2.     To develop each course, the Training Division and/or the course instructor shall:

                      a.      Articulate specific performance or learning objectives to be accomplished through the
                              training;
                      b.      Identify Office personnel for whom the training will be offered;

                      c.      Identify qualified instructors;

                      d.      Identify a reasonable timeline regarding the length of training for each topic and the
                              overall organization of the course;

                      e.      Draft a test, if applicable, that will measure whether the participant meets the
                              articulated performance objectives for a specific course. The test may include, but is

18
Policy GG-1, Peace Officer Training Administration                                              Effective Date 02-26-20

                               not limited to, a written test and/or a practical application;

                       f.      Identify the type of remediation to be utilized; and

                       g.      Draft a lesson plan following the Training Division mandated format. Any course
                               considered to be “training” shall have a lesson plan. The content of the lesson plan
                               may be based upon the research and experience of staff or course instructors. The
                               training shall include at least 60% live training, such as classroom-based live
                               instruction, which includes an interactive component but no more than 40% on- line,
                               or web-based, training. Optional course material to be developed may include, but
                               not be limited to, the following:

                               (1)      Slide presentations (e.g., Microsoft PowerPoint);

                               (2)      Visual aids, such as posters, photos, etc.;

                               (3)      Student handouts; and/or

                               (4)      Instructor guides.

               3.      The Training Division may incorporate adult learning models, including classroom or web-
                       based instruction, role-playing scenarios, interactive exercises, and/or traditional lecture to
                       assist in comprehensive, quality training.

               4.      The Training Division shall be responsible for maintaining a Master Calendar for all training
                       courses.

       C.      Step 3: Training Delivery:

               1.      All courses that are to be taught by multiple instructors shall require the instructors participate
                       in a Train-the-Trainer course in order to establish expectations and to ensurecurricular
                       consistency.

               2.      Training shall be delivered by qualified instructors who meet the criteria specified in this Office
                       Policy.

               3.      In addition to the qualifications specified in this Office Policy, instructors presenting training
                       onlegal matters shall hold a law degree from an accredited law school and be admitted to
                       a Bar of any state or the District of Columbia.

               4.      Training delivery may be electronically recorded for future reference.

               5.      The Training Commander, or designee, shall ensure that the training delivery conforms to the
                       lesson plans or instructional guidelines and any associated timelines. This shall be
                       accomplished through lesson plan review, participant evaluations, participant test result
                       analysis, and personal observation.

               6.      Training Division supervisors’ shall ensure proper documentation of any training delivery in
                       which they are responsible for (e.g., Basic Academy Class Sergeant oversees Basic Academy
                       classes). Documentation of training delivery shall include:

                       a.      Attendance rosters with participant signatures indicating attendance;

                                                                                                                       19
Policy GG-1, Peace Officer Training Administration                                             Effective Date 02-26-20

                       b.       Student test results (if testing is applicable);

                       c.       Instructor critiques; and

                       d.       Course evaluations.

       D.      Step 4: Initial Training Tests and Evaluation:

               1.      Participant tests shall be conducted as specified in this Office Policy. The Training Division
                       may use the results of these tests to suggest remediation or extended training. Note that not all
                       classes will require testing.

               2.      The Training Division shall evaluate instructors, training delivery, course content, curriculum,
                       and course timelines through different forms including, but not limited to, student tests,
                       instructor critiques, and course evaluations.

       E.      Step 5: Revision of Training:

                1.     Following training delivery, the Training Division shall use the results of different forms
                       including, but not limited to, student tests, instructor critiques, and course evaluations, that are
                       filled out by participants to evaluate training development and delivery. The Training
                       Division shall analyze the most frequently missed questions on written tests to determine
                       knowledge deficiencies. The Training Division may also solicit written or oral feedback
                       from participants and observers; if solicited, this feedback shall be documented on the
                       Training Cycle Checklist or on an Office memorandum, and saved for future development or
                       revision of training.

                       a.       Written tests analysis shall be conducted within 72 hours of course completion and
                                may be done so by the instructor or an approved electronic method.

                       b.       At the discretion of the Training Commander, or designee, deficiencies may be
                                addressed through, but not limited to instructor updates, instructor removal, or lesson
                                plan updates.

               2.      Based on these test results, evaluations, and optional feedback, the Training Division or course
                       instructors shall be required to revise training materials, including performanceobjectives,
                       curriculum, timelines, lesson plans, and assessments, as needed, but no less thanannually. The
                       Training Division and course instructors shall document any review and revision of training
                       materials on the Training Cycle Checklist.

       F.      Step 6: Documentation of Process:

               1.      All steps in the Training Cycle shall generate records to ensure the Training Division is able
                       to document its processes in records to review, development, delivery, assessment, and
                       evaluation of training provided. The Training Division shall use the Training Cycle Checklist
                       to ensure compliance with this step. A Training Division supervisor is responsible in
                       completing this step in the Training Cycle ensuring that all steps are complete for this training.
                       Note that not all steps will be completed immediately; the process of completing the entire
                       Training Cycle for one course may take several months, but no more than one year.

               2.      The Training Division shall keep a central repository of all training materials, including
                       standards, curriculum, lesson plans, research, and instructor lists. Where possible, this central


20
Policy GG-1, Peace Officer Training Administration                                     Effective Date 02-26-20

                      repository shall be electronic.

               3.     The Training Division shall also maintain a central repository of participant information
                      such as attendance rosters, assessments, and evaluations. Where possible, this central
                      repository shall be electronic.

5.     TheHUB: The Training Division shall work in coordination with Maricopa County to maintain TheHUB
       learning management system on behalf of the Office. All recruits, deputies-in-training, deputies, reserve
       deputies, and posse members shall have a unique user profile to access TheHUB for training course work,
       tests taking, and for accessing Office Policy, and completing Policy revision and update acknowledgments.

       A.      Training Through TheHUB:

               1.     TheHUB shall be used to deliver online training courses, conduct electronic written tests,
                      distribute training materials for live courses, and track successful participant completion
                      of mandatory and elective courses. This electronic format allows personnel to complete
                      required courses from locations outside of the training building, such as at the employee’s
                      designated work assignment.

               2.     Web based deliveries shall conform to the AZ POST Policy statement regarding the issuance
                      of AZ POST Continuing Education Credits for vendors (05/09/2016).

               3.     Depending upon the subject matter of the course work, courses delivered through TheHUB
                      may qualify for AZPOST credit hours.

               4.     All sworn related online training courses offered by the Training Division through TheHUB
                      shall be approved by the Sworn AOT Supervisor. The AOT Supervisor, or designee, shall
                      designate employees required to complete the online training course and assign a deadline
                      for the completion of each course.

               5.     Electronic written assessments delivered through TheHUB shall follow the test requirements
                      discussed within this Office Policy.

               6.     TheHUB records successful participant completion of mandatory and elective training
                      courses. TheHUB Dashboard provides each individual training compliance reports.

               7.     Division commanders, or their designees, shall ensure TheHUB training compliance within
                      their division by utilizing the TheHUB Dashboard purview. Division commanders, or their
                      designees, shall review the reports, as specified in Office Policy GB-2, Command
                      Responsibility.

       B.      Office Policies Through TheHUB:

               1.     TheHUB will allow all recruits, deputies-in-training, deputies, reserve deputies, and posse
                      members access to Office Policies, and to record the acknowledgment required when an
                      Office Policy is new, updated, or revised. TheHUB will also include The Briefing Board for
                      time sensitive changes to Office Policy.

               2.     Office Policy revision, update, or newly created policies will be received by the Training
                      Division from the Policy Development Section directly, or through the chain of command,
                      for dissemination, through TheHUB.


                                                                                                              21
Policy GG-1, Peace Officer Training Administration                                         Effective Date 02-26-20

               3.      Unlike credits earned through TheHUB training courses, the credits assigned in TheHUB for
                       policy matters will not cou nt toward AZPOST credit hours but are instead used for
                       acknowledgment of an employee’s understanding of the policy and tracking purposes.

               4.      The CORT Supervisor, or designee, shall approve the release of all policies through
                       TheHUB. The CORT Supervisor, or designee, shall then designate employees required to
                       receive and acknowledge understanding of the policy and assign a deadline for the review
                       of each policy.

               5.      Where necessary, tests used to check understanding of policy changes will be developed by
                       the CORT Supervisor with assistance from relevant Office personnel. These tests shall
                       comply with the requirements found in the Training Cycle, Step 4: Training Assessment
                       and Evaluation.

               6.      TheHUB records acknowledgments of Office Policies. TheHUB Dashboard provides each
                       individual compliance reports. Division commanders, or their designees, shall review the
                       reports, as specified in Office Policy GB-2, Command Responsibilities.

               7.      Division commanders, or their designees, shall ensure compliance with review timelines
                       within their division by utilizing the TheHUB Dashboard purview.

6.     Master Training Calendar: The Training Division shall maintain a Master Training Calendar, containing
       the dates, times, and locations of Office-offered training. The Training Division shall regularly update the
       Master Training Calendar to reflect the addition or cancellation of Office-offered training.

       A.      The Training Division shall use the Master Training Calendar to ensure all OITs, deputies, reserve
               deputies, and posse members meet their annual training requirements related to these courses.

       B.      The Master Training Calendar shall include, at a minimum, information related to: Bias-Free Policing
               Training; Detentions, Arrests, and Immigration-Related Law Enforcement Training; Court Order-
               Related Supervisory Training; EIS Training; PSB Investigative and Checklist Training; TraCS
               Training, and Body-Worn Camera Training.

       C.      The Master Training Calendar may include information related to other law enforcement training at
               the discretion of the Training Commander.

7.     Training Division Database:

       A.      The Training Division shall maintain a central repository of the following categories of documents:

               1.      The results of the Training Diagnosis and Needs Review that uses the Training Cycle Checklist
                       to compile data on courses;

               2.      Training materials, including, but not limited to, performance objectives, curriculum research,
                       sample lesson plans or instructional guides, scenarios or other learning activities, tests,
                       instructor critiques, and course evaluations;

               3.      Participant information, including attendance rosters, participant test results, and Course
                       Assessment forms, associated with specific courses;

               4.      Documentation associated with the Training Revision, including the feedback from course
                       participants and observers; and

22
Policy GG-1, Peace Officer Training Administration                                          Effective Date 02-26-20

               5.       Training Cycle Checklists.

       B.      All training materials shall be available to instructors for the purpose of developing training. These
               materials may also be available to supervisors for coaching purposes.

8.     EIU Report: On a quarterly and annual basis, within 30 days of the end of the period, the EIU will
       document and review all EIS Alerts generated from the IA Pro database. Based upon that review, the EIU
       Commander will send a report to the Sworn Advanced Officer Training Commander recommending specific
       formal training topics for individuals or groups to improve employee performance and address systemic issues.
       The EIU Commander and staff will be available to assist and consult with the Sworn Advanced Officer
       Training Commander in identifying EIS performance patterns or trends requiring attention. The Sworn
       Advanced Officer Training Commander, or designee, will review the report and any associated documents for
       the purpose of drafting a memorandum to the Training Division Commander. The memorandum will
       recommend the training action, including an Office Policy refresher or training course work through TheHUB,
       instructor led training course work, and/or initiation of the Training Cycle, to address the systemic issue; the
       memorandum also will identify the individuals or divisions that will attend the training.




                                                                                                                    23
                                 The Briefing Board
                                                   Number 17-14
                                                  March 16, 2017


                                 IMMEDIATE POLICY CHANGE
                                    CP-1, USE OF FORCE
Detention personnel and those employees associated with detention related functions are required to read
the below policy to ensure they are familiar with the changes that have been made. Employees are
required to log into E-Policy, at http://epolicy.mcso.org, to review and acknowledge an understanding of
the policy by March 31, 2017.

Employees are reminded that The Briefing Board has the same force and effect of policy. Division
commanders shall ensure that employees have access to a copy of this Briefing Board announcement.
Policy changes should be discussed during shift briefings, as specified in Office Policy GB-2, Command
Responsibility.

                                          CP-1, USE OF FORCE

Effective immediately, Office Policy CP-1, Use of Force is revised as follows (Changes indicated in
strikethrough and UPPER-CASE BOLD UNDERLINED text):

2.      Considerations in Use of Force: The reasonableness of a particular use of force or control will be
        determined by the circumstances known to the employee at the time of the incident.

        C.       Detention Planned Use of Force: Employees shall consult with Correctional Health Services
                 (CHS) mental health staff prior to any detention planned use of force incident within a detention
                 facility.

                 1.       THIS CONSULTATION SHALL INCLUDE ALL INMATES REGARDLESS OF
                          THEIR CLASSIFICATION STATUS, AND THOSE INMATES THAT HAVE
                          BEEN DESIGNATED BY CHS MENTAL HEALTH STAFF AS SERIOUSLY
                          MENTALLY ILL (SMI) OR MENTAL HEALTH CHRONIC CARE (MHCC).

                 2.       IF, FOLLOWING THE CONSULTATION, MENTAL HEALTH STAFF OR CHS
                          STAFF IS PRESENT, PRIOR TO THE PLANNED USE OF FORCE, THEY MAY
                          BE PERMITTED TO SPEAK TO THE INMATE IN AN EFFORT TO
                          DEESCALATE THE SITUATION, IF IT IS SAFE TO DO SO.

                 3.       THE CONSULTATION AND RESPONSE BY MENTAL HEALTH STAFF OR
                          CHS STAFF SHALL BE DOCUMENTED IN THE OPERATION JOURNAL (OJ).


An Official Publication of the Maricopa County Sheriff’s Office
Published by the Policy Section
                                 MARICOPA COUNTY SHERIFF’S OFFICE
                                      POLICY AND PROCEDURES
                             Subject                                                               Policy Number
                                                                                                       CP-1
                                              USE OF FORCE                                          Effective Date
                                                                                                      02-06-16
    Related Information                                       Supersedes
               CRITICAL POLICY                                                  CP-1 (12-09-11)

    PURPOSE

    The purpose of this Policy is to provide employees with guidelines on the authorized use of force or control that
    objectively reasonable employees would apply in the performance of their lawful duties.

Ø Although this Policy refers to “employees” throughout, this Policy also applies with equal force to all volunteers.
  Volunteers include, but are not limited to, reserve deputies and posse members.

    POLICY

    It is the policy of the Office to ensure that trained employees are authorized to use reasonable force or control in
    the performance of their duties.

    DEFINITIONS

    Blue Team: The Early Identification System (EIS) application that allows employees and supervisor to record
    information in a database regarding incidents, performance, and conduct. The information from Blue Team is
    transferred to the IA Pro Early Identification case management system.

Ø Detention Planned Use of Force: An incident involving an inmate who is not posing an immediate threat to
  officers, staff, or other inmates, where force must be used to protect the inmate involved or to allow Correctional
  Health Services (CHS) staff to administer involuntary psychotropic medications.

    Early Identification System (EIS): A system of electronic databases that capture and store threshold events to
    help support and improve employee performance through early intervention and/or to identify Office operating
    procedures that need evaluation. The computerized relational database shall collect, maintain, integrate, and
    retrieve information gathered in order to highlight tendencies in performance, complaints, and other activities.
    The database allows the Office to document appropriate identifying information for involved employees, (and
    members of the public when applicable), and the actions taken to address the tendencies identified. Blue Team, the
    EIS Dashboard, IA Pro, and EI Pro are applications of EIS.

    Employee: A person currently employed by the Office in a classified, unclassified, full-time, part-time, contract or
    probationary status.

    Restraint Devices: Equipment used to control and restrict the physical movement of a prisoner or inmate.

    Volunteer: A person who performs hours of service for civic, charitable, or humanitarian reasons, without
    promise, expectation, or receipt of compensation for services rendered. An employee may not volunteer to
    perform the same, similar, or related duties for the Office that the employee is normally paid to perform.

    PROCEDURES
    Policy CP-1, Use of Force                                                             Effective Date: 02-06-16

    1.    Completion of Approved Training: All employees must successfully complete approved training before
          employing any of the authorized weapons, equipment, or techniques approved by the Office. Guidelines
          for the use and application of weapons, equipment, and techniques are taught during training and should
          be followed. All required certifications and re-certifications will be obtained, as specified in the Training
          Calendar.

    2.    Considerations in Use of Force: The reasonableness of a particular use of force or control will be
          determined by the circumstances known to the employee at the time of the incident.

          A.      Enforcement Considerations: The decision to use force should balance the need to apprehend or
                  control the subject against the intrusion or impact of the capture. Factors to be considered include,
                  but are not limited to, the following:

                  1.      The immediate threat to the employee or others.

                  2.      A subject who is resisting arrest or attempting to evade arrest by flight.

                  3.      A situation that is tense, uncertain, or rapidly evolving.

                  4.      The severity of the crime.

Ø         B.      Detention Considerations: The decision to use force should balance the need to preserve internal
                  order and discipline within the jail and the need to maintain institutional security. Employees
                  shall only use the amount of force that is reasonable and necessary to address the situation.
                  Factors to be considered include, but are not limited to, the following:

                  1.      The threat as reasonably perceived by the employee.

                  2.      The extent of the threat to the safety of staff and inmates, as reasonably believed by the
                          employee based on the known facts.

                  3.      The relationship between the need and the amount of force used.

                  4.      When the force is applied, the amount of injury that it may cause the inmate and other
                          involved parties.

Ø         C.      Detention Planned Use of Force: Employees shall consult with Correctional Health Services
                  (CHS) mental health staff prior to any detention planned use of force incident within a detention
                  facility.

    3.    Decision to Use Force or Control: The employee’s decision to use force or control will be based on the
          totality of circumstances known to the employee at the time of the incident, his training, and the subject’s
          actions. Considerations include the following:

          A.      The elements of force present.

                  1.      Ability: The subject’s physical or mental power to carry out an act.

                  2.      Opportunity: The subject’s chance to carry out an act.

                  3.      Jeopardy: The danger to the employee, others, or to property, if the subject acts.
                  4.      Preclusion: The consideration of reasonable means of force or tactical redeployment.


    2
Policy CP-1, Use of Force                                                       Effective Date: 02-06-16

      B.     The type of resistance used by the subject.

      C.     The response options reasonably and readily available to the employee at the time.

4.    Type of Resistance: The following types of resistance may influence an employee’s response.

      A.     Psychological Intimidation: Non-verbal cues indicating a subject’s attitude, appearance, and
             physical readiness.

      B.     Verbal Non-Compliance: Verbal responses indicating unwillingness or threats.

      C.     Passive Resistance: Physical actions that do not prevent an employee’s attempt of control, such as
             a protester going limp and having to be carried away or an inmate not following verbal
             commands.

      D.     Active Resistance: Physical actions which attempt to prevent an employee’s control, but never
             attempt to harm the employee, such as a subject tightening up or attempting to pull away.

      E.     Active Aggression: Physical actions of assault, such as a subject displaying threatening behavior,
             assaulting or attempting to assault another person, or destroying or attempting to destroy
             property.

      F.     Aggravated Active Aggression: Physical actions which result in a deadly-force encounter.

5.    Response and Control Options: Actions an employee may use in an attempt to control a subject.

      A.     Employee’s Presence: Identification of the employee’s authority.

      B.     Verbal Direction: Commands of direction or arrest.

      C.     Empty-Hand Control and Restraint Devices:

             1.      Soft, Empty-Hand Control: Techniques that have minimal chance of causing injury such
                     as, escort position, handcuffing, and leg cuffs.

             2.      Hard, Empty-Hand Control: Techniques that have a probability of causing injury such as,
                     closed fist strikes, palm-heel strikes, kicks, and knee strikes.

      D.     Intermediate Weapons and Control: Force that has a probability of causing injury, but is unlikely
             to result in death, when properly used.

             1.      Soft, Intermediate Weapons and Control: The use of intermediate weapons where
                     vulnerable areas of the body are not the target of force delivery techniques. This includes
                     techniques such as impact weapons, joint locks, wristlocks, and come-a-longs.

             2.      Hard, Intermediate Weapons: The use of intermediate weapons where vulnerable areas of
                     the body are the target of force delivery techniques when it is reasonable to do so based
                     on the totality of the circumstances. This includes techniques such as impact weapon
                     strikes.



                                                                                                              3
    Policy CP-1, Use of Force                                                          Effective Date: 02-06-16

          E.     Deadly Force: Force that is likely to cause death or serious physical injury. Deadly force should
                 only be exercised when other reasonable, safe alternatives are not present, not practical, or have
                 been exhausted.

                 1.      An employee may use deadly force to protect himself or others from an immediate threat
                         of death or serious bodily harm.

                 2.      An employee may use deadly force to prevent the escape of a subject whom the employee
                         has probable cause to believe has committed an offense involving the infliction or threat
                         of serious physical injury or death, and is likely to endanger human life or cause serious
                         injury to another, unless apprehended without delay. When safe and feasible, a verbal
                         warning should be given.

                 3.      Employees should not discharge a firearm at, or from, a moving vehicle, except as an
                         extreme measure of self-defense or defense of another, when all other means are
                         ineffective or impractical.

    6.    Authorized Weapons, Equipment, and Techniques: Guidelines for the use and application of weapons,
          equipment, and techniques are taught during training and should be followed. The vulnerable areas of the
          body to avoid, durations of use, and frequency of use authorized are specified in training. Authorized
          weapons, equipment, and techniques include, but are not limited to, the following:

Ø         A.     Baton: The use of a baton is limited to sworn personnel, Qualified Armed Posse (QAP), and
                 firearms qualified detention personnel.

          B.     Canine: Will be used, as specified in Policy GJ-25, Canine Unit Operations.

          C.     Carotid Control Technique: Will only be used by sworn officers trained in its use.

          D.     Conducted Electrical Weapon (CEW): Use of the CEW is authorized, as specified in Policy GJ-
                 30, TASER® Conducted Electrical Weapon (CEW).

                 1.      CEWs are considered intermediate weapons.

                 2.      Examples of CEWs include Advanced TASER® X2™ and TASER® X26™.

          E.     Firearms: Use of firearms is authorized in this Policy and Policy GJ-23, Firearms. Only sworn
                 personnel will use a firearm to destroy an animal. An attempt shall be made to locate and contact
                 the animal’s owner by searching for brandings or ID tags. If the animal’s owner cannot be
                 determined and there is no reasonable likelihood the animal can be humanely rescued, the deputy
                 may use his firearm to destroy the animal.

          F.     Oleoresin Capsicum (OC): Only Office approved OC spray is authorized for use. All employees
                 should be aware of and take precautions for multi-agency participation in which a variety of OC
                 sprays and equipment might be used, since some types of OC spray may be flammable.

          G.     PepperBall® Launcher: Use of the PepperBall® launcher is authorized, as specified in Policy GJ-
                 31, PepperBall® Launcher. PepperBall® launchers are considered intermediate weapons.

          H.     Restraints: Employees are authorized to restrain combative subjects by binding the hands to the
                 ankles in front of the body. Binding the hands to the ankles behind the back is strictly prohibited.



    4
  Policy CP-1, Use of Force                                                      Effective Date: 02-06-16

        I.     Vehicle: Employees should not deliberately use an Office vehicle in an attempt to collide
               with another vehicle or force any vehicle off the roadway unless, given the totality of the
               circumstances, it is a reasonable use of force. Only those employees trained in the Pursuit
               Immobilization Technique (PIT) are authorized to use it, as specified in Policy CP-4, Emergency
               and Pursuit Driving.

  7.    Use of Other Reasonable Weapons, Equipment, or Techniques: An employee is authorized to use
        other reasonable weapons, equipment, or techniques available to him if authorized weapons, equipment,
        and techniques are unsafe, unavailable, or ineffective given the totality of the circumstances.

  8.    Medical Treatment: Employees should determine whether an individual has sustained any injury as a
        result of the use of force or control. Appropriate medical treatment should be obtained when necessary.
        Medically protected documents shall not be forwarded outside their originating bureau.

Ø 9.    Documenting Use of Force:

        A.     Supervisors shall ensure that all incidents above and beyond Soft, Empty-Hand Control are
               documented using the Use of Force Report form.

        B.     An Incident Report (IR) shall also be completed when there is an incident that requires a Use of
               Force Report form.

        C.     A memorandum to the immediate supervisor shall be completed following the use of deadly force
               in which no injury occurred.

        D.     Routing the Use of Force Report forms:

               1.      Sworn:

                       a.       The Use of Force Report shall be completed in the EIS Blue Team application.
                                All supporting documentation, including but not limited to, the IR, Taser
                                download, evidence impound forms, pictures, and any video of the incident, shall
                                be uploaded in the EIS Blue Team application. If the video is too large to
                                download into the EIS Blue Team application, it shall be impounded as evidence,
                                and referenced in the IR. Once the Use of Force Report has been completed in
                                the EIS Blue Team application, it will be forwarded through the chain of
                                command to the division commander.

                       b.       Once approved by the division commander, the Use of Force Report shall be
                                forwarded to the Chief of Operations, or his designee, who will then evaluate the
                                incident.

                       c.       After review and approval by the Chief of Operations, of his designee, the Use of
                                Force Report shall be forwarded to the Early Intervention Unit. A copy of the
                                Use of Force Report will be saved by the Chief of Operations, or his designee, for
                                records retention.

               2.      Detention:

                       a.       The Use of Force Report shall be completed in the EIS Blue Team application.
                                All supporting documentation, including but not limited to, the IR, Taser
                                download, evidence impound forms, pictures, and any video of the incident, shall
                                                                                                                5
Policy CP-1, Use of Force                                                            Effective Date: 02-06-16

                              be uploaded in the Blue Team application. If the video is too large to download
                              into the Blue Team application, it shall be impounded as evidence, and referenced
                              in the IR. Once the Use of Force Report has been completed in the EIS Blue
                              Team application, it will be forwarded through the chain of command to the
                              division commander.

                      b.      Once approved by the division commander, the Use of Force Report shall be
                              forwarded to the Detention Use of Force Committee Facilitator and the Detention
                              Use of Force Committee. The Use of Force Review Committee will then evaluate
                              the incident.

                      c.      After review and approval by the Detention Use of Force Review Committee, the
                              Use of Force Report shall be forwarded by the Detention Use of Force
                              Committee Facilitator and to the Early Intervention Unit. A copy of the Use of
                              Force Report will be saved by the Custody Bureau Hearing Unit for records
                              retention.

10.   Critical Incident Stress Management (CISM) Team: The CISM team may be utilized following a
      critical incident, as specified in Policy GC-22, Critical Incident Stress Management Program.

11.   Use of Force Review Committee: The Use of Force Review Committee is comprised of designated
      personnel who evaluate use of force incidents to ensure that proper action has been taken and to identify
      any policy or training deficiencies. The Committee does not hold hearings or impose discipline. Policy,
      procedure, or training deficiencies identified by the Use of Force Committee shall be forwarded to the
      appropriate division or bureau for review and follow-up.

      A.      Enforcement Action: A copy of the Use of Force Review Committee findings will be forwarded
              to the Operations Bureau Commander who will determine if a minor or major infraction occurred.
              If a major infraction occurred, the information will be forwarded to the Sheriff, or his designee, to
              determine the appropriate course of action.

      B.      Custody Action: A copy of the Use of Force Review Committee findings will be sent to their
              respective bureau commander who will determine if a minor or major infraction occurred. If a
              major infraction occurred, the information will be forwarded to the Sheriff, or his designee, to
              determine the appropriate course of action.

12.   Training Programs: The Training Division shall be responsible for developing, implementing, and
      monitoring programs designed to provide training in the use of force and control, defensive tactics, and
      weapons. Specialty units will be responsible for their specialized training and should forward their
      training documents to the Training Division for tracking purposes. All employees shall successfully
      complete the training requirements appropriate to their classification prior to:

      A.      Assignment to law enforcement or detention duties.

      B.      Authorization to carry or use any weapon, ammunition, or use of force tool in the line of duty.




6
                                MARICOPA COUNTY SHERIFF’S OFFICE
                                     POLICY AND PROCEDURES
                             Subject                                                                   Policy Number
                                                                                                            GC-12
                                HIRING AND PROMOTIONAL                                                   Effective Date
                                      PROCEDURES                                                          07-23-20
 Related Information                                                Supersedes
 Arizona Administrative Code
 Employee Merit System Rules
 Law Enforcement Officers’ Merit System Rules
 GB-2, Command Responsibility
 GC-11, Employee Probationary Periods
 GC-17, Employee Disciplinary Procedures
                                                                                    GC-12 (06-14-19)
 GF-3, Criminal History Record Information and Public Records
 GG-1, Peace Officer Training Administration
 GG-2, Detention / Civilian Training Administration
 GH-3, Polygraph Procedures and Documents
 GH-5, Early Identification System
 GJ-28, Prison Rape Elimination Act (PREA)

PURPOSE

The purpose of this Office Policy is to establish a uniform process for hiring and promotional procedures, and to explain
the responsibilities of each component involved in the process.

POLICY

It is the policy of the Office to administer an efficient, effective, and fair process resulting in the appointment and
promotion of those individuals who best demonstrate the skills, knowledge, and abilities necessary for a successful
career with the Office. Responsibility for the phases of hiring and promotion is divided between the Office and the
Maricopa County Human Resources Department. The hiring and promotional procedures used by the Office shall be in
accordance with state and federal law, Maricopa County Law Enforcement Officers’ Merit System Rules (LEOMSRs),
and Maricopa County Employee Merit System Rules (EMSRs).

DEFINITIONS

Applicant: A person who has filed an application with Maricopa County Human Resources for employment.

Appointing Authority: The Sheriff of Maricopa County or the designated representatives authorized to act in this
capacity.

Appointment: Assignment of an employee into an unclassified position.

Business Necessity: Relating to an essential function of the job. Each evaluation or other selection criterion which might
exclude an individual with a disability must relate to an essential function of the job, or it is not consistent with business
necessity.

Candidate: An applicant approved for participation in an examination or an assessment process.

Eligible: A person who has qualified for and attained a passing score on an examination for a specific position. The
eligible person must meet the established prerequisites of the position to be filled, such as the minimum, acceptable
levels of education, experience, and skill; and must be able to perform the essential functions of the job, with or without
GC-12, Hiring and Promotional Procedures                                                    Effective Date: 07-23-20

reasonable accommodations.

Eligible List, Civilian and Detention Only: An official list of those eligible for a particular position, which shall be used
by the appointing authority, for selection for appointments to positions.

Essential Functions: Those fundamental operations or duties which are considered indispensable to the successful
completion of a job task. Functions are considered “essential” when employees are required to perform them and when
their elimination would fundamentally alter the job. A function which is rarely performed may nevertheless be essential.

Examination: The evaluation process used by the Maricopa County Human Resources Director to measure the
qualifications and determine the relative excellence of candidates. Examinations include, but are not limited to, oral
exams, written exams, demonstration or performance exams, and training and experience evaluations conducted by
Maricopa County Human Resources.

Initial Probation, Detention Only: The initial probationary period for an entry level employee shall be 12 months
and may be extended by the Sheriff, or designee for up to six additional months. An initial probationary employee is
considered at-will and may be separated at any time during the initial probationary period without the right of appeal,
unless written notice of the action taken by the Sheriff, or designee is not given to the employee prior to the expiration
of the established probationary period. In any case of suspension, dismissal, or demotion during an employee's initial
probationary period, the Sheriff, or designee, may investigate the circumstances and causes for the action taken if
non-compliance with Office Policy, or federal or state laws is alleged. The employee must be given written notice of
the action taken by the Sheriff, or designee, prior to the expiration of the established probationary period or the
employee will be considered to have successfully completed the probationary period.

Job Announcement: An official public notice that a recruitment is being conducted.

Job-Related Standard: A legitimate measure or qualification relevant to an essential function of the job.

Medical Examination: Procedures or tests that may seek information regarding an individual’s physical or
psychological health, or that seek information about the existence, nature, or severity of an individual's physical or
mental impairment. Medical examinations do not include tests for physical agility; however, positions which require
medical examinations for employment include drug screening tests.

Misconduct: Any violation of Office Policy or procedure, federal, state, or local criminal or civil law, constitutional
violations, whether criminal or civil, administrative rules, including, but not limited to, the Maricopa County Merit
System Rules, or Office regulations.

        Criminal Misconduct: Conduct by an employee that a reasonable and trained supervisor or internal affairs
        investigator would conclude could result in criminal charges due to the apparent circumstances of the
        misconduct.

        Minor Misconduct: Conduct that, if sustained, would result in discipline or corrective action less severe than
        a suspension.

        Minor misconduct, while a violation of Office Policy, can often be addressed with supervisor initiated
        intervention intended to improve a situation, or prevent a potential negative work performance situation from
        progressing into a misconduct investigation. To address these employee behaviors, supervisors may initiate
        an intervention method, as specified in Office Policy GH-5, Early Identification System, to include; squad
        briefing, meeting with supervisor; employee services; supervisor ride-along/work along; training; supervisor
        evaluation period; action plan; meeting with the commander; re-assignment; and coaching. The use of
        intervention shall only be used to address employee minor misconduct or behavior that does not exceed a
        Category 1, First or Second Offense or a Category 2, First Offense, and which has not been received by the

2
GC-12, Hiring and Promotional Procedures                                                  Effective Date: 07-23-20
        Office as an External Complaint, or has not already been assigned to the PSB.

        Serious Misconduct: Conduct that, if sustained, would result in discipline of a suspension, demotion, or
        dismissal.

Principal: An employee identified as the primary focus of an administrative investigation and against whom a
complaint of misconduct has been made. An administrative investigation may have multiple principals.

Probationary Appointment, Sworn Only: The appointment to a regular position through certification in accordance
with the Law Enforcement Officers’ Merit System Rules. The probationary period for an entry level employee shall
be one year and may be extended by the Sheriff, or designee for up to six additional months. An employee may be
separated at any time during the initial probationary period of the probationary appointment without the right of
appeal. In any case of suspension, dismissal, or demotion during an employee's initial probationary period the Sheriff,
or designee, may investigate the circumstances and causes for the action taken. The employee must be given written
notice of the action taken by the Sheriff, or designee, prior to the expiration of the established probationary period or
the employee will be considered to have successfully completed the probationary period.

Promotional Probation, Detention Only: The promotional probationary period for a detention officer shall be 12
months unless extended by the Sheriff for not more than six months. A promotional probationary employee, who
fails to satisfactorily complete the promotional probationary period may be, without right of appeal, reverted to a
position of the class previously occupied or to another suitable position.

Promotional Probation, Sworn Only: The promotional probationary period for a sworn employee shall be six months
unless extended by the Sheriff for not more than six months. A promotional probationary employee, who fails to
satisfactorily complete the promotional probationary period may be, without right of appeal, reverted to a position of
the class previously occupied or to another suitable position. A promotional probationary employee, who is suspended
or dismissed, has the right of appeal.

Register, Sworn Only: An official list of eligible individuals for a particular position, placed in order of excellence
according to results of an examination, which shall be used by the appointing authority for selection for appointments
to positions in the Office.

Serious Offense: For the purpose of this Office Policy, offenses for which Office personnel have been disciplined or
are the subject of an ongoing investigation that would bar Office personnel from a promotion or hire to a new position
include, but are not limited to: engaging in discrimination that violates law or policy; failure to follow the
requirements of court orders; criminal acts; providing false information in a misconduct investigation; and failing to
report observed misconduct of another Office employee or volunteer.

Unclassified Employee, Civilian Only: An at-will employee not covered by the Maricopa County Employee Merit
System Rules.

PROCEDURES

1.      Responsibilities:

        A.       The Maricopa County Human Resources Director (MCHRD), or designee, is responsible for recruiting
                 and examining applicants for employment and candidates for promotion and developing a register or
                 eligible list. Upon receipt of a written request from the Human Resource Services Division, the
                 MCHRD shall recruit, test, and then certify a list of eligible candidates.

        B.       The Human Resource Services Division and the Pre-Employment Services Division Commanders shall
                 be responsible for administering the role of the Office in the promotional and hiring processes
                 respectively. Both division commanders are responsible for acting as the liaison between the Office
                                                                                                                       3
GC-12, Hiring and Promotional Procedures                                              Effective Date: 07-23-20

              and the following entities:

              1.      The Maricopa County Human Resources;

              2.      The Maricopa County Employees Merit System Commission; and

              3.      The Maricopa County Law Enforcement Officers’ Merit System Commission.

      C.      Responsibilities of both the Human Resource Services Division and Pre-Employment Services
              Division include, but are not limited to, the following:

              1.      Adhering to promotional procedures, as specified in the applicable LEOMSRs or EMSRs;

              2.      Preparing an announcement for an in-house publication, such as an MCSO Administrative
                      Broadcast, that explains the required steps for promotion or hiring;

              3.      Advising County Human Resources of the selection of individuals for promotion or hire from
                      the register or eligible list pursuant to the applicable LEOMSRs or EMSRs and Arizona
                      Revised Statutes (ARS);

              4.      Reviewing and evaluating the hiring or promotional processes as needed; and

              5.      Initiating the employees or applicants promotional and hiring eligibility review.

2.    Announcements: Open competitive announcements shall be by public notice. Internal and promotional
      announcements may be issued separately for specific positions or on a combined basis with open, competitive
      announcements. Open, internal, and promotional announcements will be posted on the Maricopa County
      employment website; all reasonable efforts will be made to communicate with employees concerning
      promotional opportunities.

3.    Efforts to Attract Applicants: Every reasonable effort shall be made to attract qualified persons to compete
      in the selection process for open positions. The Sheriff or designee may appoint someone directly, who has a
      unique skill set, for high-level or otherwise critical unclassified positions. Accordingly, the Office may not
      announce for an unclassified position recruitment.

4.    Reasonable Accommodations: Qualified individuals with disabilities shall be provided with reasonable
      accommodations so that they can participate in the recruitment and selection process.

5.    Candidate Examinations: Examinations shall be conducted for all candidates. Qualifying standards for the
      examinations shall be job-related and consistent with business necessity.

      A.      Promotional examinations shall be conducted either on a qualifying or competitive basis.

      B.      Sworn personnel are eligible to participate in promotional examinations if they have received a “Meets
              Minimum Standards” on their last two annual Employee Performance Appraisals (EPAs), as specified
              in the LEOMSRS 9.04-B.4.

6.    Hiring and Promotional Procedures: Hiring and promotional procedures shall conform to the rules specified
      by the Maricopa County Human Resources Department, the applicable LEOMSRs or EMSRs, and Office
      Policies.

      A.      When making hiring and promotional decisions, the Office shall consider an individual’s disciplinary

4
GC-12, Hiring and Promotional Procedures                                            Effective Date: 07-23-20
             history. This consideration shall be documented in the paperwork generated during the hiring and
             promotional process. The Applicant Processing Tracking Sheet shall be used for documenting the
             hiring review and the Promotional Eligibility/Review form shall be used for documenting the
             promotions review. The applicable form will be placed in the Personnel File.

             1.      If an employee or applicant has a disciplinary history of three or more sustained allegations
                     of misconduct, or one sustained violation of a Category 6 or Category 7 Offense from the
                     Office’s disciplinary matrices that resulted in discipline, the employee or applicant shall be
                     deemed ineligible for hiring or promotion.

                     a.      Discipline involving a sustained Office Policy violation of a Category 1-3 offense
                             shall be considered for three years.

                     b.      Discipline involving a sustained Office Policy violation of a Category 4-7 offense
                             shall be considered for five years.

                     c.      There shall also be an overall ten years lookback review conducted for patterns of
                             behaviors and misconduct.

                     d.      The Law Enforcement Rule 15 Disclosure (Brady List) standing shall be considered
                             in all promotional decisions; however, may not be a singular reason for denying a
                             promotion.

                     e.      Any exceptions shall require a written justification by the appointing authority for
                             hiring or promoting the employee or applicant. The written justification shall be
                             placed in the employee’s personnel file and handled according to additional
                             provisions contained within the Court Implementation Division (CID) Operations
                             Manual.

             2.      If an employee is the principal of an ongoing administrative investigation of a serious
                     offense, the employee shall be deemed presumptively ineligible for promotion or hire to a
                     new position until the investigation has reached its conclusion.

                     a.      Any exceptions shall require a written justification by the appointing authority for
                             promotion or hiring the employee into a new position.

                     b.      The written justification shall be placed in the employee’s personnel file and handled
                             according to additional provisions contained within the CID Operations Manual.

      B.     The Office shall take into consideration any violations of sexual misconduct or alleged violations of
             sexual misconduct involving inmates and prisoners when making hiring and promotional decisions, as
             specified in Office Policy GJ-28, Prison Rape Elimination Act (PREA).

             1.      The Office shall not hire or promote anyone that may have contact with inmates or prisoners,
                     and shall not enlist the services of any contractor that may have contact with inmates or
                     prisoners under the following conditions:

                     a.      Has engaged in sexual abuse in a prison, jail, lockup, community confinement
                             facility, juvenile facility, or other institution; or

                     b.      Has been convicted of engaging or attempting to engage in sexual activity in the
                             community facilitated by force, overt or implied threats of force, or coercion, or if
                             the victim did not consent, or was unable to consent or refuse.
                                                                                                                 5
GC-12, Hiring and Promotional Procedures                                               Effective Date: 07-23-20

              2.      The Office shall take into consideration any incidents of sexual harassment in determining
                      whether to hire or promote anyone, or to enlist the services of any contractor, who may have
                      contact with inmates.

              3.      At a minimum, every five years, the Records & AFIS Division shall conduct criminal records
                      checks on all current employees for investigations of allegations of sexual abuse. Criminal
                      History Record Information (CHRI) shall not be made available to anyone not authorized,
                      except as specified in Office Policy GF-3, Criminal History Record Information and Public
                      Records.

7.    Creation of Eligible List (Civilian and Detention Only): At the conclusion of an assessment process, the
      MCHRD shall prepare a list of eligible candidates or merge the names of new eligible candidates with those on
      an existing eligible list. The MCHRD shall determine the order in which candidates are placed on an eligible
      list. Typically, the names of eligible candidates shall be in alphabetical order, or by the order of their final
      numeric assessment score, if applicable.

8.    Placement on Register (Sworn Only): After examinations are completed, the Maricopa County Law
      Enforcement Officers’ Merit System Commission shall prepare a register, or merge the names of the new
      eligible candidates with those on an existing register. The names of eligible candidates shall be placed
      continuously on registers in the order of their final composite scores in the examination.

9.    Certification: The Human Resource Services Division shall request a register or eligible list of anyone eligible
      in order to fill positions. The Pre-Employment Services Division and the Human Resource Services Division
      shall maintain contact with those individuals throughout the employment process.

10.   Background Investigations: The Pre-Employment Services Division shall conduct background investigations
      on anyone eligible for hire. Background investigations shall not include any inquiry into a medical or
      psychological condition. If any medical or psychological information is voluntary disclosed by the individual
      during the background investigation it shall not be considered when determining whether or not to make a
      conditional offer of employment. The background investigation includes, but is not limited to, the following:

      A.      Verification of the individual’s identifying credentials, such as driver’s license, birth certificate,
              passport, or social security card;

      B.      Verification of the individual’s compliance with Arizona Peace Officer Standards and Training Board
              (AZPOST) or other applicable employment standards;

      C.      A review of the individual’s criminal history record;

      D.      A review of the individual’s employment history;

      E.      A review of any former Office employee’s disciplinary history with the Office;

      F.      A review of any disciplinary history related to the individual’s employment at another law enforcement
              agency;

      G.      Verification of the individual’s references. Prior employers or others shall not be asked any questions
              that cannot be directly asked of the individual applicant;

      H.      Obtaining copies of the individual’s educational credentials, such as transcripts, diplomas, and degrees,
              if applicable to the position. High school or college transcripts may be procured at the pre-offer stage;
              and

6
GC-12, Hiring and Promotional Procedures                                                Effective Date: 07-23-20
      I.      Conducting Federal Bureau of Investigations (FBI) checks and national credit checks, as applicable for
              the position;

11.   Polygraph Services: The Polygraph Services Section shall conduct polygraph examinations of individuals
      applying to be hired, and maintain a record of the results, as specified in Office Policy GH-3, Polygraph
      Procedures and Documents. Polygraph examinations shall be conducted only after a conditional offer of
      employment has been made. The results of a polygraph examination may be used as a determinant of
      employment eligibility.

12.   Physical Agility Evaluations and Oral Interviews: The Pre-Employment Services Division and the Training
      Division shall be responsible for administering physical agility evaluations and coordinating oral interviews,
      when necessary. Physical agility evaluations may be given at any point in the application or employment
      process, as long as they are job-related, and consistent with business necessity.

      A.      Physical agility evaluations given prior to a conditional offer of employment shall meet the following
              criteria:

              1.      All eligible individuals shall be provided with a detailed, written description of the evaluation;

              2.      Physiological or biological responses shall not be measured; and

              3.      Impairment related inquiries or medical examinations to establish an individual’s fitness to
                      take an agility evaluation are prohibited. Furthermore, those eligible shall not be screened for
                      medical conditions, such as heart disease, prior to the evaluation.

      B.      Select individuals who meet the eligibility requirements for deputy trainee, may be invited for a
              structured oral interview conducted by a minimum of two ranking, sworn officers.

13.   Civilian Positions: Once an eligible list has been referred to the Office, the Pre-Employment Services Division
      will notify the division requesting to fill or promote civilian positions and schedule a time for the eligible
      individuals to be interviewed by a supervisor from the division. Current Office civilian employee applicants
      who are in a classified position and accept a new position during a job announcement or promotional
      recruitment, will become unclassified employees.

      A.      It is the interviewer’s responsibility to be aware of state and federal law and Maricopa County Merit
              Rules as they relate to the interviewing process.

      B.      The interviewer is responsible for determining the candidate’s potential for a job, based on their skill,
              experience, education, and any other requirements of the position that they seek, and whether they can
              perform the essential functions of the position with or without reasonable accommodation. The
              following topic outline is suggested for employment interviews for open competitive positions:

              1.      Introduction: Greeting, explaining the structure of the interview, opening question.

              2.      Work Experience: Previous jobs or tasks done during other employment, military assignments,
                      and volunteer work.

              3.      Education: High school, college, special training.

              4.      Summary of Strengths and Shortcomings: Strengths or assets, shortcomings or areas for
                      development.

              5.      Position Information: Description of the essential functions of the position. The job description
                                                                                                                      7
GC-12, Hiring and Promotional Procedures                                              Effective Date: 07-23-20

                     should be focused on the tasks, not the methods for performing the tasks. The possibility of
                     alternative ways to perform the tasks should be left open. Only the “essential functions” of the
                     job should be included, while noting other tasks, not considered essential, that an individual
                     may be asked to perform on occasion. Only those job qualifications, such as educational level
                     or job skills, which relate directly to the performance of the essential job function, should be
                     specified. After the essential tasks to be performed on the job have been discussed, the
                     individual shall be asked:

                     a.       “Can you perform the essential tasks described with or without a reasonable
                              accommodation?”

                     b.       No other discussion which may identify a disability or medical condition is permitted.

                     c.       If a disability or medical condition is voluntarily disclosed by the candidate during the
                              interview process, it shall not be considered when determining whether or not to
                              advance the candidate to the next phase of the selection process. Only job-related
                              criteria may be utilized to make any hiring decisions. If a candidate indicates that a
                              reasonable accommodation is needed to perform any of the essential tasks, the
                              interviewer(s) should make note of the request and advise the Pre-Employment
                              Services Division of the request made by the candidate, after the conclusion of the
                              interview.

             6.      Office Information: Information about current Office benefits, salary, history, and operation.
                     Interviewers should refrain from discussing pay rates other than to indicate that the salary
                     offered will be within the posted salary range and based upon prior experience, internal equity,
                     and budgetary consideration.

             7.      Candidate’s Questions: The candidate should be allowed to ask questions.

             8.      Parting: No commitments will be made at this time. The supervisor is required to document
                     the findings of the interview on forms provided by the Pre-Employment Services Division.

14.   Requesting Medical Information: Some positions require a post-offer medical examination and/or
      psychological evaluation, which is coordinated by the Pre-Employment Services Division.

      A.     The medical examination shall be conducted by qualified and licensed vendors under contract to the
             Maricopa County Office of Procurement Services, certifying the individual’s ability to perform the
             essential functions of the position, as outlined in the job description. The examination may also include
             a drug screening.

      B.     All psychological evaluations and assessments shall be conducted by qualified licensed vendors under
             contract with the Maricopa County Officer of Procurement Services.

             1.      Emotional stability and psychological fitness evaluations shall be conducted on all candidates
                     for deputy sheriff trainee and detention officer recruit. Psychological fitness evaluations may
                     be required for civilian positions, including, but not limited to, Emergency Dispatcher.

             2.      The Pre-Employment Services Division shall maintain a record of the results of emotional
                     stability and psychological fitness evaluations.

      C.     After reviewing the results of the medical examination and, when appropriate, the psychological
             evaluation, the Human Resources Bureau Chief, or designee, will determine whether the eligible
             individual, is suitable for hire.
8
GC-12, Hiring and Promotional Procedures                                                Effective Date: 07-23-20


15.   Interviews Out of Sequence: Under special circumstances, as determined by either the Human Resource
      Services Division Commander or the Pre-Employment Services Division Commander, evaluations and
      interviews conducted by either division may be accomplished out of sequence in order to expedite the
      employment process. However, polygraph examinations and, psychological and medical evaluations may only
      be accomplished following a conditional offer of employment, as specified in this Office Policy.

16.   Selection: The Office’s selection must be from among the candidates listed on the register or eligible list.

17.   Notification: Candidates who are unsuccessful may be informed of the specific evaluation, interview, or
      investigation which they failed. Notification shall be made verbally or by mail, or in any other manner
      prescribed by the HR Bureau Chief and/or Maricopa County Merit System Rules, if applicable.

18.   Access to Records: Access to a candidate’s processing materials shall be limited to the Sheriff, or designee,
      and employees of the Human Resource Services Division, Pre-Employment Services Division and, the
      Administrative Services Division. All processing materials shall be retained in a secure location when not being
      processed or reviewed. Record retention schedules shall be in compliance with the Arizona State Department
      of Library, Archives, and Public Records policies. Records that are no longer required to be retained by law,
      court order, or other authoritative mandates shall be disposed of by Pre-Employment Services Division
      personnel.

19.   Probationary Periods: All employees occupying a classified position shall serve an initial probationary
      period. Unclassified employees do not serve a probationary period as they are at-will employees and are not
      covered by the Maricopa County Employee Merit System Rules, as specified in Office Policy GC-11,
      Employee Probationary Periods.

20.   Rehire Discipline History: When a former employee, not subject to the provisions of Arizona
      Administrative Code R13-4-109 (Denial, Revocation, Suspension, or Cancellation of Peace Officer Certified
      Status), or has not previously received a sustained allegation of a Category 6 or Category 7 offense, is rehired,
      whether in a full time or reserve deputy status, their past discipline history shall be considered during the
      hiring process, and during the course of their current employment as follows:

      A.      If a former employee is rehired, the employees past discipline history shall continue to be considered
              for any future promotions throughout the course of employment, as specified in this Office Policy.

      B.      If a former employee is rehired, the employees past discipline history shall continue to be considered
              for any future discipline during the time frame of the most current sustained offense, as specified in
              Office Policy GC-17, Employee Disciplinary Procedures.

      C.      If a former employee is rehired, the employees past discipline history shall continue to be considered
              for any future transfers during the time frame of the most current sustained offense, as specified in
              this Office Policy.

      D.      If a former employee is rehired, the employees past discipline history shall be considered in future
              assignments as a Training Division Instructor or Field Training Officer during the time frames of the
              most current sustained offense, as specified in Office Policy, GG-1, Peace Officer Training
              Administration and GG-2, Detention / Civilian Training Administration.




                                                                                                                     9
                                                                            Clerk of the Superior Court
                                                                            *** Electronically Filed ***
                                                                                 K. Dyer, Deputy
                                                                             11/13/2020 11:12:44 AM
                                                                                Filing ID 12217160
 1   ADEL ALLISTER
     MARICOPACOUNTY ATTORNEY
 2
 3   By:   SHERLE R. FLAGGMAN (019079)
           MAXINE S. MAK (031158)
 4         Deputy County Attorneys
           flaggmas@mcao.maricopa.gov
 5
           makm@mcao.maricopa.gov
 6
     CIVIL SERVICES DIVISION
 7   225 West Madison Street
 8   Phoenix, Arizona 85003
     Telephone (602) 506-8541
 9   Facsimile (602) 506-4317
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11
     Attorneys for Defendants Maricopa County
12   & Maricopa County Sheriff’s Office
13
                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
14
                        IN AND FOR THE COUNTY OF MARICOPA
15
16   Kayla Melton, surviving wife of Pedro Colazo-     No. CV2020-005416
     Villa, and on behalf of Pedro Agustin Colazon,
17   Isaac Colazo, Alisco Ofelia Jalisciense Colazo- DEFENDANTS’ REPLY IN
18   Villa and Vincent Aylan Colazo, surviving       SUPPORT OF MOTION TO
     children of Pedro Colazo-Villa,                 DISMISS PLAINTIFF’S FIRST
19                                                   AMENDED COMPLAINT
                      Plaintiffs,
20
     v.                                              (Honorable Christopher Coury)
21
     Maricopa County, a political subdivision of the
22   State of Arizona; John and Jane Does 1
     through 10; Black and White Companies I
23
     through X;
24
                      Defendants.
25
26

27         Defendants submit their Reply in support of their Motion to Dismiss.
28


                                                   1
 1
           1.     Plaintiff has failed to state a claim against the Maricopa County
 2
     Sheriff’s Office because it is a non-jural entity which cannot be sued. At 5:6 of her
 3
     Response, Plaintiff correctly points out that Defense Counsel contacted Plaintiff’s
 4
     Counsel to advise that “Sheriff Paul Penzone is the proper Defendant.” That is accurate.
 5
     Notwithstanding that communique to counsel, and notwithstanding the applicable case
 6

 7
     law, “Plaintiffs amended their Complaint to add the Maricopa County Sheriff’s Office

 8   (MCSO) as a defendant in response to counsel’s communications.” (Response at 5:11)

 9   Plaintiff erred in naming MCSO. As pointed out in Defendants’ Motion, MCSO may not
10   be sued because it is a non-jural entity. Braillard v. Maricopa County, 224 Ariz. 481, 232
11   P.3d 1263 (Ariz. Ct. App. 2010). MCSO is not interchangeable with Sheriff Penzone, and
12   Plaintiff’s counsel failure to appreciate the distinction does not alter the fact that MCSO
13
     cannot be sued because it is non-jural. Accordingly, Plaintiff’s FAC fails to state a claim
14
     against MCSO and MCSO must be dismissed from this action.
15
           2.     Plaintiff has failed to state a claim against Maricopa County for the
16
     actions of the Sheriff’s deputies. Under a theory of respondeat superior, an employer
17
     may be liable for the negligence of its employee when, ‘with respect to the physical
18
     conduct of the employee and the performance of his service, he is subject to the
19
20
     employer’s control or right of control.’” Myers v. City of Tempe, 212 Ariz. 128, ¶ 16

21   (2006). See also, Restatement (Third) of Agency §7.07(1) (2006). The authority of a

22   county is limited to those powers expressly, or by necessary implication, given by the

23   state constitution or statutes. Home Builders Ass'n of Cent. Ariz. v. City of Maricopa, 215
24   Ariz. 146, ¶ 5 (App. 2007). When examining whether the employee’s actions are within
25   the “scope of employment” in the tort context, courts look at the employer’s control or
26
     right to control the employee’s activity at the time of the tortious conduct and if the
27
     employee was acting in furtherance of the employer’s business. Engler v. Gulf Interstate
28


                                                  2
 1
     Engr., Inc., 227 Ariz. 486, 491 (2011); Fridena v. Maricopa County, 18 Ariz. App. 527,
 2
     530 (1972).
 3
            In Fridena, the Court of Appeals held that Maricopa County could not be held
 4
     liable under respondeat superior for the tortious conduct of sheriffs or their deputies
 5
     because it did not have a right of control over the service of the writ of restitution. While
 6

 7
     no Arizona precedent suggests anything to the contrary, similar results have been reached

 8   in cases decided by both the Arizona Court of Appeals and the United States District

 9   Court for the District of Arizona. See e.g., Dimmig v. Pima Cty.,No. 2 CA-CV 2009-0060,
10   2009 WL 3465744, at *1 (Ariz. Ct. App. Oct. 27, 2009) (“[F]ollowing the analysis in
11   Fridena, Pima County cannot be liable under the doctrine of respondeat superior for
12   actions in furtherance of the Sheriff’s exercise of his statutory powers to preserve the
13
     peace and make arrests.”); Kloberdanz v. Arpaio, No. 2:13-CV-02182-JWS, 2014 WL
14
     309078, at *4 (D. Ariz. Jan. 28, 2014) (“Here, the actions of the deputies were committed
15
     in furtherance of the sheriff’s exercise of his statutory duties to preserve the peace and
16
     make arrests. Thus, . . . based on Fridena, the County cannot be liable for their actions
17
     under the doctrine of respondeat superior.”); Hernandez v. Maricopa County, 138 Ariz.
18
     143, 146, 673 P.2d 341, 344 (App. 1983) (“The duties of Justice of the Peace Phares who
19
20
     is an elected official are imposed by the Arizona Constitution and by statutes. …

21   Maricopa County has no power to control the implementation and execution of those

22   duties. There is, therefore, no master-servant or principal-agent relationship between these

23   separate branches of government. Consequently, the doctrine of respondeat superior
24   cannot be invoked to impute liability to Maricopa County for the acts of Justice of the
25   Peace Phares and his staff.”) (internal citations omitted); Hounshell v. White, 220 Ariz. 1,
26
     3-4, ¶¶ 10-15 (App. 2008) (holding that the County is not the employer of the Sheriff’s
27
     deputies and has no authority to hire, fire or discipline such employees).
28


                                                   3
 1
            Plaintiffs’ position seeking to hold the County liable for the actions of Sheriff’s
 2
     deputies is contrary to the law and was specifically rejected by the holding in Fridena,
 3
     which remains controlling law in the state of Arizona. The Sheriff, a publicly elected
 4
     official, controls his office, is responsible for the acts or omissions of his deputies taken in
 5
     the course and scope of their employment, and is the proper party defendant when a
 6

 7
     plaintiff seeks vicarious liability under state law for actions or omissions of Sheriff’s

 8   deputies. Because all actions and omissions alleged in the Complaint are those of the

 9   Sheriff or his deputies, Maricopa County is not a proper defendant in this case. Therefore,
10   Maricopa County must be dismissed from this action.
11          3.     Plaintiff’s First Amended Complaint fails to state a claim for relief
12   under A.R.S. §§ 13-409 and 13-410. Plaintiff errs at 7:1 of her Response when she
13
     asserts that that Defendants have failed to provide authority establishing that A.R.S. §§
14
     13-409 and 13-410 do not give rise to a cause of action. Ryan v. Napier, 245 Ariz. 54, 62,
15
     ¶ 34 (2018) makes clear that these statutes establish defenses to intentional tort claims.
16
     Plaintiff not only fails to cite any authority for her claim that these justification statutes
17
     give rise to a cause of action, but she also fails to explain what the Arizona Supreme
18
     Court could otherwise have meant in Ryan when it held that “Section 13-409 provides a
19
20
     justification defense for law enforcement officers who use physical force.” Ryan, 245

21   Ariz. at 62. Instead of citing any authority to support her position, Plaintiff continues to

22   argue at 7:3 that she has properly pled a claim and that Defendants cannot argue to the

23   contrary. Plaintiff’s position is not supported by the law; her allegations based on A.R.S.
24   §§ 13-409 and 13-410 fail to state a claim, and they must be dismissed.
25          4.     Plaintiff’s First Amended Complaint fails to state a claim for the
26
     negligent use of force. Rather than cherry picking language from Napier to support her
27
     negligence allegation, Plaintiff would have been better served reading the entire case
28


                                                    4
 1
     because it makes clear that no negligence cause of action exists for the deputies’
 2
     intentional decision to shoot. Napier at 61. Case law establishes that battery is the only
 3
     common law tort claim applicable to an intentional shooting case, but Plaintiff has failed
 4
     to allege a claim for battery.
 5
            Napier and its progeny establish that negligent use of intentionally inflicted force is
 6

 7
     not a cognizable claim; therefore, Plaintiff’s negligence allegations fail to state a claim

 8   and must be dismissed.

 9          5.     Plaintiff’s First Amended Complaint fails to state a claim for negligence
10   per se. Plaintiff’s Response misses the mark in arguing about negligence per se; rather
11   than acknowledging her pleading error, she skirts the issue by regurgitating the standard
12   for such a claim even though it has no applicability here. Plaintiff’s error is plain; the
13
     justification statutes upon which she relies are not public safety statutes and no
14
     independent (negligence) or derivative (negligence per se) cause of action arises from
15
     them. Plaintiff has failed to state a claim for negligence per se and Count III of her First
16
     Amended Complaint must be dismissed.
17
            6.     Plaintiff’s First Amended Complaint fails to state a claim for wrongful
18
     death. Plaintiff fails to cite case law that supports her argument that she has stated a
19
20
     wrongful death claim under the facts alleged; instead, she again tries to support her

21   position by digging in her heels and making an argument tantamount to “because I said

22   so.” Based upon Napier, Plaintiff’s allegation of wrongful death fails to state a claim for

23   relief and must be dismissed.
24          7.     Conclusion. Plaintiff’s First Amended Complaint fails to state a claim for
25   relief because: (1) MCSO is a non-jural entity and cannot be sued; (2) Maricopa County
26
     cannot be vicariously liable for the actions of MCSO deputies; (3) no cause of action
27
     arises from the Arizona justification/defense statutes; (4) Arizona does not recognize a tort
28


                                                   5
 1
     of negligent use of excessive or unreasonable force; (5) Plaintiff has failed to state a claim
 2
     for negligence per se; (6) a wrongful death allegation fails to state a claim for relief in the
 3
     context of alleged excessive or unreasonable force.
 4
               Based upon the foregoing, Plaintiff’s First Amended Complaint must be dismissed.
 5
 6             RESPECTFULLY SUBMITTED this 13th day of November 2020.

 7                                                               ALLISTER ADEL
                                                                 MARICOPACOUNTY ATTORNEY
 8
 9                                                               BY: /s/ Sherle R. Flaggman
                                                                     SHERLE R. FLAGGMAN
10                                                                   MAXINE S. MAK
                                                                     Deputy County Attorneys
11
                                                                     Attorneys for Defendants Maricopa
12                                                                   County & Maricopa County Sheriff’s
                                                                     Office
13
                                               CERTIFICATE OF SERVICE
14
     I hereby certify that on November 13, 2020, I caused the foregoing document to be
15   electronically transmitted to the Clerk’s Office using the TurboCourt System for filing
     and transmittal of a Notice of Electronic Filing to the following registrants:
16
     Honorable Christopher Coury
17   Maricopa County Superior Court
     East Court Building-914
18   101 W. Jefferson Street
     Phoenix, AZ 85003
19
     David Degnan, Esq.
20   Mark W. Horne, Esq.
     DEGNAN LAW GROUP
21   4105 N. 20th St., Ste. 220
     Phoenix, AZ 85016
22   d.degnan@degnanlawaz.com
     m.horne@degnanlawaz.com
23   Attorneys for Plaintiff
24
     /s/ R. Scott
25   S:\CIVIL\CIV\Matters\CJ\2019\Melton v. Penzone CJ2019 0134\Pleadings\Reply to MTD.docx

26

27

28


                                                                     6
                                                                     Clerk of the Superior Court
                                                                     *** Electronically Filed ***
                                                                           C. Diaz, Deputy
                                                                       11/13/2020 3:56:53 PM
                                                                         Filing ID 12219944
1    ADEL ALLISTER
     MARICOPACOUNTY ATTORNEY
2
3    By:   SHERLE R. FLAGGMAN (019079)
           MAXINE S. MAK (031158)
4          Deputy County Attorneys
           flaggmas@mcao.maricopa.gov
5
           makm@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    225 West Madison Street
8    Phoenix, Arizona 85003
     Telephone (602) 506-8541
9    Facsimile (602) 506-4317
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11
     Attorneys for Defendant Maricopa County
12
13              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

14                      IN AND FOR THE COUNTY OF MARICOPA
15
     Kayla Melton, surviving wife of Pedro Colazo-     No. CV2020-005416
16   Villa, and on behalf of Pedro Agustin Colazon,
     Isaac Colazo, Alisco Ofelia Jalisciense Colazo- DEFENDANT’S RESPONSE TO
17   Villa and Vincent Aylan Colazo, surviving       PLAINTIFFS’ MOTION FOR
18   children of Pedro Colazo-Villa,                 LEAVE TO FILE SECOND
                                                     AMENDED COMPLAINT
19                    Plaintiffs,
     v.                                              (Honorable Christopher Coury)
20

21   Maricopa County, a political subdivision of the
     State of Arizona; John and Jane Does 1
22   through 10; Black and White Companies I
     through X;
23

24                    Defendants.

25
           Defendant responds in opposition to Plaintiffs’ Motion for Leave to File Second
26
     Amended Complaint. While Defendant agrees that leave to amend should be freely
27
     granted, leave to amend should not be granted when doing so would be, as is the case
28


                                                 1
1
     here, futile. See Tumacacori Mission Land Dev. Ltd. V. Union Pac. R. Co., 231 Ariz. 517,
2
     520 ¶12 (App. 2013); Walls v. Ariz. Dep't of Pub. Safety, 170 Ariz. 591, 597, 826 P.2d
3
     1217, 1223 (App. 1991) (upholding denial of a request for leave to amend because the
4
     new claim would not survive summary judgment).
5
            Here, Plaintiff provides a proposed Second Amended Complaint which continues
6
     to include Counts 1, 2, 3 and 4 of her First Amended Complaint; these counts are the
7
     subject of a pending Motion to Dismiss, but rather than correcting the deficiencies in her
8
     First Amended Complaint, Plaintiff repackages them into her proposed Second Amended
9
     Complaint which is designed only to add new federal law claims. Defendant incorporates
10
     by reference its Motion to Dismiss the First Amended Complaint and Reply to same
11
     regarding the allegations Plaintiff has regurgitated and repackaged Counts 1-4 of her
12
     proposed Second Amended Complaint. It would be futile to allow Plaintiff to file a
13
     Second Amended Complaint only to have Defendant file another Motion to Dismiss the
14
     same defective allegations. Until Plaintiff cures the defects in her First Amended
15
     Complaint, the Court should deny leave for Plaintiff to file another amended pleading that
16
     contains the same fatal errors.
17
            Plaintiff’s proposed Second Amended Complaint contains new allegations that fail
18
     to state a claim for relief. The new allegations would also be subject to a Motion to
19
     Dismiss, thus again rendering moot the proposed Second Amended Complaint. In the
20
     revised Count Four, for example, Plaintiff includes a hodgepodge of theories alleged to be
21
     based upon the United States Constitution (¶52 and ¶57 allege Fourth Amendment
22
     theories; (¶53 and ¶57 allege Fourteenth Amendment theories; ¶54 and ¶56 allege Eighth
23
     Amendment theories; ¶55 alleges substantive due process theories). Plaintiff’s Fourteenth
24
     Amendment substantive due process claims fail to state a claim for relief because the
25
     specific provisions of the Fourth Amendment apply to her claims. See Graham v. Connor,
26
     490 U.S. 386, 395 (1989) (holding that “all claims that law enforcement officers have
27
     used excessive force—deadly or not—in the course of an arrest, investigatory stop, or
28


                                                 2
1
     other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its
2
     ‘reasonableness’ standard, rather than under a ‘substantive due process’ approach”). The
3
     alleged Fourteenth Amendment allegations are futile, fail to state a claim, and would be
4
     subject to dismissal were Plaintiff’s motion to be granted.
5
            Plaintiff has added a claim for joint and several liability in ¶58 of her proposed
6
     Second Amended Complaint; joint and several liability has been abandoned for claims
7
     arising under 42 U.S.C. §1983; see Monell v. Dep't of Soc. Services of City of New York,
8
     436 U.S. 658, 692, (1978) (“Indeed, the fact that Congress did specifically provide that
9
     A's tort became B's liability if B ‘caused’ A to subject another to a tort suggests that
10
     Congress did not intend § 1983 liability to attach where such causation was absent.”) and
11
     has also been abandoned in Arizona; see A.R.S. § 12-2506.
12
            In ¶59 of her proposed Second Amended Complaint, Plaintiff refers to County
13
     customs and policies, but she fails to properly allege a claim under Monell for policies and
14
     customs that cause a constitutional violation. General allegations are insufficient to state a
15
     Monell policy claim. See Herd v. Cty. of San Bernardino, 311 F. Supp. 3d 1157, 1167
16
     (C.D. Cal. 2018) (“[a]llegations of Monell liability will be sufficient for purposes of Rule
17
     12(b)(6) where they: (1) identify the challenged policy/custom; (2) explain how the
18
     policy/custom is deficient; (3) explain how the policy/custom caused the plaintiff harm;
19
     and (4) reflect how the policy/custom amounted to deliberate indifference, i.e. show how
20
     the deficiency involved was obvious and the constitutional injury was likely to occur.”)
21
     Municipal liability may attach where evidence of “widespread practice . . . is so
22
     permanent is well settled as to constitute a ‘custom or usage’ with the force of law,”
23
     Gillette v. Delmore, 979 F.2d 1342, 1348-49 (9th Cir. 1992) (internal quotations omitted).
24
     But Plaintiff fails to include such allegations or the requisite level of specificity in her
25
     proposed Second Amended Complaint. Moreover, a Monell claim may not be based on “a
26
     single constitutional deprivation, a random act, or an isolated event.” Castro v. County of
27
     Los Angeles, 797 F.3d 654, 671 (9th Cir. 2015). Rather than pointing out a widespread
28


                                                   3
1
     pattern of conduct, Plaintiff has failed to allege anything more than an isolated event
2
     allegedly resulting in her husband’s death. Because the allegations of the proposed Second
3
     Amended Complaint are insufficient to state a claim under Monell, permitting the
4
     proposed amendment will be futile and should be denied.
5
           Notwithstanding the mismatched assortment of allegations, Plaintiff persists in
6
     incorrectly alleging a tort-based wrongful death claim in Count Four of her proposed
7
     Second Amended Complaint. For the reasons set forth in Defendant’s Motion to Dismiss,
8
     the tort-based claim is not cognizable under the facts of this case. The proposed
9
     amendment will be subject to dismissal and should therefore be denied as futile.
10
           Count Five of Plaintiff’s Proposed Second Amended Complaint is deficient in
11
     several particulars. First, it again improperly alleges joint and several liability in ¶74
12
     “They are therefore liable for the injuries and damages resulting from the unreasonable
13
     force of each other officer.” As set forth above, State and Federal law have abandoned
14
     joint and several liability. The allegation renders the proposed amendment moribund and
15
     it should be denied as futile. Moreover, at ¶78 of her proposed Second Amended
16
     Complaint, Plaintiff refers to municipal customs and policies, which, without specific
17
     allegations required under Monell and its progeny as set forth above, are not sufficient to
18
     state a claim for relief. Among other deficiencies, Plaintiff has not alleged a widespread
19
     practice that can be considered a policy or custom. Liability under Monell “may not be
20
     predicated on isolated or sporadic incidents; it must be founded upon practices of
21
     sufficient duration, frequency and consistency that the conduct has become a traditional
22
     method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996), cert.
23
     denied, 520 U.S. 1117, 117 S.Ct. 1249, 137 L.Ed.2d 330 (1997). In addition, although
24
     Plaintiff alleges that excessive force violated decedent’s rights under the Fourth and
25
     Fourteenth Amendments to the Constitution, a claim that law enforcement officers used
26
     excessive or deadly force is examined only under the Fourth Amendment and its
27
     “reasonableness” standard. Graham v. Connor, 490 U.S. 389, 395 (1989) The proposed
28


                                                 4
1
     amendment is thus improper and deficient in many ways and will be subject to a motion to
2
     dismiss. The amendment is futile and Plaintiff’s motion for leave to amend should be
3
     denied.
4
           Plaintiff fails to state a claim for relief in Count Six of her proposed Second
5
     Amended Complaint; permitting the amendment would be futile and should be denied. In
6
     Count Six, Plaintiff alleges an Eighth Amendment violation based upon an alleged failure
7
     to provide medical care to the decedent (see ¶¶ 85, 86); however, such a claim does not
8
     arise under the Eighth Amendment. Rather, the Supreme Court has held the Due Process
9
     Clause of the Fourteenth Amendment requires the provision of medical care to “persons ...
10
     who have been injured while being apprehended by the police.” Tatum v. City and County
11
     of San Francisco, 441 F.3d 1090, 1099 (9th Cir. 2006) (quoting City of Revere v. Mass.
12
     Gen. Hosp., 463 U.S. 239, 244 (1983)); Simmons v. Navajo County, Az., 609 F.3d 1011,
13
     1017 (9th Cir. 2010). And, the Fourth Amendment applies to claims of failure to provide
14
     medical care from arrest up until the time the arrestee is in custody, while the Fourteenth
15
     Amendment governs treatment of pre-trial detainees during the period of confinement
16
     after an arrestee is in custody. See Horton by Horton v. City of Santa Maria, 915 F.3d 592,
17
     602 (9th Cir. 2019); Tatum, 441 F.3d at 1098-99; Torres v. City of Madera, 524 F.3d
18
     1053, 1056 (9th Cir. 2008) (quoting Robins v. Harum, 773 F.2d 1004, 1010 (9th Cir.
19
     1985)). And to state a claim for denial of medical care under § 1983, a plaintiff must
20
     show: (1) “a serious medical need by demonstrating that the failure to treat a prisoner’s
21
     condition could result in further significant injury or the unnecessary and wanton
22
     infliction of pain”; and (2) that “the defendant’s response to the need was deliberately
23
     indifferent.” Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (quoting Jett v.
24
     Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)). Plaintiff’s proposed Second Amended
25
     Complaint errs in its Eighth Amendment allegations and fails to plead with specificity the
26
     elements of a claim for the denial of medical care. The proposed amendment is deficient
27

28


                                                 5
1
     in these requirements and permitting it to be filed would be futile.1
2
            Count Seven of Plaintiff’s proposed Second Amended Complaint is likewise
3
     deficient. It improperly and without the requisite level of specificity alleges a Monell
4
     policy claim (¶106), and it also improperly alleges joint and several liability (¶102).
5
     Because the proposed amendment would be subject to a motion to dismiss, granting leave
6
     to amend would be futile. Plaintiff’s motion should be denied.
7
            Plaintiff’s proposed Second Amended Complaint is defective and will be subject to
8
     dismissal if leave to file it is granted. While leave to amend should be granted, it need not
9
     be permitted if doing so would be futile. Plaintiff’s motion should be denied.
10

11          RESPECTFULLY SUBMITTED this 13th day of November 2020.
12
                                                ALLISTER ADEL
13                                              MARICOPACOUNTY ATTORNEY
14
15                                              BY: /s/ Sherle R. Flaggman
                                                    SHERLE R. FLAGGMAN
16                                                  MAXINE S. MAK
                                                    Deputy County Attorneys
17
                                                    Attorneys for Defendant Maricopa
18                                                  County
19                                 CERTIFICATE OF SERVICE
20   I hereby certify that on November 13, 2020, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the TurboCourt System for filing
21   and transmittal of a Notice of Electronic Filing to the following registrants:
22   Honorable Christopher Coury
23   Maricopa County Superior Court
     East Court Building-914
24   101 W. Jefferson Street
     Phoenix, AZ 85003
25
26
     1
27     Count Six is also defective for the same reasons the previous allegations are defective with
     claims of joint and several liability and improperly alleged Monell claims based upon municipal
28   policies, procedures, or customs.


                                                   6
1    David Degnan, Esq.
     Mark W. Horne, Esq.
2    DEGNAN LAW GROUP
3    4105 N. 20th St., Ste. 220
     Phoenix, AZ 85016
4    d.degnan@degnanlawaz.com
     m.horne@degnanlawaz.com
5
     Attorneys for Plaintiffs
6
     /s/ R. Scott
7
     S:\CIVIL\CIV\Matters\CJ\2019\Melton v. Penzone CJ2019 0134\Pleadings\Response to Motion for Lv to File SAC.docx
8

9
10

11
12
13

14
15
16
17

18
19

20

21
22
23

24

25
26

27

28


                                                                       7
                                                                            Clerk of the Superior Court
                                                                            *** Electronically Filed ***
                                                                               11/23/2020 8:00 AM
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

 CV 2020-005416                                                        11/19/2020


                                                               CLERK OF THE COURT
 HONORABLE CHRISTOPHER COURY                                        L. Stogsdill
                                                                      Deputy



 KAYLA MELTON                                         MARK W HORNE

 v.

 MARICOPA COUNTY, et al.                              SHERLE R FLAGGMAN




                                       MINUTE ENTRY


      The Court wishes to disclose counsel that Steve Chucri, is a member of the Board of
Maricopa County Supervisors, and is his cousin.

       Accordingly, if any counsel has an issue with this disclosure and would prefer that the
Court recuse from this matter,

       IT IS ORDERED that counsel shall file a notice with the Court no later than November
30, 2020.




 Docket Code 025                            Form V000A                                       Page 1
                                                                                                  Clerk of the Superior Court
                                                                                                  *** Electronically Filed ***
                                                                                                  K. Higuchi-Mason, Deputy
                                                                                                    11/30/2020 5:27:21 PM
                                                                                                      Filing ID 12271628
                     ( 1 1               5283
                    'DYLG 'HJ D          6 1
                    0DUN : RU H           6 1
                         1   WK
                                6WUHHW   6XLWH
                    3KRH L[ UL]R D

                    G GHJ D GHJ D ODZD] FRP
                    P KRU H GHJ D ODZD] FRP
                     WWRUQH IRU DLQWLII

                                  ,1     ( 83(5,25 285 2)                      (            ( 2) 5, 21
                                         ,1 1 )25                ( 281         2) 0 5, 23


                    . /       0(/721 VXUYLYL J ZLIH RI                    1R       9
                    3('52 2/ 2 9,// D G R EHKDOI
                    RI 3('52      867,1 2/ 2 ,6                           3 ,1 ,)) 5(3   ,1 83325
                      2/ 2           /,6 2     2)(/,                      2) 02 ,21 )25 ( 9( 2 ), (
                    - /,6 ,(16(      2/ 2 9,//     D G                     ( 21   0(1 (   203 ,1
528




                    9,1 (17       / 1 2/ 2 VXUYLYL J
                    FKLOGUH RI 3('52 2/ 2 9,//
      68,
            5, 21




                                                   3ODL WLIIV                 LJQHG WR WKH      RQRUDE H     KUL WRSKHU
      6 5
1 1




                    YV                                                      R U
            2 1,
      1




                    0 5, 23        2817     D SROLWLFDO
                    VXEGLYLVLR RI WKH 6WDWH RI  UL]R D
                    0 5, 23        2817      6 (5,))¶6
                    2)), ( -2 1 D G - 1( '2(6
                    WKURXJK        / . D G : ,7(
                      203 1,(6 , WKURXJK ;
                                                   'HIH GD WV


                          3ODL WLIIV .      / 0(/721 DV VXUYLYL J ZLIH D G R EHKDOI RI 3('52                       867,1
                     2/    2 ,6             2/      2 9,1 (17              / 1         2/    2 D G    /,6 2 2)(/,
                    - /,6 ,(16(        2/     2 9,//            DV VXUYLYL J FKLOGUH    RI 3('52       2/       2 9,//
                    FROOHFWLYHO    3ODL WLIIV RU      ODLPD WV       E D G WKURXJK X GHUVLJ HG FRX VHO VXEPLW WKH
                    IROORZL J DV WKHLU 5HSO , 6XSSRUW RI 0RWLR IRU /HDYH WR )LOH 6HFR G PH GHG RPSODL W
                    WKH 6
                                 V D SUHOLPL DU PDWWHU 'HIH GD WV GR RW DOOHJH WKDW 3ODL WLIIV DUH H JDJL J L X GXH
                    GHOD    EDG IDLWK RU GLODWRU PRWLYH 'HIH GD WV DOVR GR RW FODLP WKDW WKH ZRXOG EH X GXO
                    SUHMXGLFHG E WKH DPH GPH W , VWHDG 'HIH GD WV R O FODLP WKDW WKH SURSRVHG DPH GPH W
                    ZRXOG EH IXWLOH
                                            UD WL       3ODL WLIIV OHDYH WR DPH G ZR OG RW EH I WLOH
                            , WKHLU 5HVSR VH WR 3ODL WLIIV¶ 0RWLR IRU /HDYH WR )LOH 6HFR G PH GHG RPSODL W
                    WKH 5HVSR VH           'HIH GD WV DUJXH WKDW JUD WL J OHDYH ZRXOG EH IXWLOH 5HVSR VH DW                @
                    'HIH GD WV FLWH WZR FDVHV WR VXSSRUW WKHLU DUJXPH W WKDW OHDYH VKRXOG RW EH JUD WHG ZKH
                    GRL J VR ZRXOG EH IXWLOH ERWK RI ZKLFK DUH HDVLO GLVWL JXLVKDEOH )LUVW WKH                PDFDFRUL FDVH
                    L YROYHG D PRWLR WR DPH G ILOHG DIWHU VXPPDU MXGJPH W KDG DOUHDG EHH JUD WHG D G
                    DIILUPHG        PDFDFRUL         L LRQ DQG H         WG      QLRQ DF       R        UL]
528




                      W     SS           , WKDW FDVH WKH RXUW KHOG WKDW DPH GL J WKH FRPSODL W ZRXOG EH IXWLOH
      68,




                    EHFDXVH WKH FODLPV ZHUH SUHFOXGHG E UHV MXGLFDWD ,G                HUH WKH DPH GHG FODLPV L FOXGHG L
            5, 21
      6 5




                    WKH 6        DUH RW VXEMHFW WR UHV MXGLFDWD D G WKXV DPH GL J WKH FRPSODL W ZRXOG RW EH IXWLOH
1 1
            2 1,




                    , WKH    D      FDVH WKH RXUW GHWHUPL HG WKDW D HZ FODLP IRU JURVV HJOLJH FH ZRXOG EH IXWLOH
      1




                    EHFDXVH WKH WULDO FRXUW KDG DOUHDG GHFLGHG WKH LVVXH RI JURVV HJOLJH FH L LWV JUD WL J RI
                    VXPPDU MXGJPH W              D       UL    HS W RI        E DIHW         UL]                 3 G
                             W     SS            HUH WKH FRXUW KDV RW GHFLGHG R D          PRWLR V IRU VXPPDU MXGJPH W
                    D G KDV RW HW GHFLGHG R 'HIH GD WV¶ 0RWLR WR 'LVPLVV 3ODL WLIIV¶ )LUVW                         PH GHG
                     RPSODL W :LWKRXW VXFK D UXOL J 'HIH GD WV FD                RW VD WKDW DPH GL J WKH FRPSODL W ZRXOG
                    EH IXWLOH L OLJKW RI     D

                            'HIH GD WV DUJXH WKDW 3ODL WLII¶V )RXUWHH WK               PH GPH W VXEVWD WLYH GXH SURFHVV

                    FODLPV IDLO WR VWDWH D FODLP IRU UHOLHI EHFDXVH WKH VSHFLILF SURYLVLR V RI WKH )RXUWK PH GPH W

                    DSSO WR KHU FODLPV           XW WKLV LV D PHD L JOHVV GLVWL FWLR EHFDXVH WKH )RXUWK PH GPH W
                    PDGH DSSOLFDEOH WR W H VWDWHV W UR          W H )R UWHH W        PH GPH W L      RI      R RUDGR

                        86                  VWDWHV L SDUW WKDW WKH ULJKW RI WKH SHRSOH WR EH VHFXUH L WKHLU SHUVR V

                     DJDL VW X UHDVR DEOH VHDUFKHV D G VHL]XUHV VKDOO RW EH YLRODWHG              86      R VW DPH G

                    ,9 'HIH GD WV DOVR PLVOHDGL J FLWH         UDKDP         RQQRU      86                      IRU WKH

                    DOOHJHG SURSRVLWLR WKDW D        FODLP WKDW L YROYHV WKH XVH RI GHDGO IRUFH DUH RW D DO ]HG

                    X GHU VXEVWD WLYH GXH SURFHVV ULJKWV         RZHYHU      UDKDP ZDV L FDVH L ZKLFK WKH DUUHVWHH

                    ZKR ZDV RW NLOOHG EURXJKW KLV RZ GLUHFW FODLPV IRU WKH XVH RI GHDGO IRUFH


                             7R WKH FR WUDU    WKH 1L WK LUFXLW L     PLWK     LW RI )RQWDQD      ) G           WK LU

                             FR VLGHUHG WKH TXHVWLR RI ZKHWKHU WKH FKLOGUH DOVR SOHDG WKDW WKH GHIH GD WV YLRODWHG

                    WKHLU SHUVR DO ULJKWV RW WR EH GHSULYHG RI WKH OLIH RI WKHLU IDWKHU D G RW WR EH GHSULYHG RI
528




                    KLV ORYH FRPIRUW D G VXSSRUW         D G FR FOXGHG WKDW EDVHG R WKLV DOOHJDWLR WKH FKLOGUH
      68,
            5, 21




                    VWDWH D FODLP IRU YLRODWLR RI WKHLU VXEVWD WLYH GXH SURFHVV ULJKWV            RWK WKH SDUH WV D G
      6 5
1 1
            2 1,




                    FKLOGUH RI D GHFHGH W DUH GHSULYHG RI WKHLU VXEVWD WLYH GXH SURFHVV ULJKWV ZKHUH WKH DUH
      1




                    GHSULYHG RI WKHLU FKLOG IDWKHU E WKH JRYHU PH W ,G 7KXV WKH 6HFR G PH GHG RPSODL W

                    VXIILFLH WO VWDWHV D FODLP X GHU         IRU YLRODWLR RI VXEVWD WLYH D G SURFHGXUDO GXH SURFHVV

                    ULJKWV X GHU ERWK WKH )RXUWK D G )RXUWHH WK PH GPH WV


                             , UHJDUGV WR     RQH    'HIH GD WV DUJXH WKDW     U@DWKHU WKD SRL WL J RXW D ZLGHVSUHDG

                    SDWWHU    RI FR GXFW 3ODL WLII KDV IDLOHG WR DOOHJH D WKL J PRUH WKD           D LVRODWHG HYH W

                    DOOHJHGO UHVXOWL J L       KHU KXVED G¶V GHDWK           RZHYHU 3ODL WLIIV VSHFLILFDOO DOOHJH DW

                    3DUDJUDSKV                 D G       RI WKH 6       WKDW 'HIH GD WV ZHUH DFWL J SXUVXD W WR D

                    PX LFLSDO FRX W      FXVWRP SROLF       GHFLVLR     RUGL D FH UHJXODWLR     RU SUDFWLFH L     WKHLU
                    L WHUDFWLR V ZLWK 'HFHGH W         'HIH GD WV KDYH IDLOHG WR FLWH D    FDVHV R WKH 5XOH     VWD GDUG

                    EHFDXVH WKH GLUHFWO FR WUDGLFW 'HIH GD WV¶ DUJXPH W ,                 HDWKHUPDQ      DUUDQW R QW

                        86                 / (G    G             6   W                WKH 6XSUHPH RXUW X D LPRXVO

                    UHMHFWHG D KHLJKWH HG SOHDGL J UHTXLUHPH W IRU IHGHUDO FRXUW                      PX LFLSDO OLDELOLW

                    FODLPV     ,G    7KH GHFLVLR H[FXVHV SODL WLIIV IURP SOHDGL J VSHFLILF HYLGH WLDU IDFWV WKDW

                    WKH PLJKW RW EH DEOH WR REWDL SULRU WR GLVFRYHU GXH WR H[FOXVLYH PX LFLSDOLW FR WURO ,G

                    7KXV WKLV       RXUW PXVW DSSO SOHDGL J VWD GDUGV L D UHDOLVWLF FRPPR VH VH IDVKLR WKDW

                    UHFRJ L]HV WKDW DW WKH SOHDGL J VWDJH L H SULRU WR GLVFRYHU RFFXUUL J D SODL WLII IUHTXH WO

                    ODFNV WKH DFWXDO GHWDLOV FR FHU L J VXSHUYLVRUV L WHUDFWLR V ZLWK HPSOR HHV DFFXVHG RI

                    FRPPLWWL J FR VWLWXWLR DO YLRODWLR V         ,G DW       3ODL WLIIV DUH   RW UHTXLUHG WR N RZ VXFK
528




                    GHWDLOV RI WKH L WHU DO RSHUDWLR V RI WKH 0DULFRSD             RX W 6KHULII¶V 2IILFH@ RU SROLFH
      68,




                    GHSDUWPH WV SULRU WR GLVFRYHU          7KXV 3ODL WLII¶V KDYH VWDWHG D YDOLG       RQH FODLP D G DUH
            5, 21
      6 5
1 1




                     RW UHTXLUHG WR VWDWH ZLWK IDFWXDO VSHFLILFLW WKH KLVWRU RI VXFK SROLF FXVWRP SUDFWLFH EHIRUH
            2 1,
      1




                    WKH DUH H WLWOHG WR GLVFRYHU R WKH PDWWHU

                             )RU H[DPSOH L        F UDWK WKLV RXUW GH LHG D PRWLR WR GLVPLVV VXSHUYLVRU FODLPV

                    X GHU           DJDL VW PXOWLSOH VWDWH GHIH GD WV ZKHUH WKH FRPSODL W DOOHJHG WKDW VXFK

                    GHIH GD WV IDLOHG WR WDNH VXIILFLH W DFWLR           L   WHUPV RI WUDL L J KLUL J UHWDL L J D G

                    VXSHUYLVLR WR SUHYH W 'HIH GD W 6FRWW IURP XVL J H[FHVVLYH IRUFH DJDL VW SODL WLII               7KH

                    SODL WLII DOVR DOOHJHG WKDW WKH VXSHUYLVRU GHIH GD WV ZHUH GHOLEHUDWHO L GLIIHUH W UHFNOHVV

                    N HZ DERXW D G DFTXLHVFHG JDYH WDFLW DXWKRUL]DWLR               D G RU UDWLILHG RU FR GR HG WKH

                    YLRODWLR V        ,G   7DNH DV D ZKROH WKHVH DOOHJDWLR V VXIILFLH WO VDWLVI LHG@ )HG 5            LY

                    3   V RWLFH SOHDGL J VWD GDUG D G VWDWH D FODLP IRU VXSHUYLVRU OLDELOLW X GHU                 DJDL VW
                    HDFK RI WKH 6WDWH 'HIH GD WV ,G FLWLQJ RQH                        L LDP           ) G                        WK LU

                              ,       R HPDQ WKH 8 LWHG 6WDWHV 6XSUHPH RXUW IRX G WKDW WKH SODL WLII KDG DOOHJHG D

                    0R HOO FODLP ZKHUH KH DOOHJHG D             ¶RIILFLDO PX LFLSDO SROLF ¶ RI L WLPLGDWLR                      R PDQ

                          6       W                           / (G G                                   ,I WKDW ERLOHUSODWH D G

                    FR FOXVRU DOOHJDWLR           UHJDUGL J RIILFLDO SROLF ZDV VXIILFLH W WKH WKH 6                       L WKLV FDVH

                    FHUWDL O LV

                              'HIH GD WV DUJXH WKDW 3ODL WLII SHUVLVWV L L FRUUHFWO DOOHJL J D WRUW EDVHG ZUR JIXO

                    GHDWK FODLP L         RX W )RXU RI KHU SURSRVHG 6HFR G PH GHG RPSODL W )RU WKH UHDVR V VHW

                    IRUWK L 'HIH GD W¶V 0RWLR WR 'LVPLVV WKH WRUW EDVHG FODLP LV RW FRJ L]DEOH X GHU WKH IDFWV

                    RI WKLV FDVH           DVHG XSR      DSLHU 3ODL WLII¶V DOOHJDWLR RI ZUR JIXO GHDWK IDLOV WR VWDWH D
528




                    FODLP IRU UHOLHI D G PXVW EH GLVPLVVHG             0RWLR WR 'LVPLVV DW                           RZHYHU     DSLHU LV
      68,




                    H WLUHO       SUHPLVHG R        UL]R D¶V VWDWXWH     56                             ZKLFK PDNHV WKH 6WDWH
            5, 21
      6 5
1 1




                    LPPX H IRU L WH WLR DO DFWV RI LWV DJH WV             J       DQ          DSLHU            UL]                 3 G
            2 1,
      1




                                              )LUVW D SXEOLF H WLW     OLNH WKH 3LPD          RX W 6KHULII V 2IILFH LV LPPX H

                    IURP OLDELOLW IRU GDPDJHV FDXVHG E D HPSOR HH V IHOR                       DFW X OHVV WKH H WLW N HZ RI WKH

                    HPSOR HH V SURSH VLW WR FRPPLW VXFK DFWV 6HH                       56                                 FFRUGL J WR

                    1DSLHU WKHUHIRUH          WKH DSSOLFDELOLW RI VWDWH@ OHJLVODWLYHO PD GDWHG LPPX LW                        L VXUD FH

                    D G HYLGH WLDU         SUHVXPSWLR     SURYLVLR V VKRXOG RW GHSH G R FOHYHU SOHDGL J                              ,G

                      RZHYHU W H VWDWH LPP             LW SURYLVLR V L        5                             HW DO GR RW DSSO WR

                    IHGHUDO             FODLPV DV PD GDWHG E EDVLF SUL FLSOHV WKDW IHGHUDO ODZ VXSHUVHGHV VWDWH ODZ

                      J       D    RRG       UR Q        86                       6     W                            / (G G

                                   WDWHV PD      RW DGG LPP      LW GHIH VHV WR                       FLWLQJ     D     RRG        UR Q
                        86                          6    W                       / (G G                   H[SODL L J WKDW

                     D )ORULGD VFKRRO ERDUG FRXOG            RW@ DVVHUW D VWDWH ODZ LPPX LW GHIH VH L D            DFWLR

                    EURXJKW L VWDWH FRXUW

                            7KXV      HLWKHU   56                          RU WKH SUL FLSOHV VHW IRUWK L 1DSLHU DSSO WR

                    3ODL WLIIV¶        FODLPV D G 3ODL WLIIV KDYH WKXV VWDWHG FODLPV IRU ZUR JIXO GHDWK          J     R H

                        R     QJH H            ) 6XSS                      '     DO         FLWLQJ HH .H RQ          LW RI

                     SULQJILH G          ) G                   WK   LU            1XPHURXV FRXUWV L FOXGL J WKH 1L WK

                     LUFXLW KDYH DOORZHG SDUH WV WR DVVHUW                 FR VWLWXWLR DO FODLPV EDVHG XSR WKH ZUR JIXO

                    GHDWKV RI WKHLU FKLOGUH     W SLFDOO E ODZ H IRUFHPH W RIILFHUV               7KHVH GHFLVLR V UHDVR

                    WKDW SDUH WV KDYH D GXH SURFHVV ULJKW WR UDLVH WKHLU FKLOGUH D G WKDW WKLV ULJKW LV H[WL JXLVKHG
528




                    E WKH ZUR JIXO GHDWK RI D FKLOG ,G
      68,
            5, 21




                     21       8 ,21
      6 5
1 1




                            3ODL WLIIV UHVSHFWIXOO UHTXHVW WKDW WKH            RXUW JUD W OHDYH WR DPH G WKHLU   PH GHG
            2 1,
      1




                     RPSODL W D G DOORZ WKH 3ODL WLIIV WH                GD V IURP H WU RI WKH RUGHU JUD WL J WKLV 0RWLR
                    WR ILOH D G VHUYH WKH 6HFR G PH GHG RPSODL W 7KH 'HIH GD WV DUJXPH WV DV VHW IRUWK L
                    WKHLU 5HVSR VH DUH PRUH DSSURSULDWH IRU FR VLGHUDWLR R D 0RWLR IRU 6XPPDU -XGJPH W
                    DIWHU 3ODL WLIIV KDYH KDG WKH RSSRUWX LW WR SHUIRUP GLVFRYHU


                            5( 3(         )8            8 0,        ( WKLV      WK GD RI 1RYHPEHU

                                                                                ( 1 1            5283

                                                                               V DUN      RUQH
                                                                               'DYLG 'HJ D (VT
                                                                               0DUN : RU H (VT
                                                                                WWRUQH IRU DLQWLII
                    25, ,1 / RI WKH IRUHJRL J H ILOHG
                    WKLV WK GD RI 1RYHPEHU          ZLWK FRS
                    HPDLOHG WR

                    6KHUOH 5 )ODJJPD '
                    0D[L H 6 0DN '
                    0DULFRSD R W WWRU H V 2IILFH
                      L L HU LFH L L LRQ
                         : 0DGLVR 6WUHHW
                    3KRH L[
                    IODJJPDV PFDR PDULFRSD JRY
                    PDNP PFDR PDULFRSD JRY
                    FD FLYLOPDLOER[ PFDR PDULFRSD JRY
                      WWRUQH IRU HIHQGDQW


                    V .H HQ     LQQ
528
      68,
            5, 21
      6 5
1 1
            2 1,
      1
                                                                               Clerk of the Superior Court
                                                                               *** Electronically Filed ***
                                                                                  12/04/2020 8:00 AM
                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2020-005416                                                          12/02/2020


                                                                 CLERK OF THE COURT
 HONORABLE CHRISTOPHER COURY                                        J. Holguin/C. Mai
                                                                         Deputy



 KAYLA MELTON                                           MARK W HORNE

 v.

 MARICOPA COUNTY, et al.                                SHERLE R FLAGGMAN



                                                        JUDGE COURY




                                        MINUTE ENTRY


       The Court has reviewed and considered the following:

       A. Defendants’ Motion to Dismiss First Amended Complaint, filed September 28, 2020;

       B. Plaintiffs’ Response to Defendants’ Motion to Dismiss First Amended Complaint, filed
          October 30, 2020; and

       C. Defendants’ Reply in Support of Motion to Dismiss Plaintiff’s First Amended
          Complaint, filed November 13, 2020.
       Oral argument was not requested and the Court does not believe it would be helpful.

        When reviewing a motion to dismiss for failure to state a claim, allegations in the complaint
that are well-pled are taken as admitted. Aldabbagh v. Arizona Department of Liquor Licenses &
Control, 162 Ariz. 415, 417 (App. 1989). In addition to well-pled facts, the Court is entitled to
consider all reasonable interpretations of such facts. Cullen v. Auto-Owners Ins. Co., 218 Ariz.
417, 420 (2008).

 Docket Code 019                             Form V000A                                         Page 1
                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2020-005416                                                          12/02/2020


        THE COURT FINDS as follows:

        1. The Maricopa County Sheriff’s Office (MCSO) is a non-jural entity and cannot be
           sued. Braillard v. Maricopa County, 224 Ariz. 481 (App. 2010).

        2. Maricopa County cannot be vicariously liable for the actions of MCSO deputies.
           Fridena v. Maricopa County, 18 Ariz. App. 527, 531 (1972); Hernandez v. Maricopa
           County, 138 Ariz. 143, 146 (App. 1983). As an elected official pursuant to A.R.S. §
           11-401, the Maricopa County Sheriff is the proper party defendant when a plaintiff
           seeks vicarious liability under Arizona law for the actions or omissions of MCSO
           deputies.

        3. A.R.S. § 13-410 does not create a cause of action, nor is this a public safety statute. It
           is a justification defense. This statute does not support a stand-alone claim, nor does
           it support an independent negligence or a negligence per se claim. Counts I, II and III
           fail to state claims for relief.

        4. Because Plaintiff is seeking leave to amend the claim for wrongful death in a second
           amended complaint, the Court believes the Motion to Dismiss as to Count IV is moot.
           It is prudential to consider the allegations of the wrongful death claim as it is re-pled
           in the Second Amended Complaint. Consequently, without considering the arguments
           of Defendants as to Count IV at all, the Motion to Dismiss as to Count IV will be
           denied without prejudice as moot.
       Good cause appearing,

      IT IS ORDERED granting in part Defendants’ Motion to Dismiss First Amended
Complaint, filed September 28, 2020. Counts I, II, and III are dismissed for failing to state a claim
upon which relief can be granted.

       IT IS FURTHER ORDERED denying in part, without prejudice, as moot Defendants’
Motion to Dismiss First Amended Complaint, filed September 28, 2020 with respect to Count IV.
Defendant may move to dismiss this claim, as re-pled, in the Second Amended Complaint, if
desired (assuming that leave is granted to allow the filing of the Second Amended Complaint).

        NOTE: Due to the spread of COVID-19, the Arizona Supreme Court Administrative
Order 2020-79 requires all individuals entering a court facility to wear a mask or face covering at
all times they are in the court facility. With limited exceptions, the court will not provide masks
or face coverings. Therefore, any individual attempting to enter the court facility must have an
 Docket Code 019                             Form V000A                                       Page 2
                                SUPERIOR COURT OF ARIZONA
                                    MARICOPA COUNTY

 CV 2020-005416                                                         12/02/2020


appropriate mask or face covering to be allowed entry to the court facility. Any person who
refuses to wear a mask or face covering as directed will be denied entrance to the court facility or
asked to leave. In addition, all individuals entering a court facility will be subject to a health
screening protocol. Any person who does not pass the health screening protocol will be denied
entrance to the court facility.




 Docket Code 019                             Form V000A                                       Page 3
                                                                           Clerk of the Superior Court
                                                                           *** Electronically Filed ***
                                                                              12/10/2020 8:00 AM
                              SUPERIOR COURT OF ARIZONA
                                  MARICOPA COUNTY

 CV 2020-005416                                                      12/09/2020


                                                              CLERK OF THE COURT
 HONORABLE CHRISTOPHER COURY                                      P. McKinley
                                                                     Deputy



 KAYLA MELTON                                        MARK W HORNE

 v.

 MARICOPA COUNTY                                     SHERLE R FLAGGMAN



                                                     MAXINE S MAK
                                                     DAVID W DEGNAN
                                                     JUDGE COURY




                                           ORDER


       The Court has reviewed and considered the following:

       A. Plaintiffs’ Motion for Leave to File Second Amended Complaint, filed October 30,
          2020, together with all exhibits thereto;

       B. Defendant’s Response to Plaintiffs’ Motion for Leave to File Second Amended
          Complaint, filed November 13, 2020; and

       C. Plaintiffs’ Reply in Support of Motion for Leave to File Second Amended Complaint,
          filed November 30, 2020.

       Oral argument was not requested and this Court does not believe it would be helpful.

       Under Arizona law, leave to amend a complaint “shall be freely given when justice
requires.” Rule 15(a), Arizona Rules of Civil Procedure. Unless futile, a motion to amend should

 Docket Code 019                           Form V000A                                       Page 1
                              SUPERIOR COURT OF ARIZONA
                                  MARICOPA COUNTY

 CV 2020-005416                                                        12/09/2020


be granted; an amendment is futile when claims proposed to be added fail to state a claim upon
which relief can be granted. Spitz v. Bache & Co., Inc., 122 Ariz. 530, 531 (1979).

       THE COURT FINDS as follows:

       1. Plaintiffs seek leave to file a 7-count Second Amended Complaint.

       2. The Court has already addressed the deficiencies in identically-pled Counts I, II, and
          III of the First Amended Complaint. [See Minute Entry dated December 4, 2020.] The
          Court ruled that Counts I, II and III failed to state a claim for relief. Consequently,
          allowing leave for Plaintiff to file these amended claims in a Second Amended
          Complaint would be futile.

       3. Count IV of the Second Amended Complaint fails to state a claim for multiple reasons:

              a. Because the negligent use of intentionally inflicted force is not a cognizable
                 claim under Arizona law, a wrongful death claim predicated upon the use of
                 such force also is not cognizable under Arizona law. Ryan v. Napier, 245 Ariz.
                 54 (2018).

              b. No claim for joint and several liability exists under state or federal law. A.R.S.
                 § 12-2506; Monell v. Dep’t of Soc. Services of City of New York, 436 U.S. 658,
                 692 (1978).

              c. Paragraphs 53 and 54 of the Second Amended Complaint fail to state claims for
                 relief. Claims that law enforcement officers have used excessive force in the
                 course of an investigatory stop, arrest or other seizure, are analyzed under the
                 Fourth Amendment of the United States Constitution, not the Fourteenth
                 Amendment or Eighth Amendment. Graham v. Connor, 490 U.S. 386, 395
                 (1989).

              d. To the extent that Plaintiffs’ wrongful death claim is predicated on the failure
                 to comply with customs and policies, such a claim must be pled so as to identify
                 and comply with the requirements of Monell, See Herd v. City of San
                 Bernardino, 311 F. Supp. 3d 1157, 1167 (C.D. Cal. 2018). Additionally, a
                 Monell claim may not be predicated on a single constitutional deprivation, a
                 random act, or an isolated event. Castro v. County of Los Angeles, 797 F.3d
                 654, 671 (9 th Cir. 2015).



 Docket Code 019                            Form V000A                                       Page 2
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

 CV 2020-005416                                                        12/09/2020


       4. Count V of the Second Amended Complaint fails to state a claim for relief. To the
          extent that Count V fails to allege a claim under Monell and attempts to assert that the
          Fourteenth Amendment analysis controls the claim, it does not state a claim. Such a
          claim can be asserted under the Fourth Amendment, as stated supra., provided that the
          claim is adequately pled.

       5. Count VI of the Second Amended Complaint fails to state a claim for relief. A claim
          alleging a failure to provide medical care does not arise under the Eighth Amendment.
          Rather, such a claim arises under the Due Process Clause of the Fourteenth Amendment
          for the failure to provide care while being apprehended by the police and for treatment
          of pre-trial detainees. And, such a claim arises under the Fourth Amendment for the
          failure to provide medical care from arrest until the time the arrestee is in custody.
          Horton by Horton v. City of Santa Maria, 915 F.3d 592 (9th Cir. 2019). Additionally,
          to state a § 1983 claim for denial of medical care, Plaintiffs must plead the requisite
          elements of this claim, as set forth in Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir.
          2012).

       6. Count VII fails to state a claim because it does not contain the required specificity as
          required by Monell. To the extent that Count VII alleges joint and several liability, it
          also fails to state a claim.

       7. Allowing this case to proceed with Counts IV, V, VI and VII of the Second Amended
          Complaint would be futile.

       8. The Court cannot say, however, that Plaintiffs absolutely are unable to plead adequate
          claims. Consequently, the Court believes Plaintiffs should be afforded another
          opportunity to amend their Complaint.

       Good cause appearing,

      IT IS ORDERED denying Plaintiffs’ Motion for Leave to File Second Amended
Complaint, filed October 30, 2020.

        IT IS FURTHER ORDERED granting Plaintiffs leave to file a Third Amended
Complaint on or before January 8, 2021. Plaintiffs’ allegations in the Third Amended Complaint
shall correct the pleading deficiencies identified herein and in this Court’s Minute Entry dated
December 4, 2020.

        LET THE RECORD REFLECT that the Third Amended Complaint shall not contain
claims that do not exist under applicable law. Rather, the Third Amended Complaint may contain
 Docket Code 019                            Form V000A                                      Page 3
                              SUPERIOR COURT OF ARIZONA
                                  MARICOPA COUNTY

 CV 2020-005416                                                      12/09/2020


only those claims that are recognized, and shall be properly pled. Surplus allegations asserting
theories that have been rejected shall not be contained in the Third Amended Complaint; an
adequate record of the Court’s ruling on such theories presently exists for purposes of appeal.




 Docket Code 019                           Form V000A                                     Page 4
     Attachment 6
Verification of Sherle R. Flaggman
